Case 8:20-cv-01794-DKC Document 1-2 Filed 06/11/20 Page 1 of 286




                         Exhibit 16
          Case 8:20-cv-01794-DKC Document 1-2 Filed 06/11/20 Page 2 of 286




 Sent Via Email, USPS and Certified Mail


                                         MEMORANDUM

 DATE:              February 19, 2020

 TO:                Charmaine Condillac, Associate Ombudsman, GS-030 1-14
                    Ombudsman and Conflict Prevention and Resolution Staff
                    Office of Operations

 SUBJECT:           DECISION NOTICE

This is a decision to remove you from your position of Associate Ombudsman, GS-0301-14, at
the Food and Drug Administration (FDA) and from Federal Service based on a Charge of
Medical Inability to Perform the Duties of your Position. This decision is made in the interest of
promoting the efficiency of the service and the Federal Government and is effected in
accordance with 5 U.S.C. Chapter 75, 5 C.F.R. Part 752 and HHS Instruction 752.

By memorandum received by you on January 17, 2020, you were informed of a proposal to
remove you from your position of Associate Ombudsman, GS-0301-14, and the Federal service,
based on a Charge of Medical Inability to Perform the Duties of your Position. By that same
memorandum, you were advised that you had seven (7) days to reply orally, in writing, or both to
the proposed action. You requested additional time to reply and were granted an additional ten
(1 0) calendar days. You did reply. In making this decision, I carefully and objectively reviewed
the charge and specification·in the Notice of Proposed Removal , the supporting evidence in the
record, and your written reply.

After full consideration of all the facts, I find the charge to be SUSTAINED. In deciding to
remove you from your Associate Ombudsman, GS-0301-14 position,I have considered the
following:

Background:

On April 19, 2019, you submitted a request to the Reasonable Accommodation Office requesting
flexible time/schedule for medical treatment related to disability and reassigmnent, to
accommodate your medical condition. As an interim accommodation, you were granted
telework three (3) days per week. The other two (2) days you were required physically on site at
either White Flint North (WFN) or White Oak (WO) for ADR-specific work including
mediations, facilitations, etc., or staff meetings. You were pennitted to move your work at home
days to accommodate these onsite activities.

U.S. Food & Drug Administration
10903 New Hampshire Avenue
Silver Spring, MD 20993
www.fda.gov
        Case 8:20-cv-01794-DKC Document 1-2 Filed 06/11/20 Page 3 of 286

In accordance with FDA's Staff Manual Guide (SMG) 3130.2- Procedures for Providing
Reasonable Accommodations for Individuals with Disabilities, a list of questions along with
your documentation was sent to the Federal Occupational Health (FOH) Occupational Medicine
Consultant (OMC) to be answered by your medical care professional(s). The answers to the
questions were designed to assist the agency in determining whether your medical conditions rise
to the level of a disability under the Rehabilitation Act of 1973 and the Americans with
Disabilities Act Amendments Act (ADAAA) of 2008.

The review of your reasonable accommodation request was completed, and an analysis provided.
Based on the updated medical information received October 30, 2019, from the FOH OMC, you
have a medical condition which substantially limits major life activities and functions, including
thinking, concentrating, interacting with others, eating and sleeping. Based on this infonnation,
your medical condition rises to the level of a disability as described by the Rehabilitation Act of
1973, and the ADAAA of2008, and you are considered a qualified individual with a disability.

The FOH OMC opined that there are times when you feel unable to go to work, unable to
concentrate and focus on your work, and unable to make decisions, in addition to limiting
energy, appetite, and sleep. The FOH OMC opined that your symptoms are greatly exacerbated
by interactions with your supervisor. The FOH OMC opined that you seek to minimize time at
the office, and interaction with your supervisor, chiefly because of the affect that interaction with
your supervisor has on your symptoms.

Attendance in the office for duties that are not portable, and interacting with one's supervisor,
are essential functions of any position, and accommodations to make these unnecessary would
not be considered reasonable. The FOH OMC opined that at present, and for the foreseeable
future, you appear to be unable to perform the essential functions of your position, with or
without accommodation.

The FOH OMC opined that therefore, reassignment to another vacant position, the
accommodation of last resort, would be medically reasonable. Based on the facts of this case,
the available medical information, a review of the essential job functions, the Reasonable
Accommodation Office maintained that if administratively feasible, without causing a direct
threat to health and safety or posing an undue hardship, management should grant you the
alternative accommodation of reassignment.

Therefore, based on the analysis of the Reasonable Accommodation Office, a review of your
medical information and in accordance with the Rehabilitation Act of 1973 , the Americans with
Disabilities Act Amendments Act (ADAAA) of 2008 and FDA's Policy on Reasonable
Accommodation under Section 2 of SMG 3130.2, as the decision-maker, you were granted
reassignment as the reasonable accommodation of last resort.

You submitted the completed Reassignment Questionnaire and provided the Reasonable
Accommodation Office with a copy of your current resume on November 7, 2019 and requested
holding off on processing the questionnaire/application until you "get back to RA give them the
green to proceed". On November 8, 2019, you emailed the Reasonable Accommodation Office
and stated that you would like to consult with your attorney, and subsequently you stated that
"you hereby retract your request for a reassignment as a reasonable accommodation". On
November 21 , 2019, the agency began an internal vacancy search for a suitable/comparable
position for you.
                                                                                       2   I   Page
        Case 8:20-cv-01794-DKC Document 1-2 Filed 06/11/20 Page 4 of 286


On December 19,2019, the Reasonable Accommodation Office sent you and your attorney an
email informing you that "Reassigmnent as the reasonable accommodation was warranted as a
last resort as it was determined that you were unable to perform the essential functions of your
position, thus your statement to retract your reasonable accommodation request for reassigmnent
did not stop the reassignment process which is based on your medical condition/limitations". "If
you have had a chance to consult with your attorney, please advise if you desire to continue in
the reasonable accommodation reassignment process by close of business on Friday, December
27, 2019. If you do wish to proceed with the reassignment action, RA would close the
reasonable accommodation request".

Due to a lack of response on your part, the Reasonable Accommodation Office informed you and
your attorney via email that of as of December 30, 2019, Reasonable Accommodation Office is
closing the reasonable accommodation reassigmnent process.

   1.     I have considered the impact your medical condition has on your ability to
          perform the essential functions of your position. The essential duties of your
          position are as follows:

          •       Collaborate with officials to achieve constructive resolution to disputes; seeks
                  fair and equitable solutions to employees' problems; suggests approaches to
                  address and manage conflict, suggest policy and procedural changes; helps to
                  build constructive relationships by working to resolve disputes and making
                  recommendations intended to create a more positive work enviromnent,
                 thereby contributing to improved office productivity.
          •      Provide support to the Ombudsman in mediation disputes, and assisting to
                 resolve issues in a timely, fair, and impartial manner.
          •      Maintain neutrality in each case and serve as an advocate for fair process and
                 outcomes.
          •      Work closely with the Ombudsman on day to day operations.
          •      Provide advice and assistance to Ombudsman in making recommendations of
                 resolutions to the staff.
          •      Collaborate with Ombudsman in the development of short-and-long tenn
                 resolutions and presents to 00 Senior Leadership.
          •      Represent Ombudsman in discussions and meetings related to matters of
                 concern as deemed appropriate.
          •      Serve as a neutral third party in conflict resolutions and works to achieve fair
                 and equitable solutions to problems.
          •      Collaborate with other Office of Operations and FDA offices on issues of
                 general concern and interprets policies to help resolve conflict or make
                 improvements in the Office of Operations procedures.
          •      Assist in the mediation and/or negotiation of disputes occurring at all staff
                 levels. Educates management and the general workforce, in the concepts and
                 processes of conflict resolution either in one-on-one or group settings.
          •      Recommend approaches for addressing and managing conflict and
                 collaborates with other Office of Operations offices on issues of general
                 concern.
          •      Provide leadership in developing and implementing strategies for building and
                 sustaining cooperative relations between managers and staff employees in the
                                                                                    3   I   Page
         Case 8:20-cv-01794-DKC Document 1-2 Filed 06/11/20 Page 5 of 286

                   Office of Operations.
           •       Research, identify, and develop tools to be used to conduct assessments and
                   evaluations of the organization's conflict climate.
           •       Work with leadership to develop plans to improve organizational
                   environment.

   Based on the medical review and a review of the essential job functions in your position
   description, it was determined that you are unable to perform the essential functions of your
   job with or without an accommodation, placing an undue burden on other staff who must
   perform all the essential duties of your position in addition to their own work.

   2.      I have considered your past disciplinary record. On October 25, 2018, you
           received a reprimand for failure to attend scheduled meetings and on November 14,
           2019, you received a five (5) day suspension for Failure to Attend Scheduled
           Meetings as Instructed and Submission of An Inaccurate Time and Attendance
           Record.

   3.      I have considered the effect of your ability to perform at a satisfactory level and
           its effect upon your supervisor's confidence in your ability to perform assigned
           duties. Based on the opinion of FOH, you cannot perform the essential functions of
           your position with or without an accommodation. All other attempts at reasonable
           accommodation have been exhausted and reassignment is the only available option
           left to explore. The reasonable accommodation reassignment process was closed due
           to a lack of response on your part.

    4.     I have considered your past work record, including length of service,
           performance on the job, ability to get along with fellow workers, and
           dependability. Your 2018 PMAP score was 2.5 and you were failing your 2019 mid-
           year PMAP. I have also considered that you have been employed with the Food and
           Drug Administration for approximately twenty (20) years. However, this Proposal to
           Remove action is being taken because you rejected reassignment - the
           accommodation oflast resort. I find removal to be the only remedy available that will
           promote the efficiency of government service.

The supporting documentation shows that a third-party, independent contractor (FOH)
determined that you are unable to perfonn the essential functions of your current position and
that reassigrunent to another vacant position, the accommodation of last resort, would be
medically reasonable. The record also confirms that we looked for other positions within the
Office of Enterprise Management Services (OEMS) that would be suitable options for you;
however, you declined reassignment. Your inability to perform the essential functions of the
position and refusal to move forward with an accommodation of last resort alone provide a solid
basis to move forward with removal. You are not entitled to the accommodation of your
choosing and reconsideration is not appropriate where your attorney has failed to provide any
additional medical support to rebut FOH' s assertion that you are unable to perform the essential
functions of your job.

Therefore, in accordance with Part 752 ofTitle 5 of the Code of Federal Regulations, it is my
finding that the evidence provided in this case, supports the reason for this action and it is my
decision, that in order to promote the efficiency of the service, you be removed from your
                                                                                     4   I   Page
        Case 8:20-cv-01794-DKC Document 1-2 Filed 06/11/20 Page 6 of 286

 position as an Associate Ombudsman, GS-0301-14, and from the Federal Service effective
 February 21, 2020.

NOTICE OF RIGHT TO GRIEVE THIS DECISION OR INVOKE A STATUTORY
REVIEW PROCEDURE

You may invoke one of the following statutory review procedures:

You may appeal this action in writing, to the U.S. Merit Systems Protection Board (MSPB),
1800 Diagonal Road, Alexandria, VA 22314-2840. Or you may file an electronic appeal by
following the instructions at the MSPB's e-Appeal website at http://www.mspb.gov/.

Any appeal filed with the MSPB must be received by the MSPB no later than thirty (30) calendar
days after the effective date of this action, or within thirty (30) calendar days from your receipt
of this decision notice, whichever is later. Your appeal, if any, must provide your reasons for
contending your removal from federal service, with such offer of proof and pertinent documents
as you are able to submit. It is important to note the MSPB's thirty (30) calendar day
requirement for filing an appeal. If you do not submit an appeal within the time set by statute,
regulation, or order of a judge, it will be dismissed as untimely filed unless a good reason for the
delay is shown. If you should file after the thirty (30) calendar-day requirement, the MSPB
administrative law judge will provide you an opportunity to show why the appeal should be
accepted and not dismissed as untimely filed.


If you believe this action involves discrimination based on race, color, religion, sex, national
origin, handicapping condition, or age, you have the right to file a complaint within the
Department under the provisions of29 C.F.R. Part 1614. To do so, you must contact an Equal
Employment Opportunity (EEO) counselor within forty-five (45) calendar days of your receipt
of this letter or your complaint will be dismissed as untimely filed .

                                                OR

As stated in 5 C.F.R. Part 1209, you may seek corrective action before the U.S. Office of Special
Counsel (OSC), www.osc.gov. If you file a complaint with OSC and OSC does not seek
corrective action on your behalf, you may then appeal to the MSPB. The time limits for filing
are the same as for an "individual right of action" and the case will be adjudicated as an
individual right of action appeal.

       NOTE: Please be advised that if you elect to file with OSC, any later appeal to the
       MSPB will be limited to whether the agency took one or more covered personnel actions
       against you in retaliation for making protected whistleblowing disclosures. This means
       that the MSPB will not review the merits of the action but will resolve only the claim of
       reprisal for whistleblowing. You will be foregoing the right to otherwise challenge this
       removal, including, as applicable, the ability to challenge the charge(s); nexus;
       reasonableness of the penalty; and any affinnative defenses, such as: harmful procedural
       error and discrimination under Title VII or the Rehabilitation Act.

You may be eligible for disability retirement. If you have any questions regarding disability
retirement or if you need assistance in applying for disability retirement, you may contact the
                                                                                     5   I   Page
        Case 8:20-cv-01794-DKC Document 1-2 Filed 06/11/20 Page 7 of 286

FDA OHR Benefits and Retirements at 00-0HR-BENEFITS@FDA.HHS.GOV.

If you have questions on the content of this letter or the appeal procedures available, you may
contact Celeste Smith, HR Specialist at (240) 672-8018 or celeste.smith@fda.hhs.gov.



                                             Sincerely,



                                             Tiffany Branch
                                             Director,
                                             Office of Enterprise Management Services


Receipt Acknowledgement:

Please acknowledge receipt on the copy of this letter in the space provided. Your signature
simply acknowledges that you have received the letter and does not mean that you agree the
contents. However, failure to acknowledge receipt will not void the contents of this letter.

RECEIPT C 0 P Y:




Employee Signature                                                  Date




                                                                                     6   I   Page
Case 8:20-cv-01794-DKC Document 1-2 Filed 06/11/20 Page 8 of 286




                         Exhibit 17
                                                                            February 27, 2020

Merit Systems Protection Board
Washington DC Regional Office
1901 S. Bell Street Suite 950
Arlington, VA 22202

       Re:     Charmaine Condillac MSPB Appeal

Dear Sir/Madam,

       Enclosed please find an MSPB Appeal on behalf of Ms. Charmaine Condillac,
represented by this firm.

       We request this matter be set up for e-filing under Mr. Fischer's account. Please contact
the undersigned if you need additional information.

Sincerely,

                                                                                        r-,




Morris E. Fischer, Esq.



Enclosures
CC: Ms. Condillac                                                                       ..,




     8720 Georgia Avenue, Suite 210                                  11 Broadway, Suite 615
     Silver Spring, MD 209 10-3614                                   New York, NY 10004-1490
     0301-328-7631 F 301-328-7638                                    0 800-209-2608 F 212-480-8560


                          www.morrisfischerlaw.com morris@mfischerlaw.com
                                                  I
                                                  PART 1'- Appellant and Agency JnformatIon
I

                                                               Everyone must complete                          1.


    Please type orpdnt legibly.

    I Name (lest first    middle)                                                                                  Please list your first name as It appears in your official
                                                                                                                   personnel records. For example; If your first name is
                                                                                                                                                                          list it
      Last   I,    ) 7/s'                        First         y                         M. lnitlal

    2. Present address (number end street, city, Stale, and Zip code)
      You must promptly notify the Board in writing of any change In your mailing address while your appeal Is pending.
       Address:
                     (J(J5


        ClL/,(JQ_                                          j
    3. Telephone Numbers (Include area code) and E-Mail Address
                                                               State: _                                        I        pCode:I-


       You must promptly notify the Board In writing of any change In your telephone number(s) or e-mail address while your appeal Is


                                                         j _ sax: _ Cell:
       pending.

        Home:        oy10-3iJ Wofl:                                                                                                                       e.i)7Vi2         _ .J
        e-Mail Address:                      o/+a//c,                        (i:   i                                                         I

    4. Name and address of the agency that took the action or made the decision you are appealing (include bureau or dMsion, street address, ci4
      Slate and Zip code)
      AgancyNama:                                                        ) Wvi                                          .




      Bureau                                              /pMiAlfi-/tp                                                                       I

      Address:                                       44LfL!.' 4k2.                                                                ..               Phone Number:
      CltY:I5pr).                                   j State:                             _] ZlpCode:f                       o                I /o:7q6J,5i1
    5. Your Federal employment status at the time of the action or                       6. Type of appointment (if applicabie
       decision you are appealing:
                                                                                            fj Competitive                             D Excepted                  :c
             Permanent               Temporary           Term                               D Postal Service                           0 SES
        O Seasonal            0 Applicant            0 Retired                              0 Other (describe):                                      ..
                                                                                                                                                            t'-,
        o None
                                                                                                                                                             U
    7. Your position, title, grade, and duty station at the time of the action or decision you are                          8. Are you entitled to velerert's preference?
      appealing (if applicable):                                                                                               See 5 U.S.C. 2108.
                    Series
                                       -'L Position Title:               Sec                                                           Yes

      Grade orPay Band: [JLf                      j DutyStation: 1lfro                                Al2 __        I

    9. Length of Federal service (if applicable):                  10. Were you serving a probationary, trial, or initial service period at the time of the action
                                                                       or decision you are appealing?
       [jJ Years                    Months                                                                       Yes                   No

    11. HEARING: You may have a right to a hearing before an administrative judge. If you elect not to have a hearing, the administrative judge
        will make a decision on the basis of the submissions of the parties. Do you want a hearing?

        DYes                   LJNo
                                                                                                                                                      MSPB Form 185, Page 2(5/13)
                                                                                                                                                 5 C.F.R. Parts 1201, 1208, and 1209
                        PART 2 - Agency Persónnél Action or Decision(rion-retiréhient)
 Complete this part if you              re    ppealingaFederal àgenc                   er'soñne1actiöñ o!decisionrother than a
 deciéion directly addressing your retirement rights or benefits. This includes certain actions that might not
 otherwise be appealable to the Board individual right of action (lFA) appeals ynder the Whistleblower Protection
 Act (WPA); appeals under the Uniformed SeMces Employment and eemployment Rights Act (USERRA); or,
 appeals under th Velerans Employment Opppçtunit!es Ac(,9).:An expination of tiese three types of
 appeals is provided in Appendix A

12. Check the box that best describes the agency personnei action or decision you are appealing. (If you are appealing more than one
    action or decision, check each box that applies.)

-      VA SES Removal from civil service                               fl VA SES Transfer to general schedule

 '     Removal (termination after completion of                        E Involuntary resignation
V      probationary or initial service period)
                    during probationary or initial                     E involuntary retirement
    flTermination
       service period                                                  fl Denial of within-grade increase
    fl Reduction in grade, pay, or band                                0 Furlough of 30 days or less
                                                                           Separation, demotion or furlough for more than 30 days by
    fl Suspension for more than 14 days
                                                                           reduction in force (RIF)
       Failure to restore/reemploy/reinstate or improper
                                                                           Other action (describe):
       restoration/reemployment/reinstatement
       Negative suitability determination



13. Date you received the agency's final decision letter (if any)       14. Effective date (if any) of the agency action or decision
     (MM/DD/YYYY):                                                          (MM/DD/YYYY):




15. Prior to filing this appeal, did you and the agency mutually agree in writing to try to resolve the matter through an alternative dispute
    resolution (ADR) process?

        Yes (attach a copy of the agreement)                         No

16. Explain    jfiy why you think the agency was wrong in taking this action, including whether you believe the agency engaged in harmful
    procedural error, committed a prohibited personnel practice, or engaged in one of the other claims listed in Appendix A. Attach the
    agency's proposal ietter, decision ietter, and SF-50, if avaiiabie. Attach additional sheets if necessary (bearing in mind that there
    will be later opportunities to supplement your filings).




                                                                                                                     MSPB Form 185, Page 3 (5/13)
                                                                                                                5 C.F.R. Parts 1201, 1208, and 1209
                PART 2 -Agency Pérlonnel ActioñorDecision(non-reti!ement)(continu!d)                                                                    1


 17. With respect to the agency personnel action or decision you are appealing, have you, or has anyone on your behalf, filed a grievance
     under a negotiated grievance procedure provided by a collective bargaining agreement?

     Li Yes                         No

     If "Yes" attach a copy of the grievance, enter the date it was flied, and enter the place where it was filed if different from your answer
     to question 4 in Part 1.

     Agency Name:                                                                                  Date Filed (MM/DDIYYYY): I                      I



     Bureau:

     Address:




     City:                                    State:                               Zip Code:

     if a decision on the grievance has been issued,      ach a copy f the decision and enter the date it was issued (MM/DD/YYYY):

     Date issued (MMJDD/YYYY):




Answer Question 18 ONLY if you are filing an IRA appeal
 18. if you flied a whistiebiowing complaint with the Office of Special Counsel (OSC), provide the date on which you did so and the date on
     which OSC made a decision or terminated its investigation, if applicable. Attach copies of your complaint and OSC's termination of
     Investigation letter, notifying you of your right to seek corrective action from the Board.

     Date Filed (MM/DD/YYYY):[j       ///t!/c1
    Date of OSC decision or termination of investigation (MM/DD/YYYY):
                                                                             / s/t                        -':i. i'1 -1' :tc/,




Answer Question 19 ONLY if you are filing a USERRA or VEOA appeal
19. If you flied a complaint with t Department of Labor (DOL), list the date on which you did so, and attach a copy of your complaint. If
    DOL has made a decision on y r complaint, list the date this decision, and attach a copy of it. if DOL has not made a decision on
    your complaint within 60 days fro the date you flied it, s te whether you have notified DOL of your intent to file an appeal with the
   Board, and attach a copy of such        tificatlon.

    Date Filed (MWDDIYYYY):


    Has DOL made a decision on your complaint.

    Li Yes                       LI No

   If "Yes," enter the date it was made. If "No" state wh her you have notified DOL of your intent to file an appeal with the Board,
   and attach a copy of such notification.

    Date of DOL decision (MMJDD/YYYY):I                                       fl Notified DOL of your intent to file an appeal with the Board?
                                                                         I




                                                                                                                       MSPB Form 185, Page 4(5/13)
                                                                                                                  5 C.F.R. Parts 1201, 1208, and 1209
                              -
                                                                         --.
                           PART 3 - OPM or Agency Retirement Decision
 Complete this part if you are appealing a decision of the Office of Personnel Management (OPM) or other
 Federal agency directly addressing your retirement rights or benefits

20. In which retirement system are you enrolled?                        21. Are you a:
                                                                               Current Employee         Annuitant
       CSRS                 CSRS Offset              FERS
                                                                               Surviving Spouse
       Other,   describe:
                                                                               Other, descnbe:




22. If retired, date of retirement, or if unknown, appr   imate date:

     Date Retired (MM/DD/YYYY):I                                   I




23. Describe the retirement decision you are appealing.




24. Have you received a final or reconsideration decision from OPM r anoth r Federal agency?

        Yes (attach a copy)                      E No
   If 'Yes," on what date did you receive the decision?

       Date Received (MM/DDfYYYY):

   Provide the OPM processing (CSA or CSF) number in our appeal:

       OPM Claim Number:I__________________

25. Explain briefly why you think OPM or another Fe eral agency was wrong in making this ecision.




                                                                                                         MSPB Form 185, Page 5(5/13)
                                                                                                    5 C.F.R. Parts 1201, 1208, and 1209
                                           PART 4 Designation of Representative


26. Has an individual or organization agreed to represent you in this proceeding before the Board? (You may designate a representative
    at any time. However, it is unlikely that the appeals process will be delayed for reasons related to obtaining or maintaining
    representation. Moreover, you must promptly notify the Board in writing of any change in representation.)

         Yes (Complete the information below and sign)                       No


DESIGNATION:
                       Morris E. Fischer
 I hereby designate                                                         to serve as my representative during the course of this appeal.
I understand that my representative is authorized to act on my behalf. In addition, I specifically delegate to my representative the authority to
settle this appeal on my behalf. I understand that any limitation on this settlement authority must be filed in writing with the Board."

Representative's address (number and street, city, State and Zip code)        Representative's telephone numbers (include area code) and e-mail
                                                                              address
Address: IMorris E. Fischer, LLC
        18720 Georgia Ave. Suite 210                                              Office:         3013287631


                                                                                  Fax:            3013287638      Other:
 City:    ISilver Spring

State:    IMD                            Zip Code:I                                         s:m0rri5@mfi5erIc0m
                                                                         I




                      SIGN BELOW TO MAKE YOUR DESIGNATION OF REPRESENTATIVE EFFECTIVE




                                                                                                            2/26/20
  Appellant's Signature                                                                                    Date (MM/DD/YYYY)




                                                                                                                       MSPB Form 185, Page 6 (5/13)
                                                                                                                  5 C.F.R. Parts 1201, 1208, and 1209
                                                  PART 5- Certificétion


 27. I certify that all of the statements made in this form and any attachments are true, complete and correct to the best of my
     knowledge and belief.




    e'               e&
   Signature of Appeflant or Representative
                                                                                                2/26/20

                                                                                              Date (MM/DDIYYYY)




                                                Privacy Act Statement

 Thls fonn requests personal information that is releiant and necessary to reach a decisIon in your appeal. TheMer!t
 Systems Protection Board collects this Information In order to process appeals under its statutory and regulator.i
 authority. Because your appeal is a voluntary action, you are not required to provide any personal Information to the
'Merit Systems Protection Board in connection with your appeal. Conceivably, failure to provide all information
 essential to reaching a decision in your case could result In the dismissal or denial of your appeal.

Decisions of the Merit, Systems Protection Board are available to the public under the provisions of the Freedom of
Information Act and are posted to the Merit Systems Protection Board's public website. Some information about the,
appeal also Is used in depersonalized form for statistical purpoèes. Finally, infonnat!on' from your apeal file may be
disclosed as required by law under the provisions of the Freedom of Inform ation Act and the PrlvacyAcL
See 5 U.S.C. § 552, 552a.




                                                Public Reporting Burden,
,The public reporting burden for this collection of information is,estlmated to yar,' from 20 minutes to4 hours,,with en
 average of 60 minutes per response, Including time for reviewing the form, séarchlhg exIsting data sources; gathering
 the data necessary, and completing and reviewing the collection of in formation. Send commeAts regarding the
'burden estimate or any other aspect of the collection of in formation, Including suggestions for reducing ,thls burden,'
 to Office of the Clerk of the Board, Merit Systems Protection Board, 1615 M Street, N.W., Washington, DC 20419 or by
 e-mail to                   v.




                                                                                                            MSPB Form 185, Page 7(5/13)
                                                                                                       5 C.F.R. ParIs 1201, 1208, and 1209
                                        ATTACHMENT

       On October 1, 2019, Albert Conerly, my client's first line supervisor issued a
Performance Improvement Plan (Exhibit 1). This plan violates a number of Office of Personnel
Management policies as well as a number of Code of Federal Regulations under Title 5.

       Notably, the ODAP or PIP did not identify whether it is brought pursuant to 5 CFR § 432
or 5 CFR § 752. The former regulation requires a period in which the employee is give the
opportunity to improve and this PIP provides such opportunity. Hence, it is assumed that Mr.
Conerly's intent was to bring it under same.

        Attached hereto are OPM policies with respect to the administration of Performance
Improvement Plans and pages 5-10 list a number of the requirements to which this PIP fell short
(Exhibit 2). There are numerous examples. Element #4, "teamwork" is completely not
measurable. There's no way the employee can possibly be rated on a totally subjective standard
with no deliverables. Regarding Element #1, Ms. Condillac's PWP, page 3 of 11, lists the
training she is required to complete is the EEOC training for New Counselors. Ms. Condillac
completed that training in September, 2019, before the PIP was issued. The additional trainings
that you contend she didn't do are not in the PWP. The major improvement that can be measured
is for her to attend many more trainings.

       Then there appear to be a number of disciplinary issues that have no place in a PIP. For
example, she's scolded for not adhering to proper email response formats. There's a link she
allegedly didn't download and there's an allegation that she failed to participate in meetings.
There's another allegation that she failed to continuously provide status reports to her supervisor
about her work situation. None of these alleged deficiencies have any link to her GS- 14
Associate Ombudsman, position description,

        My understanding is that with respect to the contention that there were 71 consultation
opportunities and 58 facilitation/mediation opportunities, Ms. Condillac challenged Mr. Conerly
on that contention, by asking him to show her proof of same in that they'd be on your calendar.
He refused to present that evidence to her.

        In addition, i've reviewed the aforementioned position description (Exhibit 3). Ms.
Condillac is supposed to be actively involved in mediations, interviews, performing technical
reviews and items of that nature. However, she wasn't given any of that work. She complained
about it. The responses she was given were words to the effect of, "we already have a number of
excellent mediators." She never got assigned the duties to which she should have been assigned.
       5 CFR § 432 and OPM Violations During the PIP Administration

         This PIP 60 Day Administration violated the following:

         It failed to identify the elements that were unacceptable.

         It did not provide standards that were clear and reasonable.

         It had a number of standards that could not be measured.

         It did not specify precisely what the employee is expected to do.

         It had PWP 12 month objectives jammed into 60 days.

         Assistance was not offered such as
          Technical training
          Specialized software
          Enhanced management

         The employee's performance during the PIP was not docuniented, at least the
       supervisor, Albert Conerly has never followed up with Ms. Condillac in writing.

         There are absolute retention standards.

       Furthermore, when Ms. Condillac brought the fact up that he placed nothing in writing to
her about her performance (following these weekly performance meetings or at any time), Mr.
Conerly informed her he would do so; he would send her all the notes by Monday, November 4,
2019. We contend that there are no notes. The PIP was a total fabrication by Mr. Conerly.

       On November 4, 2019, Complainant, through Counsel, submitted opposition to the
ODAP, pointing out the numerous problems with the ODAP, its administration and that Conerly
never assigned Complainant any of the GS- 14 Assistant Ombudsman duties as per her position
description. Exhibit 3. Facing obvious ramifications for his actions in issuing the ODAP and its
administration, Conerly on November 6, 2019, provided Complainant with a document
"Documentation of Performance Counseling." Exhibit 4.

        On November 8, 2019, Ms. Condillac gave written notice to Robert Thomas who was the
Lead Reasonable Accommodation Specialist, and Albert Conerly that she was retracting her
request for reassignment as a Reasonable Accommodation. Exhibit 5. Complainant's actual
Reasonable Accommodation request issued November 8, 2019 was to telework five days and
come to the campus/FDA facilities to conduct all ADR strategies conducted in person. Id. Three
days later on November 11,2019, Thomas, copying Conerly, confirmed Complainant's
retraction for request for reassignment. Exhibit 6. The next day on November 12, 2019, Conerly,
already having knowledge of Ms. Condillac's rescission of her reassignment request, nonetheless
issued a response for the Reasonable Accommodation request for the first time in seven months,
treating the reassignment request as still valid. Exhibit 7. Conerly's said memo states that his

                                                   2
decision is supported by the medical review that confirms that Complainant could not perform
the essential functions of the position. Id.

        On November 13, 2019, Complainant, by Counsel, challenged the November 12, 2019,
memo, in that Complainant retracted her reassignment request and that the source of her anxiety
and depressive disorder beiiig exacerbated is her supervisor, Albert Conerly. Exhibit 8. He never
provided her the proper performance duties. Furthermore, a week earlier he submitted a
memorandum that Complainant was performing the job duties (that he gave her at least) in a
satisfactory manner. Exhibit 4. In response to that letter, Conerly issued another memorandum on
November 27, 2019, rescinding her ODAP and concluding that Complainant cannot perform the
essential functions of the position and rescinding her three days a week telework (which Conerly
established as an interim accommodation). Exhibit 9.

       Additional Retaliation - Leading to Termination

         In retaliation for Appellant's whistleblowing disclosures, Appellant filed, on January 17,
2020, Mr. Conerly issued a Proposal to Remove (Exhibit 10) Ms. Condillac from her position,
not because she was failing at her position or because she failed the ODAP. Rather, it was
because he contended that due to her Reasonable Accommodation request, she deemed herself
unable to perform the essential functions of her position. Within a few months of receiving that
letter, Mr. Conerly proposed her termination after failing to follow the reasonable
accommodation interactive process.

        The Proposal to Remove relies on the Position Description for the Associate
Ombudsman, GS-301-14 Associate Ombudsman job and it contends that Ms. Condillac was
unable to perform those duties. There are a number of issues with that contention. In the first
place, the FOH medical officer determined that Ms. Condillac was 'a qualified individual with a
disability," (Exhibit II, Proposal to Remove supporting documentation (page 2 of the November
6, 2019 report)), yet Mr. Conerly contends that Ms. Condillac cannot perform the essential
functions of her position. These two points are totally contradictory.

       Ms. Condillac was never unable to perform her essential functions. Had that been the
case, Mr. Conerly would not have graduated her from the ODAP just a month or so before the
Proposal to Remove. Rather Mr. Conerly hones in on a reasonable accommodation request Ms.
Condillac made to telework, unless she was required to be in the office to complete job duties.

        On June 21, 2019, Mr. Conerly granted Ms. Condillac the reasonable accommodation of
teleworking three days a week. However, that accommodation became inadequate after Mr.
Conerly acted with increased hostility towards her. On November 8, 2019, Ms. Condillac asked
to telework 5 days per week, except when necessary to be in the office. (Id. page 15 of 32). She
also rescinded any request for reassignment. (Id.).



                                                 3
         The Agency contends that Ms. Conerly insisted that as part of her Reasonable
Accommodation, she be exempted from communicating with her supervisor. That contention is
utterly untrue. Ms. Condillac never stated that she wou'd not or could not communicate with Mr.
Conerly. She was willing to telework and communicate either by email, text, phone or any other
method required for her position.

         At no time did the agency engage in an interactive process with the employee to work
towards a reasonable accommodation that would have worked for both parties. [Nieither party
should be able to cause a breakdown in the process for the purpose of either avoiding or
inflicting liability." Baert v. Euclid Beverage, Ltd., 149 F3d 626, 634 (7th Cii'. 1998).

       Rather than interpreting Ms. Condillac's proposed reasonable accommodation in such a
narrowly tailored request, with no room for a broader interpretation or without any room for
adjustment, the agency immediately determined that Ms. Condillac would he unable to interact
with her supervisor at all.

       Appellant challenged the Proposal to remove and even filed a Motion to Stay with the
OSC. Exhibit 12. However, the Agency upheld its Proposal to Remove and terminated Appellant
on February 21, 2020. Exhibit 13. The Agency closed out Appellant's whistleblower complaint
on February 25, 2020. Exhibit 14

        Appellant has three bases for filing her MSPB action: (a) she shouldn't have been
terminated, regardless of any whistleblower contention; (b) she exhausted claims of actual and
perceived whistleblower complaints and was retaliated against; and (c) the affirmative defense of
disability discrimination/failure to accommodate.




                                               4
EXHIBIT 1
Date:           October 1, 2019

From:           Albert Conerly

Subject:        Opportunity to Demonstrate Acceptable Performance

To:               Charmaine Condillac
During our mid-year performance appraisal discussion on October 1, 2019, 1 explained
that we would be developing an Opportunity to Demonstrate Acceptable Performance
(ODAP) to improve your unsatisfactory performance. As we discussed, your performance
at this point in the review cycle is achieved unacceptable results" in all your critical
elements. The job elements where improvement is needed are listed below, along with the
description of the required "acceptable" level.


CRITICAL ELEMENT #1 ADMINISTRATIVE REQUIREMENTS:

   a. Responsive service to internal/extemal customers that support customer and
        program requirements
   b. Participates with supervisor to establish individual performance plans and provides
        self-assessments if required.
   c. Identifies and communicates individual development needs consistent with the
      agency mission; assists coworkers by mentoring, advising, guiding them in
      understanding work assignments as appropriate d. Participates with coworkers in a
      monthly forum to discuss, provide and receive feedback on case and other ADR
      related topics.
   e. Completes Agency mandated training within 10 business days after receipt of
      notice of requirement
   f. Timely completion of all training requirements related to Privacy Act, Personally


        Identifiable Information (P11), Protected Health Information (PHI), Privacy Impact
        Assessments (PIA), Information Systems Security Awareness, and similar training
        obligations related to the access, use, and dissemination of work-related
        information. Compliance with all aspects of the Privacy Act and other relevant
        authorities when accepting, managing, using, and/or disseminating official or other
      sensitive information.
   g. Adherence to laws, rules, regulations and policies, with respect to maintaining the
      confidentiality, data management, and safeguarding requirements related to Privacy
      Act, official, non-public and personally identifiable information.
COMPARISON OF YOUR PERFORMANCE TO THE ACCEPTABLE
STANDARD:

Your performance at this stage is "achieved unacceptable results" for Critical Element #1.
Your performance in this element has been deficient in the following ways:



                                            2
You regularly failed to participate in required meetings to discuss and clarify work matters
and status. Your communication with internal customers (members of the OCPR Staff)
often has been unresponsive and combative. Emails are frequently voluminous to the point
of requiring inordinate time to read.

You were involved marginally i'n developing your 2019 PMAP. You failed to meet the
deadline (September 3) to respond to the Supervisors request to provide the mid-year
status on work accomplishments. On September 20, you were given an extension to
submit mid-year accomplishments by September 23, using a format provided by the
Supervisor. Your submission on September 23 was unresponsive to the request because
you did use the furnished format and you did not indicate any accomplishments you may
have had.

As of September 23, you provided no evidence to support that you timely completed
agency mandated training.


SPECIFIC ACTIONS THAT YOU MUST TAKE TO IMPROVE YOUR
PERFORMANCE:

o   You must attend and participate in all required meetings in person.
o   Your communications, including replies to emails, must be responsive and concise. o
    You must adhere to prescribed directives, guidelines, and formats when responding to
    requests for information from the Supervisor and Team Leader.
o   You must meet all specified deadlines, unless you receive written supervisory approval
    to your written request for extension.
o   You must complete all Agency mandated training within 15 business days after this
    ODAP and provide me a copy of each certificate of completion.


WHAT 1 WILL DO TO ASSIST YOU:

o   I will be available to assist you in coordinating your project assignments, to prioritize
    your workload, and to provide feedback on completed tasks. I will determine due
    dates on your assignments, when possible.
o   I will meet with you weekly to assess your progress.
o   I will be available for questions andlor discussions regarding your assignments.
CRITICAL ELEMENT #2 PROCESS MANAGEMENT:

    a. Complete the following training requirements: o Observe Consultations           8 e Co-
        conduct Consultations      15   e   Co-conduct Facilitations 29

    b. Complete EEOC training for New Counselors         In addition, the employee is to
        discuss status of work with Supervisor and Team Leader


                                                3
    c. Conducting, independently and successfully, three (3) mediations. This includes
        handling the request for EEO-ADR mediation from start to closure. If an
        EEOADR mediation request is terminated prior to the actual mediation, another
        mediation must be substituted. Each mediation will be observed and evaluated by
        two (2) members of the OCPR Staff, one ofwhom will be the Team Leader.


COMPARISON OF YOUR PERFORMANCE TO THE ACCEPTABLE
STANDARD:

Your performance at this stage is 'achieved unacceptable results" for Critical Element #2.
Your performance in this element has been deficient in the following ways:

You failed to complete the assigned number of training tasks.

You failed to meet with the Supervisor and Team Leader as instructed on a weekly basis
to discuss your work status (see Juiie 21, 2019 email approving 3 days of telework as an
accommodation and requiring in office meetings).

You failed to establish the database link from July 3 1 to September 6 as required to
receive work assignments.

Note: As of September 13, there were at least 71 consultation opportunities and 58
facilitation/mediation opportunities since the return from furlough in February 2019.
From May 30 when the PMAP was established to September 1 3, there were 34
mediations/facilitations and 51 consultation requests.


SPECIFIC ACTIONS THAT YOU MUST TAKE TO IMPROVE YOUR
PERFORMANCE:

    o   You must report, in writing, no later than Thursday, October 3. 2019, the status of
        training tasks completed as of September 30, 2019.
    o   You must report, in writing, no later than Thursday, October 3, 2019, the number
        of training requirements that were to be, but were not, completed as of September
        30.
    o   You must complete all remaining training requirements by November 1 8, 2019.
        You must meet in person weekly, as scheduled, with the Supervisor and Team
        Leader to discuss the status of your work.
   o    You must meet all deadlines relating to this element, unless you receive written
        supervisory approval to your written request for extension.


WHAT 1 WILL DO TO ASSIST YOU:
   o    I will be available to assist you in coordinating your project assignments, to
        prioritize your workload, and to provide feedback on completed tasks.
    o   I will determine due dates on your assignments, when possible.
    o   1 will meet with you weekly to assess your progress.
    o   I will be available for your questions and/or discussions.



CRITICAL ELEMENT #3 PROJECT MANAGEMENT:

Develop a flowchart of the 60-day EEO-ADR mediation process, including identifying key
events, activities, decision points, roles and responsibilities, critical/essential
documentation, and taking any other actions that may be appropriate. Ensure the assigned
project is managed to completion by:

    o   Developing a project plan, and discussing with Supervisor and Team Leader to
        obtain approval before executing the plan o Meeting with Supervisor and Team
        Leader weekly to report and obtain feedback on project status o Timely notifying
        Supervisor when issues arise that may impact project completion

COMPARISON OF YOUR PERFORMANCE TO THE ACCEPTABLE
STANDARD:

Your performance at this stage is "achieved unacceptable results" for Critical Element #3.
Your performance in this element has been deficient in the following ways:

You failed to develop a project plan. discuss it with the Supervisor and Team Leader, and
obtain approval on a project plan.

You failed to meet weekly with the Supervisor and Team Leader to report and obtain
feedback on the project status.

You failed to timely notify the Supervisor when issues arose that would impact the status
of this project.
SPECIFIC ACTIONS THAT YOU MUST TAKE TO IMPROVE YOUR
PERFORMANCE:

o   You must develop a project plan by Tuesday, October 8, 2019.
o   You must submit and meet in person to discuss the project plan with the supervisor
    and team leader to obtain approval to conduct the project.
o   You must meet in person with the supervisor and team leader weekly until project plan
    is completed and approved, and project is completed.
o   You must notify, immediately and by email, the supervisor of any issues that interfere
    with the project.


WHAT 1 WILL DO TO ASSIST YOU:


                                            5
o   1 will be available to assist you in coordinating all your project assignments, prioritize
    your workload, and provide feedback on completed tasks.
o   1 will determine due dates on all project assignments.
o   1 will meet with you weekly to check your progress.
o   1 will make myself available for your questions andlor discussions.



CRITICAL ELEMENT #4 TEAM WORK

    a. Maintains focus on OCPR's mission and FDA's ADR Prograni goals
    b. Demonstrates openness to diverse ideas, expressed thoughts, and questions during
         meetings and other daily office interactions
    c. Demonstrates adaptability and flexibility in meeting new challenges and changes in
       Program areas
    d. Seeks to understand others' needs and to assist through active listening
    e. Contributes to development of staff meeting agendas, and participates in related
         discussions
    f.   Respects others' time commitments by promptly arriving to scheduled engagements
    g. Alerts Team Leader and/or Supervisor to assist in resolving matters of concern that
         may hinder the work of the unit
COMPARISON OF YOUR PERFORMANCE TO THE ACCEPTABLE
STANDARD:

Your performance at this stage is "achieved unacceptable results" for Critical Element #4.
Your performance in this element has been deficient in the following ways:

You failed to collaborate with Supervisor, Team Leader, and other Team Members to help
ensure assignments and other Program requirements are met.

You failed to work with your colleagues to complete established training requirements

You failed regularly to participate in staff and other required meetings critical to your and
the unit's success since June 1 1. 2019.

You failed to respect others' time commitments by promptly arriving to scheduled
engagements. For example, on March 20, 2019, you failed to notify a colleague with
whom you needed to work of your work status. Also, on July 1 1 and 24, you failed to
arrive timely to previously established mediation locations, instead deciding to participate
from other unknown and unapproved locations. You failed to re-schedule a required and
scheduled meeting with her colleagues to establish a database link essential to receiving
assignments.
You frequently failed to communicate res onsivel with the Supervisor, hindering the work
of the unit.

You failed to provide responsive feedback on your performance for the mid-year review
despite being given two opportunities to this on September 13 and September 23.


SPECIFIC ACTIONS THAT YOU MUST TAKE TO IMPROVE YOUR
PERFORMANCE:

o     You must work with your colleagues to complete your unmet training assignments.
o     You must actively listen during all meetings.
o     You must participate in person in all required meetings unless you have requested,
      consistent with the August 30, 2019 leave request procedures, to be excused, and the
      supervisor has approved the request.
o     You must arrive to all scheduled meetings at the established location on time unless
      your delay has been approved by the supervisor.
o     You must attend and complete a time management course approved by the supervisor
      no later than October 30, 2019. o You must attend and complete an active listening
      course approved by the supervisor no later than October 30, 2019.
WHAT I WILL DO TO ASSIST YOU:
      I will be available to assist you in coordinating all your project assignments, prioritize
      your workload, and provide feedback on completed tasks. e I will meet with you
      weekly to check your progress.
o   I will make myself available for your questions and/or discussions regarding
      assignments.


EXPECTATIONS:

This ODAP does not replace your performance plan. It is directed toward those aspects of
your performance that are unacceptable. It does not relieve you of your obligation to
continue performing at the acceptable level on the remaining elements not addressed in
this ODAP.

YOUR COMMENTS:

During our discussion of October 1. 2019, I asked for your suggestions about how we can
bring your performance up to an acceptable level. I also asked if there were any
outside/mitigating factors that might be affecting your performance.


lIIIIEi!AIc


                                                'A
This ODAP will start today and will be in effect for 60 calendar days (October 1

November 30,       2019). You should
                                   understand that if your "Achieved
Unacceptable Results" performance does not improve to the 'Minimally
Accepted Results" level, action will be initiated to reassign, reduce in grade, or
remove you from your position.

I believe that you can improve your work to meet the standards for your job. As we follow
the actions outlined in this ODAP, we will discuss your work frequently. Each week, I will
give you a weekly summary of your progress. Documentation about your performance will
be placed in your file after you have been asked to initial it to acknowledge that you have
seen it. You will be given copies of the performance documentation and you have the right
to rebut the documentation.

I know you want to do a good job and I believe that with this ODAP you can improve
your performance to the "Achieved Expected Results" level. I will provide you all the
counseling and assistance necessary to ensure your success through this ODAP period.



           Dt
Albert Conerly, Jr.. Chief Man      ent Officer and
Ombudsman



I acknowledge receipt of the ODAP:



Charmaine Condillac

      /% //
           Dat
           e
EXHIBIT 2
  MANAGING FEDERAL EMPLOYEES' PERFORMANCE ISSUES
                 OR MISCONDUCT
Overview:

One of the biggest challenges facing Federal sector managers and supervisors is taking
swift action to manage employees who are not meeting performance expectations and not
contributing to agency goals. Managers and supervisors may not be making full use of
the many options to deal with employees with performance or conduct issues. Managers
and supervisors may take actions against employees, up to and including removal from
Federal employment, for job performance deficiencies and/or misconduct.

This guidance provides agency human resources offices, managers, and supervisors with
a broad overview of the different tools that can be used to manage employees' job
performance and address unacceptable performance or misconduct. This overview of
authorities under title 5, United States Code, is not meant to be a comprehensive guide
that addresses every possible incident of misconduct or performance problems as each
situation will vary depending on the facts involved. Also, individual agencies may have
unique statutory authorities and guidelines for addressing misconduct or performance
problems. However, it does highlight the tools generally available to Executive Branch
managers and supervisors for addressing misconduct or performance problems. You
should consult with your human resources office to determine which tools are applicable
to your agency.

This guidance addresses both members of the Senior Executive Service (SES) and non-
SES Federal employees. For employees who are covered by bargaining units, negotiated
agreements with the applicable labor unions may contain time limits or other procedures
that should be followed when taking action regarding bargaining unit employees, but
these procedures must be consistent with the requirements of Title 5, United States Code.

Actions That Can Be Taken to Avoid Performance or Conduct Issues:

The best way for managers and supervisors to handle performance and conduct issues is
to take action to avoid performance problems or conduct issues before they occur. Such
preventive actions include, but are not limited to:

       Communicate clear performance standards and expectations to employees. If
       your employees do not understand what is expected, it will be very hard, if not
       impossible, for them to meet those expectations. Providing clear expectations
       does not necessarily require you to lay out precisely written, detailed instructions
       on every performance component but should provide expectations with enough
       clarity and specificity so that employees understand their responsibilities and can
       be held accountable for them. Generally, the question you should ask in drafting
       performance standards: "Would a reasonable person understand what was
       expected?"

       Provide regular and consistent fredback on performance. Such feedback, both
       positive and corrective, whether given in regularly scheduled meetings or in
       unscheduled discussions, is crucial to ensuring that expectations are understood.
     MANAGING FEDERAL EMPLOYEES' PERFORMANCE ISSUES
                    OR MISCONDUCT
           Consistent feedback lessens the likelihood that an employee will be surprised if it
           becomes necessary to take formal steps to resolve unacceptable performance.
           Always look for opportunities to confirm that your employees understand what is
           expected.

           Reward and recognize good performance, informally and formally.
           Recognizing good performance is simply another way to clarify and reinforce
           expectations. Recognizing good performance boosts morale and also increases
           the likelihood that good performance will continue.

           Make full use of the probationary periodfor employees. Performance problems
           often first show up during the initial period of Govemment employment. This
           period is designed to provide an opportunity for managers and supervisors to
           address such problems in an expedient manner. Furthermore, removing
           probationary employees based on conduct and performance issues is less
           cumbersome as they are not entitled to most of the procedures and appeal rights
           granted to employees who have completed probationary/trial periods. More
           information on the probationary or trial period is discussed in more detail later in
           this guide.

           Set the desired example by the manager's or supervisor's own conduct.
           Employees often follow the lead of their managers and supervisors.
           Demonstrating leadership through clear communication, taking initiative and
           being inclusive can set the tone for an office.

           Maintain a good work atmosphere. Creating inclusive work environments where
           the workforce is fully engaged can be a critical enabler of organizational success
           and performance.

           Assure that employees conform to any applicable standards of conduct. Public
           service is a public trust. To ensure that every citizen can have complete
           confidence in the integrity of the Federal Government, Federal employees are
           expected to adhere to certain principles of ethical conduct.1 Additionally, Federal
           employees are expected to conform to standards of conduct established by
           Government-wide and agency policies. 2

           Maintain effective lines of communication with the Human Resources Office
           and Agency Legal Office. While managers and supervisors are ultimately
           responsible for addressing performance and misconduct problems, they are not
           expected to be subject matter experts on application of the tools discussed in this
           guidance. The Human Resources Office and Agency Legal Office are available
           to advise, assist and guide managers and supervisors through the available
           processes for addressing performance and conduct issues.

'See 5 C.F.R. Part 2635.
2
    See 5 C.F.R. Part 735.


                                                 2
     MANAGING FEDERAL EMPLOYEES' PERFORMANCE ISSUES
                    OR MISCONDUCT
Addressing Performance or Conduct Issues of Non-SES Employees during the
Probationary Period:

Employees newly hired into the Federal Government and into a competitive service
position are generally required to serve a 1-year probationary period.3 The probationary
period is an important management tool to evaluate the conduct and performance of an
employee and should be treated as the last step in the hiring process. Appropriate actions
taken within the probationary period are the best way to avoid long-term problems.

Employees may be terminated from employment during the probationary period for pre-
employment reasons or for unacceptable performance or conduct.4 When removal is
based on pre-employment issues, the employee is given advance notice, an opportunity to
provide an explanation of the events related to pre-employment issues and an agency
decision? When the basis for termination is unacceptable performance or conduct,
advance notice of the intent to terminate is not required. However, the employee must be
informed in writing of the reason for the summary termination. In either case,
probationary employees have limited appeal rights, and also have Equal Employment
Opportunity (EEO) rights to challenge an action that is believed to have been taken for a
discriminatory reason. An employee may also seek corrective action with the U.S. Office
of Special Counsel (OSC) if he or she believes the action was taken because of a
prohibited personnel practice.

Effective use of the probationary period is an ideal way to avoid long-term problems.
The U.S. Government Accountability Office (GAO) has concluded there are benefits of
using automated notifications to notify supervisors that an individual's probationary
period is ending and that the supervisor needs to make an affirmative decision or
otherwise take appropriate action.6 OPM agrees automated and timely notifications to
supervisors can be a useful tool for agencies regarding probationary periods and should
be used to the extent they are appropriate and available.7

Addressing Performance or Conduct Issues of Supervisory Employees during the
Supervisory Probationary Period (Non-SES):

Employees initially appointed to supervisory positions are required to serve a
probationary period prescribed by the agency.8 The purpose of the supervisory
probationary period is to provide the agency an opportunity to assess the supervisory


 There are other circumstances in which an employee would be required to serve a probationary period.
Your Human Resources Office can help you determine if an employee is on a probationary period.
4See 5 C.F.R. § 315.803 and 804.
    See 5 C.F.R. § 3 15.805.
6
  GAO-15-191, Improved Supervision and Better Use ofProbationary Periods Are Needed to Address
Substandard Employee Performance, February 2015.
  All Shared Service Centers have confirmed to OPM that their existing HR systems already contain the
functionality to automatically notify supervisors of the end of the individual's probationary period for
appropriate management action. It is each agency's decision whether to utilize this functionality.
8
  SeeS C.F.R. Part 315, Subpart I.
  MANAGING FEDERAL EMPLOYEES' PERFORMANCE ISSUES
                 OR MISCONDUCT
performance (not technical ability or program knowledge) of the new supervisor. At the
end of the probationary period, the agency determines whether to retain that individual as
a supervisor or to return the individual to a non-supervisory position.

Agencies should monitor the performance of their probationary supervisors and provide
them training, coaching, and feedback. Use of the supervisory probationary period to
identify ineffective supervisors is critical to organizational performance because of the
great impact supervisors have on the performance of the workforce. Therefore, agencies
need to hold managers accountable for using the supervisory probationary period wisely
as the final step in the selection process.

Addressing Performance of Non-SES Employees after the Probationary Period:

Communication is the key to addressing issues early and taking appropriate action when
necessary. Allowing ajob performance issue to fester simply compounds the issue and
makes it more difficult to address.

Managing Employee         Performance9:

To effectively manage employee performance, supervisors should:

        Encourage employee participation in the performance planning process;
        Issue a performance plan outlining the critical and any non-critical job element(s)
        and performance standards against which his or her actual job performance will
        be appraised;
        Discuss performance expectations so employees understand their job duties and
        how they should be performed;
        Continually monitor performance, conduct at least one formal progress review,
        and provide ongoing feedback throughout the rating cycle;
        Periodically review performance standards and revise them as necessary to ensure
        that standards are attainable, accurate, and effectively communicate performance
        expectations; and
        Communicate with employees when deficiencies are first noted. Do not wait until
        the end of the rating cycle to address concerns.10




 If bargaining unit employees are involved, supervisors should consult with labor relations staff when
drafting and issuing performance standards; conducting performance meetings; and issuing final ratings to
determine whether any labor relations obligations exist with the local union(s).
   There is a variety of useful, cost-free training courses available to supervisors and managers on HR
University (HRU.gov) that can assist on a wide range of employee performance management issues. For
example, an online course entitled "Addressing and Resolving Poor Performance" can be found at:
htip://www.hru.gov/course catalogaspx?cid- 161 &rngr-false.

                                                    4
  MANAGING FEDERAL EMPLOYEES' PERFORMANCE ISSUES
                 OR MISCONDUCT
Addressing Unacceptable Job Performance:

If an employee's job performance becomes unacceptable under a critical job element,
supervisors should promptly address this matter with the employee. There are two formal
procedures a supervisor may use in resolving unacceptable performance: Chapter 43 and
Chapter 75 of Title 5 of the U.S. Code.

At the earliest opportunity, the supervisor should work with the Human Resources Office
Employee Relations staff to determine the appropriate procedure for resolving the poor
performance and whether placing the employee on a Performance Improvement Plan
(PIP) under 5 U.S.C. Chapter 43, a specific measurable action plan, is appropriate. "

The Employee Relations staff will also guide the supervisor on the specific regulatory
requirements of the process and assist in providing a good foundation from the onset. If a
PIP is appropriate, the supervisor should work with the Employee Relations staff to draft
the PIP and determine how long the PIP will last; its duration will generally depend on
the duties and responsibilities of the employee's position and the nature of the
unacceptable performance. A PIP should include the following:

        The critical job element(s) being performed unacceptably;
        Examples of the employee's unacceptable performance under each critical
        element (not required but recommended);
        An explanation of the minimally acceptable level of performance required;
        An explanation of what the employee must do to demonstrate acceptable
        performance;
        Specific tools and support to be provided to help the employee improve during
        this period as required under 5 CFR 432.104;
        How long the PIP will remain in effect; and
        Consequences of failure to improve performance to an acceptable level.

The PIP notice may also advise the employee if he or she believes a personal problem is
contributing to performance deficiencies, he or she may contact an Employee Assistance
Program counselor. If the employee believes a medical condition is contributing to
performance deficiencies, he or she may submit documentation for consideration.

During the PIP opportunity period, the supervisor should document assignments and
instructions provided to the employee. Additionally, the supervisor should document
assistance provided to the employee as well as monitor the employee's performance to
determine if it rises to an acceptable level.




  Unlike removals initiated under 5 U.S.C. Chapter 43, Performance Improvement Plans (PIPs) are not
required prior to initiating an action under 5 U.S.C. Chapter 75.
     MANAGING FEDERAL EMPLOYEES' PERFORMANCE ISSUES
                    OR MISCONDUCT
Taking a Performance-Based Action under 5 U.S.C. Chapter 43:

If an employee's job performance does not improve to an acceptable level at the
conclusion of the PIP, the supervisor, in consultation with the employee relations staff as
appropriate, should promptly determine the action to take. The supervisor's options
include reassigning the employee, or proposing the employee's demotion or removal.
Reassignment to a position at the same wage grade is a management right distinct from
adverse and performance-based actions and can be accomplished with a simple
notification and personnel action.

If a supervisor intends to reassign a bargaining unit employee, they should confirm with
employee relations staff if there are collective bargaining obligations prior to informing
the employee of the reassignment. Performance-based reductions in grade and removal
actions can be appealed to the U.S. Merit Systems Protection Board (MSPB). If the
employee belongs to a bargaining unit and the reduction in grade or removal falls within
the coverage of a negotiated grievance procedure, the employee may file an appeal or
grievance, but not both.'2

In addition, an employee who believes a performance-based action was taken for a
discriminatory reason may either file an EEO complaint or raise a prohibited personnel
practice as an affirmative defense in an MSPB appeal. An employee may also seek
corrective action with the U.S. Office of Special Counsel (OSC) if he or she believes the
action was taken because of a prohibited personnel practice.

If the employee is being demoted or removed from the Federal service under 5 CFR Part
432, the following steps must be followed:

       I. Issue a written proposed notice at least 30 calendar days prior to the proposed
          effective date of demotion or removal from Federal employment. This notice will
          state the regulation under which the action is being taken, specify critical
          element(s) failed, provide specific examples of unacceptable performance,
          discuss the performance improvement plan, and inform the employee of his or her
          rights;
       2. The employee may be represented by an attorney, union office, or another person
          authorized by the employee and permitted by 5 C.F.R. § 432.lOS(a)(4)(iii). ;13
       3. The employee may review the material relied on in support of the proposed
          action;
       4. The employee may submit medical documentation if he or she believes a medical
          condition has contributed to the unacceptable performance;14 and


12
     See 5 USC. § 7121(g) (2).
   An agency may disallow as an employee's representative an individual whose activities as a
representative would cause a conflict of interest or position or an employee whose release from his or her
official position would give rise to unreasonable costs to the Government or whose priority work
assignments preclude his or her release from official duties. See 5 C.F.R. § 432.105(a)(4)(iii).
"
  See 5 C.F.R. § 432.1 05(a)(4)(iv).
     MANAGING FEDERAL EMPLOYEES' PERFORMANCE ISSUES
                    OR MISCONDUCT
       5. After the proposal notice has been issued and the 30-day advance notice period
          ends, a deciding official (a person higher in the chain of command than the
          proposing official in accordance with the agency's delegations of authority)
          reviews the proposal notice, supporting evidence, and considers any response
          provided by the employee and/or the employee's representative in order to reach a
          final decision. A final written decision to demote or remove an employee must
          inform the employee of any appeal or grievance rights he or she may have.
       6. The agency will maintain copies of the notice of proposed action, the employee's
          written reply, a summary of the employee's oral reply, if any, the decision notice,
          and any supporting material.

Other Considerations:

       If the individual requests a reasonable accommodation related to a disability that they
       assert is necessary in order to permit them to attain acceptable performance, the
       agency must assess the appropriateness of the request and provide reasonable
       accommodation as required by law. This would apply to any stage of the process
       prior to final action being taken, including if a PIP has already been issued. If an
       accommodation is deemed reasonable and necessary, the agency should give the
       employee an opportunity to demonstrate acceptable performance with the
       accommodation before it continues the PIP, if the PIP is ongoing at the time the
       employee informs the agency of his or her disability, or takes further action, if final
       action has not yet been completed. It should be noted, however, that the agency is not
       required to modify the essential functions of a position based on a request for a
       reasonable accommodation and further, is permitted to hold disabled employees with
       reasonable accommodation to the same standards for performance as non-disabled
       employees with regard to the essential functions of their position. Most agencies
       have a reasonable accommodation manager who can provide guidance concerning
       how to pursue these steps.

       Upon successfully completing a PIP, an employee must maintain an acceptable level
       of performance in the same critical job element(s) for 1 year beginning with the date
       on which the PIP began. If the employee does not, he or she may be removed or
       demoted for unacceptable performance.

Taking an Adverse Action for Performance under 5 U.S.C. Chapter 75:
Supervisors and managers may also address unacceptable performance through an
adverse action under Chapter 75 instead of a Chapter 43 performance-based action.15
Unlike Chapter 43 actions, Chapter 75 actions do not have many of the formal
requirements such as notice that the employee's performance deficiency is based on a
critical element and an opportunity to improve period. The requirements for Chapter 75
actions, are described under "Addressing Non-S ES Employee Misconduct" below.'6


'
     See, g., Lovshin v. Dep't of the Navy, 767 F.2d 826 (Fed. Cir. 1985).
    6See Fairallv. Dept of Veterans Affairs, 844 F.2d 775 (Fed. Cir. 1987).
  MANAGING FEDERAL EMPLOYEES' PERFORMANCE ISSUES
                 OR MISCONDUCT
To assist you in determining the best approach for you and your agency, we are providing
a side-by-side comparison highlighting the differences between addressing unacceptable
performance under Chapter 43 versus Chapter 75. Each approach has unique
requirements. While addressing unacceptable performance under Chapter 75 is generally
viewed as a more streamlined approach, the facts of each case and the nature and
strength of your evidence will be determining factors in deciding under which authority
to take your action.
  MANAGING FEDERAL EMPLOYEES' PE1 FORMANCE ISSUES
                 OR MISCONDUCT

                                Chapter 43                              Chapter 75
Critical Element            Agency must prove the              Agency is not required to prove
                            performance deficiency is in a     the performance deficiency is
                            critical element.                  in a critical element.

Establishment of            When the employee's                The extent to which an
Performance Expectations    performance in one or more         employee is on notice of the
                            critical elements is               agency's expectations is a
                            unacceptable, the employee         factor in determining the
                            will: (I) be notified of the       appropriateness of the penalty.
                            deficiency; (2) be offered the     Also, an agency cannot require
                            agency's assistance to improve;    that an employee perform
                            and (3) be warned that             better than the standards that
                            continued poor performance         have been communicated to the
                            could lead to a change to lower    employee.
                            grade or removal. (This is
                            commonly referred to as the
                            PIP, an abbreviation for both
                            performance improvement plan
                            and also for performance
                            improvement period.)

Decline Following           If the employee's performance      A PIP is not required.
Improvement                 improves during the PIP, and
                            remains acceptable for 1 year, a
                            new PIP is necessary before
                            taking an action under this
                            chapter.
Efficiency of the Service   Agency is not required to prove    Agency must prove that the
                            that the personnel action will     personnel action will promote
                            promote the efficiency of the      the efficiency of the service.
                            service.

Burden of Proof             Action must be supported by       Action must be supported by a
                            substantial evidence: that a      preponderance of the evidence:
                            reasonable person might find      that a reasonable person would
                            the evidence supports the         find the evidence makes it
                            agency's findings regarding the more likely than not that the
                            poor performance, even though agency's findings regarding the
                            other reasonable persons might poor performance are correct.
                            disagree.
Advance Notice              The agency must provide a notice of proposed action 30 days
                            before any action can be taken, and must provide the employee
                            with a reasonable opportunity to reply before a decision is made
                            on the proposal.
  MANAGING FEDERAL EMPLOYEES' PERFORMANCE ISSUES
                 OR MISCONDUCT
                                Chapter 43                              Chapter 75
Content of Advance Notice   The notice must state the          The notice must state the
                            specific instances of              specific instances of poor
                            unacceptable performance that      performance that are the basis
                            are the basis for the action and   for the action.
                            also the critical performance
                            element involved.

Deciding or Concurring      A person higher in the chain of    The deciding official does not
Official                    command than the person who        have to be a person higher in
                            proposed the action must           the chain of command than the
                            concur.                            person who proposed the
                                                               action.

Agency Decision             Agency must issue a final          Agency is under no particular
                            decision within an additional      time constraint, other than there
                            30 days of the expiration of the   cannot be a delay so extensive
                            30 days advance notice period.     that it constitutes an error that
                                                               harms the employee.

Penalty Mitigation          Once the agency meets the          After finding that the agency
                            requirements to take an action,    meets the requirements to take
                            the MSPB cannot reduce the         a Chapter 75 action, the MSPB
                            agency's penalty.                  may reduce the agency's
                                                               penalty.

Douglas Factors             The Douglas factors are not        The agency must consider the
                            used.                              relevant Douglas factors when
                                                               reaching a decision on the
                                                               appropriate penalty.

Time Limits                 Time limited to performance        No time limit for inclusion of
                            deficiencies occurring within      "incidenticharges."
                            the 1 year prior to the proposal
                            notice.

Affirmative Defenses        The agency action will not be sustained if the employee was
                            harmed by the agency's failure to follow procedures, if the agency
                            decision was reached as a result of the commission of a prohibited
                            personnel practice, or if the decision is otherwise not in
                            accordance with the law.




                                          LI,]
    MANAGING FEDERAL EMPLOYEES' PERFORMANCE ISSUES
                   OR MISCONDUCT
Addressing Non-SES Employee Misconduct:

Managers are responsible for notifying their employees about the rules of behavior in the
organization, including written guidance, policies or laws. It is imperative that Federal
agencies manage their workforces effectively, which involves the effective use of
discipline when addressing employee misconduct.

Generally, the objective of discipline is to correct deficiencies in employee conduct and
performance, not to punish the employee. Discipline can deter misconduct and correct
situations interfering with the efficiency of civil service. Documenting misconduct is
also imperative to support any conduct-based action and in the event that progressive
discipline is initiated based on repeated misconduct. Conduct-based actions are
important tools designed to aid supervisors in maintaining an efficient and orderly work
environment. Further, misconduct should be addressed when deficiencies are first noted,
when, for example, an employee refuses or fails to comply with a rule, regulation or law
within the workplace. Determining the appropriate course of action is ultimately
management's responsibility. Lastly, managers should consult with employee relations
staff for help in navigating technical or complex laws, regulations, and collective
bargaining agreements and when considering available options.

Managers should take discipline that is reasonable and proportionate to the misconduct.
One of the most difficult determinations for managers is selecting the penalty. Several
factors come into play in determining an appropriate penalty. Penalties should be
reasonably consistent with the discipline applied to similarly situated employees. In
other words, where the charges and the circumstances surrounding the charged behavior
are substantially similar for two employees, and there are no considerations that would
warrant treating them differently, the penalties should be comparable. The supervisor
should also weigh any relevant aggravating and mitigating factors that may be relevant
such as the nature and severity of the offense, the employee's disciplinary record and
years of service, the employee's potential for rehabilitation, and applicable agency
penalty guidelines. These factors are part of the 12 Douglas factors to be taken into
consideration whenever a disciplinary action is contemplated.17

Penalties for misconduct range from lesser disciplinary actions such as oral and written
reprimands, letters of warning, letters of counseling, and suspensions (14 calendar days
or less) to more severe adverse actions such as suspensions (more than 14 calendar days
or indefinite suspensions under certain defined circumstances), involuntary reductions in
grade or pay, and removals. Effective lesser disciplinary measures are usually covered
under agency policies, may be grievable depending on the agency's administrative or
negotiated grievance processes, and may be issued with fewer procedural requirements.
However, penalties for more severe adverse actions have certain statutory and regulatory
procedural requirements that agencies must follow.



7
    See Douglas v. Veterans Administration, 5   M.S.P.R. 280 (1981).
    MANAGING FEDERAL EMPLOYEES' PERFORMANCE ISSUES
                   OR MISCONDUCT

Suspensions of 14 Days or Less

Certain employee misconduct can result in suspensions of 14 days or less. A suspension
of 14 days or less is a non-appealable adverse action; therefore, this action cannot be
directly appealed to the MSPB. However, the employee may grieve the action through an
agency's administrative grievance procedure. If the employee belongs to a bargaining
unit and the suspension falls within the coverage of a negotiated grievance procedure, the
employee may file a grievance only under that procedure. Alternatively, the employee
may file an EEO complaint challenging the disciplinary action if they allege that it was
imposed on a legally prohibited basis such as age, gender or race discrimination. An
employee may also seek corrective action with the U.S. Office of Special Counsel (OSC)
if he or she believes the action was taken because of a prohibited personnel practice.

After the supervisor consults with employee relations staff and it is determined that a
short suspension is appropriate, the following steps must take place:

      I) The supervisor (or designated official where applicable) will issue a written notice
          of proposed suspension stating the reasons for the proposed action and informing
          the employee of his or her right to review the material relied upon to support the
          reasons for action provided in the notice;
      2) The employee must be given a reasonable time, but no less than 24 hours, to
          submit a written and/or oral reply to the proposal letter, at the employee's
          discretion, and provide supporting documentation;
      3) The employee may choose to have a representative. The representative may be a
          union official if the employee is a member or a bargaining unit. The employee
          may not choose another employee as their representative, however, if the
          representation will cause a conflict of interest or position, or an employee of the
          agency whose release from his or her official position would give rise to
          unreasonable costs or for whose priority work assignments preclude his or her
          release from official duties;'8 and
      4) A deciding official (often a higher level manager than the proposing official)
          reviews the documentation and any reply provided by the employee, and
          determines whether or not the discipline is warranted and issues a decision. In
          arriving at a decision, the deciding official may consider only the reasons
          specified in the notice of proposed action and in the employee or employee
          representative's answer. The decision notice will specify reasons for the decision,
          determine the level of discipline to be imposed after considering mitigating and
          aggravating factors, and advise the employee of grievance and any other
          applicable appeal rights.




8
    See 5 C.F.R. § 752.203(d).


                                              12
    MANAGING FEDERAL EMPLOYEES' PERFORMANCE ISSUES
                   OR MISCONDUCT
Suspensions for more than 14 Days (including indefinite suspensions), Reduction in
Grade or Pay, Removals from the Federal Service

For more serious or repeated misconduct, supervisors may impose penalties that are
appealable adverse actions. Suspensions for more than 14 days (including indefinite
suspensions under certain defined circumstances), reductions in grade or pay and
removals may be appealed to the MSPB, grieved through a collective bargaining
agreement if the employee is a member of a union or, alternatively, the employee may
file an EEO complaint challenging the disciplinary action if they allege that it was
imposed on a legally prohibited basis such as age, gender or race discrimination. An
employee may also seek corrective action with the U.S. Office of Special Counsel (OSC)
if he or she believes the action was taken because of a prohibited personnel practice.

Supervisors should work with their employee relations staff and legal office when
considering these actions. The following steps must take place if it is determined that an
adverse action is appropriate:

     1.  The supervisor will issue a written notice of proposed action, which will be
         effective no earlier than 30 calendar days from the date of the proposal, if the
         action is found warranted by the deciding official. This notice will state the reasons
         for the proposed action and inform the employee of his or her right to review the
         material relied upon to support the reasons for action provided in the notice.
     2. The employee must be given a reasonable time but not less than 7 days to submit a
         written and/or oral reply to the proposed notice, at the employee's discretion, and
         provide supporting documentation.
     3. The employee may choose to have a representative. The representative may be a
         union official if the employee is a member or a bargaining unit. The employee
         may not choose another employee as their representative, however, if the
         representation will cause a conflict of interest or position, or an employee of the
         agency whose release from his or her official position would give rise to
         unreasonable costs or for whose priority work assignments preclude his or her
         release from official duties.'9
     4. The employee may submit medical documentation if the employee wishes for the
         agency to consider any medical conditions which may contribute to the misconduct
         or performance problem. It should be noted, however, that the agency may hold
         disabled employees with reasonable accommodation to the same standards of
         conduct as non-disabled employees;
     5. A deciding official (often a higher level manager than the proposing official)
         reviews the proposal, supporting documentation, medical documentation if
         submitted, and any reply provided by the employee. In arriving at a decision, the
         deciding official may consider only the reasons specified in the notice of proposed
         action and in the employee or employee representative's answer;
     6. In assessing whether the proposed adverse action based on the misconduct
         promotes the efficiency of the service, the deciding official determines whether the

'

    See 5 C.F.R. § 752.404(e).


                                               13
     MANAGING FEDERAL EMPLOYEES' PERFORMANCE ISSUES
                    OR MISCONDUCT
        charges are supported, and if so, whether the proposed penalty is warranted, after
        taking into consideration mitigating and aggravating factors, and issues a written
        decision letter stating the deciding official's conclusion as to the appropriate
        action. The decision letter will inform the employee of any appeal or grievance
        rights he or she may have if discipline is taken; and
     7. The agency will maintain copies of the notice of proposed action, the employee's
        written reply, a summary of the employee's oral reply, if any, the decision notice,
        and any supporting material. The agency will furnish these documents to the
        MSPB, other reviewing authority, and the employee upon his or her request.

Excused Absence (Administrative Leave)               to Be Used in Rare Circumstances

Excused absence (administrative leave) is an administratively authorized absence from
duty without loss of pay and without charge to other paid leave and is considered part of
an employee's basic workweek. The authority to grant an excused absence derives from
the inherent authority for heads of agencies to prescribe regulations for the government of
their organizations. (See, e.g., 5 U.S.C. § 301-302).

OPM advises limiting the approval of excused absence.2° Where absences are for longer
than brief periods, excused absence is generally inappropriate. Approving officials
should also ensure that the granting of excused absence is not specifically prohibited by
law.

In rare circumstances, excused absence may be used for an employee while suspension or
removal procedures have been proposed. Specifically, the employee may be placed in a
paid, non-duty status for the time necessary to effect the adverse action if the
organization determines that the employee's continued presence on the job during the
notice period may:

         Pose a threat to the employee or others;
         Result in loss or damage to Government property; or
         Jeopardize legitimate Government interests.

However, OPM strongly recommends agencies consider other options prior to use of
excused absence in this scenario. Other options include:

         Assigning the employee to duties where he or she is no longer a threat to safety,
         the agency mission, or Government property;
         Allowing the employee to take leave, or carrying him or her in an appropriate
         leave status (annual, sick, leave without pay) or absence without leave (if the
         employee has absented himself or herself from the worksite without requesting
         leave); or


20
  See OPM Fact Sheet: Administrative Leave at: https://www.opm.eovpolicv-data-oversight!pay-
Ieave/Ieave-adrninistration/fact-sheets/administrative-Ieave/

                                                14
     MANAGING FEDERAL EMPLOYEES' PERFORMANCE ISSUES
                    OR MISCONDUCT
             Curtailing the advance notice period for the proposed adverse action when the
             agency can invoke the "crime provisions" under Title 5, United States Code,
             because it has reasonable cause to believe the employee has committed a crime
             for which a sentence of imprisonment may be imposed and is proposing a
             removal or suspension.

Addressing Performance Deficiencies in the Senior Executive Service21:

During Probation:

An individual's initial career SES appointment becomes final only after the individual
completes a 1-year probationary period. Agencies use this period to observe and
evaluate the appointee's performance. If an agency finds the probationer's performance
unacceptable, it should consider whether to take remedial action, such as specialized
training or assignment to other SES duties. If remedial action is not considered
appropriate or proves unsuccessful, the agency should take steps to remove the employee
from the SES. Removal is not required to be based on a final rating during a probationary
period. Even if the agency uses a final rating under an SES performance appraisal system
to document performance deficiencies, removal of a probationer is always done under the
following procedures.22

An agency must provide at least a 1-day advance written notice to the probationer and
make the removal effective prior to the conclusion of the probationary period. The notice
must include the following:

             The effective date of the action;
             The agency's conclusions as to the inadequacies of the probationer's
             performance; and
             Whether the probationer has placement rights to another position outside the SES
             and, if so, to what position.

Probationers who were appointed to the SES without a break in service from a civil
service position held under a career or career-conditional appointment or an appointment
of equivalent tenure, such as certain appointments in the excepted service, are guaranteed
placement in a position at GS-15 or higher.23 These appointees are also entitled to be
placed in a position of equivalent tenure to that of the appointment held at the time of
appointment to the SES. Those lacking this right may be removed from employment in
the Federal service. Removal of a probationary career SES appointee for performance
reasons is not appealable to the MSPB.24 SES appointees have the same EEO and OSC

2!
  Some agencies, such as the Department of Veterans Affairs, may have unique statutory authority for
addressing performance and misconduct for Senior Executives. We recommend you consult with your
agency human resources or legal offices for additional information.
22
         C.F.R. § 3 59.402.
23
         U.S.C. § 3594(a); 5 C.F.R. § 359.70 1(a).
24
     s   C.F.R. §359.407.
     MANAGING FEDERAL EMPLOYEES' PERFORMANCE ISSUES
                    OR MISCONDUCT
rights as other employees, however, to challenge an action they believe was taken based
upon illegal discrimination or a prohibited personnel practice.

After Probation:

Removal of a non-probationary career SES member for performance must be based on
the appointee's final SES rating(s).2 The final SES rating is normally the annual
summary rating prepared for an executive at the end of an appraisal period. However, an
agency is also authorized to end a senior executive's appraisal period at any time after the
agency's minimum appraisal period is completed, if there is an adequate basis on which
to appraise and rate the senior executive's performance, and prepare a rating of record
using the same process required for an annual summary rating.2 Such a rating of record
is also a final SES rating and may serve as the basis, or part of the basis, for a removal
action. If a career appointee receives one final rating of "unsatisfactory," he or she must
be reassigned or transferred within the SES, or removed from the SES. An agency must
remove a career appointee from the SES when the appointee receives the following final
ratings:

          Two ratings of "unsatisfactory" within 5 consecutive years; or
          Two less than fully successful ratings (i.e., "minimally satisfactory" or
          "unsatisfactory") within 3 consecutive years.

The agency must give the career member a written notice at least 30 calendar days before
the effective date of removal from the SES. This notice must include:

          The effective date of the removal;
          The basis for the removal, as documented in the annual summary performance
          rating(s) used to support the removal action;
          The member's right to be placed in a position outside the SES, and information
          about the new position, if available;
          The member's right to request an informal hearing before an official designated
          by the MSPB; and
          When applicable, the appointee's eligibility for immediate retirement under 5
          U.S.C. § 8336(h) or 84 14(a).

Career appointees do not have appeal rights to the MSPB for a performance-based
removal action from the SES. While the appointee may request an informal hearing with
the MSPB, this request does not delay the removal from the SES. The SES member may
also initiate an EEO or OSC complaint challenging an action that is believed to have been
taken based upon illegal discrimination or a prohibited personnel action.




25
      C.F.R. §359 Subpart E.
265
      U.S.C. § 4314(b)(1)(D); 5 C.F.R. § 430.304(b).
     MANAGING FEDERAL EMPLOYEES' PERFORMANCE ISSUES
                    OR MISCONDUCT
All non-probationary career SES members removed for less than fully successful
performance are entitled to be placed in a civil service position outside the SES.27 Those
who were appointed to the SES without a break in service from a civil service position
held under a career or career-conditional appointment or an appointment of equivalent
tenure, such as certain appointments in the excepted service, are guaranteed placement in
a position at GS-15 or higher under an appointment of tenure equivalent to that held
immediately prior to the initial career SES appointment. If the agency has no other
available appointment authority, the agency may use the authority provided at 5 C.F.R.
§ 213.3202 (m)(l).

Disciplining Career SES Members

An agency may take a disciplinary action against a career SES member only for
misconduct, neglect of duty, malfeasance, or failure to accept a directed reassignment or
to accompany a position in a transfer of function. A career SES appointee removed for
disciplinary reasons has no placement rights and must be removed from Federal
employment.

During Probation:

The procedures below apply to disciplinary removals of probationary career SES
appointees who were not covered by 5 U.S.C. 7511 (subchapter II of chapter 75, Adverse
Actions) immediately before being appointed to the Senior Executive Service.28

To remove a probationary career appointee for disciplinary reasons, an agency must
provide at least I day's written notice to the probationer. This notice must include the
following:

           The effective date of removal; and
           The basis for removal including the acts of misconduct, neglect of duty,
           malfeasance, or failure to accept a directed reassignment or to accompany a
           position in a transfer of function.

However, if the proposed removal is based in whole or in part on conditions arising
before appointment, the agency must give the appointee:

           An advance written notice stating the specific reasons;
           A reasonable opportunity to reply; and
           A written decision showing the reasons for the action and the effective date and
           provided at or before the time the action will be made effective.29



27
     5 U.S.C. § 3594(b); 5 C.F.R. § 359.70 1(b).
28
     See 5 C.F.R. § 359.403.
29
      C.F.R. § 359.404.


                                                   17
     MANAGING FEDERAL EMPLOYEES' PERFORMANCE ISSUES
                    OR MISCONDUCT
The probationary removal is not appealable to MSPB, but the probationer may initiate an
EEO complaint challenging an action that is believed to have been taken based upon
legally prohibited discrimination or USC if it is believed to have been taken based upon a
prohibited personnel practice.

After Probation (and for certain probationary career and SES limited appointees):

There are two adverse actions available for agencies when taking discipline against 1) a
non-probationary career SES appointee, 2) a probationary career SES appointee who was
covered under 5 U.S.C. § 75 11 immediately before the SES appointment, and/or 3) an
SES limited term or limited emergency appointee who was covered by 5 U.s.C. § 7511
immediately before the SES appointment while serving under a career or career-
conditional or equivalent appointment in another position within the same agency.3° The
two adverse actions available to agencies are removal and suspensions for more than 14
days. These actions may be appealed to the MSPB or be raised in an EEO or USC
complaint. An agency may not suspend an SES appointee for 14 days or less.3'
Supervisors should work with their employee relations staff and legal office when
considering these actions.

The following steps will take place if it is determined that an appealable adverse action is
appropriate:32


           The agency will issue a written notice of proposed action, which will be effective
           no earlier than 30 calendar days from the date of the proposal, if the action is
           found warranted. This notice will state the specific reasons for the proposed
           action, such as misconduct, neglect of duty, malfeasance, or declination of a
           reassignment or transfer of function, and inform the appointee of his or her right
           to review the material relied upon to support the reasons for action provided in the
           notice;
       2. The appointee may choose to have a representative but may not choose a
           representative whose representation will cause a conflict of interest or position, or
           an employee of the agency whose release from his or her official position would
           give rise to unreasonable costs or whose priority work assignments preclude his or
           her release from official duties;33
       3. The appointee must be provided a reasonable time, but not less than 7 days to
           submit a written and/or oral reply to the proposal letter, at the appointee's
           discretion, and provide supporting documentation;
       4. The appointee must be provided a reasonable period of time to submit medical
           documentation if the appointee wishes the agency to consider any medical
           conditions which may have affected the basis for the adverse action. It should be



30
     See 5 U.S.C. § 7541(1); 5 C.F.R. § 359.403(a)(2); 5 C.F.R. § 752.60 1(c).
     See 5 C.F.R. § 752.60 1(b).
32
      C.F.R. § 752 Subpart F.
B
      C.F.R. § 752.604(e).


                                                        18
    MANAGING FEDERAL EMPLOYEES' PERFORMANCE ISSUES
                   OR MISCONDUCT
          noted, however, that the agency may hold disabled appointees with reasonable
          accommodation to the same standards of conduct as non-disabled appointees;
      5. A deciding official reviews the proposal, supporting documentation, medical
          documentation if submitted, and any reply provided by the appointee;
      6. The deciding official determines whether the reasons for the proposed action are
          supported, and if so, whether the proposed penalty is warranted after taking into
          consideration any mitigating and aggravating factors, and issues a written
          decision letter stating the deciding official's conclusion as to the appropriate
          action. The decision letter will provide reasons for the decision and inform the
          appointee of any appeal rights he or she may have if an adverse action is taken;
           and
      7.   The agency will maintain copies of the notice of proposed action, the appointee's
           written reply, a summary of the appointee's oral reply, if any, the decision notice,
           and any supporting material. The agency will furnish these documents to the
           MSPB and the appointee upon request.

Excused Absence (Administrative Leave)              to Be Used in Rare Circumstances

Similar to the earlier discussion on excused absence (administrative leave) for non-SES
Federal employees, approval of excused absence for SES members should be limited to
situations involving brief absences. Agencies should monitor the situation and move
toward longer-term actions when it is necessary, appropriate, or prudent to do so. For
additional information on using administrative leave for SES Federal employees, supra
pp. 14.

Reduction in Pay for Performance or Disciplinary Reasons:

As provided in 5 C.F.R. § 534.404(j), an agency may reduce the pay of a career SES
appointee during or after the probationary period by not more than 10 percent without the
employee's consent only

           If the senior executive has received a less than fully successful (i.e., "minimally
           satisfactory" or "unsatisfactory") annual summary rating or has otherwise failed
           to meet the performance requirements for a critical element; or
           As a disciplinary or adverse action resulting from conduct-related activity,
           including, but not limited to, misconduct, neglect of duty, or malfeasance.

The following steps will take place if it is determined that a reduction in pay is
appropriate:

      1. The agency will provide written notice of the reduction at least 15 days in
         advance of its effective date;
      2. The appointee may choose to be represented;


"
    5 C.F.R. § 752.604(f).
     MANAGING FEDERAL EMPLOYEES' PERFORMANCE ISSUES
                    OR MISCONDUCT
       3. The appointee will have at least 7 days to respond to the notice orally and/or in
          writing and to furnish affidavits and other documentary evidence;
       4. The agency will provide a written decision and specific reasons for the pay
          reduction at the earliest practicable date after the executive's response; and
       5. The appointee will have an opportunity to request, within 7 days after that
          decision, reconsideration by the head of the agency, whose determination is final
          and not subject to further review.

Effects of 120-Day Moratoriums:

Effect of 120-day Moratorium on Removals of Career SES Employees

The law provides at 5 U.S.C. § 3592(b) that a non-probationary career SES member may
not be involuntarily removed under that section (i.e., based upon performance):

           Within 120 days after an appointment of the head of the agency; or
           Within 120 days of appointment of a career appointee's most immediate
           supervisor who is a non-career appointee and has the authority to remove the
           career appointee. (For this purpose, a "non-career appointee" includes an SES
           non-career, SES limited, Schedule C and Executive Schedule appointee. "Most
           immediate supervisor" refers to the non-career appointee nearest to a career
           appointee in the supervisory chain who has authority to remove that career
           appointee). '

This moratorium does not restrict the removal of a non-probationary career SES member
who receives a final rating of "unsatisfactory" under the agency's SES performance
appraisal system prior to the appointment of the new agency head or non-career
appointee that initiated the 120-day moratorium on removals.

This moratorium restricts removal of a probationary SES member under 5 U.S.C. § 3592
during the 120-day period, except for such a disciplinary removal that was initiated
before the appointment of the new agency head or non-career appointee. Under certain
circumstances, an agency may invoke an exception to enable a disciplinary removal of a
probationer that was not initiated before the appointment of the new agency head or non-
career appointee.36

Since this moratorium applies only to removals under 5 U.S.C. § 3592, it does not restrict
removal of a non-probationary career appointee or a covered probationary career
appointee for disciplinary reasons under chapter 7537




355
      CFR 359.503
36
      C.F.R. §359.403(a)(I); 359.406; and 359.406(c).
     5 U.S.C. § 7541(1); 5 C.F.R. §   359.403(a)(2); 752.601(c).


                                                       20
 MANAGING FEDERAL EMPLOYEES' PERFORMANCE ISSUES
                OR MISCONDUCT
Effect of 120 day Moratorium on Reassignment of Career SES Employees

The law provides at 5 U.S.C.   3395   that a non-probationary career SES member may not
be involuntarily reassigned:

       Within 120 days after an appointment of the head of the agency; or
       Within 120 days of appointment of a career appointee's most immediate
       supervisor who is a non-career appointee and has the authority to remove the
       career appointee. (For this purpose, a "non-career appointee" includes an SES
       non-career, SES limited, Schedule C and Executive Schedule appointee. "Most
       immediate supervisor" refers to the non-career appointee nearest to a career
       appointee in the supervisory chain who has authority to make an initial appraisal
       of the career appointee's performance under Chapter 43.

This moratorium does not restrict the involuntary reassignment of a non-probationary
career SES member who receives a final rating of "unsatisfactory" under the agency's
SES performance appraisal system prior to the appointment of the new agency head or
non-career appointee that initiated the 120-day moratorium on removals, if the agency
decides to reassign rather than remove the appointee.38 This moratorium also does not
restrict any disciplinary action initiated prior to such an appointment.




 5 U.S.C. § 4314(b)(3).


                                              11
 MANAGING FEDERAL EMPLOYEES' PERFORMANCE ISSUES
                OR MISCONDUCT

Useful References for Non-SES Unacceptable Performance and Discipline

       5 U.S.C. § 4303, 5 C.F.R. § 432

   .   5 u.s.c. §   7501-75 14, 5 C.F.R. § 752, Subparts B and D

       5 U.S.C. § 3321, 5 C.F.R. § 315, Subpart H


Useful References for SES Unacceptable Performance and Discipline

       5 U.S.C. § 3592, 4311-4315,5 C.F.R. § 359, SubpartsDandE

       5 U.S.C. § 7541-7543, 5 C.F.R. § 752 Subpart F

       5 U.S.C. § 3594, 5 C.F.R. § 359, Subpart G, 5 C.F.R. § 213.3202 (m)(1)




                                          22
EXHIBIT 3
                                                                                                                                                                                                       Ii A e cy Position No,
    POSITION DESCRIPTION 'Please Read Instructions on the Back,,)
    2. Reasoft for Submission                   Service                             4. Employing Office Location                       .   Duty Station                                                 .    OPM Certification No.
           Redescription            New       1 Hdqtrs. flField                       Silver Spring,      MD                               Bethesda, MD
          LiReestablishment                                                            Fair Lsrbor Standards.Act                           Financ!al Statements Required                                     Subject to IA Action
                              Li Other                                                                                                 .



                                                                                                                                             Executive Psrsonnct            Itroployrnent end
                                                                                                                                                                                                        I.




    Explanation (Show any positions replaced)                                        /   Exempt              Nonexempt                    FinsnciI Disclosure        Finctai interests                      Yes
                                                                                     0. Position Status                                1. Poyition ls 2. Sercuibvity                                    3. Competitive Level Code
                                                                                         Competitive                                        jSirervsrs's 111 Non                     fl3

                                                                                         Excepled (Sped      in Remarks)                     Managenal                                                  4. AgencyUse
                                                                                                                                                          "'l   2.Noricntical r-'i         Spo&
                                  _____________________________                          SES (Gen.)          SES (CR)                  1 Medhcr           ,.J     Scinsttive [_J           Sensitive
    15. C3assliedfGradnd by                                     Official Title of Position                                                 Pay Plan       Occupational Code                  Grade     Initials            Date
    a. U.S. Office of Per
       sonne.l Management                                                                                                                                                                                            II
    b. Deartrnent Agency          Associate Ombudsman
                                                                                                                                              GS                    301                        14      ':;4::
                                                                                                                                                                                                                   6/iz/i-
    c.   Second Level
         Review

    ft. First Level Review
                                                                                                                                                                                                                     li
    e. Rer.nnrnrended by
       Supervisor or
       Initialing Office
    16. Organization Title of Position (ifdifferent      from   officIal   tiile)                                                      7. Name of Employee (if vacant, specify)


    18, Department, Agency, or Establishment                                                                        .   Third Subdivision
     FOOD AND DRUG ADMIMSTRATION
    a. Firsl Subdivision                                                                                                Fourth Subdivision
     Office    of   the Operations
    b. Second Subdivision                                                                                           .   Fifth Subdivision


                                                                                                                                                      offiionalJ
    19. Employee ReviewThis is an accurate description of the major duties. and
       responsibilities of my position.

    20. Supervisory Certification. I potljflj that t[ris is ap accurate statement of                               knowledge that this information is to be used for statutory purpoes relating
       the rpajor duties arid responsibdrties of this position and its organizational                              to appointment and payment of pub/Ic funds, and that false or misleading
       relabonships, and That the position is necessary to carry out Government                                    statements may constitute violations of such statutes or their implementing
       functions for which! am responsible.. 1/its certification is made with the                                  regulations.
    a. Typed Name and Title of Immediate Supervisoi                                                                b. Typed Name and Title of Ftigher.Level Supervisor or Manager 'opiionai,i
         Conerly
     Albert
     Ombudsman
    Signajd                                                                                    Date                Signature                                                                                        Date

          hg.                      I            /
                                                                  A,                                    jt;I.                                                                                                       :,,
                                                                                               ./

    21. Classificationtjob Grading Certificati41n. I certify 1/rat this position has                                2. Position Clsiticatton Standards Used in Classifying/Grading Position
       been classified/graded as require/i by Title 5, U.S. Code irl con forrnance
          with standards published by The U.S. Office of Personne) Management OC                                    OPM Primary Standard, TS-1 34 August 2009
          if no published standards apply directly,             consistently with         (he mbsl app/ca.
             le.pJbjishqd,stpndarqs,,
    Typed Name arid Title of Oificiat Taking Action
    Joanne Kennedy
    Human Resources Specialist (Classification)                                                                    nformation for Emoloyees. The standards and information on their
    Signature                                                                                  Da ....         '
                                                                                                                   ippilcation, are available in the personnel office. The classification of the
                                                                                                                    osition may be reviewed and corrected by the agenc or the U.S. Office of
                                                                                                                    ersonnel Management. Information on c1assifrcationjob grading appeals, and
                                                                                                                   :omplairits on exemption from FLSA, is available from the personnel office or
1                                                                                                                  he U.S. Office of Personnel Managemeht.

    23. Poition Review                    Initials                 te               Initials   .      Date              Initials   .           Date             lrtitials            Date              Initials            Date
                                                     :




    a. Employee       (optional                          II                                    :11                                 :1/                                         /1



    b. Supervisor       .                                ii                                    :"                                  :11                                         ii                                     ii



     .   Classifier                                  .   II                                    :1/                                 :1/                                      :11                                       II


    24. Flemarks

    FPL: GS14
    Bus Code: 8888


    25. Description of Major Duties and Responsibilites (See Attached)
    NSN 7540-00.63.4-4265                            Previous Edition Usable                                       5008-106                                          OF 8,(Rev. 1.85) (coc Adobe Acrobat 3.01 F,tnctroniic Version, 1/118)
                                                                                                                                                                     u.s. otfice of Personnel Management
                                                                                                                                                                     PPM Chapter 2115
                                         Associate Ombudsman
                                                GS-301-14

Introduction

This position is located in the Food and Drug Administration (FDA), Office of Operations (00), Immediate
Office (10). The incumbent serves as a confidential and informal source of information, facilitator,
consultant, and practitioner for dispute resolution, helping in problem solving and the constructive
management and resolution of conflict. As an Associate Ombudsman, the incumbent collaborates with
officials to achieve constructive resolution to disputes; seeks fair and equitable solutions to employees'
problems; suggests approaches to address and manage conflicts, and suggests policy and procedural
changes; helps to build constructive relationships by working to resolve disputes and making
recommendations intended to create a more positive work environment, thereby contributing to
improved office productivity.

Major Duties and Responsibilities

The incumbent researches complaints, providing support to the Ombudsman in mediation disputes, and
assisting to resolve issues in a timely, fair, and impartial manner. Reviews and examines complaints
regarding decisions rendered to the staff. Maintains neutrality in each case, and serves as an advocate
for fair process and outcomes.

Works closely with the Ombudsman on day to day operations; receives complaints, performs technical
reviews and takes steps to resolve sensitive management and other workplace issues. Provides advice
and assistance to Ombudsman in making recommendations of resolutions to the staff. Collaborates
with Ombudsman in the development Of short-and-long term resolutions and presents to 00 Senior
Leadership. Represents Ombudsman in discussions and meetings related to matters of concern as
deemed appropriate.

Listens to staff concerns, clarifies procedures, discusses options and, when requested, acts as an
intermediary. Serves as an intake person, receiving inquiries for assistance with a wide range of
workplace issues. Advocates for fair processes and promotes building a supportive, inclusive workplace.
Serves as a neutral third party in conflict resolutions and works to achieve fair and equitable solutions to
problems. Identifies resources and makes referrals so that individuals seeking assistance may go directly
to the source that can best address the concern. Collaborates with other Office of Operations and FDA
offices on issues of general concern and interprets policies to help resolve conflict or make
improvements in the Office of Operations procedures. Conducts research to identify systemic problems
and initiates corrective or preventive actions. Assists in the mediation and/or negotiation of disputes
occurring at all staff levels. Educates management and the general workfarce, in the concepts and
processes of conflict resolution either in one-on-one or group settings.

Develops and implements disputes resolution and conflict management programs for use in the
organization.

Recommends approaches for addressing and managing conflict and collaborates with other Office of
Operations offices on issues of general concern. Provides leadership in developing and implementing
strategies for building and sustaining cooperative relations between managers and staff employees in
the Office of Operations; and provides guidance and methods for the informal resolution of disputes.
Researches, identifies, and develops tools to be used to conduct assessments and evaluations of the
organization's conflict climate. Conducts conflict climate assessments and evaluations in Office of
Operations organizations. Works with leadership to develop plans to improve organizational
environment, Conducts and/or assist in conducting assessments and evaluations of Ombudsman
program effectiveness.

Performs other work as assigned.

FACTOR LEVEL DESCRIPTIONS


Factor 1 - Knowledge Required by the Position

Mastery knowledge of the concepts, principles and methods associated with dispute resolution;
thoroughly skilled in the use of facilitation and mediation techniques; and ability to analyze and
evaluate issues to determine their relative importance and susceptibility to compromise, alternative
solution and settlement.

Comprehensive knowledge and ability to gain and maintain the trust necessary to handle any and all
assignments in a thoroughly confidential, competent and professional manner without reference to any
previously established technical guidelines or policies.

Mastery knowledge of the concepts, principles, practices, and techniques used in the management of
projects and engagement with diverse staff.

Ability to research, gather, assemble, and analyze information; draw conclusions and inferences;
summarize findings and provide comprehensive recommendations; and present diverse and highly
complex information to senior management.

Ability to communicate orally and in writing in order to organize and present technical briefings and
alternative methods of resolution to workplace issues; to encourage understanding of disputed or
unpopular decisions, and negotiated solutions; and to make frequent oral and written presentations on
dispute resolution issues in a clear and concise manner to senior management and staff.

Ability to interpret and appropriately implement broad and changing policies and procedures concerning
dispute resolution approaches and techniques.

Ability to negotiate with senior level management and staff employees regarding workplace disputes.

Skill in exercising sound judgment, discretion, diplomacy, and tact to work effectively with high-level
individuals; and ability to establish and maintain open communications and rapport with all employees.
Factor 2- Supervisory Controls

The Associate Ombudsman works under the general supervision of the Ombudsman. The supervisor
provides administrative direction with assignments in terms of broadly defined missions or functions.
The incumbent independently plans, designs, and carries out the work to be done. The supervisor
reviews final work products and recommendations for their effect on the workforce. The supervisor
normally accepts work as being technically authoritative and without the need for significant change.

Factor 3 - Guidelines

Guidelines consist of general administrative manuals, policy and procedures documents. Guidelines also
include       policies, decisions and regulations for top level managers and human resource
            laws1




management professionals in FDA. Guidelines are also available in the form of broad legislation, policy
statements, directives, orders, notices/bulletins, and circulars, which are often general, nonspecific, and
lack clear applicability to specific unusual and sensitive situations. The incumbent must use seasoned
judgment and ingenuity and exercise broad latitude in determining the intent of the applicable
guidelines. The incumbent must exercise considerable judgment in interpreting and adapting existing
policies/guidelines, and discretion in developing novel approaches to situations not previously
encountered or covered by written policy.

Factor 4- Complexity

The work of the position is varied, unstructured, and consists of many different concurrent or sequential
assignments. The work requires a high degree of judgment in working to identify, analyze, and resolve
workplace conflict and to provide advice, guidance, and initiative to support the search for better
solutions to workplace disputes. These situations are inherently difficult given the nature of the issues
involved, the individualsaffected, and the divergent points of view. The position requires the exercise
of creativity and originality in dealing with high-level management issues and in assessing and making
recommendations about current situations and future directions. The incumbent must quickly acclimate
to new situations and synthesize complex and large. amounts of information in a short timeframe. The
incumbent serves as an expert consultant in dispute resolution issues in the workplace and conducts
comprehensive research and evaluations. The incumbent also takes the lead in conducting and/or
acquiring mediation and negotiation training appropriate for Office of Operations officials.

Factor 5 - Scope and Effect

The purpose of the work is to serve as the Associate Ombudsman in the Office of Operations, providing
all employees the opportunity to access dispute resolution and mediation processes to request early
intervention or to seek assistance from more than one source to promote constructive conflict
management or resolution. The incumbent serves as an expert dispute resolution practitioner and
provides confidential and informal assistance to managers and staff employees in resolving workplace
disputes and is actively involved with a broad range of employees at various levels. The work
significantly impacts the work of others throughout the Office of Operations, and cuts across Offices and
Divisions and strongly influences managers and employees in the work place.
Factor & Personal Contacts

Contacts are with Office of Operations senior leadership and staff employees. Contacts are also with
individuals in the Department of Health and Human Services, and may include the union, other
voluntary organizations, members of the dispute resolution and professional organizations,
representatives from other Federal agencies and private institutions, in a moderately unstructured
setting.

Factor 7- Purpose of Contacts

The purpose of contacts is to understand, assist, persuade, and negotiate concerning matters in dispute,
seeking fair and equitable solutions to employee problems, and supporting the effective management of
conflict. In addition, contacts are intended to build constructive relationships through the management
and resolution of disputes, and to recommend ways to create a more positive work environment.
Furthermore, contacts are needed to influence managers and senior level staff with conflicting
viewpoints to engage in constructive conversations and to accept and, in some cases, implement
findings and recommendations.

Factor 8- Physical Demands

The work is primarily sedentary. There are no special physical demands required by the position.

Factor 9 - Work Environment

The work is performed in a typical office setting. Occasional travel may be required to attend meetings,
seminars, and conferences or training.
                                             FACTOREVALUATION SYSTEM
                                           POSITION EVALUATION STATEMENT


Organization: Dt-IHS/FDNOO                                 PD Number:

Title, Series and Grade: Associate Ombudsman. 08-301-14

References: OPM Position Classification Flysheet for Miscellaneous Administration and Program Series, 08-0301, TS-
34, January 1979; OPM APPENDIX 3 PRIMARY STANDARD

Title and Series Determination: This series includes which are to perform two-grade interval work for which no other
series is appropriate. The Work requires analytical ability, judgment, discretion, and knowledge of a substantial body of
administrative or program principles, concepts, policies, and objectives. No titles are specified for positions in this series.

                                        POINTS
FACTOR             CRITERIA            ASSIGNED         FLD                               COMMENTS

                                                                 Mastery knowledge of dispute resolution in order to
     I        Knowdge Required             1550          1-8     facilitate or mediate complaints and resolve issues.
                                                                 Decisions or recommendations may significantly change
                                                                 policies and procedures.
                                                                 Administrative direction with broadly defined missions or
     2        Supervisory Controls         650          2-5      functions. Independent planning and carrying out
                                                                 programs, studies or other work. Results considered
                                                                 technically authoritative and normally accepted without
                                                                 significant change.
                                                                 Guidelines are broadly stated and nonspecific. Employee
     3        Guidelines                   650          3-5      must use judgment and ingenuity in interpreting the intent
                                                                 of the guides that do exist and in developing applications to
                                                                 specific areas of work.
                                                                 Varied duties requiring many different and unrelated
    4         Complexity                   325          4-5      processes or methods that are applied to a broad range of
                                                                 activities or analysis. The situations are inherently difficult
                                                                 given the nature of the issues involved, the individuals
                                                                 affected, and the divergent points of view.
                                                                The incumbent serves as an expert dispute resolution
     5        Scope and Effect             325          5-5     practitioner and provides confidential and informal
                                                                assistance to managers and staff employees in resolving
                                                                workplace disputes. The work significantly impacts the
                                                                work of others throughout the Office of Operations.
                                                                Personal contacts are with individuals or groups from
    6         Personal Contacts             60          6-3     outside the employing agency in a moderately unstructured
                                                                setting.

                                                                 The purpose of contacts is to understand, assist, persuade,
    7         Purpose of Contacts
                                                                 and negotiate concerning matters in dispute, seeking fair
                                           120          7-3      arid equitable solutions to employee problems, and
                                                                 supporting the effective management of conflict.

                                                                The work is primarily sedentary.
    8         Physical Demands               5          8-1



                                                                The work is performed in a    typical   office setting.
    9         Work Environment                          9-1
                                                 SUMMARY
 Total Points: 3690                       Grade Conversion: GS-14

 Final Points Ranges: 36054050


Joanne Kennedy, Human Resources Specialist (Classification)         Date:
                                                       I4HS May 2012

                                      Fair Labor Standards Act (FLSA) Check List

This form is to be completed for each grade in a career ladder. Note that it is possible for different
grades within a career ladder to have different FL.SA designations (for example, non-exempt at lower
grades, exempt at higher grades in the career ladder). Attach a properly completed and signed
checklist to each classified position description and statement of difference (if applicable).

A. REQUIRED POSITION INFORMATION

Position Title: Associate Ombudsman                         Pay PlanlSerles: GS-301-14

Organization:       FDNOO

Administrative Code:          0MM                           PD Number:

Check all of the following criteria that are applicable to the position:

B. Non-Exempt Criteria

.1   Salary-based non-exemption (5 CFR 551.203)

      Employees annual rate of basic pay is less than $23,660.

2. Non-exempUon of certain employees (5 CFR 551.204)

      Position is non-supervisory and engaged in equipment operation, or is a protective or clerical occupation.

      Position involves technical worl properly dassified below GS-09

      Position is nonsupervisory in the Federal Wage System or other comparable wage system.

C. Exemption Criteria

1. Executive Exemption Criteria (5 CFR 551.205)

     Primary duty of the position is management or supervision; work involves customarily and regularly
directing the work of other employees and involves the authority to hire or fire other employees or
makes recommendations on employment issues such as hiring and firing that are given particular weight
by higher level supervisors or managers.

2. Administrative Exemption Criteria (5 CFR 551.206)

  X_ Primary duty is performance of office or non-manual work directly related tothe management or
general business functions; work involves the exercise of discretion and independent judgment with
respect to matters of significance.

3. Professional Exemption Criteria (5 CFR 551.208, 209, 210)

-      5 CFR 551.208 Learned Professionals: Primary duty is performance of work requiring advanced
knowledge in a field of science or learning including the traditional professions of law, medicine, theology, accounting,
actuarial computation, engineering, architecture, teaching, pharmacy, various types of physical, chemical and
biological sciences, and other similar occupations that have a recognized professional status: entrance into these
professions requires a prolonged course of specialized intellectual instruction.
     5 CFR 551.209 Creative Professionals: Primary duty is performance of work requiring invention, imagination.
originality or talent in a recognized field of artistic or creative endeavor such as music, acting, writing, graphic arts.
Exemption depends upon the extent of invention, imagination, originality or talent of the employee; exemption does not
apply to work that can be produced by a person with general manual or intellectual ability and training.

    5 CFR 551.210 Computer Professionals: Primary duty consists of the application of systems analysis techniques
and procedures, including consulting with users to determine hardware, software, or system functions
specifications; OR design development, documentation, analysis, creation, testing or modification of computer systems
or programs: OR a combination of these duties. Exemption does not apply to employees engaged in the manufacture
or repair of computer hardware and related equipment, or to those whose work is highly reliant on computers but
whose duties do not consist of the aforementioned.

Salary based exemption applies to any computer professional compensated on an hourly bases at a rate of basic pay
of $27.63 an hour and above

4. Law Enforcement ActivIties (5 CFR 551.216>

    Special exemption/exclusion applies to all law enforcement agents receiving availability pay.

5. Foreign Exemption (5 CFR 551.212)

    Employees permanently stationed in an exempt area and spend all hours of work in a given
workweek in one or more exempt areas or employees not permanently stationed in an exempt area, but
spend all hours of work in a given workweek in one or more exempt areas. Exempt area means any
foreign country, or any territory under the jurisdiction of the United States other than a State, the
District of Columbia, Puerto Rico, the US Virgin Islands, and American Samoa. Guam, Midway, Wake and
Johnston Islands.



Final Determination (Check One)                      Non..Exempt                      X     Exempt



Joanne Kennedy. 6/3/14

HR Specialist Classification/Date
EXHIBIT 4
               Documentation of Performance Counseling = Charmaine Condillac
                          October 2019 October 8 and October 29



 Date: November 6, 2019

 From: Albert Conerly, ir, CMO and Ombudsman                      --t!    i)-
To: Charmaine Condillac


Element 1 - Performance Status
By October 16, Ms. Condillac provided documentation indicating that the following Agency
mandated training has been completed within 15 days after the ODAP was issued (October 1):

            o FY 2019 FDA Computer Security Awareness Training May 6, 2019
            o FDA Annual Records Management Training Course October 16. 2019

Ms. Condillac has also participated in all scheduled meetings. Ms. Condillac has not provided
the signed document "Subject: Established Procedures for Requesting Leave" as required (the
Supervisor informed her that her initial attempt to submit the signed document via email was
unsuccessful). During the October 29 meeting she was reminded tO complete this requirement.

Current Performance: In view of these accomplishments, Ms. Condillac's current performance
is on track to be Acceptable within the context of the ODAP.

Element 2    Performance Status
On October 30, Ms. Condillac provided information on the status of work she had performed
since the 2019 furlough. This information had been requested previously and was due on
October 3, 2019, but not provided. The information indicated that as of August 5, 2019, Ms.
Condillac had completed more than the 2 training requirements she reported in September.
Since receiving the ODAP on October 1, Ms. Condillac has been assigned 5 cases which she is in
the process of scheduling.

Current Performance: In view of these accomplishments, Ms. Condillac's performance is
improving and on track to be Acceptable within the context of the ODAP.

Element 3 Performance Status
Ms. Condillac submitted a project plan on October 16. Ms. Condillac was advised to make a
couple changes to the proposed project plan. Ms. Condillac was informed that the propose
project plan was due on October 8.

Ms. Condillac has met with the Supervisor and Team Leader as required.

Current Performance: In view of these accomplishments, Ms. Condillac's performance is on
track to be Acceptable Within the context of the ODAP.
             Documentation of Performance Counseling - Charmaine Condillac
                        October 2019 October 8 and October 29



Element 4   Performance Status

Ms. Condillac completed a time management course and active listening course on October 30,
2019. She submitted certificates of completion for both courses.

Ms. Condillac is working with her colleagues to complete unmet training requirements. Ms.
Condilfac's active listening needs improvement and it seems she is working on this.

Current Performance: In view of these accomplishments, Ms. Condillac's performance is on
track to be Acceptable within the context of the ODAP.
EXHIBIT 5
11/12/2019                                                   Mail - Morris E. Fischer- Outlook

        Office: 240-402-1650
        Fax:    301-847-8607
        Robert. Thornas@fda.hhs             .
                                                gy
        <<OLE Object: Picture (Device Independent Bitmap)>>




        From: Condillac, Charmaine
        Sent: Friday, November 08, 2019 3:07 PM
        To: Thomas, Robert <Robert.Thomas@fda.hhs.g>; Conerly, Albert
        <Albert.Conerlyfda.hhs.g>; Branch, Tiffany <Tiffany.Branch@fda.hhs.gi>
        Cc: Morris E. Fischer <morris@mfischerlaw.com>
        Subject: FW: RA Matters Follow Up (11.08.19)
        Importance: High



        Dear Mr. Thomas, please be advised that I am hereby retracting my request for a
        reassignment as a Reasonable Accommodation. As per my prior requests contained in
        my application and ongoing attempts at interactively dialoging with Agency personnel, as
        an accommodation, I am requesting the following:

                  Telework 5 days per week and come to campus/FDA facilities to conduct all ADR
                  strategies that are conducted in person
                  Ability to use assistive technology (Cisco Jabber, WebEx) to participate in virtual
                  ADR strategies {since I don't have a private office space to conduct these
                  confidential discussions} and also as part of my requested accommodation.
                  Please advise at your earliest convenience if I need to modify the form and the
                  process in which I can obtain the FOH recommendation and associated
                  documentation.
                            Note: My requests for a Reassignment out of a Hostile Work
                            Environment were/are part of the Agency's Anti-Harassment Policy
                            <<File: Charmaine Condillac Resume (2018).pdf>>

        From: Condillac, Charmaine
        Sent: Friday, November 08, 2019 9:30 AM
        To: Thomas, Robert <Robert.Thomas@fda.hhs.g>; Conerly, Albert
        <Albert.Conerly@fda.hhs.g>; Branch, Tiffany <Tiffany.8ranch@fda.hhs.g>
        Cc: Morris E. Fischer <morris@mfischerlaw.com>
        Subject: RE: RA Matters Follow Up
        Importance: High



https://outlook.office.com/mail/inboxiid/AAMkADNkYWQ2NjZiLTBINTYtNDE4Ni1 iYmU5LTMzMjY1 OTg5NzA1 OABGAAAAAADSrmrd0rISTrzIgMqOiG.   6/10
EXHIBIT 6
        From: Thomas, Robert
        Seat: Monday, November 11, 2019 1:27 AM
        To: Condillac, Charmaine <Charmaine.CondiHac@fda.hhs.g>
        Cc: Cone ny, Albert <AIbert.ConerIy@fda,hhs.g>
        Subject: RE: RA Matters - Foow Up (11.08.19)



        Good Morning Ms. Condillac,

        I acknowledge receipt of your email below to retract your request for
        reassignment. The reasonable accommodation case file has been provided to your
        supervisor. For the below accommodation, please complete the below FDA Form
        3526 - Confirmation of Request for Reasonable Accommodation and the
        Authorization for Disclosure of Information form for each of your medical care
        professionals:


https://outtook.cfficecorn/rnaiI/inbox/d/AAMkADNkYWQ2NjZiLTBN1YtNDE4Ni1YniU5LTMzMjV1 OTg5t'JzA1OABG&A.AAMOSrmrdorlSTrzfgMqOiG.   4/10
            fNIJSIIuiIi1Mi1t




        t.uu. s,




I   a   iUJ   ISt £




                               IYmU5LTMzMJYI OTgSNzAl OABGAAAAAADSrmrdor STrzgMqOG...   5/10
EXHIBIT 7
(7               U.S. FOOD& DRUG
                 ADMN1STRATON




Date:           November 12, 2019

To:             Charmine F. Condillac
                Associate Ombudsman
                Office of Operations
                U.S. Food arid Drug Administration

From:           Albert Conerly
                Chief Management Officer
                Office of Operations
                U.S. Food and Drug Administration

Subject:        Response to Request for Reasonable Accommodation
                FDA Case Number: RA-FDACDRH-270- 19

This memorandum is in response to the review of your reasonable accommodation which
was submitted to the Reasonable Accommodation Office on April 19, 2019, requesting
flexible time/schedule for medical treatment related to disability and reassignment, to
accommodate your medical condition. Additionally, you requested the following
accommodations:

   o    An office;
   o    A language interpreter/translation services for attendance at meetings;
   o    The use of a transcription device or a representative who can transcribe the
        discussion in the way of an interim accommodation;
   o    A device that you could use to record and play back your supervisor's instructions.

The review of your reasonable accommodation request has been completed and an
analysis provided. Based on the analysis of the Reasonable Accommodation Office, a
review of your medical information and in accordance with the Rehabilitation Act of 1973,
the Americans with Disabilities Act Amendments Act (ADAAA) of 2008 and FDA's Policy
on Reasonable Accommodation under Section 2 of SMG 3130.2, as the decision-maker, I
am granting you reassignment as the reasonable accommodation of last resort.

The decision is supported by the medical review and a review of the essential job
functions that determined that you are unable to perform the essential functions of your
job with or without an accommodation.

Additionally, the review/analysis maintains no medical documentation was received and
no medical need was established for the additional requested accommodations:

        An office,'
               'LLS.FOOD&DRUG
                ADMNSTRAUON
 (i.

         A language interpreter/translation seivices for attendance at meetings;
         The use of a transcription device or a representative who can transcribe the
         discussion in the way of an interim accommodation; and
         A device that you could use to record and play back your supervisor's instructions.

Please review the attached FDA Reassignment Policy for more information and complete
the Reassignment Questionnaire and provide the Reaonable Accommodation Office with
a copy of your current resume within ten (10) business days. Plase send the documents
to: RcasonaeAccornrnodatonöfda.hhsgov.

*NOTE:  Certification by the Reasonable Accommodation Office and
Management. AU other attempts at reasonable accommodation have been
exhausted and it has been concluded that reassignment is the only available
option left to explore.


This memorandum officially addresses your request for reasonable accommodation that
has been processed in accordance with SMG 3130.2, FDA's Procedures for Providing
Reasonable Accommodations for Individuals with Disabilities.

Should your medical condition change or should you require further accommodations,
please be sure to let me know immediately. Should you have any questions about the
decision in this memorandum, please raise them with me. If you have questions about
the reasonable accommodation process, please contact Mr. Robert 3. Thomas Reasonable
Accommodation       Specialist  at      (301)796-9405,      or      by   email    at
Robert.Thornas©fda.hhs.gov.

1.   If you wish to seek reconsideration of this decision, you may take the following
steps:

         oThe request for reconsideration will be submitted to the original
decision-maker; within five business days;

           If the original decision-maker denies the request for reconsideration,
the individual will present the request to the next level supervisor who will respond to the
request within ten business days;
           If the original decision is not reversed, the request for reconsideration will be
elevated to the next management official within the chain of command who will, in turn
respond within ten business days;

       2.     You may seek reconsideration of the denial of your request by choosing
from the options listed below:
(/1          'USFOOD&DRUG
                 ADMINSTRATON




       .   To pursue an EEO discrimination complaint under 29 C.FR. 1614, by
contacting an EEO Counselor, at (301)796-9400, to initiate discrimination complaint
counseling within 45 days from the date of this notice of denial or;

         Bargaining unit employees may file a grievance under the Collective
Bargaining Agreement, Article 45, within the specified time frame or;

         Non-bargaining unit employees may submit a Dispute Filing under Instruction
771-1, Administrative Grievance Procedure, within the specified time frame or;

           To pursue Merit Selection Promotion Board (MSPB) appeal procedures or;

            Contact the Conflict Prevention and Resolution Office at (301)796-9415 and
initiate the Informal Mediation Process.

Acknow'edgement of Receipt

To acknowledge that you have received this notice, please sign and date in the space
below. Your signature does not mean that you agree or disagree with this memorandum.
By sighing, you will not forfeit any rights to which you are entitled. Your failure to sign
will not void the contents of this memorandum.




                                                   ////j/g
Albert Conerly                                  Date

I acknowledge receipt of this memorandum



   14
LL               C://(L                            //;:Ji
                                                              ii
Charmine F. Condivac                            Date          I
EXHIBIT 8
                                                                        November 13, 2019


Mr. Robert J. Thomas
Reasonable Accommodation Specialist
Department of Health and Human Services
Via Email: Robert.Thomas@fda.hhs.gov

               Re: Charmaine Condillac, November 12, 2019
                      Reasonable Accommodation Decision

Dear Mr. Thomas:

       Please be advised that undersigned counsel represents Ms. Condillac with respect to the
above-mentioned Reasonable Accommodation decision, a copy of which is attached hereto
(Exhibit I). Kindly direct all correspondence regarding this matter directly to my attention.

        It is bewildering that Mr. Conerly issued this decision, despite receiving Ms. Condillac's
November 8, 2019, email communication retracting her request for reasonable accommodation
(Exhibit 2). My client's reasonable accommodation request as per that communication was to
telework five days per week, but she would appear for mediations and other in ADR in person
strategy meetings, requiring her physical presence.

        Ms. Condillac disputes that she cannot perform the essential functions of her GS-14
Assistant Ombudsman position. She most certainly can. Her anxiety issues are exacerbated by
her supervisor Albert Conerly. He never provided her the GS-14 Assistant Ombudsman position
duties; froze her out of mediations until very recently; commenced a totally unjustified 60 day
Performance Improvement Plan, which following her whistleblower complaint, caused Mr.
Conerly to issue her a letter that she was on track for success: that was the first written
communication to her by Mr. Conerly regarding the PIP.

       This event is perhaps the most striking and obvious act of retaliation. Mr. Conerly was
fully aware that Ms. Condillac retracted her reasonable accommodation request for reassignment.
The email was addressed to him. He's the person that issued the decision.




      8720 Georgia Avenue, Suite 210                                     II Broadway, Suite 615
      Silver Spring, MD 20910-3614                                       New York, NY 10004-1490
      0 301-328-7631 F 301-328-7638                                      0 800-209-2608 F 212-480-8560


                           www.morrisfischerlaw.com I morris@rnfischerlaw.com
        I believe Ms. Condillac's original accommodation request was made more than six
months ago. Given the process can take this long, we ask for this accommodation to be given on
an interim basis until the decision is made. We see no undue hardship to the agency in granting
this request. Kindly begin the process of accommodating this telework, reasonable
accommodation arrangement.

Sincerely,

1#tc,'L'LL&   .   fl.&cJ, cfLqL.


Morris E. Fischer, Esq.

cc: Charmaine Condillac
    Madeha Dastgir, Esq.
EXHIBIT 9
(/ ?'LLS.FOOD& DRUG
               A DM U'fl S TR ATIO N




Date:         November 27, 2019

To:           Charmine F. Condiflac, Associate Ombudsman
              Office of Operations
              U.S. Food and Drug Administration

From:         Albert Conerly, Jr., Chief Management Officer
              Office of Operations
              U.S. Food and Drug Administration

Subject:      ODAP and TELEWORK

 Effective immediately, based on the analysis of the Reasonable Accommodation Office, a
 review of your medical information and in accordance with the Rehabilitation Act of 1973,
the Americans with Disabilities Act Amendments Act (ADAAA) of 2008 and FDA's Policy
on Reasonable Accommodation under Section 2 of SMG 3130.2, I am rescinding your
ODAP. The decision is supported by the medical review and a review of the essential job
functions that determined that you are unable to perform the essential functions of your
job with or without an accommodation. Therefore, your telework is also being rescinded
and you will perform the following non-essential job functions:

Work with OCPR leadership to develop resources and plans to improve organizational
service capability and environment by:

        Identifying resources and compiling a list thereof to be used by OCPR staff to aid
        in making referrals to individuals seeking assistance to address their concerns
        Reviewing, compiling, and reporting on customer feedback from surveys issued
        following ADR service delivery

This will take effect on Monday, December 2, 2019.


Acknowledgement of Receipt

To acknowledge that you have received this notice, please sign and date in the space
below. Your signature does not mean that you agree or disagree with this memorandum.
By signing, you will not forfeit any rights to which you are entitled. Your failure to sign
will not void the contents of this memorandum.




Albert Conerty, Jr.                              Date

I acknowledge receipt of this memorandum




Charmine F. Condillac                            Date
EXHIBIT 10
                    USFOOD&DRUG
                    ADMNSTRATQN



Sent Via Email, USPS and Certified Mail


                                        k3I33 IJ.1WIIiIJI

DATE:              January 17, 2020

TO:                Charmaine Condillac, Associate Ombudsman, GS-0301-14
                   Ombudsman and Conflict Prevention and Resolution Staff
                   Office of Operations

SUBJECT:           PROPOSAL TO REMOVE

I am proposing that you be removed from your position as an Associate Omsbudsman,
GS-0301-14, atthe Food and Drug Administration (FDA). This proposed action is not a fmal
decision and, if found warranted, would not be effected any sooner than thirty (30) calendar days
from the date you receive this letter. This proposal is made in the interest of promoting the
efficiency of the service and the Federal Government and is effected in accordance with 5 U.S.C.
Chapter 75, 5 C.F.R. Part 752 and HHS Instruction 752.

This proposal is based on the following:

CHARGE: MEDICAL INABILITY TO PERFORM THE DUTIES OF YOUR POSITION
AS A RESULT OF A MEDICAL CONDITION.

Background:

On April 19, 2019, you submitted a request to the Reasonable Accommodation Office (RA),
seeking flexible time/schedule for medical treatment related to disability and reassignment, to
accommodate your medical condition. As an interim accommodation, I granted you telework
three (3) days per week. The other two (2) days you were required physically onsite at either
White Flint North (WEN) or White Oak (WO) for ADR-speciflc work including mediations,
facilitations, etc., or staff meetings. You were permitted to move your work at home days to
accommodate these onsite duties.

In accordance with FDA's Staff Manual Guide (SMG) 3130.2 - Procedures for Providing
Reasonable Accommodations for Individuals with Disabilities, a list of questions along with
your documentation was sent to the Federal Occupational Health Occupational Medicine
Consultant (FOH OMC) to be answered by your medical care professional(s). The answers to
the questions were designed to assist the agency in determining whether your medical conditions
rise to the level of a disability under the Rehabilitation Act of 1973 and the Americans with
Disabilities Act Amendments Act (ADAAA) of 2008.


U.S. Food & Drug Administration
10903 New Hampshire Avenue
Silver Spring, MD 20993
www.fdagov
The review of your reasonable accommodation request was completed, and an analysis was
provided. Based on the updated medical information received October 30, 2019, from the FOH
OMC, you have a medical condition which substantially limits major life activities and
functions, including thinking, concentrating, interacting with others, eating and sleeping. Based
on this information, your medical condition rises to the level of a disability as described by the
Rehabilitation Act of 1973, and the ADAAA of 2008, and you are cOnsidered a qualified
individual with a disability.

The FOil OMC opined that there are times when you feel unable to go to work, unable to
concentrate and focus on your work, and unable to make decisions, in addition to limiting
energy, appetite, and sleep. The FOil OMC opined that your symptoms are greatly exacerbated
by interactions with your supervisor. The FOB OMC opined that you seek to minimize time at
the office, and interaction with your supervisor, chiefly because of the affect that interaction with
your supervisor has on your symptoms.

Attendance in the office for duties that are not portable, and interacting with one's supervisor,
are essential functions of any position, and accommodations to make these unnecessary would
not be considered reasonable. The FOH OMC opined that at present, and for the foreseeable
future, you appear to be unable to perform the essential functions of your position, with or
without accommodation.

The FOH OMC Opined that therefore, reassignment to another vacant position, the
accommodation of last resort, would be medically reasonable. Based on the facts of this case,
the available medical information, a review of the essential job functions, the RA Office
maintained that if administratively feasible, without causing a direct threat to health and safety or
posing an undue hardship, management should grant you the alternative accommodation of
reassignment.

Based on the analysis of the RA Office, a review of your medical information and in accordance
with the Rehabilitation, Act of 1973, the Americans with Disabilities Act Amendments Act
(ADAAA) of 2008 and FDA's Policy on Reasonable Accommodation under Section 2 of SMO
3 130.2, as the decision-maker, I granted you reassignment as the reasonable accommodation of
last resort.

You submitted the completed Reassignment Questionnaire and provided the RA Office with a
copy of your current resume on November 7, 2019, and requested holding off "on processing the
questionnaire/application until I get back to you and give you the green light" to proceed. On
November 8, 2019, you emailed RA and stated that you would like to consult with your attorney,
and subsequently you stated that "you hereby retract your request for a reassignment as a
reasonable accommodation." On November 21, 2019, the agency began an internal vacancy
search for a suitable/comparable position for you.

On December 19, 2019, RA sent you and your attorney an email informing you that
"Reassignment as the reasonable accommodation was warranted as a last resort as it was
determined that you were unable to perform the essential furctions of your position, thus your
statement to retract your reasonable accommodation request for reassignment did not stop the
reassignment process which is based on your medical condition/limitations. If you have had a
chance to consult with your attorney, please advise if you desire to continue in the reasonable
accommodation reassignment process by close of business on Friday, December 27, 2019. If
                                                                                           21 Page
you do wish to. proceed with the reassignment action," RA would close the reasonable
accommodation request.

Due to a lack of response on your part, RA informed you and your attorney via email that as of
December 30, 2019, RA is closing the reasonable accommodation reassignment process.

In deciding to propose your removal, I have considered the impact your medical condition has on
your. ability to perform the essential functions of your position. The essential duties of your
position are as follows:

           Collaborates with officials to achieve constructive resolution to disputes; seeks fair
           and equitable solutions to employees problems; suggests approaches to address and
           manage conflict, suggest policy and procedural changes; helps to build constructive
           relationships by working to resolve disputes and making recommendations intended
           to create a more positive, work environment, thereby contributing to improved office
           productivity.
           Provide support to the Ombudsman in mediation disputes, and assisting tO resolve
           issues in a timely, fair, and impartial manner.
       0   Maintain neutrality in each, case and serve as an advocate for fair process and
           outcomes.
           Work closely with the Ombudsman on day to day operations.
       o   Provide advice and assistance to Ombudsman in making recommendations of
           resolutions to the staff.
           Collaborate with Ombudsmanin the development of short-and-long term resolutions
           and presents to 00 Senior Leadership.
           Represent Ombudsman in discussions and meetings related to matters of concern as
           deemed appropriate.
       o   Serve as a neutral third party in conflict resolutions and works to achieve fair and
           equitable solutions to problems.
       o   Collaborate with other Office of Operations and FDA offices on issues of general
           concern and interprets policies to help resolve conflict or make improvements in'the
           Office of Operations procedures.
       o   Assist in the mediation and/or negotiation of disputes occurring at all staff levels.
           Educates management and the general workforce, in the concepts and processes of
           conflict resolution either in one-on-one or group settings.
           Recommend approaches for addressing andmanaging conflict and collaborates with
           other Office of Operations offices on issues of general concern.
       o   Provide leadership in developing and implementing strategies for building and
            sustaining cooperative relations between 'managers and staff employees in the Office
           of Operations.
           Research, identif', and develop tools to be used to conduct assessments and
           evaluations of the organization's conflict climate.
       o    Work with leadership to develop plans to improve organizational environment.

    I have also carefully considered the following RA analysis subsequent to the FOH review:

       Based on the updated medical information received October 30, 2019, from the FOH
       OMC, you have a medical condition which substantially limits major life activities
       and functions, including thinking, concentrating, interacting with others, eating and
                                                                                        3J P age
       sleeping. The FOR OMC opined that there are times when you feel "unable to go to
       work, unable to concentrate and focus on your work, and unable to make decisions, in
       addition to limiting energy, appetite, and sleep." The FOil OMC opined that your
       symptoms are greatly exacerbated by interactions with your supervisor. Additionally,
       attendance in the office for duties that are not portable, and interacting with one's
       supervisor, are essential functions of any position, and accommodations to make these
       unnecessary would not be considered reasonable. The FOH OMC [further] opined that at
       present, and for the foreseeable future, you appear to be unable to perform the essential
       functions of your position, with or without accommodation.

Your inability to perform the essential functions of your job with or without an accommodation,
places an undue burden on other staff who must perform all the essential duties of your position
in addition to their own work.

Because you are unable to perform the functional requirements essential to the duties of your
position, I believe removal is the only remedy available that will promote the efficiency of
government service.

This letter is not a final decision. No decision on your removal from federal service will be
issued until you have had the opportunity to make a reply and avail yourself of the other rights
set forth below.

You have the right to reply to this proposal orally and/or in writing. You have seven (7) calendar
days following receipt of this letter to do so and may submit affidavits or other documentary
evidence in support ofyour reply. Additional time may be allowed to present your reply, if
requested in writing prior to the expiration of the period stipulated, stating your reasons for
desiring more time. Tiffany Branch is the Deciding Official in this case. Send your written
response and/or request to make an oral reply to:

                      Tiffany Branch
                      Executive Officer, for the Office of the Commissioner
                      tiffanv.branc]fda.hhs.gpv

You have the right to be accompanied, represented and advised by an attorney or other
representative of your choosing throughout the processing of this proposed action, although the
agency is not responsible for any expense you incur in this regard. Your choice of a
representative may be disallowed if the representative is an individual whose activities as a
representative would cause a conflict of interest or give rise to unreasonable cost to the
C3overmnent, or an employee whose priority work assignments preclude his orher release.

If you choose to be represented, you must identify in writing your designated representative prior
to presenting your oral reply or submitting your written reply. You, and your representative, are
entitled to have access to official records personal to you and relevant to the proposed action.




                                                                                        4Page
You and your designated representative are assured freedom from restraint, interference,
coercion, discrimination or reprisal in preparing and presenting your reply under the provisions
applicable to the processing of this action.

Any reply made by you or your representative will be given consideration in arriving at a final
decision. If you do not reply, a final decision will be based on the information of record. The
decision will be given to you in writing.

If you need assistance in dealing with any personal matters, you are advised that the Employee
AssistanceProgram (EAP) is available to provide confidential short-term counseling and referral
services atno cost. Further information on EAP services can be obtained by calling 1-800-222-
03 64, twenty-four (24) hours a day, seven (7) days a week.

If you have any questions regarding disability retirement benefits, you may contact the FDA
OHR Benefits and Retirements at OO-OHR-BENEFITS(FDA.HHS.G()V.

As soon as possible after your answer is received, or after expiration of the seven (7) calendar
day reply period, a written decision will be issued to you. No decision, however, will be
effectuated before thirty (30) calendar days of the date you receive this letter.

If you have any questions on this proposed notice, you may contact Celeste Smith, HR Specialist at
(240) 672-8018 or celeste.smith(tifda.hhs.gov for assistance.

                                              Sincerely,


                                                                            )7
                                             Albert Conerly, Jr.
                                             Chief Management Officer

Attachments

Receipt Acknowledgement:

To acknowledge your receipt of this notice, please sign and date in the space provided below.
Your signature does not mean that you agree or disagree with this notice, and by signing you will
not forfeit any rights to which you are entitled. Your failure or refusal to sign will not void the
contents of this document.




Employee Signature                                                   Date

cc: Tiffany Branch




                                                                                         SI Page
EXHIBIT 11
                                                                                                   Attachment 1


Smith, Celeste

From:                 Conerly, Albert
Sent:                 Friday, July 19, 2019 5:00 PM
To:                   Smith, Celeste
Subject:              FW: Reasonable Accommodation Request RA-FDAOC-203-19      Condillac

Importance:           High



My initial reply to Ms. Condillac.

Albert


From: Conerly, Albert
Sent: Friday, June 21, 2019 11:25 AM
To: Condillac, Charmaine <Charmaine.Condillac@fda.hhs.gov>
Cc: Thomas, Robert <Robert.Thomas@fda.hhs.gov>
Subject: Reasonable Accommodation Request RA-FDAOC-203-19 Condillac
Importance: High



Hi, Charmaine!

This is follow up to the June 18, 2019, communication I received from Mr. Robert Thomas, Lead Reasonable
Accommodation Specialist.

Mr. Thomas indicated that you have withdrawn your request for reassignment. Furthermore, you have
requested "to work remotely 100%, except for conducting mediations/facilitations etc. that require [you] to
physically attend." I recognize that your formal request for a reasonable accommodation has been submitted
for review, and that the agency is waiting for a response to that submission. Nevertheless, I have considered
your modified informal request and am providing the following response.

You are approved to work from home three (3) days per week. The other two (2) days you are required
physically on site at either White Flint North (WFN) or White Oak (WO) for ADR-specific work including
mediations, facilitations, etc., or staff meetings. You are permitted to continue to move your work at home
days to accommodate these onsite activities.

Please let me know if there are additional flexibilities needed to support your success.

Thank you for your attention!

Albert Conerly
                                                                                        Attachment 2


              US FOOD& DRUG
              ADMNSTRATON



Date:         November 6, 2019

To:           Albert Conerly
              Chief Management Officer
              Office of Operations
              U.S. Food and Drug Administration

From:         Robert J. Thomas
              Lead Reasonable Accommodation Specialist
              Office of Enterprise Management Services
              Office of Operations
              U.S. Food and Drug Administration

Subject:      Response to Charmine F. Condillac's Request for
              Reasonable Accommodation
              FDA Case Number: RA-FDACDRH-270-19

This memorandum serves as the official response to Ms. Charmine F. Condillac's request
for reasonable accommodation. The following          is   an analysis of the reasonable
accommodation review process that was conducted. The purpose of this analysis is to
assist and guide you through the decision-making process and to assist you with
responding to this request. The information in this memorandum is for your use and
should not be provided to the employee. It is used as a working document in determining
the appropriate accommodation(s) if the employee is found to be a qualified individual
with a disability in accordance with the Rehabilitation Act of 1973 and the Americans with
Disabilities Act Amendments Act (ADAAA) of 2008.

Regulatory Authority

In accordance with the Rehabilitation Act of 1973 and the Americans with Disabilities Act
Amendments Act (ADAAA) of 2008, Federal employers are required to provide reasonable
accommodation to an employee when she/he has demonstrated that they have a
disability based on having an impairment which substantially limits a major life activity or
bodily function as compared to an average person, and is qualified to perform the
essential functions of the job, with or without a reasonable accommodation.

Qualified Individual with a Disability

After it is determined that the employee has a disability, the agency considers whether
the employee is a qualified individual with a disability, that is, the employee can perform
the essential job functions, with or without a reasonable accommodation. If an employee
cannot perform his/her essential job functions after having been provided the
              US FOOD & DRUG
               DMNSTRATOW



accommodation(s), then she would no longer be considered qualified for the position.
However, if the employee can perform the essential job functions that would indicate that
she is a qualified individual with a disability.

Overview of Employee's Disability

On April 19, 2019, Ms. Condillac submitted a request to the Reasonable Accommodation
Office requesting flexible time/schedule for medical treatment related to disability and
reassignment, to accommodate her medical condition.

In accordance with FDA's Staff Manual Guide (SMG) 3130.2 Procedures for Providing
Reasonable Accommodations for Individuals with Disabilities, a list of questions along
with Ms. Condillac's documentation was sent to the Federal Occupational Health
Occupational Medicine Consultant (FOH OMC) to be answered by her medical care
professional(s). The answers to the questions are designed to assist the agency in
determining whether her medical conditions rise to the level of a disability under the
Rehabilitation Act of 1973 and the Americans with Disabilities Act Amendments Act
(ADAAA) of 2008.

Based on the updated medical information received October 30, 2019, from the FOH
OMC, Ms. Condillac has a medical condition which substantially limits major life activities
and functions, including thinking, concentrating, interacting with others, eating and
sleeping. Based on this information, Ms. Condillac's medical condition rises to the level
of a disability as described by the Rehabilitation Act of 1973, and the ADAAA of 2008,
and she is considered a qualified/nd/v/dual with a disabiity therefore, the agency
is required to consider providing reasonable accommodations for her.

The FOH OMC opined that from a previous case (FOH Tracking #19-16361), their files
only contain a medical release to initiate communication with her medical care providers,
but only regarding information pertaining to the period between January 2016 and April
20, 2019. In the previous medical review (August 2019), the FOH OMC stated that per
Ms. Condillac's request, her medical care professional was provided a list of written
questions; however, a response was not received until late October 2019.

The FOH OMC opined that there are times when Ms. Condillac feels unable to go to work,
unable to concentrate and focus on her work, and unable to make decisions, in addition
to limiting energy, appetite, and sleep. The FOH OMC opined that her symptoms are
greatly exacerbated by interactions with her supervisor.

The FOH OMC opined that Ms. Condillac seeks to minimize time at the office, and

interaction with her supervisor, chiefly because of affect that interaction with her
  /            USFOOD&DRUG
              ADMNSTRATION




supervisor has on her symptoms.

The FOH OMC opined that relationships problems with a supervisor, however severe, are
addressed administratively, rather than through the disability accommodation process.
Additionally, attendance in the office for duties that are not portable, and interacting with
one's supervisor, are essential functions of any position, and accommodations to make
these unnecessary would not be considered reasonable. The FOH OMC opined that at
present, and for the foreseeable future, Ms. Condillac appears to be unable to perform
the essential functions of her position, with or without accommodation. The FOH OMC
opined that therefore, reassignment to another vacant position, the accommodation of
last resort, would be medically reasonable.

OEEO Review

Based on the facts of this case, the available medical information, a review of the essential
job functions, the Reasonable Accommodation Office maintains that if administratively
feasible, without causing a direct threat to health and safety or posing an undue hardship,
management should grant Ms. Condillac the alternative accommodation of reassignment.
Please have Ms. Condillac review the attached FDA Reassignment Policy for
more information and complete the Reassignment Questionnaire and provide
the Reasonable Accommodation Office with a copy of her current resume
within ten (10) business days.

The Reasonable Accommodation Offlcethaintains no medical documentation
was 1received and no medical need was established for the addition al
requested accommodations (See Background BeIowJ

       An office;
       A1anguage interpreter/translation services for attendance at meetings;
       The use of a transcription devic9 or a representative who can transcribe
       the discussion in the way of an interim accommodation,
       A device that you could use t recora and play back your supervisor's
       instrUctions

Additionally, the interactions between employee and supervisor should be
handled administratively.

Background

       On September 26, 2019, Ms. Condillac responded that she would have her health
       providers send all related documentation directly to FOH. No documents were
       received by FOH. Subsequently, a response from the medical care
/          Us FOOD& DRUG
           ADM!NSTRATON




    professional was not received until late October2019.

    On September 3, 2019, Mr. Albert Conerly/Supervisor emailed Ms. Condillac in
    reference to her request for an office; however, Ms. Condilac did not provide
    any further information and/or documentation pertaining to the
    request.

    On August 16, 2019, Ms. Condillac was informed that the FOH Occupational
    Medicine Consultant did not receive a response for further information from her
    medical care professional who was contacted per her specific request. Ms.
    Condillac was contacted and requested to please contact the medical care
    professional and request that he/she provide the written response to the FOH
    OMC's request for information, within three (3) business, August 21, 2019.
    Additionally, Ms. Condillac was advised that if the response has not been
    received, the medical review will be completed with the available
    information.

    On September 6, 2019, Ms. Condillac sent an email to Mr. Conerly, "I am
    requesting the use of a transcription device or a representative who can transcribe
    the discussion in the way of an interim accommodation based on my acute anxiety
    in interacting in these meetings and the inordinate coercion to engage in these
    events that are having a tremendous impact on my health. Without this
    assistance, I am unable to participate and perform the essential and non-essential
    functions of my position that are being mandated by you. As you are aware, the
    last time I was rushed to the hospital. In the way of medical documentation my
    healthcare provider is working on providing the required documentation as part of
    the previous request for a reasonable accommodation. Thank you for your
    cooperation and agreement! Cha rmaine."

    Additionally, Ms. Condillac stated, "A device that I can use to record and play back
    your instructions will be very useful. I was inspired by the video I watched. Its
    commendable how adaptable organizations have become when dealing with
    employees with disabilities! I found this wonderful video that shares some brilliant
    insights on how the Agency was and presumably still is working with individuals
    with disabilities. httrs: //www.youtube.com/watch?v=C2QBO5kOT5o&t= 628s."

    Ms. Condillac was requested to provide medical documentation to support her
    request of interpreting services; however, she did not respond to the request.
    Subsequently, no medical need for the requested accommodation could
    be established.

    On July 30, 2019, Ms. Condillac sent an email to Ms. Denise Kight, CI & CT/FDA
               US FOOD&DRUG
               ADMNRATON


       Interpreting Services Program Manager and Staff Interpreter requesting
       information on process for requesting a language interpreter/translation services
       for attendance at meetings and         is   a part of request for RA (reasonable
       accommodation) for intermittent hearing/speech impairment. Ms. Kight informed
       Ms. Condillac that when a deaf employee needs either ASL (American Sign
       Language) interpreting coverage or captioning (often referred to as CART
       (Communication Access Realtime Translation)), they will submit a request to the
       Interpreting.Services@oc.fda.ciov email box. Ms. Kight provide five (5) template
       examples of types of requests for Ms. Condillac to review. Mr. Conerly
       acknowledged via email to Ms. Condillac that he was in receipt of her request for
       interpreting services. Ms. Kight advised Ms. Condillac that the services provided
       by the program are centrally funded via appropriated funds             specifically
       earmarked for communication needs for FDA's deaf and hard of hearing
       population. Ms. Kight stated that the ISP/s unable to provide services for
       any individual whose disability is other than deafness or hard of hearing
       related. Should it transpire that, via an approved reasonable accommodation
       request, captioning services are needed/granted, I'm happy to provide vendor
       information. Ms. Condillac informed Ms. Kight via email that upon consultation, I
       have determined that what I need in the way of assistive technology is a
       transcription service/device. I've checked with some of the resources provided by
       Mr. Thomas (JAN etc.) and existing approved technology used at FDA and it
       appears that this will most appropriately accommodate my current needs.

*NOTE:    Certification by the Reasonable Accommodation Office and
Management. All other attempts at reasonable accommodation have been
exhausted and it has been concluded that reassignment is the only available
option left to explore.

Decision-Maker Options

While the agency has a legal obligation to accommodate qualified individuals with
disabilities, I would like to reiterate that you are the supervisor and/or decision-maker
and the decision rests fully with you. In accordance with FDA's Staff Manual Guide 3130.2
  Processing Reasonable Accommodation Requests, regardless of whether the request
was originally made orally or in writing, the review/analysis for the request for reasonable
accommodation must be responded to and either granted, denied or an offer for an
alternative accommodation pursued within 15-business days from date of receiving this
memorandum. Please be aware that any delay in meeting the time-frame could
potentially expose the agency to liability in litigation. Also, as part of the decision-making
process, please continue to have discussions with Ms. Condillac as it relates to her
reasonable accommodation. If you wish to review the FDA's Staff Manual Guide 3130.2
reasonable   accommodation procedures,       please   click of the     below link:
              US FOOD & DRUG
              ADMINSTRATON




www.fda .ciov/AboutFDA/ReportsManualsForms/StaffManualGuides/ucm201324.htm.

If you agree with the review/analysis or would like to offer alternative accommodations,
please let me know and I will assist you in developing the appropriate decision
memorandum. In the interim, I have provided a draft decision letter for your review.

If you disagree with the review/analysis and fail to offer an alternative accommodation,
you should be prepared to articulate why providing accommodations to Ms. Condillac
would pose an undue hardship on the agency. An undue hardship means that providing
a particular accommodation would cause significant difficulty or expense to the agency.
A determination of an undue hardship is always made on a case-by-case basis,
considering factors that include the nature and cost of the reasonable accommodation
needed, and the impact of the reasonable accommodation on the agency's operations.
Should you deny the request for reasonable accommodation, it is advisable that you
contact me before advising Ms. Condillac of your decision. I will assist you in crafting a
denial letter to issue to her based on your reasons for undue hardship. Please be aware
that Ms. Condillac has appeal rights which include requesting reconsideration from upper
management and/or filing an informal and formal EEO complaint.

Please note that we do not provide medical documentation that is associated
with this review/analysis directly to you. Also, please be aware that any
medical information that is shared with you either by Ms. Condillac or me must
be keot confidential. Disclosure of this information to someone who doesn't
have a business need to know, may be a per se violation of the Rehabilitation
Act of 1973.

In addition, there are several resources available to assist you in identifying the
appropriate accommodation or alternative.

          Department of Defense (DOD) Computer/Electronic Accommodations Program
(CAP) assists in making training centers accessible and the training experience positive
for participants with disabilities; Improve employees! accessibility options and working
conditions; provides computer related equipment to employee at no cost to the agency.
Telephone: 703-614-8416; VP: 571-384-5629; Email: cap@mail.mil; Website:
http://www.cap.mil;

        The U.S. Department of Agriculture (USDA) established the Technology &
Accessible Resources Give Employment Today (TARGET) Center which utilizes the power
of technology and provide impactful services related to improving accessibility and
contributing to the complete employment experience of individuals with disabilities.
Telephone: 202-720-2600; https: //www.targetcenter.d m . usda .qov/;
       Job Accommodation Network (JAN) is a source of free, expert and confidential
              US FOOD& DRUG
              ADMNSTRA1ON



guidance on workplace accommodations and disability employment issues; Telephone:
1-800-526-7234; www.jan.wvu.edu; www.askian.org.

       . U.S. Access Board promulgates standards on accommodation person in
buildings and other settings; Telephone: (202) 272-0080; https : //www.access-
board.ciov.

Finally, please remember that requesting a reasonable accommodation is the right of
every employee under the Rehabilitation Act of 1973. It is unlawful for a decision-maker
or manager to retaliate against an employee for exercising this right. Please be
aware that if an employee suspects that the decision-maker has engaged in retaliation,
she/he may contact an EEO counselor and initiate the EEO complaint process.

If you have any questions about this memorandum or the reasonable accommodation
process, please feel free to contact me at (301) 796-9406, or by email at
Robert.Thomas©fda hhs.ciov.
                    .
                                                                                         Attachment 3.



  7               US F000&DRUG
                  ADM!NSTRATON




Date:            November 12, 2019

To:              Charmine F. Condillac
                 Associate Ombudsman
                 Office of Operations
                 U.S. Food and Drug Administration

From:            Albert Conerly
                 Chief Management Officer
                 Office of Operations
                 U.S. Food and Drug Administration

Subject:         Response to Request for Reasonable Accommodation
                 FDA Case Number: RA-FDACDRH-270- 19

This memorandum is in response to the review of your reasonable accommodation which
was submitted to the Reasonable Accommodation Office on April 19, 2019, requesting
flexible time/schedule for medical treatment related to disability and reassignment, to
accommodate your medical condition. Additionally, you requested the following
accommodations:

          An office;
      o   A language interpreter/translation services for attendance at meetings;
          The use of a transcription device or a representative who can transcribe the
          discussion in the way of an interim accommodation;
      o   A device that you could use to record and play back your supervisor's instructions.

The review of your reasonable accommodation request has been completed and an
analysis provided. Based on the analysis of the Reasonable Accommodation Office, a
review of your medical information and in accordance with the Rehabilitation Act of 1973,
the Americans with Disabilities Act Amendments Act (ADAAA) of 2008 and FDA's Policy
on Reasonable Accommodation under Section 2 of SMG 3130.2, as the decision-maker, I
am granting you reassignment as the reasonable accommodation of last resort.

The decision is supported by the medical review and a review of the essential job
functions that determined that you are unable to perform the essential functions of your
job with or without an accommodation.

Additionally, the review/analysis maintains no medical documentation...was received and
no medical need was established for the additional requested accommodations:

          An office;
 r-
         A language interpreter/translation services for attendance at meetings;
     o       The use of a franscrition device or a representative who can transcribe the
         discussion in the way of an interim accommodation; and
         A device that you could use to record and play back your supervisor's instructions.

Please review the attached FDA Reassignment Policy for more information and cothplete
the Reassignment Questionnaire and provide the Reasonable Accommodation Office with
a copy of your current resume within ten (10) business days. Please send the documents
to: ReasonableAccommodation(Ufda.fijov.

*NOTE:    Certification by the Reasonable Accommodation Office and
Management. All other attempts at reasonable accommodation have been
exhausted and it has been concluded that reassignment is the only available
option left to explore.

This memorandum officially addresses your request for reasonable accommodation that
has been processed in accordance with SMG 3130.2, FDA's Procedures for Providing
Reasonable Accommodations for Individuals with Disabilities.

Should your medical condition change or should you require further accommodations,
please be sure to let me know immediately. Should you have any questions about the
decision in this memorandum, please raise them with me. If you have questions about
the reasonable accommodation process, please contact Mr. Robert J. Thomas Reasonable
Accommodation       Specialist  at      (301)796-9405,      or      by    email   at


1.   If you wish to seek reconsideration of this decision, you may take the following
steps:

          The request for reconsideration will be submitted to the original
decision-maker; within five business days;

         o If the original decision-maker denies the request for reconsideration,
the individual will present the request to the next level supervisor who will respond to the
request within ten business days;
       o   If the original decision is not reversed, the request for reconsideration will be
elevated to the next management official within the chain of command who will, in turn
respond within ten business days;

         2.   You may seek reconsideration    of   the denial of your request by choosing
from the options listed below:
                 U.S FOOD & DRUG
                 A DMN STR AU ON




       o   To pursue an EEO discrimination complaint under 29 C.F.R. 1614, by
contacting an EEO Counselor, at (301)796-9400, to initiate discrimination complaint
counseling within 45 days from the date of this notice of denial or;

      o  Bargaining unit employees may file a grievance under the Collective
Bargaining Agreement, Article 45, within the specified time frame or;

       o Non-bargaining unit employees may submit a Dispute Filing under Instruction
771-1, Administrative Grievance Procedure, within the specified time frame or;

       o   To pursue Merit Selection Promotion Board (MSPB) appeal procedures or;

            Contact the Conflict Prevention and Resolution Office at (301)796-9415 and
initiate the Informal Mediation Process.

Acknowledgement of Receipt

To acknowledge that you have received this notice, please sign and date in the space
below. Your signature does not mean that you agree or disagree with this memorandum.
By sighing, you will not forfeit any rights to which you are entitled. Your failure to sign
will not void the contents of this memorandum.




Albert Conerly                                  Date
                          U   V

I acknowledge receipt of this memorandum


                       //
                                                    //:JZ         1


Charmine F. Condillac                           Date!         I
                                                                                                  Attdchment 4




         Guidance on Reassignment as a Reasonable Accommodation
The following FDA procedures are applicable when providing a reassignment as a reasonable
accommodation:

Purpose
In accordance with the Equal Employment Opportunity Commission's (EEOC) Enforcement
Guidance on Reasonable Accommodation and Undue Hardship under the Americans with
Disabilities Act, reassignment may be used as a form of reasonable accommodation.
Reassignments will be provided to an employee who, because of a disability, can no longer
perform the essential functions of his/her current position, with or without reasonable
accommodation.

Before contemplating reassignment as a reasonable accommodation, the Agency should first
exhaust accommodations that would enable an employee to remain in his/her current
position. It is required only after it has been determined that there are no effective
accommodations that would enable the employee to perform the essential functions of his/her
current job, or if all other possible accommodations would impose undue hardship. Neither
the FDA nor the ADAAA requires an agency to create a new position or move other
employees from their jobs to create a vacancy.

Determining Employee Qualification

Reassignment is available only to "qualified" current employees, not to applicants or former
employees. An employee is deemed "qualified" for a new position ifs/he:
    I. Satisfies the requisite skill, experience, education, and other job-related requirements
         of the position; and
    2.   Can perform the essential functions of the new position, with or without reasonable
         accommodation.
The employee does not need to be the best-qualified individual for the position in order to
obtain the reassigned position (Outlined in the Enforcement Guidance: Reasonable
Accommodation and Undue Hardship Under the American with Disabilities Act). There is no
obligation for the Agency to assist the individual to become qualified, and is not required to
provide training so that the employee acquires the necessary skills to obtain a new position.
The Agency is required to provide an employee with a disability, who is being reassigned,
with any training that is normally offered to anyone hired for or transferred to a position.
Documentation

All requests for reassignment under the reasonable accommodation provision must include
the following documentation:

    I. A copy of the employee's resume;
    2. A completed FDA Reassignment Questionnaire; and
    3. Certification by the Certification by the Reasonable Accommodation Office and
        Management that all
other attempts at reasonable accommodation have been exhausted and it has been concluded
that reassignment is the only available option left to explore.

An FDA Reasonable Accommodation Specialist (RAS) will forward the above
documentation to the Office of Human Resources (OHR) so that a determination can be made
as to which positions the employee is qualified for. The RAS may need to work with a
Federal Occupational Health physician in order to make a final decision as to whether
positions deemed feasible by OUR fit the needs of the employee as reasonable
accommodation.

Position Eligibility

Reassignments may be made only to "vacant", funded positions. A "vacant" position is
defined as a position available when the employee asks for, reasonable accommodation, or
that the employer is certain will become available within a reasonable amount of time. A
"reasonable amount of time" should be determined on a case-by-case basis considering
relevant facts, such as whether the employer based on experience, can anticipate that an
appropriate position will become vacant within 60-days. A position is also considered vacant
if an employer has posted a notice or announcement seeking applications for that position, or
up to the time the position has been filled. Employers are not required to create new positions
or move other employees from their jobs in order to create a vacancy.

The employer will reassign the individual to an available vacant position for which the
employee is qualified that is equivalent in terms of pay, status, or other relevant factors (e.g.,
benefits, geographical location, etc*). If there is not a vacant equivalent position, the
employer will reassign the employee to a vacant lower-level position for which the individual
is qualified. *Assuming there is more than one vacancy for which the employee is capable,
the employer will place the individual in the position that is most comparable to the
employee's current position in terms of pay, status, etc. If it is unclear which position is most
equivalent, the employer should consult the employee about his/her preference before
determining the position to which the employee will be reassigned. If preference cannot be
established, the employee will be placed in the position which best fits his/her qualifications
and limitations, as determined by the Deputy Commissioner for Operations in consultation
with the Center Executive Officer or designee. In situations where the employee is reassigned
to a lower graded position, the employer is not required to pay the individual's original
salary.

*NOTE: In identifying a reassignment position, the information provided by the
employee in the FDA Reassignment Questionnaire has to be taken into account.

Position Identification

The Reasonable Accommodation Specialist will collaborate with the Executive Officer of the
affected Center to identify vacant positions in the Division/Office/Center for which the
employee may be qualified based on the review of the employee's resume by HR. If no such


 EEOC Enforcement Guidance: Reasonable Accommodation and Undue Hardship. October 17, 2002.



                                                                                                 2
vacancies exist within the Center, or are projected to be available, the Reasonable
Accommodation Specialist will collaborate with OHR to advise them of the employee's
limitations and to determine feasible vacancies within the Agency/Department. The
employee will be reassigned to a vacant position within the Agency/Department based on the
review of the employee's resume by HR. If it is determined that a suitable position exists in
a different FDA Center, the Reasonable Accommodation Specialist will notify the Executive
Officer and will forward the employee's resume to the hiring manager.

When no vacancy is found within the Agency, a request to reassign the employee must be
submitted through the Deputy Commissioner for Operations. The Deputy Commissioner for
Operations or designee becomes the decision-maker when this occurs. A search for a vacant
position is then conducted at the Department.

 * NOTE: The search for a vacant position should not exceed a 60-day period. If a vacancy is
found within the original office for which the employee qualifies within the 60-day period
then the employee will be reassigned to that position in his/her original office.

Acceptance/Declination of Reassignment

When an appropriate position is identified and all qualifications are met, an offer of
reassignment will be presented to the employee. The employee may accept or reject the
reassignment; however if the individual declines the offer, then the Agency has met its
reasonable accommodation obligation. Consequently, the employee is no longer entitled to
additional reasonable accommodation and may be terminated because she/he can no longer
perform the essential functions of the job.

The Division/Office/Center, which has a suitable vacancy for the qualified employee, has an
obligation to accept the individual's reassignment. Refusal by a Division/Office/Center to
accept the reassignment may be construed as a denial of reasonable accommodation thereby
placing the Agency at risk for liability and possible litigation.

Confidentiality Requirements

FDA managers and supervisors may only be told about necessary restrictions pertaining to
the work or duties of an employee requesting reassignment as a reasonable accommodation.
Any information beyond this may be considered a breach of confidentiality and/or violate the
Rehabilitation Act of 1973 as well as the American with Disabilities Act Amendments Act
(ADAAA) of 2008. As the Agency is committed to protecting itself at all times from
litigation.

Managers are encouraged to rely on the information contained in the recommendation from
the RAS. Please note that medical documentation associated with requests for reasonable
accommodation is not provided to management. Medical documentation can contain
information that is unrelated to the request for reasonable accommodation.




                                                                                           3
                                                                                                               Attachment 5



Smith, Celeste

From:                 Conerly, Albert
Sent:                 Friday, November 8, 2019 3:09 PM
To:                   Smith, Celeste
Subject:              FW: RA Matters Follow Up (11.08.19)

Importance:           High



FYI


Albert


From: Condillac, Charmaine
Sent: Friday, November 08, 2019 3:07 PM
To: Thomas, Robert <Robert.Thomas@fda.hhs.gov>; Conerly, Albert <Albert.Conerly@fda.hhs.gov>; Branch, Tiffany
<Tiffany.Branch@fda.hhs.gov>
Cc: Morris E. Fischer <morris@mfischerlaw.com>
Subject: FW: RA Matters Follow Up (11.08.19)
Importance: High


Dear Mr. Thomas, please be advised that I am hereby retracting my request for a reassignment as a Reasonable
Accommodation. As per my prior requests contained in my application and ongoing attempts at interactively dialoging
with Agency personnel, as an accommodation, I am requesting the following:

         Telework 5 days per week and come to campus/FDA facilities to conduct all ADR strategies that are conducted in
         person
         Ability to use assistive technology (Cisco Jabber, WebEx) to participate in virtual ADR strategies {since I don't
         have a private office space to conduct these confidential discussions} and also as part of my requested
         accommodation.
         Please advise at your earliest convenience if I need to modify the form and the process in which I can obtain
         the FOH recommendation and associated documentation.
              o Note My requests for a Reassignment out of a Hostile Work Environment were/are part of the Agency s
                   Anti-Harassment Policy




From: Condillac, Charmaine
Sent: Friday, November 08, 2019 9:30 AM
To: Thomas, Robert <Robert.Thomas@fda.hhs.gov>; Conerly, Albert <Albert.Conerly@fda.hhs.gov>; Branch, Tiffany
<Tiffany.Branch@fda.hhs.gov>
Cc: Morris E. Fischer <morris@mfischerlaw.com>
Subject: RE: RA Matters Follow Up
Importance: High
Dear Mr Thomas, as per my email of yesterday (11 7 19), i'd like the opportunity to consult with my attorney regarding
the submission below and get back to you. Therefore, please hold off on processing thequestionnaire/appIication until
I get back to you and give 'ou the green light.

At this point the questionnaire I've submitted is null and void until either I or my attorney get back to you/Agency
personnel. My concern relates to the policy that you've submitted for my review and its relationship to the SMG and
HHS/FDA policy and a statement that I acknowledge by asking for a reassignment that "I am unable to perform the
essential functions of my position as they are described in the PD"
         I've never made this statement and in an effort to deal with the ongoing harassment and hostile work
         conditions that have directly contributed to my medical condition and my subsequent request for an
         accommodation, I will not be compelled to agree to this mischaracterization of the facts. Furthermore, it is my
         hope that the entire spectrum of recommendations made by FOH be disclosed to me immediately.

        My continued concern is that once again like many prior/recent actions, the approval of the RA that lasted a
        year, is being utilized to push me out of my position and employment at FDA, based on the statement "the
        employee is no longer entitled to additional reasonable accommodation and may be terminated because
        she/he can no longer perform the essential functions of the job."




Per my email to Albert, I requested critical information from him,
         Albert I would greatly appreciate your/the Agency s definition of the essential functions of my current position
       so that I can make an informed position and proceed accordingly Please know that I have never contended that
       I'm unable to perform the essential functions of my position as its described in my PD as a GS-14 Associate
       Ombudsman. Please understand that my FMLA and FOH medical documentation states a difficulty in engaging
       in highly "adversarial engagements with you and the staff and the hostile work environment" that's been proven
       to exacerbate my stress and anxiety. More notably, both of my health care providers have firmly asserted in
       communication/documentation provided to FOH's Medical Consultant Dr. Feeks, that they believe me to be
       highly competent and fully capable of excelling in the work as its described in my PD. May I once again request
       a copy of the FOH recommendation that's been submitted to FDA?

        Getting the essential functions of the position from you would be greatly appreciated.




                             _
        I am attaching the current PD for my position and my resume (that outlines the work I did as an ombuds
        between 2014-2015) for your review and consideration in my request above.

              iii


Very gratefully,
Charmaine

From: Thomas, Robert
Sent: Friday, November 08, 2019 9:06 AM
To: Condillac, Charmaine <Charmaine.Condillac@fda.hhs.gov>
Subject: RE: RA Matters Follow Up
Good Morning Ms. Condillac,

I have received your documents and will request HR a 30 day vacancy to include the criteria you indicated on
the RA Questionnaire.


Robert J. Thomas
Lead Reasonable Accommodation Specialist
Office of Operations
U.S. Food and Drug Administration
Direct: 301-796-9406
Office: 240-402-1650
Fax:      301-847-8607
Robert.Thornas(Ift1a.hhs.gov

<<OLE Object: Picture (Device Independent Bitmap)>>




From: Condillac, Charmaine
Sent: Thursday, November 07, 2019 4:18 PM
To: Thomas, Robert <RobertThomas@fda.hhs.gov>; Conerly, Albert <AlbertConerIyfda.hhsgov>
Cc: Morris E. Fischer <morris@mfischerlaw.com>
Subject: FW: RA Matters Follow Up
Importance: High



Dear Mr. Thomas, I'd like the opportunity to consult with my attorney regarding the submission below and get back to
you. Therefore, please hold off on processing the questionnaire/application until I get back to you and give you the
green light.

Very gratefully,
Charmaine

From: Condillac, Charmaine
Sent: Thursday, November 07, 2019 1:19 PM
To: Conerly, Albert <Albert.Conerly@fda.hhs.gov>; Thomas, Robert <RobertThomas@fda.hhs.gov>
Cc: Morris E. Fischer <morris@mfischerlaw.com>
Subject: FW: RA Matters Follow Up
Importance: High


Albert, thank you for providing the documents below!

Mr. Thomas, kindly find the completed questionnaire and my resume attached.

<<File: RA Questionnaire 2019.docx>> <<File: RA Reassignment Policy.doc>>

From: Conerly, Albert
Sent: Thursday, November 07, 2019 12:55 PM
To: Condillac, Charmaine <Charmaine.CondilIacfda.hhs.gov>
Cc: Thomas, Robert <RobertThomas@fda.hhs.gov>
Subject: RA Matters Follow Up
Importance: High

Good Afternoon, Charmaine!

I have received the updated RA package from Mr. Thomas, and I intend to meet with you to go over the
response on Tuesday, November 12th at 1:30PM. You have already accepted the meeting invitation.

Please read the attached policy document for more information about the RA process and follow the guidance
therein. I have attached the RA questionnaire, which is referenced in the policy document. Note that you
have 10 business days from the date of this email to provide the required documents to Mr. Thomas.

Thank you for your attention and cooperation!

Albert
<<File: Condillac RA Questionnaire 2019.docx>> <<File: Charmaine Condillac Resume (2018).pdf>>
                                                                                      Attachment 6


Smith, Celeste

From:             Conerly, Albert
Sent:             Friday, December 20, 2019 8:46 AM
To:               Smith, Celeste
Subject:          FW: Reasonable Accommodation Request RA-FDAOC-203-19    Condillac



lI
From: Thomas, Robert <Robert.Thomas@fda.hhs.gov>
Sent: Thursday, December 19, 2019 1:03 PM
To: Conerly, Albert <Albert.Conerly@fda.hhs.gov>
Subject: FW: Reasonable Accommodation Request RA-FDAOC-203-19 Condillac


FYI


Robert J. Thomas
Lead Reasonable Accommodation Specialist
Office of Enterprise Management Services
Office of Operations
U.S. Food and Drug Administration
Direct: 301-796-9406
Office: 240-402-1650
Fax:    301-847-8607
Robert.lhomas@fda.hhs.gov




From: Thomas, Robert
Sent: Thursday, December 19, 2019 1:01 PM
To: Condillac, Charmaine <Charmaine.Condillacfda.hhs.gov>
Cc: 'Morris E. Fischer' <morris@mfischerlaw.com>
Subject: Reasonable Accommodation Request RA-FDAOc-203-19 condillac


Good Afternoon Ms. Condillac,

The FOH Medical Review and the Ra Analysis are not releasable to you under the
Reasonable Accommodation process. Your essential job functions are in your
position description.

On November 7, 2019, you were issued the Decision Letter in reference to your
reasonable accommodation request, which you acknowledged on November 12,
2019. The decision indicated that based on your medical condition/limitations you
were unable to perform the essential functions of your position as GS-0301-14
Associate Ombudsman, with or without an accommodation. Thus reassignment as
the reasonable accommodation was warranted. You were required to provide a copy
of your current resume and to complete the Reasonable Accommodation
Questionnaire, which you provide to me on November 7, 2019 and requested
holding off on processing the questionnaire/application until you get back to me
give me the green to proceed. On November 8, 2019, you emailed and stated that
you would like to consult with your attorney, subsequently stating the you hereby
retract your request for a reassignment as a reasonable accommodation.

Reassignment as the reasonable accommodation was warranted as a last resort as it
was determined that you were unable to perform the essential functions of your
position, thus your statement to retract your reasonable accommodation request for
reassignment did not stop the reassignment process which is based on your medical
condition/limitations.

If you have had a chance to consult with your attorney, please advise if you desire to
continue in the reasonable accommodation reassignment process by close of
business on Friday, December 27, 2019. If you do wish to proceed with the
reassignment action, I will close the reasonable accommodation request and refer
any further action to your supervisor and the Human Resources Specialist.

Respectfully,


Robert J. Thomas
Lead Reasonable Accommodation Specialist
Office of Enterprise Management Services
Office of Operations
U.S. Food and Drug Administration
Direct: 301 -796-9406
Office: 240-402-1650
Fax:     301 -847-8607
Robert.Thomas@fdahhs.gov




                                           2
                                                                                Attachment 7


Smith, Celeste

From:            Thomas, Robert
Sent:            Monday, December 30, 2019 12:16 PM
To:              Conerly, Albert
Cc:              King, Michelle (FDA); Smith, Celeste
Subject:         Reasonable Accommodation Request RA-FDAOC-203-19   Condillac



Good Morning Mr. Conerly,

I did not received a response from Ms. Condillac as requested by close of business
on Friday, December 27, 2019, in regards to the reasonable accommodation
reassignment. I informed her and her attorney via email that of as of today, I am
closing the reasonable accommodation reassignment process due to lack of
response on her part. The disposition of your response accommodation request is
now in the your hands. I am available to discuss, if needed.

Respectfully,


Robert J. Thomas
Lead Reasonable Accommodation Specialist
Office of Enterprise Management Services
Office of Operations
U.S. Food and Drug Administration
Direct: 301-796-9406
Office: 240-402-1650
Fax:    301-847-8607
Robert.Thomas@fda.hhs.gov




                                                 1
                                                                                        Attachment 8




                          ESSENTIAL DUTIES

Collaborates with officials to achieve constructive resolution to disputes; seeks fair and
equitable solutions to employees? problems; suggests approaches to address and manage
conflict, and suggest policy and procedural changes; helps to build constructive
relationships by working to resolve disputes and making recommendations intended to
create a more positive work environment, thereby contributing to improved office
productivity.

Provide support to the Ombudsman in mediation disputes, and assisting to resolve issues
in a timely, fair, and impartial manner

Maintain neutrality in each case, and serves as an advocate for fair process and outcomes.

Work closely with the Ombudsman on day to day operations

Provide advice and assistance to Ombudsman in making recommendations of resolutions
to the staff

Collaborate with Ombudsman in the development of short-and-long term resolutions and
presents to 00 Senior Leadership.

Represent Ombudsman in discussions and meetings related to matters of concern as
deemed appropriate.

Serve as a neutral third party in conflict resolutions and works to achieve fair and
equitable solutions to problems.

Collaborate with other Office of Operations and FDA offices on issues of general
concern and interprets policies to help resolve conflict or make improvements in the
Office of Operations procedures.

Assist in the mediation and/or negotiation of disputes occurring at all staff levels.
Educates management and the general workforce, in the concepts and processes of
conflict resolution either in one-on-one or group settings.

Recommend approaches for addressing and managing conflict and collaborates with
other Office of Operations offices on issues of general concern.

Provide leadership in developing and implementing strategies for building and sustaining
cooperative relations between managers and staff employees in the Office of Operations.
Research, identify, and develop tools to be used to conduct assessments and evaluations
of the organization's conflict climate.

Work with leadership to develop plans to improve organizational environment.
                                                                                                                                                                                                                                    Attichrnent9

                                                                                                                                                                                                                      Ii.    Aqeacy Position No.
    POSITION DESCRIPTION (Please Read Instructions on the Back).
    2. Reason for Submission                                 Service                  4Employing OfficeLocation                               .    Duty Station                                                   .     i. OPM Certification No.
           URedescription                     New       .'     Hdqtrs. fl Field            Silver Spring,            MD                           Bethesda,           MD
           LiReestablishment                                                               Fair Labor Standorcs Act                               Financial Statements Required                                              Subject to IA Action
                                    Li Othe                                            .
                                                                                                                                              .




                                                                                                                                                        Executive Personnel              Employment
                                                                                                                                                                                                                        I.




    Explanation 'Show any positions réptaced                                                     Exempt         ..    Nonexempi                        Francjal Disclosure        Francial Interests                        Yes           No
                                                                                       0, Position Status


                                                                                            .1
                                                                                                 Competitive
                                                                                                 Excepted iSpec/fv in Remarks)
                                                                                                                                              1.       Position tm 2. Sensitivity
                                                                                                                                                        SupervisorY

                                                                                                                                                       IMeneeeriat
                                                                                                                                                                                               Ele                      3. Competitive Level Code


                                                                                                                                                                                                                        4. Agency LIsa
                                                                                                                                                                      :       2--Noncritical        4--Spcdal
                                                                                                 SES Gen.)            SES iCR)                /        Nether         .
                                                                                                                                                                                Sensitive             Sensitive
    15. Clessitied/Graded tiy                                            Official Title of Position                                               Pay Plan                Occupational Code             Grade          Initials               Date
    a. U.S. Office of Per-
       sonnelManagement                                                                                                                                                                                                                 lI


    b.   Deartment Agency                Associate Ombudsman
                                                                                                                                                         GS                        301                     14

    c.   Second Level
         Review                                                                                                                                                                                                                         li
    d. First Level Review

    a. Reconmended             by
       Supersisoror                                                                                                                                                                                                                      1'
         lnitiatinq   Oftice                                                                                                                                                                                                            ii


    16. Orgahization Title of Position (ifdifferent from official title)                                                                      7. Name of Employee (if vacant, specify)


    18. Department, Agency:or Establishment.                                                                               .   Third Subdivision
     FOOD AND DRUG ADMINISTRATION
    a. First Subdivision                                                                                                  I. Fourth Subdivision
     Office           of the   Operations
    b. Second.Subdivision                                                                                                  .   Fifth Subdivision


                                                                                                                          ,iuiature of Employee (optional)
    19. Employee Review--This is an accurate description of the major duties and
       responsibillites of my position.

    20;Supervisory Certification. lcqitify that this is an accurate statement of                                          knowledge that this information 15(0 be used for statutory purposes relating
          the major duties and responsibilities of this posit ion arid its organizahonal                                  to appointment and payment of public funds, and that false or misleading.
          relationships, and th! the position is necessary to carry out Government                                        statements may constitute violations of such statutes or their im,blementing
          functions 'for which lam responsible. this certification is made with the                                       regulations.
    a. Typed Name.and Title              of   Immediate Supervisor                                                         . Typed Name and Title                of       Higher-Level Supervisor or Manager foptional,i
     Albert Conerly
     Ombudsman
    Signa r                                                                                         Date                  Signature                                                                                                 Date


                                tJy. k
    21. ClassificationlJob' Grading Cetdficatin. I certify that this                                position   has        2. Position Classification Standards Used in Classifying/Grading Position
                                                                                                                                                                                                                                        ii
          been classified/graded  as reouirnd by Pitle 5, U.S. COde in conformance
          with standards published by the US. Office of Pet-sonnet Management Or,                                              OPM Primary Standard,                          TS-1 34         August 2009
          if no published slandaids apply directly, consistently with the most appilca-
          ble published standards.
    Typed Name and Title            of   Official Taking Action
     Joanne Kennedy
     Hurrtan Resources Specialist (Classification)                                                                        nformation for Emloyoos. The standards and information on their
                                                                                                                          ipplication, are avaifctble in the personnel oflice. The classification of the
    Signature                                                                                       Dat                    osttion may be reviewed and corrected by the agency or'the U.S. Office of
                                                                                                                          'ersonnel Management. Information on classificationijob grading appeals, and
                                                                                                                          omplaints on exemption from FLSA, is available from the personnel office or
/                                                                                                                         he U.S. Office of Personnel Managentent.

    23. Position Review                             Initials    .        1te         Initials       .        Date              Initials   .               Date                Initials              Date               Initials               Date

    a. Employee (optional)                                               U                                                                                                                :                                         :




                                                                                                                                                                                                                                         lI



    b.   Supervisor                                                                                 :11                                           ii                                           ii                                   :11

    c.   Classifier                                             ,   j/                                  /1                                :1/                                                  II                                        /1


    't4. Remarks

     FPL: GS-14
     Bus Code: 8888


    25. DescrIption of Major Duties and Resporisibilites (See Attached)
    NSN 7540-00.634.4265                                       Previous Edition Usable                                    5008-106                                                 OF 8 (Rev, 1.85) ICOC     Adobe Acrobat 3.01 Electronic Version, 1/981
                                                                                                                                                                                   u.s. Office at   Parsonnel Mnaqersrni
                                                                                                                                                                                   FPM Chapter 21)5
                                         Associate Ombudsman
                                                GS-301-14

Introduction

This position is located in the Food and Drug Administration (FDA), Office of Operations (00), Immediate
Office (10). The incumbent serves as a confidential and informal source of information, facilitator,
consultant, and practitioner for dispute resolution, helping in problem solving and the constructive
management and resolution of conflict. As an Associate Ombudsman, the incumbent collaborates with
officials 'to achieve constructive resolution to disputes; seeks fair and equitable solutions to employees'
problems; suggestsapproaches to address and manage conflicts, and suggests policy and procedural
changes; helps to build constructive relationships by working to resolve disputes and making
recommendatiOns intended to create a more positive work environment, thereby contributing to
improved office productivity.

Major Duties and Responsibilities

The incumbent researches complaints, providing support to the Ombudsman in mediation disputes, and
assisting to resolve issues in a timely, fair, and impartial manner. Reviews and examines complaints
regarding decisions rendered to the staff. Maintains neutrality in each case, and serves as an advocate
for fair process and outcomes.

Works closely with the Ombudsman on day to day operations; receives complaints, performs technical
reviews and takes steps to resolve sensitive management and Other workplace issues. Provides advice
and assistance to Ombudsman in making recommendations of resolutions to the staff. Collaborates
with Ombudsman in the development of short-and-long term resolutions and presents to 00 Senior
Leadership. Represents Ombudsman in discussions and meetings related to matters of concern as
deemed appropriate.

Listens to staff concerns, clarifies procedures, discusses options and, when requested, acts as an
intermediary. Serves as an intake person, receiving inquiries for assistance with a wide range of
workplace issues. Advocates for fair processes and promotes building a supportive, inclusive workplace.
Serves as a neutral third party in conflict resolutions and works to achieve fair and equitable solutions to
problems. Identifies resources and makes referrals so that individuals seeking assistance may go directly
to the source that can best address the concern. Collaborates with other Office of Operations and FDA
offices on issues of general concern and interprets policies to help resolve conflict or make
improvements in the Office of Operations procedures. Conducts research to identify systemic problems
and initiates corrective or preventive actions. Assists in the mediation and/or negotiation of disputes
occurring at all staff levels. Educates management and the general workforce, in the concepts and
processes of conflict resolution either in one-on-one or group settings.

Develops and implements disputes resolution and conflict management programs for use in the
organization.

Recommends approaches for addressing and managing conflict and collaborates with other Office of
Operations offices on issues of general concern. Provides leadership in developing and implementing
strategies for building and sustaining cooperative relations between managers and staff employees in
the Office of Operations; and provides guidance and methods for the informal resolution of disputes.
Researches, identifies, and develops tools to be used to conduct assessments and evaluations of the
organization's conflict climate. Conducts conflict climate assessments and evaluations in Office of
Operations organizations. Works with leadership to develop plansto improve.organizational
environment. Conducts and/or assist in conducting assessments and evaluations of Ombudsman
program effectiveness.

Performs other work as assigned.

FACTOR LEVEL DESCRIPTIONS


Factor 1 - Knowledge Required by the Position

Mastery knowledge of the concepts, principles and methods associated with dispute resolution;
thoroughly skilled in the use of facilitation and mediation techniques; and ability to analyze and
evaluate issues to determine their relative importance and susceptibility to compromise, alternative
solution and settlement.

Comprehensive knowledge and ability to gain and maintain the trust necessary to handle any and all
assignments in a thoroughly confidential, competent and professional manner without reference to any
previously established technical guidelines or policies.

Mastery knowledge of the concepts, principles, practices, and techniques used in the management of
projects and engagement with diverse staff.

Ability to research, gather, assemble, and analyze information; draw conclusions and inferences;
summarize findings and provide comprehensive recommendations; and present diverse and highly
complex information to senior management.

Ability to communicate orally and in writing in order to organize and present technicalbriefings and
alternative methods of resolution to workplace issues; to encourage understanding of disputed or
unpopular decisions, and negotiated solutions; and to make frequent oral and written presentations on
dispute resolution issues in a clear and concise manner to senior management and staff.

Ability to interpret and appropriately implement broad and changing policies and procedures concerning
dispute resolution approaches and techniques.

Ability to negotiate with senior level management and staff employees regarding workplace disputes.

Skill in exercising sound judgment, discretion, diplomacy, and tact to work effectively with high-level
individuals; and ability to establish and maintain open communications and rapport with all employees.
Factor 2 - Supervisory Controls

The Associate Ombudsman works under the general supervision of the Ombudsman. The supervisor
provides administrative direction with assignments in terms of broadly defined missions or functions.
The incumbent independently plans, designs, and carries out the work to be done. The supervisor
reviews final work products and recommendations for their effect on the workforce. The supervisor
normally accepts work as being technically authoritative and without the need for significant change.

Factor 3 - Guidelines

Guidelines consist of general administrative manuals, policy and procedures documents. Guidelines also
include laws, policies, decisions and regulations for top level managers and human resource
management professionals in FDA. Guidelinesare also available in the form of broad legislation, policy
statements, directives, orders, notices/bulletins, and circulars, which are often general, nonspecific, and
lack clear applicability to specific unusual and sensitive situations. The incumbent must use seasoned
judgment and ingenuity and exercise broad latitude in determining the intent of the applicable
guidelines. The incumbent mUst exercise considerable judgment in interpreting and adapting existing
policies/guidelines, and discretion in developing novel approaches to situations not previously
encountered or covered by written policy.

Factor 4 - Complexity

The work of the position is varied, unstructured, and consists of many different concurrent or sequential
assignments. The workrequires a high degree of judgment in working to identify, analyze, and resolve
workplace conflict and to provide advice, guidance, and initiative to support the search forbetter
solutions to workplace disputes. These situations are inherently difficult given the nature of the issues
involved, the individuals affected, and the divergent points of view. The position requires the exercise
Of creativity and originality in dealing with high-level management issues and in assessing and making
recommendations about current sitUations and future directions. The incumbent must quickly acclimate
to new situations and synthesize complex and large amounts of information in a short timeframe. The
incumbent serves as an expert consultant in dispute resolution issues in the workplace and conducts
comprehensive research and evaluations. The incumbent also takes the lead in conducting and/or
acquiring mediation and negotiation training appropriate for Office of Operations officials.

Factor 5 - Scope and Effect

The purpose of the work is to serve as the Associate Ombudsman in the Office of Operations, providing
all employees the opportunity to access dispute resolution and mediation processes to request early
intervention or to seek assistance from more than one source to promote constructive conflict
management or resolution. The incumbent serves as an expert dispute resolution practitioner and
provides confidential and informal assistance to managers and staff employees in resolving workplace
disputes and is actively involved with a broad range of employees at various levels. The work
significantly impacts the Work of others throughout the Office of Operations, and cuts across Offices and
Divisions and strongly influences managers and employees in the work place.
Factor 6 Personal Contacts

Contacts are with Office Of Operations senior leadershIp and staff employees. Contacts are also with
individuals in the Department of Health and Human Services, and may include the union, other
voluntary organizations, members of the dispute resolution and professional organizations,
representatives from Other Federal agencies and private institutions, in a moderately unstructured
setting.

Factor 7- Purpose of Contacts

The purpose of contacts is to understand, assist, persuade, and negotiate concerning matters in dispute,
seeking fair and equitable solutions to employee problems, and supporting the effective management of
conflict. In addition, contacts are intended to build constructive relationships through the management
and resolution of disputes, and to recommend ways to create a more positive work environment.
Furthermore, contacts are needed to influence managers and senior level staff with conflicting
viewpoints to engage in constructive conversations and to accept and, in some cases, implement
findings and recommendations.

Factor 8 - Physical Demands

The work is primarily sedentary. There are no special physical demands required by the position.

Factor 9- Work Environment

The work is performed in a typical office setting. Occasional travel may be required to attend meetings,
seminars, and conferences or training.
                                             FACTOR EVALUATION SYSTEM
                                           POSITION EVALUATION STATEMENT


Organization: DHHSIFDAIOO                                 PD Number:

Title, Series.and Grade: Associate Ombudsman, GS-301-14

References: OPM Position Classification Flysheet for Miscellaneous Administration and Program Senes, GS-0301, TS-
34, January 1979; OPM APPENDIX 3 PRIMARY STANDARD

Title and Series Determination: This series includes which are to perform two-grade interval work fOr which no other
series is appropriate. The work requires analytical ability, judgment, discretion, and knowledge of a substantial body of
administrative or program pnnciples, concepts, policies, and objectives No titles are specified for positions in this series.

                                        POINTS
FACTOR             CRITERIA            ASSIGNED        FLO                               COMMENTS

                                                                Mastery knowledge of dispute resolution in order to
     I        Knowledge Required           1550         1-8     facilitate or mediate complaints and resolve issues.
                                                                Decisions or recommendations may significantly change.
                                                                policies and procedures.
                                                                Administrative direction with broadly defined missions or
     2        Supervisory Controls         650          2-5     functions. Independent planning and carrying out
                                                                programs, studies or other work. Results considered
                                                                technically authoritative and normally accepted without
                                                                significant change.
                                                                Guidelines are broadly stated and nonspecific. Employee
    3         Guidelines                   650          35      must use judgment and ingenuity in interpreting the intent
                                                                of the guides that do exist and in developing applications to
                                                                specific areas of work.
                                                                Varied duties requiring many different and unrelated
    4         Complexity                   325          45      processes or methods that are applied to a broad range of
                                                                activities or analysis. The.situations are inherently difficult
                                                                given the nature of the issues involved, the individuals
                                                                affected, and the divergent points of view.
                                                                The incumbent serves as an expert dispute resolution
     5        Scope and Effect             325          5-5     practitioner and provides confidential and informal
                                                                assistance to managers and staff employees in resolving
                                                                workplace disputes. The work significantly impacts the
                                                                work of others throughout the Office of Operations.
                                                                Personal contacts are with individuals or groups from
    6         Personal Contacts             60          6-3     outside the employing agency in a moderately unstructured
                                                                setting.

                                                                The purpose of contacts is to understand, assist, persuade,
    7         Purpose of Contacts                               and negotiate concerning matters in dispute, seeking fair
                                           120          7-3     and equitable solutions to employee problems, arid
                                                                supporting the effective management of conflict.

                                                                The work is primarily sedentary.
    8        Physical Demands               5           8-1



                                                                The work is performed in a typical office setting.
    9        Work Environment               5           9-1
                                                  SUMMARY
 Total Points: 3690                        Grade Conversion: GS-14
[al Points Ranges: 3605-4050

Joanfle Kennedy, Human Resources Specialist (Classification)         Date:
                                                       HHS May 2012

                                      Fair Labor Standards Act (FLSA) Check List

This form is to be completed for each grade in a career ladder. Note that it is possible for different
grades within a career ladder to have different FLSA designations (for example, non-exempt at lower
grades, exempt at higher grades in the career ladder). Attacha properly completed and signed
checklist to each classified position description and statement of difference (if applicable).

A. REQUIRED POSITION iNFORMATION

Position Title: Associate Ombudsman                         Pay PlanlSeriès: GS-301-14

Organization:       FDAJOO

Administrative Code:          DMM                           PD Number:

Check all of the following criteria that are applicable to the position:

B. Non-Exempt Criteria

1. Salary-based non-exemption (5 CFR 551.203>

      Employees annual rate of basic pay is less than $23,660.

2. Non-exemption of certain employees (5 CFR551 204)

      Position is non-supervisory and engaged in equipment operation, or is a protective or clerical occupation.

      Position involves technical work properly classified below GS-09

      Position is nonsupervisory in the Federal Wage System or other comparable wage system.

C. Exemption Criteria

1. Executive Exemption Criteria (5 CFR 551.205)

-    Primary duty of the position is management or supervision; work involves customarily and regularly
directing the work of other employees and involves the authority to hire or fire other employees or
makes recommendations on employment issues such as hiring and firing that are given particular weight
by higher level supervisors or managers.

2. Administrative Exemption Criteria (5 CFR 551.206)

  X   Primary duty is performance of office or non-manual work directly related to the management or
general business functions; work involves the exercise of discretion and independent judgment with
respect to matters of significance.

3. Professional Exemption Criteria (5 CFR 551.208, 209, 210)

    _5 CFR 551.208 Learned Professionals: Primary duty is performance of work requiring advanced
knowledge in a field of science or learning including the traditional professions of law, medicine, theology, accounting,
actuarial computation, engineering, architecture, teaching, pharmacy, various types of physical, chemical and
biological sciences, and other similar occupations that have a recognized professional status; entrance into these
professionsrequires a prolonged course of specialized intellectual instruction.
     5 CFR 551.209 Creative Professionals: Primary duty is performance of work requiring invention, imagination,
originaflty or talent in a recognized field of artistic or creative endeavor such as music, acting, writing, graphic arts.
Exemption depends upon the extent of invention, imagination, originality or talent of the employee; exemption does not
apply to work that can be produced by a person with general manual Or intellectual ability arid training.

    5 CFR 551.210 Computer Professionals: Primary duty consists of the application of systems analysis techniques
and procedures, including consulting with users to determine hardware, software, or system functions
specifications; OR design development, documentation, analysis, creation, testing or modification of computer systems
or programs; OR a combination of these duties. Exemption does not apply to employees engaged in the manufacture
or repair of computer hardware and related equipment, or to those whose work is highly reliant on computers but
whose duties do not consist of the aforementioned.

Salary based exemption applies to any computer professional compensated on an hourly bases at a rate of basic pay
of $27.63 an hour and above

4. Law Enforcement Activities (5 CFR 551.216)

    Special exemptiorilexclusion applies to all law enforcement agents receiving availability pay.

5. Foreign Exemption (5 CFR 551.212)

     Employees permanently stationed in an exempt area and spend all hours of work in a given
workweek in one or more exempt areas or employees not permanently stationed in an exempt area, but
spend all hours of work in a given workweek in one or more exempt areas. Exempt area means any
foreign country, or any territory under the jurisdiction of the United States other than a State, the
District of Columbia, Puerto Rico, the US Virgin Islands, and American Samoa. Guam, Midway, Wake and
Johnston Islands.



Final Determination (Check One)                      Non-Exempt                       X     Exempt



Joanne Kennedy, 6/3/14

HR Specialist Classification/Date
EXHIBIT 12
                                                                        February 3, 2020


Meredith M. Purple, Esq.
Investigation and Prosecution Division
U.S. Office of Special Counsel
 1730 M Street, N.W. Suite 21 8
Washington, D.C. 20036-4505
Tel. (202) 804-7106
Fax. (202) 653-0015
Email: mpurple@osc.gov

                       Re: Charmaine Condillac OSC File No. MA-20-0689
                              Motion for a Stay in Proposed Termination

Dear Ms. Purple:

       On January 17, 2020, the Agency submitted a Proposed Termination letter to Ms.
Condillac. We submitted a response to this proposed termination today. In addition, we ask the
OSC to contact the Agency and issue a stay on the termination.

        Aside of the Proposed Termination lacking merit, we view it as retaliatory. After her
supervisor, Albert Conerly, issued Ms. Condillac an October 1. 2019. Opportunity to
Demonstrate Acceptable Performance ("ODAP") (Exhibit 1). on November 4. 2019. she
complained in writing about the legal issues regarding the ODAP (Exhibit 2). That letter also
notified Mr. Conerly that Ms. Condillac was filing a complaint with the Office of Special
Counsel that these actions were illegal and an abuse of power. (Id.).

        Ms. Condillac did file an OSC complaint in December. 2019. the above-referenced
complaint. In that complaint she raised a number of violations and legal deficiencies with her
ODAP. (Exhibit 3, Attachment to her Office of Special Counsel Complaint). Mr. Conerly was
compelled to release Ms. Condillac from the ODAP due to these deficiencies and he advised her
that she successfully completed it.

       However, on January 17, 2020. Mr. Conerly issued a Proposal to Remove (Exhibit 4) Ms.
Condillac from her position. not because she was failing at her position or because she failed the
ODAP. Rather, it was because he contended that due to her Reasonable Accommodation request,


      8720 Georgia Avenue, Suite 210                                     11 Broadway, Suite 615
      Silver Spring, MD 20910-3614                                       New York, NY 10004-1490
      0 301-328-7631 F 301-328-7638                                      0 800-209-2608 F 212-480-8560


                           www.morrisfischerlaw.com I morris@rnfischerlaw.com
she deemed herself unable to perform the essential functions of her position. Within a few
months of receiving that letter, Mr. Conerly proposed her termination after failing to follow the
reasonable accommodation interactive process. We contend that is vhistleblower retaliation.

        The Proposal to Remove relies on the Position Description for the Associate
Ombudsman, GS-301-14 Associate Ombudsman job and it contends that Ms. Condillac was
unable to perform those duties. There are a number of issues with that contention. In the first
place, the FOH medical officer determined that Ms. Condillac was "a qualified individual with a
disability," (Exhibit 5, Proposal to Remove supporting documentation (page 2 of the November
6, 2019 report)), yet Mr. Conerly contends that Ms. Condillac cannot perform the essential
functions of her position. These two points are totally contradictory.

       Ms. Condillac was never unable to perform her essential functions. Had that been the
case, Mr. Conerly would not have graduated her from the ODAP just a month or so before the
Proposal to Remove. Rather Mr. Conerly hones in on a reasonable accommodation request Ms.
Condillac made to telework, unless she was required to be in the office to complete job duties.

        On June 21, 2019, Mr. Conerly granted Ms. Condillac the reasonable accommodation of
teleworking three days a week. However, that accommodation became inadequate after Mr.
Conerly acted with increased hostility towards her. On November 8, 2019, Ms. Condillac asked
to telework 5 days per week, except when necessary to be in the office. (Id. page 15 of 32). She
also rescinded any request for reassignment. (Id.).

         The Agency contends that Ms. Conerly insisted that as part of her Reasonable
Accommodation, she be exempted from communicating with her supervisor. That contention is
utterly untrue. Ms. Condillac never stated that she would not or could not communicate with Mr.
Conerly. She was willing to telework and communicate either by email, text, phone or any other
method required for her position.

         At no time did the agency engage in an interactive process with the employee to work
towards a reasonable accommodation that would have worked for both parties. [Njeither party
should be able to cause a breakdown in the process for the purpose of either avoiding or
inflicting liability." Bciert v. Euclid Beverage, Ltd., 149 F.3d 626, 634 (7th Cir. 1998).

       Rather than interpreting Ms. Condillac's proposed reasonable accommodation in such a
narrowly tailored request, with no room for a broader interpretation or without any room for
adjustment, the agency immediately determined that Ms. Condillac would be unable to interact
with her supervisor at all.




                                                2
        We contend that misusing the interactive process and narrowly defining Ms. Condillac's
request for reasonable accommodation in order to propose her termination was blatant retaliation
for her whistleblower complaint, filed just one month earlier.



Sincerely,

1$ta'LLL&    .




Morris E. Fischer, Esq.

cc: Ms. Charmaine Condillac




                                               3
EXHIBIT 13
        IL




 Sent Via Email, USPS and Certified Mail


                                         MEMORANDUM

 DATE:              February 19, 2020

TO:                 Charmaine CondiUac, Associate Ombudsman, GS030l-l4
                    Ombudsman and Conflict Prevention and Resolution Staff
                    Office of Operations

SUBJECT:            DECISION NOTICE

This is a decision to remove you from your position of Associate Ombudsman, GS-0301-14, at
the Food and Drug Administration (FDA) and from Federal Service based on aCharge of
Medical Inability to Perform the Duties of your Position. This decision is made in the interest of
promoting the efficiency of the service and the Federal Government and is effected in
accordance with 5 U.S.C. Chapter 75, 5 C.F.R. Part 752 and HHS Instruction 752.

By memorandum received by you on January 17, 2020, you were informed of a proposal to
remove you from your position of Associate Ombudsman, GS-0301-14, and the Federal service,
based on a Charge of Medical Inability to Perform the Duties of your Position. By that same
memorandum, you were advised that you had seven (7) days to reply orally, in writing, or both to
the proposed action. You requested additional time to reply and were granted an additional ten
(10) calendar days. You did reply. In making this decision, I carefully and objectively reviewed
the charge and specification in the Notice of Proposed Removal, the supporting evidence in the
record, and your written reply.

After full consideration of all the facts, I find the charge to be SUSTAINED. In deciding to
remove you from your Associate Ombudsman, GS-0301-14 position,I have considered the
following:

Background:

On April 19, 2019, you submitted a request to the Reasonable Accommodation Office requesting
flexible time/schedule for medical treatment related to disability and reassignment, to
accommodate your medical condition. As an interim accommodation, you were granted
telework three (3) days per week. The other two (2) days you were required physically on site at
either White Flint North (WFN) or White Oak (WO) for ADR-specific work including
mediations, facilitations, etc., or staff meetings. You were permitted to move your work at home
days to accommodate these onsite activities.

U.S. Food & Drug Administration
10903 New l-tampshire Avenue
Silver Spring, MD 20993
vw.fdagov
In accordance with FDA's Staff Manual Guide (SMG) 3130.2 - Procedures for Providing
Reasonable Accommodations for Individuals with Disabilities, a list of questions along with
your documentation was sent to the Federal Occupational Health (FOH) Occupational Medicine
Consultant (OMC) to be answered by your medical care professional(s). The answers to the
questions were designed to assist the agency in determining whether your medical conditions rise
to the level of a disability under the Rehabilitation Act of 1973 and the Americans with
Disabilities Act Amendments Act (ADAAA) of 2008.

The review of your reasonable accommodation request was completed, and an analysis provided.
Based on the updated medical information received October 30, 2019, from the FOH. OMC, you
have a medical condition which substantially limits major life activities and functions, including
thinking, concentrating, interacting with others, eating and sleeping. Based on this information,
your medical condition rises to the level of a disability as described by the Rehabilitation Act of
 1973, and the ADAAA of 2008, and you are considered a qualified individual with a disability.

The FOH OMC opined that there are times when you feel unable to go to work, unable to
concentrate and focus on your work, and unable to make decisions, in addition to limiting
energy, appetite, and sleep. The FOH OMC opined that your symptoms are greatly exacerbated
by interactions with your supervisor. The FOH OMC opined that you seek to minimize time at
the office, and interaction with your supervisor, chiefly because of the affect that interaction with
your supervisor has on your symptoms.

Attendance in the office for duties that are not portable, and interacting with one's supervisor,
are essential functions of any position, and accommodations to make these unnecessary would
not be considered reasonable. The FOH OMC opined that at present, and for the foreseeable
future, you appear to be unable to perform the essential functions of your position, with or
without accommodation.

The FOH OMC opined that therefore, reassignment to another vacant position, the
accommodation of last resort, would be medically reasonable. Based on the facts of this case,
the available medical information, a review of the essential job functions, the Reasonable
Accommodation Office maintained that if administratively feasible, without causing a direct
threat to health and safety or posing an undue hardship, management should grant you the
alternative accommodation of reassignment.

Therefore, based on the analysis of the Reasonable Accommodation Office, a review of your
medical information and in accordance with the Rehabilitation Act of 1973, the Americans with
Disabilities Act Amendments Act (ADAAA) of 2008 and FDA's Policy on Reasonable
Accommodation under Section 2 of SMG 3130.2, as the decision-maker, you were granted
reassignment as the reasonable accommodation of last resort.

You submitted the completed Reassignment Questionnaire and provided the Reasonable
Accommodation Office with a copy of your current resume on November 7, 2019 and requested
holding off on processing the questionnaire/application until you "get back to RA give them the
green to proceed". On November 8, 2019, you emailed the Reasonable Accommodation Office
and stated that you would like to consult with your attorney, and subsequently you stated that
"you hereby retract your request for a reassignment as a reasonable accommodation". On
November 21, 2019, the agency began an internal vacancy search for a suitable/comparable
position for you.
                                                                                       2   j
                                                                                               Page
On December 19, 2019, the Reasonable Accommodation Office sent yo.i and your attorney an
email informing you that "Reassignment as the reasonable accommodation was warranted as a
last resOrt.as it was determined that you were unable to perform the essential functions of your
position, thus your statement to retract your reasonable accommodation request for reassignment
did not stop the reassignment process which is based on your medical condition/limitations". "If
you have had a chance to consult with your attorney, please advise if you desire to continue in
the reasonable accommOdation reassignment process by close of business on Friday, December
27, 2019. If you do wish to proceed with the reassignment action, RA would close the
reasonable accommodation request".

DUe to a lack of response on your part, the Reasonable Accommodation Office informed you and
your attorney via email that of as of December 30, 2019, Reasonable Accommodation Office is
closing the reasonable accommodation reassignment process.

   1.      I have considered the impact your medical condition has on your ability to
           perform the essential functions of your position. The essential duties of your
          position are as follows:

                  Collaborate with officials to achieve constructive resolution to disputes; seeks
                  fair and equitable solutions to employees' problems; suggests approaches to
                  address and manage conflict, suggest policy and procedural changes; helps to
                  build constructive relationships by working to resolve disputes and making
                  recommendations intended to create a more positive work environment,
                  thereby contributing to improved office productivity.
                  Provide support to the Ombudsman in mediation disputes, and assisting to
                  resolve issues in a timely, fair, and impartial manner.
                  Maintain neutrality in each case and serve as an advocate for fair process and
                  outcomes.
                  Work closely with the Ombudsman on day to day operations.
                  Provide advice and assistance to Ombudsman in making recommendations of
                 resolutions to the staff.
                  Collaborate with Ombudsman in the development of short-and-long term
                 resolutions and presents to 00 Senior Leadership.
          o
                 Represent Ombudsman in discussions and meetings related to matters of
                 concern as deemed appropriate.
                 Serve as a neutral third party in conflict resolutions and works to achieve fair
                 and equitable solutions to problems.
                 Collaborate with other Office of Operations and FDA offices on issues of
                 general concern and interprets policies to help resolve conflict or make
                 improvements, in the Office of Operations procedures.
                 Assist in the mediation and/or negotiation of disputes occurring at all staff
                 levels. Educates management and the general workforce, in the concepts and
                 processes of conflict resolution either in one-on-one or group settings.
                 Recommend approaches for addressing and managing conflict and
                 collaborates with other Office of Operations offices on issues of general
                 concern.
                 Provide leadership in developing and implementing strategies for building and
                 sustaining cooperative relations between managers and staff employees in the
                                                                                       I
                                                                                           Page.
                   Office of Operations.
                   Research, identify, and develop tools to be used to conduct assessments and
                   evaluations of the organization's conflict ci imate.
                   Work with leadership to develop plans to improve organizational
                   environment.

   Based on the medical review and a review of the essential job functions in your position
   description, it was determined that you are unable to perform the essential functions of your
   job with or without an accommodation, placing an undue burden on other staff who must
   perform all the essential duties of your position in addition to their own work.

   2.      1 have considered your past disciplinary record. On October 25, 2018, you
           received a reprimand for failure to attend scheduled meetings and on November 14,
           2019, you received a five (5) day suspension for Failure to Attend Scheduled
           Meetings as Instructed and Submission of An Inaccurate Time and Attendance
           Record.

   3.      1 have considered the effect of your ability to perform at a satisfactory level and
           its effect upon your supervisor's confidence in your ability to perform assigned
           duties. Based on the opinion of FOH, you cannot perform the essential functions of
           your position with or without an accommodation. All other attempts at reasonable
           accommodation have been exhausted and reassignment is the only available option
           left to explore. The reasonable accommodation reassignment process was closed due
           to a lack of response on your part.

   4.      1 have considered your past work record, including length of service,
           performance on the job, ability to get along with fellow workers, and
           dependability. Your 2018 PMAP score was 2.5 and you were failing your 2019 mid-
           year PMAP. I have also considered that you have been employed with the Food and
           Drug Administration for approximately twenty (20) years. However, this Proposal to
           Remove action is being taken because you rejected reassignment - the
           accommodation of last resort. I find removal to be the only remedy available that will
           promote the efficiency of government service.

The supporting documentation shows that a third-party, independent contractor (FOH)
determined that you are unable to perform the essential functions of your current position and
that reassignment to another vacant position, the accommodation of last resort, would be
medically reasonable. The record also confirms that we looked for other positions within the
Office of Enterprise Management Services (OEMS) that would be suitable options for you;
however, you declined reassignment. Your inability to perform the essential functions of the
position and refusal to move forward with an accommodation of last resort alone provide a solid
basis to move forward with removal. You are not entitled to the accommodation of your
choosing and reconsideration is not appropriate where your attorney has failed to provide any
additional medical support to rebut FOH's assertion that you are unable to perform the essential
functions of your job.

Therefore, in accordance with Part 752 of Title 5 of the Code of Federal Regulations, it is my
finding that the evidence provided in this case, supports the reason for this action and it is my
decision, that in order to promote the efficiency of the service, you be removed from your
                                                                                      4   I
                                                                                              Page
position as an Associate Ombudsman, GS-0301-14, and from the Federal Service effective
February 21, 2020.

NOTICE OF R GHT TO GRIEVE THIS DECISION OR INVOKE A STATUTORY
REVIEW PROCEDURE

You may invoke one of the following statutory review procedures:

You may appeal this action in writing, to the U.S. Merit Systems Protection Board (MSPB),
 1800 Diagonal Road, Alexandria, VA 22314-2840. Or you may file an electronic appeal by
following the instructions at the MSPB's c-Appeal website at http://www.mspb.govi.

Any appeal filed with the MSPB must be received by the MSPB no later than thirty (30) calendar
days after the effective date of this action, or within thirty (30) calendar days from your receipt
of this decision notice, whichever is later. Your appeal, if any, must provide your reasons for
contending your removal from federal service, with such offer of proof an.d pertinent documents
as you are able to submit. It is important to note the MSPB's thirty (30) calendar day
requirement for filing an appeal. If you do not submit an appeal within the time set by statute,
regulation, or order ofa judge, it will be dismissed as untimely filed unless a good reason for-the
delay is shown. If you, should file after the thirty (30) calendar-day requirement, the MSPB
administrative law judge will provide you an opportunity to show why the appeal should be
accepted and not dismissed as untimely filed.
                                                  OR

If you believe this action involves discrimination based on race, color, religion, sex, national
origin, handicapping condition, or age, you have the right to file a complaint within the
Department under the provisions of 29 C.F.R, Part 1614. To do so, you must contact an Equal
Employment Opportunity (EEO) counselor within forty-five (45) calendar days of your receipt
of this letter or your complaint will be dismissed as untimely filed.



As stated in 5 C.F.R. Part 1209, you may seek corrective action before the U.S. Office of Special
Counsel (OSC), www.osc.gov. If you file a complaint with OSC and OSC does not seek
corrective action on your behalf, you may then appeal to the.MSPB. The time limits for filing
are the same as for an "individual right of action" and the case will be adjudicated as an
individual right of actiOn appeal.

       NOTE: Please be advised that if you elect to file with OSC, any later appeal to the
       MSPB will be limited to whether the agency took one or more covered personnel actions
       against you in retaliation for making protected whisfieblowing disclosures. This means
       that the MSPB will not review the merits of the action but will resolve only the claim of
       reprisal for whistleblowing. You will be foregoing the right to otherwise challenge this
       removal, including, as applicable, the ability to challenge the charge(s); nexus;
       reasonableness of the penalty; and any affinnative defenses, such as: harmful procedural
       error and discrimination under Title VII or the Rehabilitation Act.

You may be eligible for disability retirement. If you have any questions regarding disability
retirement or if you need assistance in applying for disability retirement, you may contact the
                                                                                     5     Page
FDA OHR Benefits and Retirements at OO-OHR-BEN EFITS@FDA.HHS.GOV.

If you have questions on the content of this letter or the appeal procedures available, you may
contact Celeste Smith, HR Specialist at (240) 672-8018 or celeste.smith,fda.hhs.gov.



                                             Sincerely,

                                             _7_    /
                                              / Lz&C'.
                                             Tiffany Branch
                                             Director,
                                             Office of Enterprise Management Services


Receipt Acknowledgement:

Please acknowledge receipt on the copy of this letter in the space provided. Your signature
simply acknowledges that you have received the letter and does not mean that you agree the
contents. However, failure to acknowledge receipt will not void the contents of this letter.

RECEIPT COPY:


Employee Signature                                                  Date




                                                                                     6    Page
EXHIBIT 14
    f,5ECI.jL
                           U.S. OFFICE OF SPECIAL COUNSEL

1-I                               1730 NI Street, N.\'., Suite 218
                                  Washington, D.C. 20036-4505
                                          202-804-7000

                1

February 25, 2020

Ms. Charmaine Condillac
do Mr. Morris E. Fischer
8720 Georgia Ave.
Suite 210
Silver Spring, MD 20910

By email only to: n,orrisàiinfischerIaw. corn

      Re: OSC File No. MA-20-0689

Dear Ms. Condillac:

        The purpose of this letter is to notify you that you may have a right to file an
"individual right of action" (IRA) appeal seeking corrective action from the Merit Systems
Protection Board (MSPB or Board).

     As we informed you in our closure letter of this date, the U.S. Office of Special
Counsel (OSC) has terminated our inquiry into your allegations of violations of prohibited
personnel practices under 5 U.S.C. § 2302(b)(8) or (b)(9).

        In your complaint, you allege that management officials at the Department of Health
and Human Services, Food and Drug Administration (FDA or the agency), Silver Spring,
Maryland, improperly placed you on an Opportunity to Demonstrate Acceptable
Performance plan (ODAP) and proposed your removal from federal service in retaliation for
whistleblowing or for perceived whistleblowing and for filing an OSC complaint or for being
perceived to have filed an OSC complaint. Specifically, you objected to the ODAP and
notified the agency of your position that the ODAP was illegal and an abuse of authority.
You further notified the agency that you intended to file an OSC complaint, which you filed
in December 2019. You allege that, in addition to placing you on an ODAP and removing
you from federal service, the agency also failed to accommodate your medical condition,
significantly changed your duties or working conditions, and removed your ability to
telework, in retaliation for your whistleblowing and protected activity or perceived
whistleblowing and protected activity.

      In your 1RA appeal, you may seek corrective action from the Board under 5 U.S.C.
§ 121 4(a)(3) and 1221 for any personnel action taken or proposed to be taken against you
because of a protected disclosure and/or protected activity that was the subject of your
complaint to this office. You may file a request for corrective action with the Board within
65 days after the date of this letter. The regulations conceming rights to file an IRA appeal
with the Board can be found at 5 C.F.R. Part 1209. If you choose to file such an appeal, you
should submit this letter to the Board as part of your appeal.
U.S. Office of Special Counsel
Ms. Charmaine Condillac
Page 2



         Although an individual bringing an IRA appeal to the Board must show that he or she
has exhausted OSC procedures, our decision to end the investigation may not be considered
in an IRA appeal. See 5 U.S.C. § 1221(0(2); Bloom v. Dep '1 of the Army, 101 M.S.P.R. 79,
84 (2006). The Board may order an individual to submit a copy of USC's determination
letter, but the order must contain an explanation of why the letter is necessary and give the
individual the opportunity to consent. See 5 u.s.c. § 1214(a)(2)(B); Bloom, 101 M.S.P.R. at
84.


                                     Sincerely,




                                     Meredith Purple
                                     Attorney
                                     Investigation and Prosecution Division
                                                                                                                        REOUIRED       I




                                                                                                   062S0008542438
                                              I
                                                                    7.15 US POSTAGE                    FROM 20910
                                                                  PRIORITY MAR.



 ) STATES                                                                                      i
                                                                                                        stamps,

                                                                    oo            4.
                                                                              j        ,




    SERVICE®                                       ___ _____                                                                       I




                                                  PRIORITY MAIL 1DAYTM
                                                  Morris E. Fischer, LLC
                                                  8720 Georgia Ave Suite 210
                                                  SilverSpringMD209103614
                                                                                               Lo                   H
H                                                                                                                                               U
                                                    IP    Merit Systems Protection Board                                                        h
                                                          Washington Regional Office
                                                          1901 South Bell Street Suite 950                          1




                                                          Arlington VA 22202-4512                                                          1;
                                                                                                                                                Ij
                                                                                                                                                0
-any major

                                                                  USPSTRACKING#


ms                                                                        _




                                                    ;!iJ                    IU    I        U                                           I        1
                                                          9405 5:8 99561085529837


                                                                                                                                                II

    EP14F Oct 2018
    OD:121/2x91/2




the maximum weight Is 70 lbs For International shipments the maximum weight Is 4 lbs
Case 8:20-cv-01794-DKC Document 1-2 Filed 06/11/20 Page 133 of 286




                          Exhibit 18
     Case 8:20-cv-01794-DKC Document 1-2 Filed 06/11/20 Page 134 of 286



                      UNITED STATES OF AMERICA
                   MERIT SYSTEMS PROTECTION BOARD
                    WASHINGTON REGIONAL OFFICE


CHARMAINE CONDILLAC,                          DOCKET NUMBER
            Appellant,                        DC-0752-20-0418-I-1

             v.

DEPARTMENT OF HEALTH AND                      DATE: April 14, 2020
  HUMAN SERVICES,
            Agency.




      Morris E. Fischer, Esquire, Silver Spring, Maryland, for the appellant.

      Madeha Chaudry Dastgir, Esquire, Chicago, Illinois, for the agency.


                                  BEFORE
                             Andrew M. Dunnaville
                             Administrative Judge


                              INITIAL DECISION

      On March 2, 2020, the appellant filed an appeal with the Merit Systems
Protection Board (Board or MSPB), challenging his removal from his position as
an Associate Ombudsman with the Food and Drug Administration. Appeal File,
Tab 1. The agency filed a motion asserting that I lack the authority to decide this
appeal under Lucia v. Securities Exchange Commission, 138 S.Ct. 2044 (2018).
AF, Tab 5.        For the reasons discussed below, the appeal is DISMISSED
WITHOUT PREJUDICE.
     Case 8:20-cv-01794-DKC Document 1-2 Filed 06/11/20 Page 135 of 286
                                                                                  2

                                    BACKGROUND
        An Acknowledgement Order in this proceeding was issued on March 3,
2020.     AF, Tab 2.      On March 10, 2020, the agency filed a Motion for
Reassignment for Properly Appointed Administrative Judge or Dismissal Until a
New Board is Confirmed, arguing that I lack the authority to adjudicate the
appeal under Lucia. AF, Tab 5. See Lucia, 138 S.Ct 2052.
        On March 18, 2020, I issued a Notice, notifying the parties that because the
issue of the appointment of Board administrative judges (AJs) following Lucia is
currently being litigated, and there is a lack of a Board quorum, I may dismiss the
appeal without prejudice. AF, Tab 6.
        The appellant was given an opportunity to file an objection to the agency’s
Motion or to dismissal without prejudice.      Id.   In his response, the appellant
argued that case adjudication should resume because MSPB AJs are not inferior
officers, and the delegation of authority by the MSPB to AJs is not affected by
the current lack of Board members. AF, Tab 10.


                              LAW AND ANALYSIS
        The Board’s regulations provide, “Dismissal without prejudice is a
procedural option that allows for the dismissal and subsequent refiling of an
appeal.” 5 C.F.R. § 1201.29(a). The regulations also provide that the decision to
grant a dismissal without prejudice is left to the “sound discretion of the judge.”
5 C.F.R. § 1201.29(b). Dismissal without prejudice may be granted on the AJ’s
own motion or upon request by either party. Id. Dismissal may be granted when
the interest of fairness, due process and administrative efficiency outweigh any
prejudice to either party.    Id.    See also Gidwani v. Department of Veterans
Affairs, 74 M.S.P.R. 509 (1997).
        In this case, I find good cause to dismiss the appeal without prejudice for
180 days to allow the courts and the Board time to decide the appointments issue
discussed above.     Dismissal without prejudice for 180 days on these grounds is
     Case 8:20-cv-01794-DKC Document 1-2 Filed 06/11/20 Page 136 of 286
                                                                                   3

within my discretion, and not egregious or contrary to law. See Department of
Health and Human Services In re Jadhav, 795 Fed. Appx. 846, 848 (Fed. Cir.
2020).
      This appeal will be automatically refiled by the Board 180 days from the
date of this decision.    If a new Board is appointed and issues a decision
addressing the Lucia issue prior to that date, the appellant may file a request to
refile his appeal. Any documents already submitted in this appeal are already
part of the record and should not be resubmitted when the appeal is refiled.



                                    DECISION
      The appeal is DISMISSED without prejudice to refiling for a period of up
to 180 days as noted above.




FOR THE BOARD:                                         /S/
                                       Andrew M. Dunnaville
                                       Administrative Judge

           NOTICE TO PARTIES CONCERNING SETTLEMENT
      The date that this initial decision becomes final, which is set forth below, is
the last day that the parties may file a settlement agreement, but the
administrative judge may vacate the initial decision in order to accept such an
agreement into the record after that date. See 5 C.F.R. § 1201.112(a)(4).

                           NOTICE TO APPELLANT
      This initial decision will become final on May 19, 2020, unless a petition
for review is filed by that date. This is an important date because it is usually the
last day on which you can file a petition for review with the Board. However, if
you prove that you received this initial decision more than 5 days after the date of
issuance, you may file a petition for review within 30 days after the date you
      Case 8:20-cv-01794-DKC Document 1-2 Filed 06/11/20 Page 137 of 286
                                                                                   4

actually receive the initial decision. If you are represented, the 30-day period
begins to run upon either your receipt of the initial decision or its receipt by your
representative, whichever comes first. You must establish the date on which you
or your representative received it. The date on which the initial decision becomes
final also controls when you can file a petition for review with one of the
authorities discussed in the “Notice of Appeal Rights” section, below. The
paragraphs that follow tell you how and when to file with the Board or one of
those authorities. These instructions are important because if you wish to file a
petition, you must file it within the proper time period.

                                BOARD REVIEW
      You may request Board review of this initial decision by filing a petition
for review.
      If the other party has already filed a timely petition for review, you may
file a cross petition for review. Your petition or cross petition for review must
state your objections to the initial decision, supported by references to applicable
laws, regulations, and the record. You must file it with:
                              The Clerk of the Board
                          Merit Systems Protection Board
                                1615 M Street, NW.
                             Washington, DC 20419

A petition or cross petition for review may be filed by mail, facsimile (fax),
personal or commercial delivery, or electronic filing. A petition submitted by
electronic filing must comply with the requirements of 5 C.F.R. § 1201.14, and
may     only    be    accomplished      at    the   Board's     e-Appeal     website
(https://e-appeal.mspb.gov).

                       NOTICE OF LACK OF QUORUM
      The Merit Systems Protection Board ordinarily is composed of three
members, 5 U.S.C. § 1201, but currently there are no members in place. Because a
majority vote of the Board is required to decide a case, see 5 C.F.R. § 1200.3(a),
     Case 8:20-cv-01794-DKC Document 1-2 Filed 06/11/20 Page 138 of 286
                                                                                  5

(e), the Board is unable to issue decisions on petitions for review filed with it at
this time. See 5 U.S.C. § 1203. Thus, while parties may continue to file petitions
for review during this period, no decisions will be issued until at least two
members are appointed by the President and confirmed by the Senate. The lack of
a quorum does not serve to extend the time limit for filing a petition or cross
petition. Any party who files such a petition must comply with the time limits
specified herein.
      For alternative review options, please consult the section below titled
“Notice of Appeal Rights,” which sets forth other review options.

         Criteria for Granting a Petition or Cross Petition for Review

      Pursuant to 5 C.F.R. § 1201.115, the Board normally will consider only
issues raised in a timely filed petition or cross petition for review. Situations in
which the Board may grant a petition or cross petition for review include, but are
not limited to, a showing that:
      (a) The initial decision contains erroneous findings of material fact. (1)
Any alleged factual error must be material, meaning of sufficient weight to
warrant an outcome different from that of the initial decision. (2) A petitioner
who alleges that the judge made erroneous findings of material fact must explain
why the challenged factual determination is incorrect and identify specific
evidence in the record that demonstrates the error. In reviewing a claim of an
erroneous finding of fact, the Board will give deference to an administrative
judge’s credibility determinations when they are based, explicitly or implicitly,
on the observation of the demeanor of witnesses testifying at a hearing.
      (b) The initial decision is based on an erroneous interpretation of statute or
regulation or the erroneous application of the law to the facts of the case. The
petitioner must explain how the error affected the outcome of the case.
     Case 8:20-cv-01794-DKC Document 1-2 Filed 06/11/20 Page 139 of 286
                                                                                   6

      (c) The judge’s rulings during either the course of the appeal or the initial
decision were not consistent with required procedures or involved an abuse of
discretion, and the resulting error affected the outcome of the case.
      (d) New and material evidence or legal argument is available that, despite
the petitioner’s due diligence, was not available when the record closed. To
constitute new evidence, the information contained in the documents, not just the
documents themselves, must have been unavailable despite due diligence when
the record closed.
      As stated in 5 C.F.R. § 1201.114(h), a petition for review, a cross petition
for review, or a response to a petition for review, whether computer generated,
typed, or handwritten, is limited to 30 pages or 7500 words, whichever is less. A
reply to a response to a petition for review is limited to 15 pages or 3750 words,
whichever is less. Computer generated and typed pleadings must use no less than
12 point typeface and 1-inch margins and must be double spaced and only use one
side of a page. The length limitation is exclusive of any table of contents, table of
authorities, attachments, and certificate of service. A request for leave to file a
pleading that exceeds the limitations prescribed in this paragraph must be
received by the Clerk of the Board at least 3 days before the filing deadline. Such
requests must give the reasons for a waiver as well as the desired length of the
pleading and are granted only in exceptional circumstances. The page and word
limits set forth above are maximum limits. Parties are not expected or required to
submit pleadings of the maximum length. Typically, a well-written petition for
review is between 5 and 10 pages long.
      If you file a petition or cross petition for review, the Board will obtain the
record in your case from the administrative judge and you should not submit
anything to the Board that is already part of the record. A petition for review
must be filed with the Clerk of the Board no later than the date this initial
decision becomes final, or if this initial decision is received by you or your
representative more than 5 days after the date of issuance, 30 days after the date
     Case 8:20-cv-01794-DKC Document 1-2 Filed 06/11/20 Page 140 of 286
                                                                                  7

you or your representative actually received the initial decision, whichever was
first. If you claim that you and your representative both received this decision
more than 5 days after its issuance, you have the burden to prove to the Board the
earlier date of receipt. You must also show that any delay in receiving the initial
decision was not due to the deliberate evasion of receipt. You may meet your
burden by filing evidence and argument, sworn or under penalty of perjury (see 5
C.F.R. Part 1201, Appendix 4) to support your claim. The date of filing by mail
is determined by the postmark date. The date of filing by fax or by electronic
filing is the date of submission. The date of filing by personal delivery is the
date on which the Board receives the document. The date of filing by commercial
delivery is the date the document was delivered to the commercial delivery
service. Your petition may be rejected and returned to you if you fail to provide
a statement of how you served your petition on the other party. See 5 C.F.R.
§ 1201.4(j). If the petition is filed electronically, the online process itself will
serve the petition on other e-filers. See 5 C.F.R. § 1201.14(j)(1).
      A cross petition for review must be filed within 25 days after the date of
service of the petition for review.

                     NOTICE TO AGENCY/INTERVENOR
      The agency or intervenor may file a petition for review of this initial
decision in accordance with the Board's regulations.

                         NOTICE OF APPEAL RIGHTS
      You may obtain review of this initial decision only after it becomes final,
as explained in the “Notice to Appellant” section above. 5 U.S.C. § 7703(a)(1).
By statute, the nature of your claims determines the time limit for seeking such
review and the appropriate forum with which to file.           5 U.S.C. § 7703(b).
Although we offer the following summary of available appeal rights, the Merit
Systems Protection Board does not provide legal advice on which option is most
appropriate for your situation and the rights described below do not represent a
     Case 8:20-cv-01794-DKC Document 1-2 Filed 06/11/20 Page 141 of 286
                                                                                       8

statement of how courts will rule regarding which cases fall within their
jurisdiction. If you wish to seek review of this decision when it becomes final,
you should immediately review the law applicable to your claims and carefully
follow all filing time limits and requirements.         Failure to file within the
applicable time limit may result in the dismissal of your case by your
chosen forum.
      Please read carefully each of the three main possible choices of review
below to decide which one applies to your particular case. If you have questions
about whether a particular forum is the appropriate one to review your case, you
should contact that forum for more information.

      (1) Judicial review in general. As a general rule, an appellant seeking
judicial review of a final Board order must file a petition for review with the U.S.
Court of Appeals for the Federal Circuit, which must be received by the court
within 60 calendar days of the date this decision becomes final.                5 U.S.C.
§ 7703(b)(1)(A).
      If you submit a petition for review to the U.S. Court of Appeals for the
Federal   Circuit,   you   must   submit   your   petition   to   the   court    at   the
following address:
                              U.S. Court of Appeals
                              for the Federal Circuit
                             717 Madison Place, N.W.
                             Washington, D.C. 20439

      Additional information about the U.S. Court of Appeals for the Federal
Circuit is available at the court’s website, www.cafc.uscourts.gov. Of particular
relevance is the court’s “Guide for Pro Se Petitioners and Appellants,” which is
contained within the court’s Rules of Practice, and Forms 5, 6, 10, and 11.
      If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website at
http://www.mspb.gov/probono for information regarding pro bono representation
     Case 8:20-cv-01794-DKC Document 1-2 Filed 06/11/20 Page 142 of 286
                                                                                   9

for Merit Systems Protection Board appellants before the Federal Circuit. The
Board neither endorses the services provided by any attorney nor warrants that
any attorney will accept representation in a given case.

      (2) Judicial   or   EEOC     review   of   cases     involving   a   claim   of
discrimination. This option applies to you only if you have claimed that you
were affected by an action that is appealable to the Board and that such action
was based, in whole or in part, on unlawful discrimination. If so, you may obtain
judicial review of this decision—including a disposition of your discrimination
claims—by filing a civil action with an appropriate U.S. district court (not the
U.S. Court of Appeals for the Federal Circuit), within 30 calendar days after this
decision becomes final under the rules set out in the Notice to Appellant section,
above.   5 U.S.C. § 7703(b)(2); see Perry v. Merit Systems Protection Board,
582 U.S. ____ , 137 S. Ct. 1975 (2017). If the action involves a claim of
discrimination based on race, color, religion, sex, national origin, or a disabling
condition, you may be entitled to representation by a court-appointed lawyer and
to waiver of any requirement of prepayment of fees, costs, or other security. See
42 U.S.C. § 2000e-5(f) and 29 U.S.C. § 794a.
      Contact information for U.S. district courts can be found at their respective
websites, which can be accessed through the link below:
      http://www.uscourts.gov/Court_Locator/CourtWebsites.aspx.
      Alternatively, you may request review by the Equal Employment
Opportunity Commission (EEOC) of your discrimination claims only, excluding
all other issues. 5 U.S.C. § 7702(b)(1). You must file any such request with the
EEOC’s Office of Federal Operations within 30 calendar days after this decision
becomes final as explained above. 5 U.S.C. § 7702(b)(1).
      If you submit a request for review to the EEOC by regular U.S. mail, the
address of the EEOC is:
     Case 8:20-cv-01794-DKC Document 1-2 Filed 06/11/20 Page 143 of 286
                                                                                10

                            Office of Federal Operations
                     Equal Employment Opportunity Commission
                                  P.O. Box 77960
                             Washington, D.C. 20013

      If you submit a request for review to the EEOC via commercial delivery or
by a method requiring a signature, it must be addressed to:
                            Office of Federal Operations
                     Equal Employment Opportunity Commission
                                 131 M Street, N.E.
                                   Suite 5SW12G
                             Washington, D.C. 20507

      (3) Judicial     review     pursuant   to   the   Whistleblower   Protection
Enhancement Act of 2012. This option applies to you only if you have raised
claims of reprisal for whistleblowing disclosures under 5 U.S.C. § 2302(b)(8) or
other protected activities listed in 5 U.S.C. § 2302(b)(9)(A)(i), (B), (C), or (D).
If so, and your judicial petition for review “raises no challenge to the Board's
disposition of allegations of a prohibited personnel practice described in section
2302(b) other than practices described in section 2302(b)(8) or 2302(b)(9)(A)(i),
(B), (C), or (D),” then you may file a petition for judicial review with the U.S.
Court of Appeals for the Federal Circuit or any court of appeals of competent
jurisdiction. The court of appeals must receive your petition for review within
60 days of the date this decision becomes final under the rules set out in the
Notice to Appellant section, above. 5 U.S.C. § 7703(b)(1)(B).
      If you submit a petition for judicial review to the U.S. Court of Appeals for
the Federal Circuit, you must submit your petition to the court at the
following address:
                                 U.S. Court of Appeals
                                 for the Federal Circuit
                                717 Madison Place, N.W.
                                Washington, D.C. 20439
     Case 8:20-cv-01794-DKC Document 1-2 Filed 06/11/20 Page 144 of 286
                                                                              11

      Additional information about the U.S. Court of Appeals for the Federal
Circuit is available at the court’s website, www.cafc.uscourts.gov. Of particular
relevance is the court’s “Guide for Pro Se Petitioners and Appellants,” which is
contained within the court’s Rules of Practice, and Forms 5, 6, 10, and 11.
      If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website at
http://www.mspb.gov/probono for information regarding pro bono representation
for Merit Systems Protection Board appellants before the Federal Circuit. The
Board neither endorses the services provided by any attorney nor warrants that
any attorney will accept representation in a given case.
      Contact information for the courts of appeals can be found at their
respective websites, which can be accessed through the link below:
      http://www.uscourts.gov/Court_Locator/CourtWebsites.aspx
Case 8:20-cv-01794-DKC Document 1-2 Filed 06/11/20 Page 145 of 286




                          Exhibit 19
                                                                            February 27, 2020

Merit Systems Protection Board
Washington DC Regional Office
1901 S. Bell Street Suite 950
Arlington, VA 22202

       Re:     Charmaine Condillac MSPB Appeal

Dear Sir/Madam,

       Enclosed please find an MSPB Appeal on behalf of Ms. Charmaine Condillac,
represented by this firm.

       We request this matter be set up for e-filing under Mr. Fischer's account. Please contact
the undersigned if you need additional information.

Sincerely,

                                                                                        r-,




Morris E. Fischer, Esq.



Enclosures
CC: Ms. Condillac                                                                       ..,




     8720 Georgia Avenue, Suite 210                                  11 Broadway, Suite 615
     Silver Spring, MD 209 10-3614                                   New York, NY 10004-1490
     0301-328-7631 F 301-328-7638                                    0 800-209-2608 F 212-480-8560


                          www.morrisfischerlaw.com morris@mfischerlaw.com
                                                  I
                                                  PART 1'- Appellant and Agency JnformatIon
I

                                                               Everyone must complete                          1.


    Please type orpdnt legibly.

    I Name (lest first    middle)                                                                                  Please list your first name as It appears in your official
                                                                                                                   personnel records. For example; If your first name is
                                                                                                                                                                          list it
      Last   I,    ) 7/s'                        First         y                         M. lnitlal

    2. Present address (number end street, city, Stale, and Zip code)
      You must promptly notify the Board in writing of any change In your mailing address while your appeal Is pending.
       Address:
                     (J(J5


        ClL/,(JQ_                                          j
    3. Telephone Numbers (Include area code) and E-Mail Address
                                                               State: _                                        I        pCode:I-


       You must promptly notify the Board In writing of any change In your telephone number(s) or e-mail address while your appeal Is


                                                         j _ sax: _ Cell:
       pending.

        Home:        oy10-3iJ Wofl:                                                                                                                       e.i)7Vi2         _ .J
        e-Mail Address:                      o/+a//c,                        (i:   i                                                         I

    4. Name and address of the agency that took the action or made the decision you are appealing (include bureau or dMsion, street address, ci4
      Slate and Zip code)
      AgancyNama:                                                        ) Wvi                                          .




      Bureau                                              /pMiAlfi-/tp                                                                       I

      Address:                                       44LfL!.' 4k2.                                                                ..               Phone Number:
      CltY:I5pr).                                   j State:                             _] ZlpCode:f                       o                I /o:7q6J,5i1
    5. Your Federal employment status at the time of the action or                       6. Type of appointment (if applicabie
       decision you are appealing:
                                                                                            fj Competitive                             D Excepted                  :c
             Permanent               Temporary           Term                               D Postal Service                           0 SES
        O Seasonal            0 Applicant            0 Retired                              0 Other (describe):                                      ..
                                                                                                                                                            t'-,
        o None
                                                                                                                                                             U
    7. Your position, title, grade, and duty station at the time of the action or decision you are                          8. Are you entitled to velerert's preference?
      appealing (if applicable):                                                                                               See 5 U.S.C. 2108.
                    Series
                                       -'L Position Title:               Sec                                                           Yes

      Grade orPay Band: [JLf                      j DutyStation: 1lfro                                Al2 __        I

    9. Length of Federal service (if applicable):                  10. Were you serving a probationary, trial, or initial service period at the time of the action
                                                                       or decision you are appealing?
       [jJ Years                    Months                                                                       Yes                   No

    11. HEARING: You may have a right to a hearing before an administrative judge. If you elect not to have a hearing, the administrative judge
        will make a decision on the basis of the submissions of the parties. Do you want a hearing?

        DYes                   LJNo
                                                                                                                                                      MSPB Form 185, Page 2(5/13)
                                                                                                                                                 5 C.F.R. Parts 1201, 1208, and 1209
                        PART 2 - Agency Persónnél Action or Decision(rion-retiréhient)
 Complete this part if you              re    ppealingaFederal àgenc                   er'soñne1actiöñ o!decisionrother than a
 deciéion directly addressing your retirement rights or benefits. This includes certain actions that might not
 otherwise be appealable to the Board individual right of action (lFA) appeals ynder the Whistleblower Protection
 Act (WPA); appeals under the Uniformed SeMces Employment and eemployment Rights Act (USERRA); or,
 appeals under th Velerans Employment Opppçtunit!es Ac(,9).:An expination of tiese three types of
 appeals is provided in Appendix A

12. Check the box that best describes the agency personnei action or decision you are appealing. (If you are appealing more than one
    action or decision, check each box that applies.)

-      VA SES Removal from civil service                               fl VA SES Transfer to general schedule

 '     Removal (termination after completion of                        E Involuntary resignation
V      probationary or initial service period)
                    during probationary or initial                     E involuntary retirement
    flTermination
       service period                                                  fl Denial of within-grade increase
    fl Reduction in grade, pay, or band                                0 Furlough of 30 days or less
                                                                           Separation, demotion or furlough for more than 30 days by
    fl Suspension for more than 14 days
                                                                           reduction in force (RIF)
       Failure to restore/reemploy/reinstate or improper
                                                                           Other action (describe):
       restoration/reemployment/reinstatement
       Negative suitability determination



13. Date you received the agency's final decision letter (if any)       14. Effective date (if any) of the agency action or decision
     (MM/DD/YYYY):                                                          (MM/DD/YYYY):




15. Prior to filing this appeal, did you and the agency mutually agree in writing to try to resolve the matter through an alternative dispute
    resolution (ADR) process?

        Yes (attach a copy of the agreement)                         No

16. Explain    jfiy why you think the agency was wrong in taking this action, including whether you believe the agency engaged in harmful
    procedural error, committed a prohibited personnel practice, or engaged in one of the other claims listed in Appendix A. Attach the
    agency's proposal ietter, decision ietter, and SF-50, if avaiiabie. Attach additional sheets if necessary (bearing in mind that there
    will be later opportunities to supplement your filings).




                                                                                                                     MSPB Form 185, Page 3 (5/13)
                                                                                                                5 C.F.R. Parts 1201, 1208, and 1209
                PART 2 -Agency Pérlonnel ActioñorDecision(non-reti!ement)(continu!d)                                                                    1


 17. With respect to the agency personnel action or decision you are appealing, have you, or has anyone on your behalf, filed a grievance
     under a negotiated grievance procedure provided by a collective bargaining agreement?

     Li Yes                         No

     If "Yes" attach a copy of the grievance, enter the date it was flied, and enter the place where it was filed if different from your answer
     to question 4 in Part 1.

     Agency Name:                                                                                  Date Filed (MM/DDIYYYY): I                      I



     Bureau:

     Address:




     City:                                    State:                               Zip Code:

     if a decision on the grievance has been issued,      ach a copy f the decision and enter the date it was issued (MM/DD/YYYY):

     Date issued (MMJDD/YYYY):




Answer Question 18 ONLY if you are filing an IRA appeal
 18. if you flied a whistiebiowing complaint with the Office of Special Counsel (OSC), provide the date on which you did so and the date on
     which OSC made a decision or terminated its investigation, if applicable. Attach copies of your complaint and OSC's termination of
     Investigation letter, notifying you of your right to seek corrective action from the Board.

     Date Filed (MM/DD/YYYY):[j       ///t!/c1
    Date of OSC decision or termination of investigation (MM/DD/YYYY):
                                                                             / s/t                        -':i. i'1 -1' :tc/,




Answer Question 19 ONLY if you are filing a USERRA or VEOA appeal
19. If you flied a complaint with t Department of Labor (DOL), list the date on which you did so, and attach a copy of your complaint. If
    DOL has made a decision on y r complaint, list the date this decision, and attach a copy of it. if DOL has not made a decision on
    your complaint within 60 days fro the date you flied it, s te whether you have notified DOL of your intent to file an appeal with the
   Board, and attach a copy of such        tificatlon.

    Date Filed (MWDDIYYYY):


    Has DOL made a decision on your complaint.

    Li Yes                       LI No

   If "Yes," enter the date it was made. If "No" state wh her you have notified DOL of your intent to file an appeal with the Board,
   and attach a copy of such notification.

    Date of DOL decision (MMJDD/YYYY):I                                       fl Notified DOL of your intent to file an appeal with the Board?
                                                                         I




                                                                                                                       MSPB Form 185, Page 4(5/13)
                                                                                                                  5 C.F.R. Parts 1201, 1208, and 1209
                              -
                                                                         --.
                           PART 3 - OPM or Agency Retirement Decision
 Complete this part if you are appealing a decision of the Office of Personnel Management (OPM) or other
 Federal agency directly addressing your retirement rights or benefits

20. In which retirement system are you enrolled?                        21. Are you a:
                                                                               Current Employee         Annuitant
       CSRS                 CSRS Offset              FERS
                                                                               Surviving Spouse
       Other,   describe:
                                                                               Other, descnbe:




22. If retired, date of retirement, or if unknown, appr   imate date:

     Date Retired (MM/DD/YYYY):I                                   I




23. Describe the retirement decision you are appealing.




24. Have you received a final or reconsideration decision from OPM r anoth r Federal agency?

        Yes (attach a copy)                      E No
   If 'Yes," on what date did you receive the decision?

       Date Received (MM/DDfYYYY):

   Provide the OPM processing (CSA or CSF) number in our appeal:

       OPM Claim Number:I__________________

25. Explain briefly why you think OPM or another Fe eral agency was wrong in making this ecision.




                                                                                                         MSPB Form 185, Page 5(5/13)
                                                                                                    5 C.F.R. Parts 1201, 1208, and 1209
                                           PART 4 Designation of Representative


26. Has an individual or organization agreed to represent you in this proceeding before the Board? (You may designate a representative
    at any time. However, it is unlikely that the appeals process will be delayed for reasons related to obtaining or maintaining
    representation. Moreover, you must promptly notify the Board in writing of any change in representation.)

         Yes (Complete the information below and sign)                       No


DESIGNATION:
                       Morris E. Fischer
 I hereby designate                                                         to serve as my representative during the course of this appeal.
I understand that my representative is authorized to act on my behalf. In addition, I specifically delegate to my representative the authority to
settle this appeal on my behalf. I understand that any limitation on this settlement authority must be filed in writing with the Board."

Representative's address (number and street, city, State and Zip code)        Representative's telephone numbers (include area code) and e-mail
                                                                              address
Address: IMorris E. Fischer, LLC
        18720 Georgia Ave. Suite 210                                              Office:         3013287631


                                                                                  Fax:            3013287638      Other:
 City:    ISilver Spring

State:    IMD                            Zip Code:I                                         s:m0rri5@mfi5erIc0m
                                                                         I




                      SIGN BELOW TO MAKE YOUR DESIGNATION OF REPRESENTATIVE EFFECTIVE




                                                                                                            2/26/20
  Appellant's Signature                                                                                    Date (MM/DD/YYYY)




                                                                                                                       MSPB Form 185, Page 6 (5/13)
                                                                                                                  5 C.F.R. Parts 1201, 1208, and 1209
                                                  PART 5- Certificétion


 27. I certify that all of the statements made in this form and any attachments are true, complete and correct to the best of my
     knowledge and belief.




    e'               e&
   Signature of Appeflant or Representative
                                                                                                2/26/20

                                                                                              Date (MM/DDIYYYY)




                                                Privacy Act Statement

 Thls fonn requests personal information that is releiant and necessary to reach a decisIon in your appeal. TheMer!t
 Systems Protection Board collects this Information In order to process appeals under its statutory and regulator.i
 authority. Because your appeal is a voluntary action, you are not required to provide any personal Information to the
'Merit Systems Protection Board in connection with your appeal. Conceivably, failure to provide all information
 essential to reaching a decision in your case could result In the dismissal or denial of your appeal.

Decisions of the Merit, Systems Protection Board are available to the public under the provisions of the Freedom of
Information Act and are posted to the Merit Systems Protection Board's public website. Some information about the,
appeal also Is used in depersonalized form for statistical purpoèes. Finally, infonnat!on' from your apeal file may be
disclosed as required by law under the provisions of the Freedom of Inform ation Act and the PrlvacyAcL
See 5 U.S.C. § 552, 552a.




                                                Public Reporting Burden,
,The public reporting burden for this collection of information is,estlmated to yar,' from 20 minutes to4 hours,,with en
 average of 60 minutes per response, Including time for reviewing the form, séarchlhg exIsting data sources; gathering
 the data necessary, and completing and reviewing the collection of in formation. Send commeAts regarding the
'burden estimate or any other aspect of the collection of in formation, Including suggestions for reducing ,thls burden,'
 to Office of the Clerk of the Board, Merit Systems Protection Board, 1615 M Street, N.W., Washington, DC 20419 or by
 e-mail to                   v.




                                                                                                            MSPB Form 185, Page 7(5/13)
                                                                                                       5 C.F.R. ParIs 1201, 1208, and 1209
                                        ATTACHMENT

       On October 1, 2019, Albert Conerly, my client's first line supervisor issued a
Performance Improvement Plan (Exhibit 1). This plan violates a number of Office of Personnel
Management policies as well as a number of Code of Federal Regulations under Title 5.

       Notably, the ODAP or PIP did not identify whether it is brought pursuant to 5 CFR § 432
or 5 CFR § 752. The former regulation requires a period in which the employee is give the
opportunity to improve and this PIP provides such opportunity. Hence, it is assumed that Mr.
Conerly's intent was to bring it under same.

        Attached hereto are OPM policies with respect to the administration of Performance
Improvement Plans and pages 5-10 list a number of the requirements to which this PIP fell short
(Exhibit 2). There are numerous examples. Element #4, "teamwork" is completely not
measurable. There's no way the employee can possibly be rated on a totally subjective standard
with no deliverables. Regarding Element #1, Ms. Condillac's PWP, page 3 of 11, lists the
training she is required to complete is the EEOC training for New Counselors. Ms. Condillac
completed that training in September, 2019, before the PIP was issued. The additional trainings
that you contend she didn't do are not in the PWP. The major improvement that can be measured
is for her to attend many more trainings.

       Then there appear to be a number of disciplinary issues that have no place in a PIP. For
example, she's scolded for not adhering to proper email response formats. There's a link she
allegedly didn't download and there's an allegation that she failed to participate in meetings.
There's another allegation that she failed to continuously provide status reports to her supervisor
about her work situation. None of these alleged deficiencies have any link to her GS- 14
Associate Ombudsman, position description,

        My understanding is that with respect to the contention that there were 71 consultation
opportunities and 58 facilitation/mediation opportunities, Ms. Condillac challenged Mr. Conerly
on that contention, by asking him to show her proof of same in that they'd be on your calendar.
He refused to present that evidence to her.

        In addition, i've reviewed the aforementioned position description (Exhibit 3). Ms.
Condillac is supposed to be actively involved in mediations, interviews, performing technical
reviews and items of that nature. However, she wasn't given any of that work. She complained
about it. The responses she was given were words to the effect of, "we already have a number of
excellent mediators." She never got assigned the duties to which she should have been assigned.
       5 CFR § 432 and OPM Violations During the PIP Administration

         This PIP 60 Day Administration violated the following:

         It failed to identify the elements that were unacceptable.

         It did not provide standards that were clear and reasonable.

         It had a number of standards that could not be measured.

         It did not specify precisely what the employee is expected to do.

         It had PWP 12 month objectives jammed into 60 days.

         Assistance was not offered such as
          Technical training
          Specialized software
          Enhanced management

         The employee's performance during the PIP was not docuniented, at least the
       supervisor, Albert Conerly has never followed up with Ms. Condillac in writing.

         There are absolute retention standards.

       Furthermore, when Ms. Condillac brought the fact up that he placed nothing in writing to
her about her performance (following these weekly performance meetings or at any time), Mr.
Conerly informed her he would do so; he would send her all the notes by Monday, November 4,
2019. We contend that there are no notes. The PIP was a total fabrication by Mr. Conerly.

       On November 4, 2019, Complainant, through Counsel, submitted opposition to the
ODAP, pointing out the numerous problems with the ODAP, its administration and that Conerly
never assigned Complainant any of the GS- 14 Assistant Ombudsman duties as per her position
description. Exhibit 3. Facing obvious ramifications for his actions in issuing the ODAP and its
administration, Conerly on November 6, 2019, provided Complainant with a document
"Documentation of Performance Counseling." Exhibit 4.

        On November 8, 2019, Ms. Condillac gave written notice to Robert Thomas who was the
Lead Reasonable Accommodation Specialist, and Albert Conerly that she was retracting her
request for reassignment as a Reasonable Accommodation. Exhibit 5. Complainant's actual
Reasonable Accommodation request issued November 8, 2019 was to telework five days and
come to the campus/FDA facilities to conduct all ADR strategies conducted in person. Id. Three
days later on November 11,2019, Thomas, copying Conerly, confirmed Complainant's
retraction for request for reassignment. Exhibit 6. The next day on November 12, 2019, Conerly,
already having knowledge of Ms. Condillac's rescission of her reassignment request, nonetheless
issued a response for the Reasonable Accommodation request for the first time in seven months,
treating the reassignment request as still valid. Exhibit 7. Conerly's said memo states that his

                                                   2
decision is supported by the medical review that confirms that Complainant could not perform
the essential functions of the position. Id.

        On November 13, 2019, Complainant, by Counsel, challenged the November 12, 2019,
memo, in that Complainant retracted her reassignment request and that the source of her anxiety
and depressive disorder beiiig exacerbated is her supervisor, Albert Conerly. Exhibit 8. He never
provided her the proper performance duties. Furthermore, a week earlier he submitted a
memorandum that Complainant was performing the job duties (that he gave her at least) in a
satisfactory manner. Exhibit 4. In response to that letter, Conerly issued another memorandum on
November 27, 2019, rescinding her ODAP and concluding that Complainant cannot perform the
essential functions of the position and rescinding her three days a week telework (which Conerly
established as an interim accommodation). Exhibit 9.

       Additional Retaliation - Leading to Termination

         In retaliation for Appellant's whistleblowing disclosures, Appellant filed, on January 17,
2020, Mr. Conerly issued a Proposal to Remove (Exhibit 10) Ms. Condillac from her position,
not because she was failing at her position or because she failed the ODAP. Rather, it was
because he contended that due to her Reasonable Accommodation request, she deemed herself
unable to perform the essential functions of her position. Within a few months of receiving that
letter, Mr. Conerly proposed her termination after failing to follow the reasonable
accommodation interactive process.

        The Proposal to Remove relies on the Position Description for the Associate
Ombudsman, GS-301-14 Associate Ombudsman job and it contends that Ms. Condillac was
unable to perform those duties. There are a number of issues with that contention. In the first
place, the FOH medical officer determined that Ms. Condillac was 'a qualified individual with a
disability," (Exhibit II, Proposal to Remove supporting documentation (page 2 of the November
6, 2019 report)), yet Mr. Conerly contends that Ms. Condillac cannot perform the essential
functions of her position. These two points are totally contradictory.

       Ms. Condillac was never unable to perform her essential functions. Had that been the
case, Mr. Conerly would not have graduated her from the ODAP just a month or so before the
Proposal to Remove. Rather Mr. Conerly hones in on a reasonable accommodation request Ms.
Condillac made to telework, unless she was required to be in the office to complete job duties.

        On June 21, 2019, Mr. Conerly granted Ms. Condillac the reasonable accommodation of
teleworking three days a week. However, that accommodation became inadequate after Mr.
Conerly acted with increased hostility towards her. On November 8, 2019, Ms. Condillac asked
to telework 5 days per week, except when necessary to be in the office. (Id. page 15 of 32). She
also rescinded any request for reassignment. (Id.).



                                                 3
         The Agency contends that Ms. Conerly insisted that as part of her Reasonable
Accommodation, she be exempted from communicating with her supervisor. That contention is
utterly untrue. Ms. Condillac never stated that she wou'd not or could not communicate with Mr.
Conerly. She was willing to telework and communicate either by email, text, phone or any other
method required for her position.

         At no time did the agency engage in an interactive process with the employee to work
towards a reasonable accommodation that would have worked for both parties. [Nieither party
should be able to cause a breakdown in the process for the purpose of either avoiding or
inflicting liability." Baert v. Euclid Beverage, Ltd., 149 F3d 626, 634 (7th Cii'. 1998).

       Rather than interpreting Ms. Condillac's proposed reasonable accommodation in such a
narrowly tailored request, with no room for a broader interpretation or without any room for
adjustment, the agency immediately determined that Ms. Condillac would he unable to interact
with her supervisor at all.

       Appellant challenged the Proposal to remove and even filed a Motion to Stay with the
OSC. Exhibit 12. However, the Agency upheld its Proposal to Remove and terminated Appellant
on February 21, 2020. Exhibit 13. The Agency closed out Appellant's whistleblower complaint
on February 25, 2020. Exhibit 14

        Appellant has three bases for filing her MSPB action: (a) she shouldn't have been
terminated, regardless of any whistleblower contention; (b) she exhausted claims of actual and
perceived whistleblower complaints and was retaliated against; and (c) the affirmative defense of
disability discrimination/failure to accommodate.




                                               4
EXHIBIT 1
Date:           October 1, 2019

From:           Albert Conerly

Subject:        Opportunity to Demonstrate Acceptable Performance

To:               Charmaine Condillac
During our mid-year performance appraisal discussion on October 1, 2019, 1 explained
that we would be developing an Opportunity to Demonstrate Acceptable Performance
(ODAP) to improve your unsatisfactory performance. As we discussed, your performance
at this point in the review cycle is achieved unacceptable results" in all your critical
elements. The job elements where improvement is needed are listed below, along with the
description of the required "acceptable" level.


CRITICAL ELEMENT #1 ADMINISTRATIVE REQUIREMENTS:

   a. Responsive service to internal/extemal customers that support customer and
        program requirements
   b. Participates with supervisor to establish individual performance plans and provides
        self-assessments if required.
   c. Identifies and communicates individual development needs consistent with the
      agency mission; assists coworkers by mentoring, advising, guiding them in
      understanding work assignments as appropriate d. Participates with coworkers in a
      monthly forum to discuss, provide and receive feedback on case and other ADR
      related topics.
   e. Completes Agency mandated training within 10 business days after receipt of
      notice of requirement
   f. Timely completion of all training requirements related to Privacy Act, Personally


        Identifiable Information (P11), Protected Health Information (PHI), Privacy Impact
        Assessments (PIA), Information Systems Security Awareness, and similar training
        obligations related to the access, use, and dissemination of work-related
        information. Compliance with all aspects of the Privacy Act and other relevant
        authorities when accepting, managing, using, and/or disseminating official or other
      sensitive information.
   g. Adherence to laws, rules, regulations and policies, with respect to maintaining the
      confidentiality, data management, and safeguarding requirements related to Privacy
      Act, official, non-public and personally identifiable information.
COMPARISON OF YOUR PERFORMANCE TO THE ACCEPTABLE
STANDARD:

Your performance at this stage is "achieved unacceptable results" for Critical Element #1.
Your performance in this element has been deficient in the following ways:



                                            2
You regularly failed to participate in required meetings to discuss and clarify work matters
and status. Your communication with internal customers (members of the OCPR Staff)
often has been unresponsive and combative. Emails are frequently voluminous to the point
of requiring inordinate time to read.

You were involved marginally i'n developing your 2019 PMAP. You failed to meet the
deadline (September 3) to respond to the Supervisors request to provide the mid-year
status on work accomplishments. On September 20, you were given an extension to
submit mid-year accomplishments by September 23, using a format provided by the
Supervisor. Your submission on September 23 was unresponsive to the request because
you did use the furnished format and you did not indicate any accomplishments you may
have had.

As of September 23, you provided no evidence to support that you timely completed
agency mandated training.


SPECIFIC ACTIONS THAT YOU MUST TAKE TO IMPROVE YOUR
PERFORMANCE:

o   You must attend and participate in all required meetings in person.
o   Your communications, including replies to emails, must be responsive and concise. o
    You must adhere to prescribed directives, guidelines, and formats when responding to
    requests for information from the Supervisor and Team Leader.
o   You must meet all specified deadlines, unless you receive written supervisory approval
    to your written request for extension.
o   You must complete all Agency mandated training within 15 business days after this
    ODAP and provide me a copy of each certificate of completion.


WHAT 1 WILL DO TO ASSIST YOU:

o   I will be available to assist you in coordinating your project assignments, to prioritize
    your workload, and to provide feedback on completed tasks. I will determine due
    dates on your assignments, when possible.
o   I will meet with you weekly to assess your progress.
o   I will be available for questions andlor discussions regarding your assignments.
CRITICAL ELEMENT #2 PROCESS MANAGEMENT:

    a. Complete the following training requirements: o Observe Consultations           8 e Co-
        conduct Consultations      15   e   Co-conduct Facilitations 29

    b. Complete EEOC training for New Counselors         In addition, the employee is to
        discuss status of work with Supervisor and Team Leader


                                                3
    c. Conducting, independently and successfully, three (3) mediations. This includes
        handling the request for EEO-ADR mediation from start to closure. If an
        EEOADR mediation request is terminated prior to the actual mediation, another
        mediation must be substituted. Each mediation will be observed and evaluated by
        two (2) members of the OCPR Staff, one ofwhom will be the Team Leader.


COMPARISON OF YOUR PERFORMANCE TO THE ACCEPTABLE
STANDARD:

Your performance at this stage is 'achieved unacceptable results" for Critical Element #2.
Your performance in this element has been deficient in the following ways:

You failed to complete the assigned number of training tasks.

You failed to meet with the Supervisor and Team Leader as instructed on a weekly basis
to discuss your work status (see Juiie 21, 2019 email approving 3 days of telework as an
accommodation and requiring in office meetings).

You failed to establish the database link from July 3 1 to September 6 as required to
receive work assignments.

Note: As of September 13, there were at least 71 consultation opportunities and 58
facilitation/mediation opportunities since the return from furlough in February 2019.
From May 30 when the PMAP was established to September 1 3, there were 34
mediations/facilitations and 51 consultation requests.


SPECIFIC ACTIONS THAT YOU MUST TAKE TO IMPROVE YOUR
PERFORMANCE:

    o   You must report, in writing, no later than Thursday, October 3. 2019, the status of
        training tasks completed as of September 30, 2019.
    o   You must report, in writing, no later than Thursday, October 3, 2019, the number
        of training requirements that were to be, but were not, completed as of September
        30.
    o   You must complete all remaining training requirements by November 1 8, 2019.
        You must meet in person weekly, as scheduled, with the Supervisor and Team
        Leader to discuss the status of your work.
   o    You must meet all deadlines relating to this element, unless you receive written
        supervisory approval to your written request for extension.


WHAT 1 WILL DO TO ASSIST YOU:
   o    I will be available to assist you in coordinating your project assignments, to
        prioritize your workload, and to provide feedback on completed tasks.
    o   I will determine due dates on your assignments, when possible.
    o   1 will meet with you weekly to assess your progress.
    o   I will be available for your questions and/or discussions.



CRITICAL ELEMENT #3 PROJECT MANAGEMENT:

Develop a flowchart of the 60-day EEO-ADR mediation process, including identifying key
events, activities, decision points, roles and responsibilities, critical/essential
documentation, and taking any other actions that may be appropriate. Ensure the assigned
project is managed to completion by:

    o   Developing a project plan, and discussing with Supervisor and Team Leader to
        obtain approval before executing the plan o Meeting with Supervisor and Team
        Leader weekly to report and obtain feedback on project status o Timely notifying
        Supervisor when issues arise that may impact project completion

COMPARISON OF YOUR PERFORMANCE TO THE ACCEPTABLE
STANDARD:

Your performance at this stage is "achieved unacceptable results" for Critical Element #3.
Your performance in this element has been deficient in the following ways:

You failed to develop a project plan. discuss it with the Supervisor and Team Leader, and
obtain approval on a project plan.

You failed to meet weekly with the Supervisor and Team Leader to report and obtain
feedback on the project status.

You failed to timely notify the Supervisor when issues arose that would impact the status
of this project.
SPECIFIC ACTIONS THAT YOU MUST TAKE TO IMPROVE YOUR
PERFORMANCE:

o   You must develop a project plan by Tuesday, October 8, 2019.
o   You must submit and meet in person to discuss the project plan with the supervisor
    and team leader to obtain approval to conduct the project.
o   You must meet in person with the supervisor and team leader weekly until project plan
    is completed and approved, and project is completed.
o   You must notify, immediately and by email, the supervisor of any issues that interfere
    with the project.


WHAT 1 WILL DO TO ASSIST YOU:


                                            5
o   1 will be available to assist you in coordinating all your project assignments, prioritize
    your workload, and provide feedback on completed tasks.
o   1 will determine due dates on all project assignments.
o   1 will meet with you weekly to check your progress.
o   1 will make myself available for your questions andlor discussions.



CRITICAL ELEMENT #4 TEAM WORK

    a. Maintains focus on OCPR's mission and FDA's ADR Prograni goals
    b. Demonstrates openness to diverse ideas, expressed thoughts, and questions during
         meetings and other daily office interactions
    c. Demonstrates adaptability and flexibility in meeting new challenges and changes in
       Program areas
    d. Seeks to understand others' needs and to assist through active listening
    e. Contributes to development of staff meeting agendas, and participates in related
         discussions
    f.   Respects others' time commitments by promptly arriving to scheduled engagements
    g. Alerts Team Leader and/or Supervisor to assist in resolving matters of concern that
         may hinder the work of the unit
COMPARISON OF YOUR PERFORMANCE TO THE ACCEPTABLE
STANDARD:

Your performance at this stage is "achieved unacceptable results" for Critical Element #4.
Your performance in this element has been deficient in the following ways:

You failed to collaborate with Supervisor, Team Leader, and other Team Members to help
ensure assignments and other Program requirements are met.

You failed to work with your colleagues to complete established training requirements

You failed regularly to participate in staff and other required meetings critical to your and
the unit's success since June 1 1. 2019.

You failed to respect others' time commitments by promptly arriving to scheduled
engagements. For example, on March 20, 2019, you failed to notify a colleague with
whom you needed to work of your work status. Also, on July 1 1 and 24, you failed to
arrive timely to previously established mediation locations, instead deciding to participate
from other unknown and unapproved locations. You failed to re-schedule a required and
scheduled meeting with her colleagues to establish a database link essential to receiving
assignments.
You frequently failed to communicate res onsivel with the Supervisor, hindering the work
of the unit.

You failed to provide responsive feedback on your performance for the mid-year review
despite being given two opportunities to this on September 13 and September 23.


SPECIFIC ACTIONS THAT YOU MUST TAKE TO IMPROVE YOUR
PERFORMANCE:

o     You must work with your colleagues to complete your unmet training assignments.
o     You must actively listen during all meetings.
o     You must participate in person in all required meetings unless you have requested,
      consistent with the August 30, 2019 leave request procedures, to be excused, and the
      supervisor has approved the request.
o     You must arrive to all scheduled meetings at the established location on time unless
      your delay has been approved by the supervisor.
o     You must attend and complete a time management course approved by the supervisor
      no later than October 30, 2019. o You must attend and complete an active listening
      course approved by the supervisor no later than October 30, 2019.
WHAT I WILL DO TO ASSIST YOU:
      I will be available to assist you in coordinating all your project assignments, prioritize
      your workload, and provide feedback on completed tasks. e I will meet with you
      weekly to check your progress.
o   I will make myself available for your questions and/or discussions regarding
      assignments.


EXPECTATIONS:

This ODAP does not replace your performance plan. It is directed toward those aspects of
your performance that are unacceptable. It does not relieve you of your obligation to
continue performing at the acceptable level on the remaining elements not addressed in
this ODAP.

YOUR COMMENTS:

During our discussion of October 1. 2019, I asked for your suggestions about how we can
bring your performance up to an acceptable level. I also asked if there were any
outside/mitigating factors that might be affecting your performance.


lIIIIEi!AIc


                                                'A
This ODAP will start today and will be in effect for 60 calendar days (October 1

November 30,       2019). You should
                                   understand that if your "Achieved
Unacceptable Results" performance does not improve to the 'Minimally
Accepted Results" level, action will be initiated to reassign, reduce in grade, or
remove you from your position.

I believe that you can improve your work to meet the standards for your job. As we follow
the actions outlined in this ODAP, we will discuss your work frequently. Each week, I will
give you a weekly summary of your progress. Documentation about your performance will
be placed in your file after you have been asked to initial it to acknowledge that you have
seen it. You will be given copies of the performance documentation and you have the right
to rebut the documentation.

I know you want to do a good job and I believe that with this ODAP you can improve
your performance to the "Achieved Expected Results" level. I will provide you all the
counseling and assistance necessary to ensure your success through this ODAP period.



           Dt
Albert Conerly, Jr.. Chief Man      ent Officer and
Ombudsman



I acknowledge receipt of the ODAP:



Charmaine Condillac

      /% //
           Dat
           e
EXHIBIT 2
  MANAGING FEDERAL EMPLOYEES' PERFORMANCE ISSUES
                 OR MISCONDUCT
Overview:

One of the biggest challenges facing Federal sector managers and supervisors is taking
swift action to manage employees who are not meeting performance expectations and not
contributing to agency goals. Managers and supervisors may not be making full use of
the many options to deal with employees with performance or conduct issues. Managers
and supervisors may take actions against employees, up to and including removal from
Federal employment, for job performance deficiencies and/or misconduct.

This guidance provides agency human resources offices, managers, and supervisors with
a broad overview of the different tools that can be used to manage employees' job
performance and address unacceptable performance or misconduct. This overview of
authorities under title 5, United States Code, is not meant to be a comprehensive guide
that addresses every possible incident of misconduct or performance problems as each
situation will vary depending on the facts involved. Also, individual agencies may have
unique statutory authorities and guidelines for addressing misconduct or performance
problems. However, it does highlight the tools generally available to Executive Branch
managers and supervisors for addressing misconduct or performance problems. You
should consult with your human resources office to determine which tools are applicable
to your agency.

This guidance addresses both members of the Senior Executive Service (SES) and non-
SES Federal employees. For employees who are covered by bargaining units, negotiated
agreements with the applicable labor unions may contain time limits or other procedures
that should be followed when taking action regarding bargaining unit employees, but
these procedures must be consistent with the requirements of Title 5, United States Code.

Actions That Can Be Taken to Avoid Performance or Conduct Issues:

The best way for managers and supervisors to handle performance and conduct issues is
to take action to avoid performance problems or conduct issues before they occur. Such
preventive actions include, but are not limited to:

       Communicate clear performance standards and expectations to employees. If
       your employees do not understand what is expected, it will be very hard, if not
       impossible, for them to meet those expectations. Providing clear expectations
       does not necessarily require you to lay out precisely written, detailed instructions
       on every performance component but should provide expectations with enough
       clarity and specificity so that employees understand their responsibilities and can
       be held accountable for them. Generally, the question you should ask in drafting
       performance standards: "Would a reasonable person understand what was
       expected?"

       Provide regular and consistent fredback on performance. Such feedback, both
       positive and corrective, whether given in regularly scheduled meetings or in
       unscheduled discussions, is crucial to ensuring that expectations are understood.
     MANAGING FEDERAL EMPLOYEES' PERFORMANCE ISSUES
                    OR MISCONDUCT
           Consistent feedback lessens the likelihood that an employee will be surprised if it
           becomes necessary to take formal steps to resolve unacceptable performance.
           Always look for opportunities to confirm that your employees understand what is
           expected.

           Reward and recognize good performance, informally and formally.
           Recognizing good performance is simply another way to clarify and reinforce
           expectations. Recognizing good performance boosts morale and also increases
           the likelihood that good performance will continue.

           Make full use of the probationary periodfor employees. Performance problems
           often first show up during the initial period of Govemment employment. This
           period is designed to provide an opportunity for managers and supervisors to
           address such problems in an expedient manner. Furthermore, removing
           probationary employees based on conduct and performance issues is less
           cumbersome as they are not entitled to most of the procedures and appeal rights
           granted to employees who have completed probationary/trial periods. More
           information on the probationary or trial period is discussed in more detail later in
           this guide.

           Set the desired example by the manager's or supervisor's own conduct.
           Employees often follow the lead of their managers and supervisors.
           Demonstrating leadership through clear communication, taking initiative and
           being inclusive can set the tone for an office.

           Maintain a good work atmosphere. Creating inclusive work environments where
           the workforce is fully engaged can be a critical enabler of organizational success
           and performance.

           Assure that employees conform to any applicable standards of conduct. Public
           service is a public trust. To ensure that every citizen can have complete
           confidence in the integrity of the Federal Government, Federal employees are
           expected to adhere to certain principles of ethical conduct.1 Additionally, Federal
           employees are expected to conform to standards of conduct established by
           Government-wide and agency policies. 2

           Maintain effective lines of communication with the Human Resources Office
           and Agency Legal Office. While managers and supervisors are ultimately
           responsible for addressing performance and misconduct problems, they are not
           expected to be subject matter experts on application of the tools discussed in this
           guidance. The Human Resources Office and Agency Legal Office are available
           to advise, assist and guide managers and supervisors through the available
           processes for addressing performance and conduct issues.

'See 5 C.F.R. Part 2635.
2
    See 5 C.F.R. Part 735.


                                                 2
     MANAGING FEDERAL EMPLOYEES' PERFORMANCE ISSUES
                    OR MISCONDUCT
Addressing Performance or Conduct Issues of Non-SES Employees during the
Probationary Period:

Employees newly hired into the Federal Government and into a competitive service
position are generally required to serve a 1-year probationary period.3 The probationary
period is an important management tool to evaluate the conduct and performance of an
employee and should be treated as the last step in the hiring process. Appropriate actions
taken within the probationary period are the best way to avoid long-term problems.

Employees may be terminated from employment during the probationary period for pre-
employment reasons or for unacceptable performance or conduct.4 When removal is
based on pre-employment issues, the employee is given advance notice, an opportunity to
provide an explanation of the events related to pre-employment issues and an agency
decision? When the basis for termination is unacceptable performance or conduct,
advance notice of the intent to terminate is not required. However, the employee must be
informed in writing of the reason for the summary termination. In either case,
probationary employees have limited appeal rights, and also have Equal Employment
Opportunity (EEO) rights to challenge an action that is believed to have been taken for a
discriminatory reason. An employee may also seek corrective action with the U.S. Office
of Special Counsel (OSC) if he or she believes the action was taken because of a
prohibited personnel practice.

Effective use of the probationary period is an ideal way to avoid long-term problems.
The U.S. Government Accountability Office (GAO) has concluded there are benefits of
using automated notifications to notify supervisors that an individual's probationary
period is ending and that the supervisor needs to make an affirmative decision or
otherwise take appropriate action.6 OPM agrees automated and timely notifications to
supervisors can be a useful tool for agencies regarding probationary periods and should
be used to the extent they are appropriate and available.7

Addressing Performance or Conduct Issues of Supervisory Employees during the
Supervisory Probationary Period (Non-SES):

Employees initially appointed to supervisory positions are required to serve a
probationary period prescribed by the agency.8 The purpose of the supervisory
probationary period is to provide the agency an opportunity to assess the supervisory


 There are other circumstances in which an employee would be required to serve a probationary period.
Your Human Resources Office can help you determine if an employee is on a probationary period.
4See 5 C.F.R. § 315.803 and 804.
    See 5 C.F.R. § 3 15.805.
6
  GAO-15-191, Improved Supervision and Better Use ofProbationary Periods Are Needed to Address
Substandard Employee Performance, February 2015.
  All Shared Service Centers have confirmed to OPM that their existing HR systems already contain the
functionality to automatically notify supervisors of the end of the individual's probationary period for
appropriate management action. It is each agency's decision whether to utilize this functionality.
8
  SeeS C.F.R. Part 315, Subpart I.
  MANAGING FEDERAL EMPLOYEES' PERFORMANCE ISSUES
                 OR MISCONDUCT
performance (not technical ability or program knowledge) of the new supervisor. At the
end of the probationary period, the agency determines whether to retain that individual as
a supervisor or to return the individual to a non-supervisory position.

Agencies should monitor the performance of their probationary supervisors and provide
them training, coaching, and feedback. Use of the supervisory probationary period to
identify ineffective supervisors is critical to organizational performance because of the
great impact supervisors have on the performance of the workforce. Therefore, agencies
need to hold managers accountable for using the supervisory probationary period wisely
as the final step in the selection process.

Addressing Performance of Non-SES Employees after the Probationary Period:

Communication is the key to addressing issues early and taking appropriate action when
necessary. Allowing ajob performance issue to fester simply compounds the issue and
makes it more difficult to address.

Managing Employee         Performance9:

To effectively manage employee performance, supervisors should:

        Encourage employee participation in the performance planning process;
        Issue a performance plan outlining the critical and any non-critical job element(s)
        and performance standards against which his or her actual job performance will
        be appraised;
        Discuss performance expectations so employees understand their job duties and
        how they should be performed;
        Continually monitor performance, conduct at least one formal progress review,
        and provide ongoing feedback throughout the rating cycle;
        Periodically review performance standards and revise them as necessary to ensure
        that standards are attainable, accurate, and effectively communicate performance
        expectations; and
        Communicate with employees when deficiencies are first noted. Do not wait until
        the end of the rating cycle to address concerns.10




 If bargaining unit employees are involved, supervisors should consult with labor relations staff when
drafting and issuing performance standards; conducting performance meetings; and issuing final ratings to
determine whether any labor relations obligations exist with the local union(s).
   There is a variety of useful, cost-free training courses available to supervisors and managers on HR
University (HRU.gov) that can assist on a wide range of employee performance management issues. For
example, an online course entitled "Addressing and Resolving Poor Performance" can be found at:
htip://www.hru.gov/course catalogaspx?cid- 161 &rngr-false.

                                                    4
  MANAGING FEDERAL EMPLOYEES' PERFORMANCE ISSUES
                 OR MISCONDUCT
Addressing Unacceptable Job Performance:

If an employee's job performance becomes unacceptable under a critical job element,
supervisors should promptly address this matter with the employee. There are two formal
procedures a supervisor may use in resolving unacceptable performance: Chapter 43 and
Chapter 75 of Title 5 of the U.S. Code.

At the earliest opportunity, the supervisor should work with the Human Resources Office
Employee Relations staff to determine the appropriate procedure for resolving the poor
performance and whether placing the employee on a Performance Improvement Plan
(PIP) under 5 U.S.C. Chapter 43, a specific measurable action plan, is appropriate. "

The Employee Relations staff will also guide the supervisor on the specific regulatory
requirements of the process and assist in providing a good foundation from the onset. If a
PIP is appropriate, the supervisor should work with the Employee Relations staff to draft
the PIP and determine how long the PIP will last; its duration will generally depend on
the duties and responsibilities of the employee's position and the nature of the
unacceptable performance. A PIP should include the following:

        The critical job element(s) being performed unacceptably;
        Examples of the employee's unacceptable performance under each critical
        element (not required but recommended);
        An explanation of the minimally acceptable level of performance required;
        An explanation of what the employee must do to demonstrate acceptable
        performance;
        Specific tools and support to be provided to help the employee improve during
        this period as required under 5 CFR 432.104;
        How long the PIP will remain in effect; and
        Consequences of failure to improve performance to an acceptable level.

The PIP notice may also advise the employee if he or she believes a personal problem is
contributing to performance deficiencies, he or she may contact an Employee Assistance
Program counselor. If the employee believes a medical condition is contributing to
performance deficiencies, he or she may submit documentation for consideration.

During the PIP opportunity period, the supervisor should document assignments and
instructions provided to the employee. Additionally, the supervisor should document
assistance provided to the employee as well as monitor the employee's performance to
determine if it rises to an acceptable level.




  Unlike removals initiated under 5 U.S.C. Chapter 43, Performance Improvement Plans (PIPs) are not
required prior to initiating an action under 5 U.S.C. Chapter 75.
     MANAGING FEDERAL EMPLOYEES' PERFORMANCE ISSUES
                    OR MISCONDUCT
Taking a Performance-Based Action under 5 U.S.C. Chapter 43:

If an employee's job performance does not improve to an acceptable level at the
conclusion of the PIP, the supervisor, in consultation with the employee relations staff as
appropriate, should promptly determine the action to take. The supervisor's options
include reassigning the employee, or proposing the employee's demotion or removal.
Reassignment to a position at the same wage grade is a management right distinct from
adverse and performance-based actions and can be accomplished with a simple
notification and personnel action.

If a supervisor intends to reassign a bargaining unit employee, they should confirm with
employee relations staff if there are collective bargaining obligations prior to informing
the employee of the reassignment. Performance-based reductions in grade and removal
actions can be appealed to the U.S. Merit Systems Protection Board (MSPB). If the
employee belongs to a bargaining unit and the reduction in grade or removal falls within
the coverage of a negotiated grievance procedure, the employee may file an appeal or
grievance, but not both.'2

In addition, an employee who believes a performance-based action was taken for a
discriminatory reason may either file an EEO complaint or raise a prohibited personnel
practice as an affirmative defense in an MSPB appeal. An employee may also seek
corrective action with the U.S. Office of Special Counsel (OSC) if he or she believes the
action was taken because of a prohibited personnel practice.

If the employee is being demoted or removed from the Federal service under 5 CFR Part
432, the following steps must be followed:

       I. Issue a written proposed notice at least 30 calendar days prior to the proposed
          effective date of demotion or removal from Federal employment. This notice will
          state the regulation under which the action is being taken, specify critical
          element(s) failed, provide specific examples of unacceptable performance,
          discuss the performance improvement plan, and inform the employee of his or her
          rights;
       2. The employee may be represented by an attorney, union office, or another person
          authorized by the employee and permitted by 5 C.F.R. § 432.lOS(a)(4)(iii). ;13
       3. The employee may review the material relied on in support of the proposed
          action;
       4. The employee may submit medical documentation if he or she believes a medical
          condition has contributed to the unacceptable performance;14 and


12
     See 5 USC. § 7121(g) (2).
   An agency may disallow as an employee's representative an individual whose activities as a
representative would cause a conflict of interest or position or an employee whose release from his or her
official position would give rise to unreasonable costs to the Government or whose priority work
assignments preclude his or her release from official duties. See 5 C.F.R. § 432.105(a)(4)(iii).
"
  See 5 C.F.R. § 432.1 05(a)(4)(iv).
     MANAGING FEDERAL EMPLOYEES' PERFORMANCE ISSUES
                    OR MISCONDUCT
       5. After the proposal notice has been issued and the 30-day advance notice period
          ends, a deciding official (a person higher in the chain of command than the
          proposing official in accordance with the agency's delegations of authority)
          reviews the proposal notice, supporting evidence, and considers any response
          provided by the employee and/or the employee's representative in order to reach a
          final decision. A final written decision to demote or remove an employee must
          inform the employee of any appeal or grievance rights he or she may have.
       6. The agency will maintain copies of the notice of proposed action, the employee's
          written reply, a summary of the employee's oral reply, if any, the decision notice,
          and any supporting material.

Other Considerations:

       If the individual requests a reasonable accommodation related to a disability that they
       assert is necessary in order to permit them to attain acceptable performance, the
       agency must assess the appropriateness of the request and provide reasonable
       accommodation as required by law. This would apply to any stage of the process
       prior to final action being taken, including if a PIP has already been issued. If an
       accommodation is deemed reasonable and necessary, the agency should give the
       employee an opportunity to demonstrate acceptable performance with the
       accommodation before it continues the PIP, if the PIP is ongoing at the time the
       employee informs the agency of his or her disability, or takes further action, if final
       action has not yet been completed. It should be noted, however, that the agency is not
       required to modify the essential functions of a position based on a request for a
       reasonable accommodation and further, is permitted to hold disabled employees with
       reasonable accommodation to the same standards for performance as non-disabled
       employees with regard to the essential functions of their position. Most agencies
       have a reasonable accommodation manager who can provide guidance concerning
       how to pursue these steps.

       Upon successfully completing a PIP, an employee must maintain an acceptable level
       of performance in the same critical job element(s) for 1 year beginning with the date
       on which the PIP began. If the employee does not, he or she may be removed or
       demoted for unacceptable performance.

Taking an Adverse Action for Performance under 5 U.S.C. Chapter 75:
Supervisors and managers may also address unacceptable performance through an
adverse action under Chapter 75 instead of a Chapter 43 performance-based action.15
Unlike Chapter 43 actions, Chapter 75 actions do not have many of the formal
requirements such as notice that the employee's performance deficiency is based on a
critical element and an opportunity to improve period. The requirements for Chapter 75
actions, are described under "Addressing Non-S ES Employee Misconduct" below.'6


'
     See, g., Lovshin v. Dep't of the Navy, 767 F.2d 826 (Fed. Cir. 1985).
    6See Fairallv. Dept of Veterans Affairs, 844 F.2d 775 (Fed. Cir. 1987).
  MANAGING FEDERAL EMPLOYEES' PERFORMANCE ISSUES
                 OR MISCONDUCT
To assist you in determining the best approach for you and your agency, we are providing
a side-by-side comparison highlighting the differences between addressing unacceptable
performance under Chapter 43 versus Chapter 75. Each approach has unique
requirements. While addressing unacceptable performance under Chapter 75 is generally
viewed as a more streamlined approach, the facts of each case and the nature and
strength of your evidence will be determining factors in deciding under which authority
to take your action.
  MANAGING FEDERAL EMPLOYEES' PE1 FORMANCE ISSUES
                 OR MISCONDUCT

                                Chapter 43                              Chapter 75
Critical Element            Agency must prove the              Agency is not required to prove
                            performance deficiency is in a     the performance deficiency is
                            critical element.                  in a critical element.

Establishment of            When the employee's                The extent to which an
Performance Expectations    performance in one or more         employee is on notice of the
                            critical elements is               agency's expectations is a
                            unacceptable, the employee         factor in determining the
                            will: (I) be notified of the       appropriateness of the penalty.
                            deficiency; (2) be offered the     Also, an agency cannot require
                            agency's assistance to improve;    that an employee perform
                            and (3) be warned that             better than the standards that
                            continued poor performance         have been communicated to the
                            could lead to a change to lower    employee.
                            grade or removal. (This is
                            commonly referred to as the
                            PIP, an abbreviation for both
                            performance improvement plan
                            and also for performance
                            improvement period.)

Decline Following           If the employee's performance      A PIP is not required.
Improvement                 improves during the PIP, and
                            remains acceptable for 1 year, a
                            new PIP is necessary before
                            taking an action under this
                            chapter.
Efficiency of the Service   Agency is not required to prove    Agency must prove that the
                            that the personnel action will     personnel action will promote
                            promote the efficiency of the      the efficiency of the service.
                            service.

Burden of Proof             Action must be supported by       Action must be supported by a
                            substantial evidence: that a      preponderance of the evidence:
                            reasonable person might find      that a reasonable person would
                            the evidence supports the         find the evidence makes it
                            agency's findings regarding the more likely than not that the
                            poor performance, even though agency's findings regarding the
                            other reasonable persons might poor performance are correct.
                            disagree.
Advance Notice              The agency must provide a notice of proposed action 30 days
                            before any action can be taken, and must provide the employee
                            with a reasonable opportunity to reply before a decision is made
                            on the proposal.
  MANAGING FEDERAL EMPLOYEES' PERFORMANCE ISSUES
                 OR MISCONDUCT
                                Chapter 43                              Chapter 75
Content of Advance Notice   The notice must state the          The notice must state the
                            specific instances of              specific instances of poor
                            unacceptable performance that      performance that are the basis
                            are the basis for the action and   for the action.
                            also the critical performance
                            element involved.

Deciding or Concurring      A person higher in the chain of    The deciding official does not
Official                    command than the person who        have to be a person higher in
                            proposed the action must           the chain of command than the
                            concur.                            person who proposed the
                                                               action.

Agency Decision             Agency must issue a final          Agency is under no particular
                            decision within an additional      time constraint, other than there
                            30 days of the expiration of the   cannot be a delay so extensive
                            30 days advance notice period.     that it constitutes an error that
                                                               harms the employee.

Penalty Mitigation          Once the agency meets the          After finding that the agency
                            requirements to take an action,    meets the requirements to take
                            the MSPB cannot reduce the         a Chapter 75 action, the MSPB
                            agency's penalty.                  may reduce the agency's
                                                               penalty.

Douglas Factors             The Douglas factors are not        The agency must consider the
                            used.                              relevant Douglas factors when
                                                               reaching a decision on the
                                                               appropriate penalty.

Time Limits                 Time limited to performance        No time limit for inclusion of
                            deficiencies occurring within      "incidenticharges."
                            the 1 year prior to the proposal
                            notice.

Affirmative Defenses        The agency action will not be sustained if the employee was
                            harmed by the agency's failure to follow procedures, if the agency
                            decision was reached as a result of the commission of a prohibited
                            personnel practice, or if the decision is otherwise not in
                            accordance with the law.




                                          LI,]
    MANAGING FEDERAL EMPLOYEES' PERFORMANCE ISSUES
                   OR MISCONDUCT
Addressing Non-SES Employee Misconduct:

Managers are responsible for notifying their employees about the rules of behavior in the
organization, including written guidance, policies or laws. It is imperative that Federal
agencies manage their workforces effectively, which involves the effective use of
discipline when addressing employee misconduct.

Generally, the objective of discipline is to correct deficiencies in employee conduct and
performance, not to punish the employee. Discipline can deter misconduct and correct
situations interfering with the efficiency of civil service. Documenting misconduct is
also imperative to support any conduct-based action and in the event that progressive
discipline is initiated based on repeated misconduct. Conduct-based actions are
important tools designed to aid supervisors in maintaining an efficient and orderly work
environment. Further, misconduct should be addressed when deficiencies are first noted,
when, for example, an employee refuses or fails to comply with a rule, regulation or law
within the workplace. Determining the appropriate course of action is ultimately
management's responsibility. Lastly, managers should consult with employee relations
staff for help in navigating technical or complex laws, regulations, and collective
bargaining agreements and when considering available options.

Managers should take discipline that is reasonable and proportionate to the misconduct.
One of the most difficult determinations for managers is selecting the penalty. Several
factors come into play in determining an appropriate penalty. Penalties should be
reasonably consistent with the discipline applied to similarly situated employees. In
other words, where the charges and the circumstances surrounding the charged behavior
are substantially similar for two employees, and there are no considerations that would
warrant treating them differently, the penalties should be comparable. The supervisor
should also weigh any relevant aggravating and mitigating factors that may be relevant
such as the nature and severity of the offense, the employee's disciplinary record and
years of service, the employee's potential for rehabilitation, and applicable agency
penalty guidelines. These factors are part of the 12 Douglas factors to be taken into
consideration whenever a disciplinary action is contemplated.17

Penalties for misconduct range from lesser disciplinary actions such as oral and written
reprimands, letters of warning, letters of counseling, and suspensions (14 calendar days
or less) to more severe adverse actions such as suspensions (more than 14 calendar days
or indefinite suspensions under certain defined circumstances), involuntary reductions in
grade or pay, and removals. Effective lesser disciplinary measures are usually covered
under agency policies, may be grievable depending on the agency's administrative or
negotiated grievance processes, and may be issued with fewer procedural requirements.
However, penalties for more severe adverse actions have certain statutory and regulatory
procedural requirements that agencies must follow.



7
    See Douglas v. Veterans Administration, 5   M.S.P.R. 280 (1981).
    MANAGING FEDERAL EMPLOYEES' PERFORMANCE ISSUES
                   OR MISCONDUCT

Suspensions of 14 Days or Less

Certain employee misconduct can result in suspensions of 14 days or less. A suspension
of 14 days or less is a non-appealable adverse action; therefore, this action cannot be
directly appealed to the MSPB. However, the employee may grieve the action through an
agency's administrative grievance procedure. If the employee belongs to a bargaining
unit and the suspension falls within the coverage of a negotiated grievance procedure, the
employee may file a grievance only under that procedure. Alternatively, the employee
may file an EEO complaint challenging the disciplinary action if they allege that it was
imposed on a legally prohibited basis such as age, gender or race discrimination. An
employee may also seek corrective action with the U.S. Office of Special Counsel (OSC)
if he or she believes the action was taken because of a prohibited personnel practice.

After the supervisor consults with employee relations staff and it is determined that a
short suspension is appropriate, the following steps must take place:

      I) The supervisor (or designated official where applicable) will issue a written notice
          of proposed suspension stating the reasons for the proposed action and informing
          the employee of his or her right to review the material relied upon to support the
          reasons for action provided in the notice;
      2) The employee must be given a reasonable time, but no less than 24 hours, to
          submit a written and/or oral reply to the proposal letter, at the employee's
          discretion, and provide supporting documentation;
      3) The employee may choose to have a representative. The representative may be a
          union official if the employee is a member or a bargaining unit. The employee
          may not choose another employee as their representative, however, if the
          representation will cause a conflict of interest or position, or an employee of the
          agency whose release from his or her official position would give rise to
          unreasonable costs or for whose priority work assignments preclude his or her
          release from official duties;'8 and
      4) A deciding official (often a higher level manager than the proposing official)
          reviews the documentation and any reply provided by the employee, and
          determines whether or not the discipline is warranted and issues a decision. In
          arriving at a decision, the deciding official may consider only the reasons
          specified in the notice of proposed action and in the employee or employee
          representative's answer. The decision notice will specify reasons for the decision,
          determine the level of discipline to be imposed after considering mitigating and
          aggravating factors, and advise the employee of grievance and any other
          applicable appeal rights.




8
    See 5 C.F.R. § 752.203(d).


                                              12
    MANAGING FEDERAL EMPLOYEES' PERFORMANCE ISSUES
                   OR MISCONDUCT
Suspensions for more than 14 Days (including indefinite suspensions), Reduction in
Grade or Pay, Removals from the Federal Service

For more serious or repeated misconduct, supervisors may impose penalties that are
appealable adverse actions. Suspensions for more than 14 days (including indefinite
suspensions under certain defined circumstances), reductions in grade or pay and
removals may be appealed to the MSPB, grieved through a collective bargaining
agreement if the employee is a member of a union or, alternatively, the employee may
file an EEO complaint challenging the disciplinary action if they allege that it was
imposed on a legally prohibited basis such as age, gender or race discrimination. An
employee may also seek corrective action with the U.S. Office of Special Counsel (OSC)
if he or she believes the action was taken because of a prohibited personnel practice.

Supervisors should work with their employee relations staff and legal office when
considering these actions. The following steps must take place if it is determined that an
adverse action is appropriate:

     1.  The supervisor will issue a written notice of proposed action, which will be
         effective no earlier than 30 calendar days from the date of the proposal, if the
         action is found warranted by the deciding official. This notice will state the reasons
         for the proposed action and inform the employee of his or her right to review the
         material relied upon to support the reasons for action provided in the notice.
     2. The employee must be given a reasonable time but not less than 7 days to submit a
         written and/or oral reply to the proposed notice, at the employee's discretion, and
         provide supporting documentation.
     3. The employee may choose to have a representative. The representative may be a
         union official if the employee is a member or a bargaining unit. The employee
         may not choose another employee as their representative, however, if the
         representation will cause a conflict of interest or position, or an employee of the
         agency whose release from his or her official position would give rise to
         unreasonable costs or for whose priority work assignments preclude his or her
         release from official duties.'9
     4. The employee may submit medical documentation if the employee wishes for the
         agency to consider any medical conditions which may contribute to the misconduct
         or performance problem. It should be noted, however, that the agency may hold
         disabled employees with reasonable accommodation to the same standards of
         conduct as non-disabled employees;
     5. A deciding official (often a higher level manager than the proposing official)
         reviews the proposal, supporting documentation, medical documentation if
         submitted, and any reply provided by the employee. In arriving at a decision, the
         deciding official may consider only the reasons specified in the notice of proposed
         action and in the employee or employee representative's answer;
     6. In assessing whether the proposed adverse action based on the misconduct
         promotes the efficiency of the service, the deciding official determines whether the

'

    See 5 C.F.R. § 752.404(e).


                                               13
     MANAGING FEDERAL EMPLOYEES' PERFORMANCE ISSUES
                    OR MISCONDUCT
        charges are supported, and if so, whether the proposed penalty is warranted, after
        taking into consideration mitigating and aggravating factors, and issues a written
        decision letter stating the deciding official's conclusion as to the appropriate
        action. The decision letter will inform the employee of any appeal or grievance
        rights he or she may have if discipline is taken; and
     7. The agency will maintain copies of the notice of proposed action, the employee's
        written reply, a summary of the employee's oral reply, if any, the decision notice,
        and any supporting material. The agency will furnish these documents to the
        MSPB, other reviewing authority, and the employee upon his or her request.

Excused Absence (Administrative Leave)               to Be Used in Rare Circumstances

Excused absence (administrative leave) is an administratively authorized absence from
duty without loss of pay and without charge to other paid leave and is considered part of
an employee's basic workweek. The authority to grant an excused absence derives from
the inherent authority for heads of agencies to prescribe regulations for the government of
their organizations. (See, e.g., 5 U.S.C. § 301-302).

OPM advises limiting the approval of excused absence.2° Where absences are for longer
than brief periods, excused absence is generally inappropriate. Approving officials
should also ensure that the granting of excused absence is not specifically prohibited by
law.

In rare circumstances, excused absence may be used for an employee while suspension or
removal procedures have been proposed. Specifically, the employee may be placed in a
paid, non-duty status for the time necessary to effect the adverse action if the
organization determines that the employee's continued presence on the job during the
notice period may:

         Pose a threat to the employee or others;
         Result in loss or damage to Government property; or
         Jeopardize legitimate Government interests.

However, OPM strongly recommends agencies consider other options prior to use of
excused absence in this scenario. Other options include:

         Assigning the employee to duties where he or she is no longer a threat to safety,
         the agency mission, or Government property;
         Allowing the employee to take leave, or carrying him or her in an appropriate
         leave status (annual, sick, leave without pay) or absence without leave (if the
         employee has absented himself or herself from the worksite without requesting
         leave); or


20
  See OPM Fact Sheet: Administrative Leave at: https://www.opm.eovpolicv-data-oversight!pay-
Ieave/Ieave-adrninistration/fact-sheets/administrative-Ieave/

                                                14
     MANAGING FEDERAL EMPLOYEES' PERFORMANCE ISSUES
                    OR MISCONDUCT
             Curtailing the advance notice period for the proposed adverse action when the
             agency can invoke the "crime provisions" under Title 5, United States Code,
             because it has reasonable cause to believe the employee has committed a crime
             for which a sentence of imprisonment may be imposed and is proposing a
             removal or suspension.

Addressing Performance Deficiencies in the Senior Executive Service21:

During Probation:

An individual's initial career SES appointment becomes final only after the individual
completes a 1-year probationary period. Agencies use this period to observe and
evaluate the appointee's performance. If an agency finds the probationer's performance
unacceptable, it should consider whether to take remedial action, such as specialized
training or assignment to other SES duties. If remedial action is not considered
appropriate or proves unsuccessful, the agency should take steps to remove the employee
from the SES. Removal is not required to be based on a final rating during a probationary
period. Even if the agency uses a final rating under an SES performance appraisal system
to document performance deficiencies, removal of a probationer is always done under the
following procedures.22

An agency must provide at least a 1-day advance written notice to the probationer and
make the removal effective prior to the conclusion of the probationary period. The notice
must include the following:

             The effective date of the action;
             The agency's conclusions as to the inadequacies of the probationer's
             performance; and
             Whether the probationer has placement rights to another position outside the SES
             and, if so, to what position.

Probationers who were appointed to the SES without a break in service from a civil
service position held under a career or career-conditional appointment or an appointment
of equivalent tenure, such as certain appointments in the excepted service, are guaranteed
placement in a position at GS-15 or higher.23 These appointees are also entitled to be
placed in a position of equivalent tenure to that of the appointment held at the time of
appointment to the SES. Those lacking this right may be removed from employment in
the Federal service. Removal of a probationary career SES appointee for performance
reasons is not appealable to the MSPB.24 SES appointees have the same EEO and OSC

2!
  Some agencies, such as the Department of Veterans Affairs, may have unique statutory authority for
addressing performance and misconduct for Senior Executives. We recommend you consult with your
agency human resources or legal offices for additional information.
22
         C.F.R. § 3 59.402.
23
         U.S.C. § 3594(a); 5 C.F.R. § 359.70 1(a).
24
     s   C.F.R. §359.407.
     MANAGING FEDERAL EMPLOYEES' PERFORMANCE ISSUES
                    OR MISCONDUCT
rights as other employees, however, to challenge an action they believe was taken based
upon illegal discrimination or a prohibited personnel practice.

After Probation:

Removal of a non-probationary career SES member for performance must be based on
the appointee's final SES rating(s).2 The final SES rating is normally the annual
summary rating prepared for an executive at the end of an appraisal period. However, an
agency is also authorized to end a senior executive's appraisal period at any time after the
agency's minimum appraisal period is completed, if there is an adequate basis on which
to appraise and rate the senior executive's performance, and prepare a rating of record
using the same process required for an annual summary rating.2 Such a rating of record
is also a final SES rating and may serve as the basis, or part of the basis, for a removal
action. If a career appointee receives one final rating of "unsatisfactory," he or she must
be reassigned or transferred within the SES, or removed from the SES. An agency must
remove a career appointee from the SES when the appointee receives the following final
ratings:

          Two ratings of "unsatisfactory" within 5 consecutive years; or
          Two less than fully successful ratings (i.e., "minimally satisfactory" or
          "unsatisfactory") within 3 consecutive years.

The agency must give the career member a written notice at least 30 calendar days before
the effective date of removal from the SES. This notice must include:

          The effective date of the removal;
          The basis for the removal, as documented in the annual summary performance
          rating(s) used to support the removal action;
          The member's right to be placed in a position outside the SES, and information
          about the new position, if available;
          The member's right to request an informal hearing before an official designated
          by the MSPB; and
          When applicable, the appointee's eligibility for immediate retirement under 5
          U.S.C. § 8336(h) or 84 14(a).

Career appointees do not have appeal rights to the MSPB for a performance-based
removal action from the SES. While the appointee may request an informal hearing with
the MSPB, this request does not delay the removal from the SES. The SES member may
also initiate an EEO or OSC complaint challenging an action that is believed to have been
taken based upon illegal discrimination or a prohibited personnel action.




25
      C.F.R. §359 Subpart E.
265
      U.S.C. § 4314(b)(1)(D); 5 C.F.R. § 430.304(b).
     MANAGING FEDERAL EMPLOYEES' PERFORMANCE ISSUES
                    OR MISCONDUCT
All non-probationary career SES members removed for less than fully successful
performance are entitled to be placed in a civil service position outside the SES.27 Those
who were appointed to the SES without a break in service from a civil service position
held under a career or career-conditional appointment or an appointment of equivalent
tenure, such as certain appointments in the excepted service, are guaranteed placement in
a position at GS-15 or higher under an appointment of tenure equivalent to that held
immediately prior to the initial career SES appointment. If the agency has no other
available appointment authority, the agency may use the authority provided at 5 C.F.R.
§ 213.3202 (m)(l).

Disciplining Career SES Members

An agency may take a disciplinary action against a career SES member only for
misconduct, neglect of duty, malfeasance, or failure to accept a directed reassignment or
to accompany a position in a transfer of function. A career SES appointee removed for
disciplinary reasons has no placement rights and must be removed from Federal
employment.

During Probation:

The procedures below apply to disciplinary removals of probationary career SES
appointees who were not covered by 5 U.S.C. 7511 (subchapter II of chapter 75, Adverse
Actions) immediately before being appointed to the Senior Executive Service.28

To remove a probationary career appointee for disciplinary reasons, an agency must
provide at least I day's written notice to the probationer. This notice must include the
following:

           The effective date of removal; and
           The basis for removal including the acts of misconduct, neglect of duty,
           malfeasance, or failure to accept a directed reassignment or to accompany a
           position in a transfer of function.

However, if the proposed removal is based in whole or in part on conditions arising
before appointment, the agency must give the appointee:

           An advance written notice stating the specific reasons;
           A reasonable opportunity to reply; and
           A written decision showing the reasons for the action and the effective date and
           provided at or before the time the action will be made effective.29



27
     5 U.S.C. § 3594(b); 5 C.F.R. § 359.70 1(b).
28
     See 5 C.F.R. § 359.403.
29
      C.F.R. § 359.404.


                                                   17
     MANAGING FEDERAL EMPLOYEES' PERFORMANCE ISSUES
                    OR MISCONDUCT
The probationary removal is not appealable to MSPB, but the probationer may initiate an
EEO complaint challenging an action that is believed to have been taken based upon
legally prohibited discrimination or USC if it is believed to have been taken based upon a
prohibited personnel practice.

After Probation (and for certain probationary career and SES limited appointees):

There are two adverse actions available for agencies when taking discipline against 1) a
non-probationary career SES appointee, 2) a probationary career SES appointee who was
covered under 5 U.S.C. § 75 11 immediately before the SES appointment, and/or 3) an
SES limited term or limited emergency appointee who was covered by 5 U.s.C. § 7511
immediately before the SES appointment while serving under a career or career-
conditional or equivalent appointment in another position within the same agency.3° The
two adverse actions available to agencies are removal and suspensions for more than 14
days. These actions may be appealed to the MSPB or be raised in an EEO or USC
complaint. An agency may not suspend an SES appointee for 14 days or less.3'
Supervisors should work with their employee relations staff and legal office when
considering these actions.

The following steps will take place if it is determined that an appealable adverse action is
appropriate:32


           The agency will issue a written notice of proposed action, which will be effective
           no earlier than 30 calendar days from the date of the proposal, if the action is
           found warranted. This notice will state the specific reasons for the proposed
           action, such as misconduct, neglect of duty, malfeasance, or declination of a
           reassignment or transfer of function, and inform the appointee of his or her right
           to review the material relied upon to support the reasons for action provided in the
           notice;
       2. The appointee may choose to have a representative but may not choose a
           representative whose representation will cause a conflict of interest or position, or
           an employee of the agency whose release from his or her official position would
           give rise to unreasonable costs or whose priority work assignments preclude his or
           her release from official duties;33
       3. The appointee must be provided a reasonable time, but not less than 7 days to
           submit a written and/or oral reply to the proposal letter, at the appointee's
           discretion, and provide supporting documentation;
       4. The appointee must be provided a reasonable period of time to submit medical
           documentation if the appointee wishes the agency to consider any medical
           conditions which may have affected the basis for the adverse action. It should be



30
     See 5 U.S.C. § 7541(1); 5 C.F.R. § 359.403(a)(2); 5 C.F.R. § 752.60 1(c).
     See 5 C.F.R. § 752.60 1(b).
32
      C.F.R. § 752 Subpart F.
B
      C.F.R. § 752.604(e).


                                                        18
    MANAGING FEDERAL EMPLOYEES' PERFORMANCE ISSUES
                   OR MISCONDUCT
          noted, however, that the agency may hold disabled appointees with reasonable
          accommodation to the same standards of conduct as non-disabled appointees;
      5. A deciding official reviews the proposal, supporting documentation, medical
          documentation if submitted, and any reply provided by the appointee;
      6. The deciding official determines whether the reasons for the proposed action are
          supported, and if so, whether the proposed penalty is warranted after taking into
          consideration any mitigating and aggravating factors, and issues a written
          decision letter stating the deciding official's conclusion as to the appropriate
          action. The decision letter will provide reasons for the decision and inform the
          appointee of any appeal rights he or she may have if an adverse action is taken;
           and
      7.   The agency will maintain copies of the notice of proposed action, the appointee's
           written reply, a summary of the appointee's oral reply, if any, the decision notice,
           and any supporting material. The agency will furnish these documents to the
           MSPB and the appointee upon request.

Excused Absence (Administrative Leave)              to Be Used in Rare Circumstances

Similar to the earlier discussion on excused absence (administrative leave) for non-SES
Federal employees, approval of excused absence for SES members should be limited to
situations involving brief absences. Agencies should monitor the situation and move
toward longer-term actions when it is necessary, appropriate, or prudent to do so. For
additional information on using administrative leave for SES Federal employees, supra
pp. 14.

Reduction in Pay for Performance or Disciplinary Reasons:

As provided in 5 C.F.R. § 534.404(j), an agency may reduce the pay of a career SES
appointee during or after the probationary period by not more than 10 percent without the
employee's consent only

           If the senior executive has received a less than fully successful (i.e., "minimally
           satisfactory" or "unsatisfactory") annual summary rating or has otherwise failed
           to meet the performance requirements for a critical element; or
           As a disciplinary or adverse action resulting from conduct-related activity,
           including, but not limited to, misconduct, neglect of duty, or malfeasance.

The following steps will take place if it is determined that a reduction in pay is
appropriate:

      1. The agency will provide written notice of the reduction at least 15 days in
         advance of its effective date;
      2. The appointee may choose to be represented;


"
    5 C.F.R. § 752.604(f).
     MANAGING FEDERAL EMPLOYEES' PERFORMANCE ISSUES
                    OR MISCONDUCT
       3. The appointee will have at least 7 days to respond to the notice orally and/or in
          writing and to furnish affidavits and other documentary evidence;
       4. The agency will provide a written decision and specific reasons for the pay
          reduction at the earliest practicable date after the executive's response; and
       5. The appointee will have an opportunity to request, within 7 days after that
          decision, reconsideration by the head of the agency, whose determination is final
          and not subject to further review.

Effects of 120-Day Moratoriums:

Effect of 120-day Moratorium on Removals of Career SES Employees

The law provides at 5 U.S.C. § 3592(b) that a non-probationary career SES member may
not be involuntarily removed under that section (i.e., based upon performance):

           Within 120 days after an appointment of the head of the agency; or
           Within 120 days of appointment of a career appointee's most immediate
           supervisor who is a non-career appointee and has the authority to remove the
           career appointee. (For this purpose, a "non-career appointee" includes an SES
           non-career, SES limited, Schedule C and Executive Schedule appointee. "Most
           immediate supervisor" refers to the non-career appointee nearest to a career
           appointee in the supervisory chain who has authority to remove that career
           appointee). '

This moratorium does not restrict the removal of a non-probationary career SES member
who receives a final rating of "unsatisfactory" under the agency's SES performance
appraisal system prior to the appointment of the new agency head or non-career
appointee that initiated the 120-day moratorium on removals.

This moratorium restricts removal of a probationary SES member under 5 U.S.C. § 3592
during the 120-day period, except for such a disciplinary removal that was initiated
before the appointment of the new agency head or non-career appointee. Under certain
circumstances, an agency may invoke an exception to enable a disciplinary removal of a
probationer that was not initiated before the appointment of the new agency head or non-
career appointee.36

Since this moratorium applies only to removals under 5 U.S.C. § 3592, it does not restrict
removal of a non-probationary career appointee or a covered probationary career
appointee for disciplinary reasons under chapter 7537




355
      CFR 359.503
36
      C.F.R. §359.403(a)(I); 359.406; and 359.406(c).
     5 U.S.C. § 7541(1); 5 C.F.R. §   359.403(a)(2); 752.601(c).


                                                       20
 MANAGING FEDERAL EMPLOYEES' PERFORMANCE ISSUES
                OR MISCONDUCT
Effect of 120 day Moratorium on Reassignment of Career SES Employees

The law provides at 5 U.S.C.   3395   that a non-probationary career SES member may not
be involuntarily reassigned:

       Within 120 days after an appointment of the head of the agency; or
       Within 120 days of appointment of a career appointee's most immediate
       supervisor who is a non-career appointee and has the authority to remove the
       career appointee. (For this purpose, a "non-career appointee" includes an SES
       non-career, SES limited, Schedule C and Executive Schedule appointee. "Most
       immediate supervisor" refers to the non-career appointee nearest to a career
       appointee in the supervisory chain who has authority to make an initial appraisal
       of the career appointee's performance under Chapter 43.

This moratorium does not restrict the involuntary reassignment of a non-probationary
career SES member who receives a final rating of "unsatisfactory" under the agency's
SES performance appraisal system prior to the appointment of the new agency head or
non-career appointee that initiated the 120-day moratorium on removals, if the agency
decides to reassign rather than remove the appointee.38 This moratorium also does not
restrict any disciplinary action initiated prior to such an appointment.




 5 U.S.C. § 4314(b)(3).


                                              11
 MANAGING FEDERAL EMPLOYEES' PERFORMANCE ISSUES
                OR MISCONDUCT

Useful References for Non-SES Unacceptable Performance and Discipline

       5 U.S.C. § 4303, 5 C.F.R. § 432

   .   5 u.s.c. §   7501-75 14, 5 C.F.R. § 752, Subparts B and D

       5 U.S.C. § 3321, 5 C.F.R. § 315, Subpart H


Useful References for SES Unacceptable Performance and Discipline

       5 U.S.C. § 3592, 4311-4315,5 C.F.R. § 359, SubpartsDandE

       5 U.S.C. § 7541-7543, 5 C.F.R. § 752 Subpart F

       5 U.S.C. § 3594, 5 C.F.R. § 359, Subpart G, 5 C.F.R. § 213.3202 (m)(1)




                                          22
EXHIBIT 3
                                                                                                                                                                                                       Ii A e cy Position No,
    POSITION DESCRIPTION 'Please Read Instructions on the Back,,)
    2. Reasoft for Submission                   Service                             4. Employing Office Location                       .   Duty Station                                                 .    OPM Certification No.
           Redescription            New       1 Hdqtrs. flField                       Silver Spring,      MD                               Bethesda, MD
          LiReestablishment                                                            Fair Lsrbor Standards.Act                           Financ!al Statements Required                                     Subject to IA Action
                              Li Other                                                                                                 .



                                                                                                                                             Executive Psrsonnct            Itroployrnent end
                                                                                                                                                                                                        I.




    Explanation (Show any positions replaced)                                        /   Exempt              Nonexempt                    FinsnciI Disclosure        Finctai interests                      Yes
                                                                                     0. Position Status                                1. Poyition ls 2. Sercuibvity                                    3. Competitive Level Code
                                                                                         Competitive                                        jSirervsrs's 111 Non                     fl3

                                                                                         Excepled (Sped      in Remarks)                     Managenal                                                  4. AgencyUse
                                                                                                                                                          "'l   2.Noricntical r-'i         Spo&
                                  _____________________________                          SES (Gen.)          SES (CR)                  1 Medhcr           ,.J     Scinsttive [_J           Sensitive
    15. C3assliedfGradnd by                                     Official Title of Position                                                 Pay Plan       Occupational Code                  Grade     Initials            Date
    a. U.S. Office of Per
       sonne.l Management                                                                                                                                                                                            II
    b. Deartrnent Agency          Associate Ombudsman
                                                                                                                                              GS                    301                        14      ':;4::
                                                                                                                                                                                                                   6/iz/i-
    c.   Second Level
         Review

    ft. First Level Review
                                                                                                                                                                                                                     li
    e. Rer.nnrnrended by
       Supervisor or
       Initialing Office
    16. Organization Title of Position (ifdifferent      from   officIal   tiile)                                                      7. Name of Employee (if vacant, specify)


    18, Department, Agency, or Establishment                                                                        .   Third Subdivision
     FOOD AND DRUG ADMIMSTRATION
    a. Firsl Subdivision                                                                                                Fourth Subdivision
     Office    of   the Operations
    b. Second Subdivision                                                                                           .   Fifth Subdivision


                                                                                                                                                      offiionalJ
    19. Employee ReviewThis is an accurate description of the major duties. and
       responsibilities of my position.

    20. Supervisory Certification. I potljflj that t[ris is ap accurate statement of                               knowledge that this information is to be used for statutory purpoes relating
       the rpajor duties arid responsibdrties of this position and its organizational                              to appointment and payment of pub/Ic funds, and that false or misleading
       relabonships, and That the position is necessary to carry out Government                                    statements may constitute violations of such statutes or their implementing
       functions for which! am responsible.. 1/its certification is made with the                                  regulations.
    a. Typed Name and Title of Immediate Supervisoi                                                                b. Typed Name and Title of Ftigher.Level Supervisor or Manager 'opiionai,i
         Conerly
     Albert
     Ombudsman
    Signajd                                                                                    Date                Signature                                                                                        Date

          hg.                      I            /
                                                                  A,                                    jt;I.                                                                                                       :,,
                                                                                               ./

    21. Classificationtjob Grading Certificati41n. I certify 1/rat this position has                                2. Position Clsiticatton Standards Used in Classifying/Grading Position
       been classified/graded as require/i by Title 5, U.S. Code irl con forrnance
          with standards published by The U.S. Office of Personne) Management OC                                    OPM Primary Standard, TS-1 34 August 2009
          if no published standards apply directly,             consistently with         (he mbsl app/ca.
             le.pJbjishqd,stpndarqs,,
    Typed Name arid Title of Oificiat Taking Action
    Joanne Kennedy
    Human Resources Specialist (Classification)                                                                    nformation for Emoloyees. The standards and information on their
    Signature                                                                                  Da ....         '
                                                                                                                   ippilcation, are available in the personnel office. The classification of the
                                                                                                                    osition may be reviewed and corrected by the agenc or the U.S. Office of
                                                                                                                    ersonnel Management. Information on c1assifrcationjob grading appeals, and
                                                                                                                   :omplairits on exemption from FLSA, is available from the personnel office or
1                                                                                                                  he U.S. Office of Personnel Managemeht.

    23. Poition Review                    Initials                 te               Initials   .      Date              Initials   .           Date             lrtitials            Date              Initials            Date
                                                     :




    a. Employee       (optional                          II                                    :11                                 :1/                                         /1



    b. Supervisor       .                                ii                                    :"                                  :11                                         ii                                     ii



     .   Classifier                                  .   II                                    :1/                                 :1/                                      :11                                       II


    24. Flemarks

    FPL: GS14
    Bus Code: 8888


    25. Description of Major Duties and Responsibilites (See Attached)
    NSN 7540-00.63.4-4265                            Previous Edition Usable                                       5008-106                                          OF 8,(Rev. 1.85) (coc Adobe Acrobat 3.01 F,tnctroniic Version, 1/118)
                                                                                                                                                                     u.s. otfice of Personnel Management
                                                                                                                                                                     PPM Chapter 2115
                                         Associate Ombudsman
                                                GS-301-14

Introduction

This position is located in the Food and Drug Administration (FDA), Office of Operations (00), Immediate
Office (10). The incumbent serves as a confidential and informal source of information, facilitator,
consultant, and practitioner for dispute resolution, helping in problem solving and the constructive
management and resolution of conflict. As an Associate Ombudsman, the incumbent collaborates with
officials to achieve constructive resolution to disputes; seeks fair and equitable solutions to employees'
problems; suggests approaches to address and manage conflicts, and suggests policy and procedural
changes; helps to build constructive relationships by working to resolve disputes and making
recommendations intended to create a more positive work environment, thereby contributing to
improved office productivity.

Major Duties and Responsibilities

The incumbent researches complaints, providing support to the Ombudsman in mediation disputes, and
assisting to resolve issues in a timely, fair, and impartial manner. Reviews and examines complaints
regarding decisions rendered to the staff. Maintains neutrality in each case, and serves as an advocate
for fair process and outcomes.

Works closely with the Ombudsman on day to day operations; receives complaints, performs technical
reviews and takes steps to resolve sensitive management and other workplace issues. Provides advice
and assistance to Ombudsman in making recommendations of resolutions to the staff. Collaborates
with Ombudsman in the development Of short-and-long term resolutions and presents to 00 Senior
Leadership. Represents Ombudsman in discussions and meetings related to matters of concern as
deemed appropriate.

Listens to staff concerns, clarifies procedures, discusses options and, when requested, acts as an
intermediary. Serves as an intake person, receiving inquiries for assistance with a wide range of
workplace issues. Advocates for fair processes and promotes building a supportive, inclusive workplace.
Serves as a neutral third party in conflict resolutions and works to achieve fair and equitable solutions to
problems. Identifies resources and makes referrals so that individuals seeking assistance may go directly
to the source that can best address the concern. Collaborates with other Office of Operations and FDA
offices on issues of general concern and interprets policies to help resolve conflict or make
improvements in the Office of Operations procedures. Conducts research to identify systemic problems
and initiates corrective or preventive actions. Assists in the mediation and/or negotiation of disputes
occurring at all staff levels. Educates management and the general workfarce, in the concepts and
processes of conflict resolution either in one-on-one or group settings.

Develops and implements disputes resolution and conflict management programs for use in the
organization.

Recommends approaches for addressing and managing conflict and collaborates with other Office of
Operations offices on issues of general concern. Provides leadership in developing and implementing
strategies for building and sustaining cooperative relations between managers and staff employees in
the Office of Operations; and provides guidance and methods for the informal resolution of disputes.
Researches, identifies, and develops tools to be used to conduct assessments and evaluations of the
organization's conflict climate. Conducts conflict climate assessments and evaluations in Office of
Operations organizations. Works with leadership to develop plans to improve organizational
environment, Conducts and/or assist in conducting assessments and evaluations of Ombudsman
program effectiveness.

Performs other work as assigned.

FACTOR LEVEL DESCRIPTIONS


Factor 1 - Knowledge Required by the Position

Mastery knowledge of the concepts, principles and methods associated with dispute resolution;
thoroughly skilled in the use of facilitation and mediation techniques; and ability to analyze and
evaluate issues to determine their relative importance and susceptibility to compromise, alternative
solution and settlement.

Comprehensive knowledge and ability to gain and maintain the trust necessary to handle any and all
assignments in a thoroughly confidential, competent and professional manner without reference to any
previously established technical guidelines or policies.

Mastery knowledge of the concepts, principles, practices, and techniques used in the management of
projects and engagement with diverse staff.

Ability to research, gather, assemble, and analyze information; draw conclusions and inferences;
summarize findings and provide comprehensive recommendations; and present diverse and highly
complex information to senior management.

Ability to communicate orally and in writing in order to organize and present technical briefings and
alternative methods of resolution to workplace issues; to encourage understanding of disputed or
unpopular decisions, and negotiated solutions; and to make frequent oral and written presentations on
dispute resolution issues in a clear and concise manner to senior management and staff.

Ability to interpret and appropriately implement broad and changing policies and procedures concerning
dispute resolution approaches and techniques.

Ability to negotiate with senior level management and staff employees regarding workplace disputes.

Skill in exercising sound judgment, discretion, diplomacy, and tact to work effectively with high-level
individuals; and ability to establish and maintain open communications and rapport with all employees.
Factor 2- Supervisory Controls

The Associate Ombudsman works under the general supervision of the Ombudsman. The supervisor
provides administrative direction with assignments in terms of broadly defined missions or functions.
The incumbent independently plans, designs, and carries out the work to be done. The supervisor
reviews final work products and recommendations for their effect on the workforce. The supervisor
normally accepts work as being technically authoritative and without the need for significant change.

Factor 3 - Guidelines

Guidelines consist of general administrative manuals, policy and procedures documents. Guidelines also
include       policies, decisions and regulations for top level managers and human resource
            laws1




management professionals in FDA. Guidelines are also available in the form of broad legislation, policy
statements, directives, orders, notices/bulletins, and circulars, which are often general, nonspecific, and
lack clear applicability to specific unusual and sensitive situations. The incumbent must use seasoned
judgment and ingenuity and exercise broad latitude in determining the intent of the applicable
guidelines. The incumbent must exercise considerable judgment in interpreting and adapting existing
policies/guidelines, and discretion in developing novel approaches to situations not previously
encountered or covered by written policy.

Factor 4- Complexity

The work of the position is varied, unstructured, and consists of many different concurrent or sequential
assignments. The work requires a high degree of judgment in working to identify, analyze, and resolve
workplace conflict and to provide advice, guidance, and initiative to support the search for better
solutions to workplace disputes. These situations are inherently difficult given the nature of the issues
involved, the individualsaffected, and the divergent points of view. The position requires the exercise
of creativity and originality in dealing with high-level management issues and in assessing and making
recommendations about current situations and future directions. The incumbent must quickly acclimate
to new situations and synthesize complex and large. amounts of information in a short timeframe. The
incumbent serves as an expert consultant in dispute resolution issues in the workplace and conducts
comprehensive research and evaluations. The incumbent also takes the lead in conducting and/or
acquiring mediation and negotiation training appropriate for Office of Operations officials.

Factor 5 - Scope and Effect

The purpose of the work is to serve as the Associate Ombudsman in the Office of Operations, providing
all employees the opportunity to access dispute resolution and mediation processes to request early
intervention or to seek assistance from more than one source to promote constructive conflict
management or resolution. The incumbent serves as an expert dispute resolution practitioner and
provides confidential and informal assistance to managers and staff employees in resolving workplace
disputes and is actively involved with a broad range of employees at various levels. The work
significantly impacts the work of others throughout the Office of Operations, and cuts across Offices and
Divisions and strongly influences managers and employees in the work place.
Factor & Personal Contacts

Contacts are with Office of Operations senior leadership and staff employees. Contacts are also with
individuals in the Department of Health and Human Services, and may include the union, other
voluntary organizations, members of the dispute resolution and professional organizations,
representatives from other Federal agencies and private institutions, in a moderately unstructured
setting.

Factor 7- Purpose of Contacts

The purpose of contacts is to understand, assist, persuade, and negotiate concerning matters in dispute,
seeking fair and equitable solutions to employee problems, and supporting the effective management of
conflict. In addition, contacts are intended to build constructive relationships through the management
and resolution of disputes, and to recommend ways to create a more positive work environment.
Furthermore, contacts are needed to influence managers and senior level staff with conflicting
viewpoints to engage in constructive conversations and to accept and, in some cases, implement
findings and recommendations.

Factor 8- Physical Demands

The work is primarily sedentary. There are no special physical demands required by the position.

Factor 9 - Work Environment

The work is performed in a typical office setting. Occasional travel may be required to attend meetings,
seminars, and conferences or training.
                                             FACTOREVALUATION SYSTEM
                                           POSITION EVALUATION STATEMENT


Organization: Dt-IHS/FDNOO                                 PD Number:

Title, Series and Grade: Associate Ombudsman. 08-301-14

References: OPM Position Classification Flysheet for Miscellaneous Administration and Program Series, 08-0301, TS-
34, January 1979; OPM APPENDIX 3 PRIMARY STANDARD

Title and Series Determination: This series includes which are to perform two-grade interval work for which no other
series is appropriate. The Work requires analytical ability, judgment, discretion, and knowledge of a substantial body of
administrative or program principles, concepts, policies, and objectives. No titles are specified for positions in this series.

                                        POINTS
FACTOR             CRITERIA            ASSIGNED         FLD                               COMMENTS

                                                                 Mastery knowledge of dispute resolution in order to
     I        Knowdge Required             1550          1-8     facilitate or mediate complaints and resolve issues.
                                                                 Decisions or recommendations may significantly change
                                                                 policies and procedures.
                                                                 Administrative direction with broadly defined missions or
     2        Supervisory Controls         650          2-5      functions. Independent planning and carrying out
                                                                 programs, studies or other work. Results considered
                                                                 technically authoritative and normally accepted without
                                                                 significant change.
                                                                 Guidelines are broadly stated and nonspecific. Employee
     3        Guidelines                   650          3-5      must use judgment and ingenuity in interpreting the intent
                                                                 of the guides that do exist and in developing applications to
                                                                 specific areas of work.
                                                                 Varied duties requiring many different and unrelated
    4         Complexity                   325          4-5      processes or methods that are applied to a broad range of
                                                                 activities or analysis. The situations are inherently difficult
                                                                 given the nature of the issues involved, the individuals
                                                                 affected, and the divergent points of view.
                                                                The incumbent serves as an expert dispute resolution
     5        Scope and Effect             325          5-5     practitioner and provides confidential and informal
                                                                assistance to managers and staff employees in resolving
                                                                workplace disputes. The work significantly impacts the
                                                                work of others throughout the Office of Operations.
                                                                Personal contacts are with individuals or groups from
    6         Personal Contacts             60          6-3     outside the employing agency in a moderately unstructured
                                                                setting.

                                                                 The purpose of contacts is to understand, assist, persuade,
    7         Purpose of Contacts
                                                                 and negotiate concerning matters in dispute, seeking fair
                                           120          7-3      arid equitable solutions to employee problems, and
                                                                 supporting the effective management of conflict.

                                                                The work is primarily sedentary.
    8         Physical Demands               5          8-1



                                                                The work is performed in a    typical   office setting.
    9         Work Environment                          9-1
                                                 SUMMARY
 Total Points: 3690                       Grade Conversion: GS-14

 Final Points Ranges: 36054050


Joanne Kennedy, Human Resources Specialist (Classification)         Date:
                                                       I4HS May 2012

                                      Fair Labor Standards Act (FLSA) Check List

This form is to be completed for each grade in a career ladder. Note that it is possible for different
grades within a career ladder to have different FL.SA designations (for example, non-exempt at lower
grades, exempt at higher grades in the career ladder). Attach a properly completed and signed
checklist to each classified position description and statement of difference (if applicable).

A. REQUIRED POSITION INFORMATION

Position Title: Associate Ombudsman                         Pay PlanlSerles: GS-301-14

Organization:       FDNOO

Administrative Code:          0MM                           PD Number:

Check all of the following criteria that are applicable to the position:

B. Non-Exempt Criteria

.1   Salary-based non-exemption (5 CFR 551.203)

      Employees annual rate of basic pay is less than $23,660.

2. Non-exempUon of certain employees (5 CFR 551.204)

      Position is non-supervisory and engaged in equipment operation, or is a protective or clerical occupation.

      Position involves technical worl properly dassified below GS-09

      Position is nonsupervisory in the Federal Wage System or other comparable wage system.

C. Exemption Criteria

1. Executive Exemption Criteria (5 CFR 551.205)

     Primary duty of the position is management or supervision; work involves customarily and regularly
directing the work of other employees and involves the authority to hire or fire other employees or
makes recommendations on employment issues such as hiring and firing that are given particular weight
by higher level supervisors or managers.

2. Administrative Exemption Criteria (5 CFR 551.206)

  X_ Primary duty is performance of office or non-manual work directly related tothe management or
general business functions; work involves the exercise of discretion and independent judgment with
respect to matters of significance.

3. Professional Exemption Criteria (5 CFR 551.208, 209, 210)

-      5 CFR 551.208 Learned Professionals: Primary duty is performance of work requiring advanced
knowledge in a field of science or learning including the traditional professions of law, medicine, theology, accounting,
actuarial computation, engineering, architecture, teaching, pharmacy, various types of physical, chemical and
biological sciences, and other similar occupations that have a recognized professional status: entrance into these
professions requires a prolonged course of specialized intellectual instruction.
     5 CFR 551.209 Creative Professionals: Primary duty is performance of work requiring invention, imagination.
originality or talent in a recognized field of artistic or creative endeavor such as music, acting, writing, graphic arts.
Exemption depends upon the extent of invention, imagination, originality or talent of the employee; exemption does not
apply to work that can be produced by a person with general manual or intellectual ability and training.

    5 CFR 551.210 Computer Professionals: Primary duty consists of the application of systems analysis techniques
and procedures, including consulting with users to determine hardware, software, or system functions
specifications; OR design development, documentation, analysis, creation, testing or modification of computer systems
or programs: OR a combination of these duties. Exemption does not apply to employees engaged in the manufacture
or repair of computer hardware and related equipment, or to those whose work is highly reliant on computers but
whose duties do not consist of the aforementioned.

Salary based exemption applies to any computer professional compensated on an hourly bases at a rate of basic pay
of $27.63 an hour and above

4. Law Enforcement ActivIties (5 CFR 551.216>

    Special exemption/exclusion applies to all law enforcement agents receiving availability pay.

5. Foreign Exemption (5 CFR 551.212)

    Employees permanently stationed in an exempt area and spend all hours of work in a given
workweek in one or more exempt areas or employees not permanently stationed in an exempt area, but
spend all hours of work in a given workweek in one or more exempt areas. Exempt area means any
foreign country, or any territory under the jurisdiction of the United States other than a State, the
District of Columbia, Puerto Rico, the US Virgin Islands, and American Samoa. Guam, Midway, Wake and
Johnston Islands.



Final Determination (Check One)                      Non..Exempt                      X     Exempt



Joanne Kennedy. 6/3/14

HR Specialist Classification/Date
EXHIBIT 4
               Documentation of Performance Counseling = Charmaine Condillac
                          October 2019 October 8 and October 29



 Date: November 6, 2019

 From: Albert Conerly, ir, CMO and Ombudsman                      --t!    i)-
To: Charmaine Condillac


Element 1 - Performance Status
By October 16, Ms. Condillac provided documentation indicating that the following Agency
mandated training has been completed within 15 days after the ODAP was issued (October 1):

            o FY 2019 FDA Computer Security Awareness Training May 6, 2019
            o FDA Annual Records Management Training Course October 16. 2019

Ms. Condillac has also participated in all scheduled meetings. Ms. Condillac has not provided
the signed document "Subject: Established Procedures for Requesting Leave" as required (the
Supervisor informed her that her initial attempt to submit the signed document via email was
unsuccessful). During the October 29 meeting she was reminded tO complete this requirement.

Current Performance: In view of these accomplishments, Ms. Condillac's current performance
is on track to be Acceptable within the context of the ODAP.

Element 2    Performance Status
On October 30, Ms. Condillac provided information on the status of work she had performed
since the 2019 furlough. This information had been requested previously and was due on
October 3, 2019, but not provided. The information indicated that as of August 5, 2019, Ms.
Condillac had completed more than the 2 training requirements she reported in September.
Since receiving the ODAP on October 1, Ms. Condillac has been assigned 5 cases which she is in
the process of scheduling.

Current Performance: In view of these accomplishments, Ms. Condillac's performance is
improving and on track to be Acceptable within the context of the ODAP.

Element 3 Performance Status
Ms. Condillac submitted a project plan on October 16. Ms. Condillac was advised to make a
couple changes to the proposed project plan. Ms. Condillac was informed that the propose
project plan was due on October 8.

Ms. Condillac has met with the Supervisor and Team Leader as required.

Current Performance: In view of these accomplishments, Ms. Condillac's performance is on
track to be Acceptable Within the context of the ODAP.
             Documentation of Performance Counseling - Charmaine Condillac
                        October 2019 October 8 and October 29



Element 4   Performance Status

Ms. Condillac completed a time management course and active listening course on October 30,
2019. She submitted certificates of completion for both courses.

Ms. Condillac is working with her colleagues to complete unmet training requirements. Ms.
Condilfac's active listening needs improvement and it seems she is working on this.

Current Performance: In view of these accomplishments, Ms. Condillac's performance is on
track to be Acceptable within the context of the ODAP.
EXHIBIT 5
11/12/2019                                                   Mail - Morris E. Fischer- Outlook

        Office: 240-402-1650
        Fax:    301-847-8607
        Robert. Thornas@fda.hhs             .
                                                gy
        <<OLE Object: Picture (Device Independent Bitmap)>>




        From: Condillac, Charmaine
        Sent: Friday, November 08, 2019 3:07 PM
        To: Thomas, Robert <Robert.Thomas@fda.hhs.g>; Conerly, Albert
        <Albert.Conerlyfda.hhs.g>; Branch, Tiffany <Tiffany.Branch@fda.hhs.gi>
        Cc: Morris E. Fischer <morris@mfischerlaw.com>
        Subject: FW: RA Matters Follow Up (11.08.19)
        Importance: High



        Dear Mr. Thomas, please be advised that I am hereby retracting my request for a
        reassignment as a Reasonable Accommodation. As per my prior requests contained in
        my application and ongoing attempts at interactively dialoging with Agency personnel, as
        an accommodation, I am requesting the following:

                  Telework 5 days per week and come to campus/FDA facilities to conduct all ADR
                  strategies that are conducted in person
                  Ability to use assistive technology (Cisco Jabber, WebEx) to participate in virtual
                  ADR strategies {since I don't have a private office space to conduct these
                  confidential discussions} and also as part of my requested accommodation.
                  Please advise at your earliest convenience if I need to modify the form and the
                  process in which I can obtain the FOH recommendation and associated
                  documentation.
                            Note: My requests for a Reassignment out of a Hostile Work
                            Environment were/are part of the Agency's Anti-Harassment Policy
                            <<File: Charmaine Condillac Resume (2018).pdf>>

        From: Condillac, Charmaine
        Sent: Friday, November 08, 2019 9:30 AM
        To: Thomas, Robert <Robert.Thomas@fda.hhs.g>; Conerly, Albert
        <Albert.Conerly@fda.hhs.g>; Branch, Tiffany <Tiffany.8ranch@fda.hhs.g>
        Cc: Morris E. Fischer <morris@mfischerlaw.com>
        Subject: RE: RA Matters Follow Up
        Importance: High



https://outlook.office.com/mail/inboxiid/AAMkADNkYWQ2NjZiLTBINTYtNDE4Ni1 iYmU5LTMzMjY1 OTg5NzA1 OABGAAAAAADSrmrd0rISTrzIgMqOiG.   6/10
EXHIBIT 6
        From: Thomas, Robert
        Seat: Monday, November 11, 2019 1:27 AM
        To: Condillac, Charmaine <Charmaine.CondiHac@fda.hhs.g>
        Cc: Cone ny, Albert <AIbert.ConerIy@fda,hhs.g>
        Subject: RE: RA Matters - Foow Up (11.08.19)



        Good Morning Ms. Condillac,

        I acknowledge receipt of your email below to retract your request for
        reassignment. The reasonable accommodation case file has been provided to your
        supervisor. For the below accommodation, please complete the below FDA Form
        3526 - Confirmation of Request for Reasonable Accommodation and the
        Authorization for Disclosure of Information form for each of your medical care
        professionals:


https://outtook.cfficecorn/rnaiI/inbox/d/AAMkADNkYWQ2NjZiLTBN1YtNDE4Ni1YniU5LTMzMjV1 OTg5t'JzA1OABG&A.AAMOSrmrdorlSTrzfgMqOiG.   4/10
            fNIJSIIuiIi1Mi1t




        t.uu. s,




I   a   iUJ   ISt £




                               IYmU5LTMzMJYI OTgSNzAl OABGAAAAAADSrmrdor STrzgMqOG...   5/10
EXHIBIT 7
(7               U.S. FOOD& DRUG
                 ADMN1STRATON




Date:           November 12, 2019

To:             Charmine F. Condillac
                Associate Ombudsman
                Office of Operations
                U.S. Food arid Drug Administration

From:           Albert Conerly
                Chief Management Officer
                Office of Operations
                U.S. Food and Drug Administration

Subject:        Response to Request for Reasonable Accommodation
                FDA Case Number: RA-FDACDRH-270- 19

This memorandum is in response to the review of your reasonable accommodation which
was submitted to the Reasonable Accommodation Office on April 19, 2019, requesting
flexible time/schedule for medical treatment related to disability and reassignment, to
accommodate your medical condition. Additionally, you requested the following
accommodations:

   o    An office;
   o    A language interpreter/translation services for attendance at meetings;
   o    The use of a transcription device or a representative who can transcribe the
        discussion in the way of an interim accommodation;
   o    A device that you could use to record and play back your supervisor's instructions.

The review of your reasonable accommodation request has been completed and an
analysis provided. Based on the analysis of the Reasonable Accommodation Office, a
review of your medical information and in accordance with the Rehabilitation Act of 1973,
the Americans with Disabilities Act Amendments Act (ADAAA) of 2008 and FDA's Policy
on Reasonable Accommodation under Section 2 of SMG 3130.2, as the decision-maker, I
am granting you reassignment as the reasonable accommodation of last resort.

The decision is supported by the medical review and a review of the essential job
functions that determined that you are unable to perform the essential functions of your
job with or without an accommodation.

Additionally, the review/analysis maintains no medical documentation was received and
no medical need was established for the additional requested accommodations:

        An office,'
               'LLS.FOOD&DRUG
                ADMNSTRAUON
 (i.

         A language interpreter/translation seivices for attendance at meetings;
         The use of a transcription device or a representative who can transcribe the
         discussion in the way of an interim accommodation; and
         A device that you could use to record and play back your supervisor's instructions.

Please review the attached FDA Reassignment Policy for more information and complete
the Reassignment Questionnaire and provide the Reaonable Accommodation Office with
a copy of your current resume within ten (10) business days. Plase send the documents
to: RcasonaeAccornrnodatonöfda.hhsgov.

*NOTE:  Certification by the Reasonable Accommodation Office and
Management. AU other attempts at reasonable accommodation have been
exhausted and it has been concluded that reassignment is the only available
option left to explore.


This memorandum officially addresses your request for reasonable accommodation that
has been processed in accordance with SMG 3130.2, FDA's Procedures for Providing
Reasonable Accommodations for Individuals with Disabilities.

Should your medical condition change or should you require further accommodations,
please be sure to let me know immediately. Should you have any questions about the
decision in this memorandum, please raise them with me. If you have questions about
the reasonable accommodation process, please contact Mr. Robert 3. Thomas Reasonable
Accommodation       Specialist  at      (301)796-9405,      or      by   email    at
Robert.Thornas©fda.hhs.gov.

1.   If you wish to seek reconsideration of this decision, you may take the following
steps:

         oThe request for reconsideration will be submitted to the original
decision-maker; within five business days;

           If the original decision-maker denies the request for reconsideration,
the individual will present the request to the next level supervisor who will respond to the
request within ten business days;
           If the original decision is not reversed, the request for reconsideration will be
elevated to the next management official within the chain of command who will, in turn
respond within ten business days;

       2.     You may seek reconsideration of the denial of your request by choosing
from the options listed below:
(/1          'USFOOD&DRUG
                 ADMINSTRATON




       .   To pursue an EEO discrimination complaint under 29 C.FR. 1614, by
contacting an EEO Counselor, at (301)796-9400, to initiate discrimination complaint
counseling within 45 days from the date of this notice of denial or;

         Bargaining unit employees may file a grievance under the Collective
Bargaining Agreement, Article 45, within the specified time frame or;

         Non-bargaining unit employees may submit a Dispute Filing under Instruction
771-1, Administrative Grievance Procedure, within the specified time frame or;

           To pursue Merit Selection Promotion Board (MSPB) appeal procedures or;

            Contact the Conflict Prevention and Resolution Office at (301)796-9415 and
initiate the Informal Mediation Process.

Acknow'edgement of Receipt

To acknowledge that you have received this notice, please sign and date in the space
below. Your signature does not mean that you agree or disagree with this memorandum.
By sighing, you will not forfeit any rights to which you are entitled. Your failure to sign
will not void the contents of this memorandum.




                                                   ////j/g
Albert Conerly                                  Date

I acknowledge receipt of this memorandum



   14
LL               C://(L                            //;:Ji
                                                              ii
Charmine F. Condivac                            Date          I
EXHIBIT 8
                                                                        November 13, 2019


Mr. Robert J. Thomas
Reasonable Accommodation Specialist
Department of Health and Human Services
Via Email: Robert.Thomas@fda.hhs.gov

               Re: Charmaine Condillac, November 12, 2019
                      Reasonable Accommodation Decision

Dear Mr. Thomas:

       Please be advised that undersigned counsel represents Ms. Condillac with respect to the
above-mentioned Reasonable Accommodation decision, a copy of which is attached hereto
(Exhibit I). Kindly direct all correspondence regarding this matter directly to my attention.

        It is bewildering that Mr. Conerly issued this decision, despite receiving Ms. Condillac's
November 8, 2019, email communication retracting her request for reasonable accommodation
(Exhibit 2). My client's reasonable accommodation request as per that communication was to
telework five days per week, but she would appear for mediations and other in ADR in person
strategy meetings, requiring her physical presence.

        Ms. Condillac disputes that she cannot perform the essential functions of her GS-14
Assistant Ombudsman position. She most certainly can. Her anxiety issues are exacerbated by
her supervisor Albert Conerly. He never provided her the GS-14 Assistant Ombudsman position
duties; froze her out of mediations until very recently; commenced a totally unjustified 60 day
Performance Improvement Plan, which following her whistleblower complaint, caused Mr.
Conerly to issue her a letter that she was on track for success: that was the first written
communication to her by Mr. Conerly regarding the PIP.

       This event is perhaps the most striking and obvious act of retaliation. Mr. Conerly was
fully aware that Ms. Condillac retracted her reasonable accommodation request for reassignment.
The email was addressed to him. He's the person that issued the decision.




      8720 Georgia Avenue, Suite 210                                     II Broadway, Suite 615
      Silver Spring, MD 20910-3614                                       New York, NY 10004-1490
      0 301-328-7631 F 301-328-7638                                      0 800-209-2608 F 212-480-8560


                           www.morrisfischerlaw.com I morris@rnfischerlaw.com
        I believe Ms. Condillac's original accommodation request was made more than six
months ago. Given the process can take this long, we ask for this accommodation to be given on
an interim basis until the decision is made. We see no undue hardship to the agency in granting
this request. Kindly begin the process of accommodating this telework, reasonable
accommodation arrangement.

Sincerely,

1#tc,'L'LL&   .   fl.&cJ, cfLqL.


Morris E. Fischer, Esq.

cc: Charmaine Condillac
    Madeha Dastgir, Esq.
EXHIBIT 9
(/ ?'LLS.FOOD& DRUG
               A DM U'fl S TR ATIO N




Date:         November 27, 2019

To:           Charmine F. Condiflac, Associate Ombudsman
              Office of Operations
              U.S. Food and Drug Administration

From:         Albert Conerly, Jr., Chief Management Officer
              Office of Operations
              U.S. Food and Drug Administration

Subject:      ODAP and TELEWORK

 Effective immediately, based on the analysis of the Reasonable Accommodation Office, a
 review of your medical information and in accordance with the Rehabilitation Act of 1973,
the Americans with Disabilities Act Amendments Act (ADAAA) of 2008 and FDA's Policy
on Reasonable Accommodation under Section 2 of SMG 3130.2, I am rescinding your
ODAP. The decision is supported by the medical review and a review of the essential job
functions that determined that you are unable to perform the essential functions of your
job with or without an accommodation. Therefore, your telework is also being rescinded
and you will perform the following non-essential job functions:

Work with OCPR leadership to develop resources and plans to improve organizational
service capability and environment by:

        Identifying resources and compiling a list thereof to be used by OCPR staff to aid
        in making referrals to individuals seeking assistance to address their concerns
        Reviewing, compiling, and reporting on customer feedback from surveys issued
        following ADR service delivery

This will take effect on Monday, December 2, 2019.


Acknowledgement of Receipt

To acknowledge that you have received this notice, please sign and date in the space
below. Your signature does not mean that you agree or disagree with this memorandum.
By signing, you will not forfeit any rights to which you are entitled. Your failure to sign
will not void the contents of this memorandum.




Albert Conerty, Jr.                              Date

I acknowledge receipt of this memorandum




Charmine F. Condillac                            Date
EXHIBIT 10
                    USFOOD&DRUG
                    ADMNSTRATQN



Sent Via Email, USPS and Certified Mail


                                        k3I33 IJ.1WIIiIJI

DATE:              January 17, 2020

TO:                Charmaine Condillac, Associate Ombudsman, GS-0301-14
                   Ombudsman and Conflict Prevention and Resolution Staff
                   Office of Operations

SUBJECT:           PROPOSAL TO REMOVE

I am proposing that you be removed from your position as an Associate Omsbudsman,
GS-0301-14, atthe Food and Drug Administration (FDA). This proposed action is not a fmal
decision and, if found warranted, would not be effected any sooner than thirty (30) calendar days
from the date you receive this letter. This proposal is made in the interest of promoting the
efficiency of the service and the Federal Government and is effected in accordance with 5 U.S.C.
Chapter 75, 5 C.F.R. Part 752 and HHS Instruction 752.

This proposal is based on the following:

CHARGE: MEDICAL INABILITY TO PERFORM THE DUTIES OF YOUR POSITION
AS A RESULT OF A MEDICAL CONDITION.

Background:

On April 19, 2019, you submitted a request to the Reasonable Accommodation Office (RA),
seeking flexible time/schedule for medical treatment related to disability and reassignment, to
accommodate your medical condition. As an interim accommodation, I granted you telework
three (3) days per week. The other two (2) days you were required physically onsite at either
White Flint North (WEN) or White Oak (WO) for ADR-speciflc work including mediations,
facilitations, etc., or staff meetings. You were permitted to move your work at home days to
accommodate these onsite duties.

In accordance with FDA's Staff Manual Guide (SMG) 3130.2 - Procedures for Providing
Reasonable Accommodations for Individuals with Disabilities, a list of questions along with
your documentation was sent to the Federal Occupational Health Occupational Medicine
Consultant (FOH OMC) to be answered by your medical care professional(s). The answers to
the questions were designed to assist the agency in determining whether your medical conditions
rise to the level of a disability under the Rehabilitation Act of 1973 and the Americans with
Disabilities Act Amendments Act (ADAAA) of 2008.


U.S. Food & Drug Administration
10903 New Hampshire Avenue
Silver Spring, MD 20993
www.fdagov
The review of your reasonable accommodation request was completed, and an analysis was
provided. Based on the updated medical information received October 30, 2019, from the FOH
OMC, you have a medical condition which substantially limits major life activities and
functions, including thinking, concentrating, interacting with others, eating and sleeping. Based
on this information, your medical condition rises to the level of a disability as described by the
Rehabilitation Act of 1973, and the ADAAA of 2008, and you are cOnsidered a qualified
individual with a disability.

The FOil OMC opined that there are times when you feel unable to go to work, unable to
concentrate and focus on your work, and unable to make decisions, in addition to limiting
energy, appetite, and sleep. The FOil OMC opined that your symptoms are greatly exacerbated
by interactions with your supervisor. The FOB OMC opined that you seek to minimize time at
the office, and interaction with your supervisor, chiefly because of the affect that interaction with
your supervisor has on your symptoms.

Attendance in the office for duties that are not portable, and interacting with one's supervisor,
are essential functions of any position, and accommodations to make these unnecessary would
not be considered reasonable. The FOH OMC opined that at present, and for the foreseeable
future, you appear to be unable to perform the essential functions of your position, with or
without accommodation.

The FOH OMC Opined that therefore, reassignment to another vacant position, the
accommodation of last resort, would be medically reasonable. Based on the facts of this case,
the available medical information, a review of the essential job functions, the RA Office
maintained that if administratively feasible, without causing a direct threat to health and safety or
posing an undue hardship, management should grant you the alternative accommodation of
reassignment.

Based on the analysis of the RA Office, a review of your medical information and in accordance
with the Rehabilitation, Act of 1973, the Americans with Disabilities Act Amendments Act
(ADAAA) of 2008 and FDA's Policy on Reasonable Accommodation under Section 2 of SMO
3 130.2, as the decision-maker, I granted you reassignment as the reasonable accommodation of
last resort.

You submitted the completed Reassignment Questionnaire and provided the RA Office with a
copy of your current resume on November 7, 2019, and requested holding off "on processing the
questionnaire/application until I get back to you and give you the green light" to proceed. On
November 8, 2019, you emailed RA and stated that you would like to consult with your attorney,
and subsequently you stated that "you hereby retract your request for a reassignment as a
reasonable accommodation." On November 21, 2019, the agency began an internal vacancy
search for a suitable/comparable position for you.

On December 19, 2019, RA sent you and your attorney an email informing you that
"Reassignment as the reasonable accommodation was warranted as a last resort as it was
determined that you were unable to perform the essential furctions of your position, thus your
statement to retract your reasonable accommodation request for reassignment did not stop the
reassignment process which is based on your medical condition/limitations. If you have had a
chance to consult with your attorney, please advise if you desire to continue in the reasonable
accommodation reassignment process by close of business on Friday, December 27, 2019. If
                                                                                           21 Page
you do wish to. proceed with the reassignment action," RA would close the reasonable
accommodation request.

Due to a lack of response on your part, RA informed you and your attorney via email that as of
December 30, 2019, RA is closing the reasonable accommodation reassignment process.

In deciding to propose your removal, I have considered the impact your medical condition has on
your. ability to perform the essential functions of your position. The essential duties of your
position are as follows:

           Collaborates with officials to achieve constructive resolution to disputes; seeks fair
           and equitable solutions to employees problems; suggests approaches to address and
           manage conflict, suggest policy and procedural changes; helps to build constructive
           relationships by working to resolve disputes and making recommendations intended
           to create a more positive, work environment, thereby contributing to improved office
           productivity.
           Provide support to the Ombudsman in mediation disputes, and assisting tO resolve
           issues in a timely, fair, and impartial manner.
       0   Maintain neutrality in each, case and serve as an advocate for fair process and
           outcomes.
           Work closely with the Ombudsman on day to day operations.
       o   Provide advice and assistance to Ombudsman in making recommendations of
           resolutions to the staff.
           Collaborate with Ombudsmanin the development of short-and-long term resolutions
           and presents to 00 Senior Leadership.
           Represent Ombudsman in discussions and meetings related to matters of concern as
           deemed appropriate.
       o   Serve as a neutral third party in conflict resolutions and works to achieve fair and
           equitable solutions to problems.
       o   Collaborate with other Office of Operations and FDA offices on issues of general
           concern and interprets policies to help resolve conflict or make improvements in'the
           Office of Operations procedures.
       o   Assist in the mediation and/or negotiation of disputes occurring at all staff levels.
           Educates management and the general workforce, in the concepts and processes of
           conflict resolution either in one-on-one or group settings.
           Recommend approaches for addressing andmanaging conflict and collaborates with
           other Office of Operations offices on issues of general concern.
       o   Provide leadership in developing and implementing strategies for building and
            sustaining cooperative relations between 'managers and staff employees in the Office
           of Operations.
           Research, identif', and develop tools to be used to conduct assessments and
           evaluations of the organization's conflict climate.
       o    Work with leadership to develop plans to improve organizational environment.

    I have also carefully considered the following RA analysis subsequent to the FOH review:

       Based on the updated medical information received October 30, 2019, from the FOH
       OMC, you have a medical condition which substantially limits major life activities
       and functions, including thinking, concentrating, interacting with others, eating and
                                                                                        3J P age
       sleeping. The FOR OMC opined that there are times when you feel "unable to go to
       work, unable to concentrate and focus on your work, and unable to make decisions, in
       addition to limiting energy, appetite, and sleep." The FOil OMC opined that your
       symptoms are greatly exacerbated by interactions with your supervisor. Additionally,
       attendance in the office for duties that are not portable, and interacting with one's
       supervisor, are essential functions of any position, and accommodations to make these
       unnecessary would not be considered reasonable. The FOH OMC [further] opined that at
       present, and for the foreseeable future, you appear to be unable to perform the essential
       functions of your position, with or without accommodation.

Your inability to perform the essential functions of your job with or without an accommodation,
places an undue burden on other staff who must perform all the essential duties of your position
in addition to their own work.

Because you are unable to perform the functional requirements essential to the duties of your
position, I believe removal is the only remedy available that will promote the efficiency of
government service.

This letter is not a final decision. No decision on your removal from federal service will be
issued until you have had the opportunity to make a reply and avail yourself of the other rights
set forth below.

You have the right to reply to this proposal orally and/or in writing. You have seven (7) calendar
days following receipt of this letter to do so and may submit affidavits or other documentary
evidence in support ofyour reply. Additional time may be allowed to present your reply, if
requested in writing prior to the expiration of the period stipulated, stating your reasons for
desiring more time. Tiffany Branch is the Deciding Official in this case. Send your written
response and/or request to make an oral reply to:

                      Tiffany Branch
                      Executive Officer, for the Office of the Commissioner
                      tiffanv.branc]fda.hhs.gpv

You have the right to be accompanied, represented and advised by an attorney or other
representative of your choosing throughout the processing of this proposed action, although the
agency is not responsible for any expense you incur in this regard. Your choice of a
representative may be disallowed if the representative is an individual whose activities as a
representative would cause a conflict of interest or give rise to unreasonable cost to the
C3overmnent, or an employee whose priority work assignments preclude his orher release.

If you choose to be represented, you must identify in writing your designated representative prior
to presenting your oral reply or submitting your written reply. You, and your representative, are
entitled to have access to official records personal to you and relevant to the proposed action.




                                                                                        4Page
You and your designated representative are assured freedom from restraint, interference,
coercion, discrimination or reprisal in preparing and presenting your reply under the provisions
applicable to the processing of this action.

Any reply made by you or your representative will be given consideration in arriving at a final
decision. If you do not reply, a final decision will be based on the information of record. The
decision will be given to you in writing.

If you need assistance in dealing with any personal matters, you are advised that the Employee
AssistanceProgram (EAP) is available to provide confidential short-term counseling and referral
services atno cost. Further information on EAP services can be obtained by calling 1-800-222-
03 64, twenty-four (24) hours a day, seven (7) days a week.

If you have any questions regarding disability retirement benefits, you may contact the FDA
OHR Benefits and Retirements at OO-OHR-BENEFITS(FDA.HHS.G()V.

As soon as possible after your answer is received, or after expiration of the seven (7) calendar
day reply period, a written decision will be issued to you. No decision, however, will be
effectuated before thirty (30) calendar days of the date you receive this letter.

If you have any questions on this proposed notice, you may contact Celeste Smith, HR Specialist at
(240) 672-8018 or celeste.smith(tifda.hhs.gov for assistance.

                                              Sincerely,


                                                                            )7
                                             Albert Conerly, Jr.
                                             Chief Management Officer

Attachments

Receipt Acknowledgement:

To acknowledge your receipt of this notice, please sign and date in the space provided below.
Your signature does not mean that you agree or disagree with this notice, and by signing you will
not forfeit any rights to which you are entitled. Your failure or refusal to sign will not void the
contents of this document.




Employee Signature                                                   Date

cc: Tiffany Branch




                                                                                         SI Page
EXHIBIT 11
                                                                                                   Attachment 1


Smith, Celeste

From:                 Conerly, Albert
Sent:                 Friday, July 19, 2019 5:00 PM
To:                   Smith, Celeste
Subject:              FW: Reasonable Accommodation Request RA-FDAOC-203-19      Condillac

Importance:           High



My initial reply to Ms. Condillac.

Albert


From: Conerly, Albert
Sent: Friday, June 21, 2019 11:25 AM
To: Condillac, Charmaine <Charmaine.Condillac@fda.hhs.gov>
Cc: Thomas, Robert <Robert.Thomas@fda.hhs.gov>
Subject: Reasonable Accommodation Request RA-FDAOC-203-19 Condillac
Importance: High



Hi, Charmaine!

This is follow up to the June 18, 2019, communication I received from Mr. Robert Thomas, Lead Reasonable
Accommodation Specialist.

Mr. Thomas indicated that you have withdrawn your request for reassignment. Furthermore, you have
requested "to work remotely 100%, except for conducting mediations/facilitations etc. that require [you] to
physically attend." I recognize that your formal request for a reasonable accommodation has been submitted
for review, and that the agency is waiting for a response to that submission. Nevertheless, I have considered
your modified informal request and am providing the following response.

You are approved to work from home three (3) days per week. The other two (2) days you are required
physically on site at either White Flint North (WFN) or White Oak (WO) for ADR-specific work including
mediations, facilitations, etc., or staff meetings. You are permitted to continue to move your work at home
days to accommodate these onsite activities.

Please let me know if there are additional flexibilities needed to support your success.

Thank you for your attention!

Albert Conerly
                                                                                        Attachment 2


              US FOOD& DRUG
              ADMNSTRATON



Date:         November 6, 2019

To:           Albert Conerly
              Chief Management Officer
              Office of Operations
              U.S. Food and Drug Administration

From:         Robert J. Thomas
              Lead Reasonable Accommodation Specialist
              Office of Enterprise Management Services
              Office of Operations
              U.S. Food and Drug Administration

Subject:      Response to Charmine F. Condillac's Request for
              Reasonable Accommodation
              FDA Case Number: RA-FDACDRH-270-19

This memorandum serves as the official response to Ms. Charmine F. Condillac's request
for reasonable accommodation. The following          is   an analysis of the reasonable
accommodation review process that was conducted. The purpose of this analysis is to
assist and guide you through the decision-making process and to assist you with
responding to this request. The information in this memorandum is for your use and
should not be provided to the employee. It is used as a working document in determining
the appropriate accommodation(s) if the employee is found to be a qualified individual
with a disability in accordance with the Rehabilitation Act of 1973 and the Americans with
Disabilities Act Amendments Act (ADAAA) of 2008.

Regulatory Authority

In accordance with the Rehabilitation Act of 1973 and the Americans with Disabilities Act
Amendments Act (ADAAA) of 2008, Federal employers are required to provide reasonable
accommodation to an employee when she/he has demonstrated that they have a
disability based on having an impairment which substantially limits a major life activity or
bodily function as compared to an average person, and is qualified to perform the
essential functions of the job, with or without a reasonable accommodation.

Qualified Individual with a Disability

After it is determined that the employee has a disability, the agency considers whether
the employee is a qualified individual with a disability, that is, the employee can perform
the essential job functions, with or without a reasonable accommodation. If an employee
cannot perform his/her essential job functions after having been provided the
              US FOOD & DRUG
               DMNSTRATOW



accommodation(s), then she would no longer be considered qualified for the position.
However, if the employee can perform the essential job functions that would indicate that
she is a qualified individual with a disability.

Overview of Employee's Disability

On April 19, 2019, Ms. Condillac submitted a request to the Reasonable Accommodation
Office requesting flexible time/schedule for medical treatment related to disability and
reassignment, to accommodate her medical condition.

In accordance with FDA's Staff Manual Guide (SMG) 3130.2 Procedures for Providing
Reasonable Accommodations for Individuals with Disabilities, a list of questions along
with Ms. Condillac's documentation was sent to the Federal Occupational Health
Occupational Medicine Consultant (FOH OMC) to be answered by her medical care
professional(s). The answers to the questions are designed to assist the agency in
determining whether her medical conditions rise to the level of a disability under the
Rehabilitation Act of 1973 and the Americans with Disabilities Act Amendments Act
(ADAAA) of 2008.

Based on the updated medical information received October 30, 2019, from the FOH
OMC, Ms. Condillac has a medical condition which substantially limits major life activities
and functions, including thinking, concentrating, interacting with others, eating and
sleeping. Based on this information, Ms. Condillac's medical condition rises to the level
of a disability as described by the Rehabilitation Act of 1973, and the ADAAA of 2008,
and she is considered a qualified/nd/v/dual with a disabiity therefore, the agency
is required to consider providing reasonable accommodations for her.

The FOH OMC opined that from a previous case (FOH Tracking #19-16361), their files
only contain a medical release to initiate communication with her medical care providers,
but only regarding information pertaining to the period between January 2016 and April
20, 2019. In the previous medical review (August 2019), the FOH OMC stated that per
Ms. Condillac's request, her medical care professional was provided a list of written
questions; however, a response was not received until late October 2019.

The FOH OMC opined that there are times when Ms. Condillac feels unable to go to work,
unable to concentrate and focus on her work, and unable to make decisions, in addition
to limiting energy, appetite, and sleep. The FOH OMC opined that her symptoms are
greatly exacerbated by interactions with her supervisor.

The FOH OMC opined that Ms. Condillac seeks to minimize time at the office, and

interaction with her supervisor, chiefly because of affect that interaction with her
  /            USFOOD&DRUG
              ADMNSTRATION




supervisor has on her symptoms.

The FOH OMC opined that relationships problems with a supervisor, however severe, are
addressed administratively, rather than through the disability accommodation process.
Additionally, attendance in the office for duties that are not portable, and interacting with
one's supervisor, are essential functions of any position, and accommodations to make
these unnecessary would not be considered reasonable. The FOH OMC opined that at
present, and for the foreseeable future, Ms. Condillac appears to be unable to perform
the essential functions of her position, with or without accommodation. The FOH OMC
opined that therefore, reassignment to another vacant position, the accommodation of
last resort, would be medically reasonable.

OEEO Review

Based on the facts of this case, the available medical information, a review of the essential
job functions, the Reasonable Accommodation Office maintains that if administratively
feasible, without causing a direct threat to health and safety or posing an undue hardship,
management should grant Ms. Condillac the alternative accommodation of reassignment.
Please have Ms. Condillac review the attached FDA Reassignment Policy for
more information and complete the Reassignment Questionnaire and provide
the Reasonable Accommodation Office with a copy of her current resume
within ten (10) business days.

The Reasonable Accommodation Offlcethaintains no medical documentation
was 1received and no medical need was established for the addition al
requested accommodations (See Background BeIowJ

       An office;
       A1anguage interpreter/translation services for attendance at meetings;
       The use of a transcription devic9 or a representative who can transcribe
       the discussion in the way of an interim accommodation,
       A device that you could use t recora and play back your supervisor's
       instrUctions

Additionally, the interactions between employee and supervisor should be
handled administratively.

Background

       On September 26, 2019, Ms. Condillac responded that she would have her health
       providers send all related documentation directly to FOH. No documents were
       received by FOH. Subsequently, a response from the medical care
/          Us FOOD& DRUG
           ADM!NSTRATON




    professional was not received until late October2019.

    On September 3, 2019, Mr. Albert Conerly/Supervisor emailed Ms. Condillac in
    reference to her request for an office; however, Ms. Condilac did not provide
    any further information and/or documentation pertaining to the
    request.

    On August 16, 2019, Ms. Condillac was informed that the FOH Occupational
    Medicine Consultant did not receive a response for further information from her
    medical care professional who was contacted per her specific request. Ms.
    Condillac was contacted and requested to please contact the medical care
    professional and request that he/she provide the written response to the FOH
    OMC's request for information, within three (3) business, August 21, 2019.
    Additionally, Ms. Condillac was advised that if the response has not been
    received, the medical review will be completed with the available
    information.

    On September 6, 2019, Ms. Condillac sent an email to Mr. Conerly, "I am
    requesting the use of a transcription device or a representative who can transcribe
    the discussion in the way of an interim accommodation based on my acute anxiety
    in interacting in these meetings and the inordinate coercion to engage in these
    events that are having a tremendous impact on my health. Without this
    assistance, I am unable to participate and perform the essential and non-essential
    functions of my position that are being mandated by you. As you are aware, the
    last time I was rushed to the hospital. In the way of medical documentation my
    healthcare provider is working on providing the required documentation as part of
    the previous request for a reasonable accommodation. Thank you for your
    cooperation and agreement! Cha rmaine."

    Additionally, Ms. Condillac stated, "A device that I can use to record and play back
    your instructions will be very useful. I was inspired by the video I watched. Its
    commendable how adaptable organizations have become when dealing with
    employees with disabilities! I found this wonderful video that shares some brilliant
    insights on how the Agency was and presumably still is working with individuals
    with disabilities. httrs: //www.youtube.com/watch?v=C2QBO5kOT5o&t= 628s."

    Ms. Condillac was requested to provide medical documentation to support her
    request of interpreting services; however, she did not respond to the request.
    Subsequently, no medical need for the requested accommodation could
    be established.

    On July 30, 2019, Ms. Condillac sent an email to Ms. Denise Kight, CI & CT/FDA
               US FOOD&DRUG
               ADMNRATON


       Interpreting Services Program Manager and Staff Interpreter requesting
       information on process for requesting a language interpreter/translation services
       for attendance at meetings and         is   a part of request for RA (reasonable
       accommodation) for intermittent hearing/speech impairment. Ms. Kight informed
       Ms. Condillac that when a deaf employee needs either ASL (American Sign
       Language) interpreting coverage or captioning (often referred to as CART
       (Communication Access Realtime Translation)), they will submit a request to the
       Interpreting.Services@oc.fda.ciov email box. Ms. Kight provide five (5) template
       examples of types of requests for Ms. Condillac to review. Mr. Conerly
       acknowledged via email to Ms. Condillac that he was in receipt of her request for
       interpreting services. Ms. Kight advised Ms. Condillac that the services provided
       by the program are centrally funded via appropriated funds             specifically
       earmarked for communication needs for FDA's deaf and hard of hearing
       population. Ms. Kight stated that the ISP/s unable to provide services for
       any individual whose disability is other than deafness or hard of hearing
       related. Should it transpire that, via an approved reasonable accommodation
       request, captioning services are needed/granted, I'm happy to provide vendor
       information. Ms. Condillac informed Ms. Kight via email that upon consultation, I
       have determined that what I need in the way of assistive technology is a
       transcription service/device. I've checked with some of the resources provided by
       Mr. Thomas (JAN etc.) and existing approved technology used at FDA and it
       appears that this will most appropriately accommodate my current needs.

*NOTE:    Certification by the Reasonable Accommodation Office and
Management. All other attempts at reasonable accommodation have been
exhausted and it has been concluded that reassignment is the only available
option left to explore.

Decision-Maker Options

While the agency has a legal obligation to accommodate qualified individuals with
disabilities, I would like to reiterate that you are the supervisor and/or decision-maker
and the decision rests fully with you. In accordance with FDA's Staff Manual Guide 3130.2
  Processing Reasonable Accommodation Requests, regardless of whether the request
was originally made orally or in writing, the review/analysis for the request for reasonable
accommodation must be responded to and either granted, denied or an offer for an
alternative accommodation pursued within 15-business days from date of receiving this
memorandum. Please be aware that any delay in meeting the time-frame could
potentially expose the agency to liability in litigation. Also, as part of the decision-making
process, please continue to have discussions with Ms. Condillac as it relates to her
reasonable accommodation. If you wish to review the FDA's Staff Manual Guide 3130.2
reasonable   accommodation procedures,       please   click of the     below link:
              US FOOD & DRUG
              ADMINSTRATON




www.fda .ciov/AboutFDA/ReportsManualsForms/StaffManualGuides/ucm201324.htm.

If you agree with the review/analysis or would like to offer alternative accommodations,
please let me know and I will assist you in developing the appropriate decision
memorandum. In the interim, I have provided a draft decision letter for your review.

If you disagree with the review/analysis and fail to offer an alternative accommodation,
you should be prepared to articulate why providing accommodations to Ms. Condillac
would pose an undue hardship on the agency. An undue hardship means that providing
a particular accommodation would cause significant difficulty or expense to the agency.
A determination of an undue hardship is always made on a case-by-case basis,
considering factors that include the nature and cost of the reasonable accommodation
needed, and the impact of the reasonable accommodation on the agency's operations.
Should you deny the request for reasonable accommodation, it is advisable that you
contact me before advising Ms. Condillac of your decision. I will assist you in crafting a
denial letter to issue to her based on your reasons for undue hardship. Please be aware
that Ms. Condillac has appeal rights which include requesting reconsideration from upper
management and/or filing an informal and formal EEO complaint.

Please note that we do not provide medical documentation that is associated
with this review/analysis directly to you. Also, please be aware that any
medical information that is shared with you either by Ms. Condillac or me must
be keot confidential. Disclosure of this information to someone who doesn't
have a business need to know, may be a per se violation of the Rehabilitation
Act of 1973.

In addition, there are several resources available to assist you in identifying the
appropriate accommodation or alternative.

          Department of Defense (DOD) Computer/Electronic Accommodations Program
(CAP) assists in making training centers accessible and the training experience positive
for participants with disabilities; Improve employees! accessibility options and working
conditions; provides computer related equipment to employee at no cost to the agency.
Telephone: 703-614-8416; VP: 571-384-5629; Email: cap@mail.mil; Website:
http://www.cap.mil;

        The U.S. Department of Agriculture (USDA) established the Technology &
Accessible Resources Give Employment Today (TARGET) Center which utilizes the power
of technology and provide impactful services related to improving accessibility and
contributing to the complete employment experience of individuals with disabilities.
Telephone: 202-720-2600; https: //www.targetcenter.d m . usda .qov/;
       Job Accommodation Network (JAN) is a source of free, expert and confidential
              US FOOD& DRUG
              ADMNSTRA1ON



guidance on workplace accommodations and disability employment issues; Telephone:
1-800-526-7234; www.jan.wvu.edu; www.askian.org.

       . U.S. Access Board promulgates standards on accommodation person in
buildings and other settings; Telephone: (202) 272-0080; https : //www.access-
board.ciov.

Finally, please remember that requesting a reasonable accommodation is the right of
every employee under the Rehabilitation Act of 1973. It is unlawful for a decision-maker
or manager to retaliate against an employee for exercising this right. Please be
aware that if an employee suspects that the decision-maker has engaged in retaliation,
she/he may contact an EEO counselor and initiate the EEO complaint process.

If you have any questions about this memorandum or the reasonable accommodation
process, please feel free to contact me at (301) 796-9406, or by email at
Robert.Thomas©fda hhs.ciov.
                    .
                                                                                         Attachment 3.



  7               US F000&DRUG
                  ADM!NSTRATON




Date:            November 12, 2019

To:              Charmine F. Condillac
                 Associate Ombudsman
                 Office of Operations
                 U.S. Food and Drug Administration

From:            Albert Conerly
                 Chief Management Officer
                 Office of Operations
                 U.S. Food and Drug Administration

Subject:         Response to Request for Reasonable Accommodation
                 FDA Case Number: RA-FDACDRH-270- 19

This memorandum is in response to the review of your reasonable accommodation which
was submitted to the Reasonable Accommodation Office on April 19, 2019, requesting
flexible time/schedule for medical treatment related to disability and reassignment, to
accommodate your medical condition. Additionally, you requested the following
accommodations:

          An office;
      o   A language interpreter/translation services for attendance at meetings;
          The use of a transcription device or a representative who can transcribe the
          discussion in the way of an interim accommodation;
      o   A device that you could use to record and play back your supervisor's instructions.

The review of your reasonable accommodation request has been completed and an
analysis provided. Based on the analysis of the Reasonable Accommodation Office, a
review of your medical information and in accordance with the Rehabilitation Act of 1973,
the Americans with Disabilities Act Amendments Act (ADAAA) of 2008 and FDA's Policy
on Reasonable Accommodation under Section 2 of SMG 3130.2, as the decision-maker, I
am granting you reassignment as the reasonable accommodation of last resort.

The decision is supported by the medical review and a review of the essential job
functions that determined that you are unable to perform the essential functions of your
job with or without an accommodation.

Additionally, the review/analysis maintains no medical documentation...was received and
no medical need was established for the additional requested accommodations:

          An office;
 r-
         A language interpreter/translation services for attendance at meetings;
     o       The use of a franscrition device or a representative who can transcribe the
         discussion in the way of an interim accommodation; and
         A device that you could use to record and play back your supervisor's instructions.

Please review the attached FDA Reassignment Policy for more information and cothplete
the Reassignment Questionnaire and provide the Reasonable Accommodation Office with
a copy of your current resume within ten (10) business days. Please send the documents
to: ReasonableAccommodation(Ufda.fijov.

*NOTE:    Certification by the Reasonable Accommodation Office and
Management. All other attempts at reasonable accommodation have been
exhausted and it has been concluded that reassignment is the only available
option left to explore.

This memorandum officially addresses your request for reasonable accommodation that
has been processed in accordance with SMG 3130.2, FDA's Procedures for Providing
Reasonable Accommodations for Individuals with Disabilities.

Should your medical condition change or should you require further accommodations,
please be sure to let me know immediately. Should you have any questions about the
decision in this memorandum, please raise them with me. If you have questions about
the reasonable accommodation process, please contact Mr. Robert J. Thomas Reasonable
Accommodation       Specialist  at      (301)796-9405,      or      by    email   at


1.   If you wish to seek reconsideration of this decision, you may take the following
steps:

          The request for reconsideration will be submitted to the original
decision-maker; within five business days;

         o If the original decision-maker denies the request for reconsideration,
the individual will present the request to the next level supervisor who will respond to the
request within ten business days;
       o   If the original decision is not reversed, the request for reconsideration will be
elevated to the next management official within the chain of command who will, in turn
respond within ten business days;

         2.   You may seek reconsideration    of   the denial of your request by choosing
from the options listed below:
                 U.S FOOD & DRUG
                 A DMN STR AU ON




       o   To pursue an EEO discrimination complaint under 29 C.F.R. 1614, by
contacting an EEO Counselor, at (301)796-9400, to initiate discrimination complaint
counseling within 45 days from the date of this notice of denial or;

      o  Bargaining unit employees may file a grievance under the Collective
Bargaining Agreement, Article 45, within the specified time frame or;

       o Non-bargaining unit employees may submit a Dispute Filing under Instruction
771-1, Administrative Grievance Procedure, within the specified time frame or;

       o   To pursue Merit Selection Promotion Board (MSPB) appeal procedures or;

            Contact the Conflict Prevention and Resolution Office at (301)796-9415 and
initiate the Informal Mediation Process.

Acknowledgement of Receipt

To acknowledge that you have received this notice, please sign and date in the space
below. Your signature does not mean that you agree or disagree with this memorandum.
By sighing, you will not forfeit any rights to which you are entitled. Your failure to sign
will not void the contents of this memorandum.




Albert Conerly                                  Date
                          U   V

I acknowledge receipt of this memorandum


                       //
                                                    //:JZ         1


Charmine F. Condillac                           Date!         I
                                                                                                  Attdchment 4




         Guidance on Reassignment as a Reasonable Accommodation
The following FDA procedures are applicable when providing a reassignment as a reasonable
accommodation:

Purpose
In accordance with the Equal Employment Opportunity Commission's (EEOC) Enforcement
Guidance on Reasonable Accommodation and Undue Hardship under the Americans with
Disabilities Act, reassignment may be used as a form of reasonable accommodation.
Reassignments will be provided to an employee who, because of a disability, can no longer
perform the essential functions of his/her current position, with or without reasonable
accommodation.

Before contemplating reassignment as a reasonable accommodation, the Agency should first
exhaust accommodations that would enable an employee to remain in his/her current
position. It is required only after it has been determined that there are no effective
accommodations that would enable the employee to perform the essential functions of his/her
current job, or if all other possible accommodations would impose undue hardship. Neither
the FDA nor the ADAAA requires an agency to create a new position or move other
employees from their jobs to create a vacancy.

Determining Employee Qualification

Reassignment is available only to "qualified" current employees, not to applicants or former
employees. An employee is deemed "qualified" for a new position ifs/he:
    I. Satisfies the requisite skill, experience, education, and other job-related requirements
         of the position; and
    2.   Can perform the essential functions of the new position, with or without reasonable
         accommodation.
The employee does not need to be the best-qualified individual for the position in order to
obtain the reassigned position (Outlined in the Enforcement Guidance: Reasonable
Accommodation and Undue Hardship Under the American with Disabilities Act). There is no
obligation for the Agency to assist the individual to become qualified, and is not required to
provide training so that the employee acquires the necessary skills to obtain a new position.
The Agency is required to provide an employee with a disability, who is being reassigned,
with any training that is normally offered to anyone hired for or transferred to a position.
Documentation

All requests for reassignment under the reasonable accommodation provision must include
the following documentation:

    I. A copy of the employee's resume;
    2. A completed FDA Reassignment Questionnaire; and
    3. Certification by the Certification by the Reasonable Accommodation Office and
        Management that all
other attempts at reasonable accommodation have been exhausted and it has been concluded
that reassignment is the only available option left to explore.

An FDA Reasonable Accommodation Specialist (RAS) will forward the above
documentation to the Office of Human Resources (OHR) so that a determination can be made
as to which positions the employee is qualified for. The RAS may need to work with a
Federal Occupational Health physician in order to make a final decision as to whether
positions deemed feasible by OUR fit the needs of the employee as reasonable
accommodation.

Position Eligibility

Reassignments may be made only to "vacant", funded positions. A "vacant" position is
defined as a position available when the employee asks for, reasonable accommodation, or
that the employer is certain will become available within a reasonable amount of time. A
"reasonable amount of time" should be determined on a case-by-case basis considering
relevant facts, such as whether the employer based on experience, can anticipate that an
appropriate position will become vacant within 60-days. A position is also considered vacant
if an employer has posted a notice or announcement seeking applications for that position, or
up to the time the position has been filled. Employers are not required to create new positions
or move other employees from their jobs in order to create a vacancy.

The employer will reassign the individual to an available vacant position for which the
employee is qualified that is equivalent in terms of pay, status, or other relevant factors (e.g.,
benefits, geographical location, etc*). If there is not a vacant equivalent position, the
employer will reassign the employee to a vacant lower-level position for which the individual
is qualified. *Assuming there is more than one vacancy for which the employee is capable,
the employer will place the individual in the position that is most comparable to the
employee's current position in terms of pay, status, etc. If it is unclear which position is most
equivalent, the employer should consult the employee about his/her preference before
determining the position to which the employee will be reassigned. If preference cannot be
established, the employee will be placed in the position which best fits his/her qualifications
and limitations, as determined by the Deputy Commissioner for Operations in consultation
with the Center Executive Officer or designee. In situations where the employee is reassigned
to a lower graded position, the employer is not required to pay the individual's original
salary.

*NOTE: In identifying a reassignment position, the information provided by the
employee in the FDA Reassignment Questionnaire has to be taken into account.

Position Identification

The Reasonable Accommodation Specialist will collaborate with the Executive Officer of the
affected Center to identify vacant positions in the Division/Office/Center for which the
employee may be qualified based on the review of the employee's resume by HR. If no such


 EEOC Enforcement Guidance: Reasonable Accommodation and Undue Hardship. October 17, 2002.



                                                                                                 2
vacancies exist within the Center, or are projected to be available, the Reasonable
Accommodation Specialist will collaborate with OHR to advise them of the employee's
limitations and to determine feasible vacancies within the Agency/Department. The
employee will be reassigned to a vacant position within the Agency/Department based on the
review of the employee's resume by HR. If it is determined that a suitable position exists in
a different FDA Center, the Reasonable Accommodation Specialist will notify the Executive
Officer and will forward the employee's resume to the hiring manager.

When no vacancy is found within the Agency, a request to reassign the employee must be
submitted through the Deputy Commissioner for Operations. The Deputy Commissioner for
Operations or designee becomes the decision-maker when this occurs. A search for a vacant
position is then conducted at the Department.

 * NOTE: The search for a vacant position should not exceed a 60-day period. If a vacancy is
found within the original office for which the employee qualifies within the 60-day period
then the employee will be reassigned to that position in his/her original office.

Acceptance/Declination of Reassignment

When an appropriate position is identified and all qualifications are met, an offer of
reassignment will be presented to the employee. The employee may accept or reject the
reassignment; however if the individual declines the offer, then the Agency has met its
reasonable accommodation obligation. Consequently, the employee is no longer entitled to
additional reasonable accommodation and may be terminated because she/he can no longer
perform the essential functions of the job.

The Division/Office/Center, which has a suitable vacancy for the qualified employee, has an
obligation to accept the individual's reassignment. Refusal by a Division/Office/Center to
accept the reassignment may be construed as a denial of reasonable accommodation thereby
placing the Agency at risk for liability and possible litigation.

Confidentiality Requirements

FDA managers and supervisors may only be told about necessary restrictions pertaining to
the work or duties of an employee requesting reassignment as a reasonable accommodation.
Any information beyond this may be considered a breach of confidentiality and/or violate the
Rehabilitation Act of 1973 as well as the American with Disabilities Act Amendments Act
(ADAAA) of 2008. As the Agency is committed to protecting itself at all times from
litigation.

Managers are encouraged to rely on the information contained in the recommendation from
the RAS. Please note that medical documentation associated with requests for reasonable
accommodation is not provided to management. Medical documentation can contain
information that is unrelated to the request for reasonable accommodation.




                                                                                           3
                                                                                                               Attachment 5



Smith, Celeste

From:                 Conerly, Albert
Sent:                 Friday, November 8, 2019 3:09 PM
To:                   Smith, Celeste
Subject:              FW: RA Matters Follow Up (11.08.19)

Importance:           High



FYI


Albert


From: Condillac, Charmaine
Sent: Friday, November 08, 2019 3:07 PM
To: Thomas, Robert <Robert.Thomas@fda.hhs.gov>; Conerly, Albert <Albert.Conerly@fda.hhs.gov>; Branch, Tiffany
<Tiffany.Branch@fda.hhs.gov>
Cc: Morris E. Fischer <morris@mfischerlaw.com>
Subject: FW: RA Matters Follow Up (11.08.19)
Importance: High


Dear Mr. Thomas, please be advised that I am hereby retracting my request for a reassignment as a Reasonable
Accommodation. As per my prior requests contained in my application and ongoing attempts at interactively dialoging
with Agency personnel, as an accommodation, I am requesting the following:

         Telework 5 days per week and come to campus/FDA facilities to conduct all ADR strategies that are conducted in
         person
         Ability to use assistive technology (Cisco Jabber, WebEx) to participate in virtual ADR strategies {since I don't
         have a private office space to conduct these confidential discussions} and also as part of my requested
         accommodation.
         Please advise at your earliest convenience if I need to modify the form and the process in which I can obtain
         the FOH recommendation and associated documentation.
              o Note My requests for a Reassignment out of a Hostile Work Environment were/are part of the Agency s
                   Anti-Harassment Policy




From: Condillac, Charmaine
Sent: Friday, November 08, 2019 9:30 AM
To: Thomas, Robert <Robert.Thomas@fda.hhs.gov>; Conerly, Albert <Albert.Conerly@fda.hhs.gov>; Branch, Tiffany
<Tiffany.Branch@fda.hhs.gov>
Cc: Morris E. Fischer <morris@mfischerlaw.com>
Subject: RE: RA Matters Follow Up
Importance: High
Dear Mr Thomas, as per my email of yesterday (11 7 19), i'd like the opportunity to consult with my attorney regarding
the submission below and get back to you. Therefore, please hold off on processing thequestionnaire/appIication until
I get back to you and give 'ou the green light.

At this point the questionnaire I've submitted is null and void until either I or my attorney get back to you/Agency
personnel. My concern relates to the policy that you've submitted for my review and its relationship to the SMG and
HHS/FDA policy and a statement that I acknowledge by asking for a reassignment that "I am unable to perform the
essential functions of my position as they are described in the PD"
         I've never made this statement and in an effort to deal with the ongoing harassment and hostile work
         conditions that have directly contributed to my medical condition and my subsequent request for an
         accommodation, I will not be compelled to agree to this mischaracterization of the facts. Furthermore, it is my
         hope that the entire spectrum of recommendations made by FOH be disclosed to me immediately.

        My continued concern is that once again like many prior/recent actions, the approval of the RA that lasted a
        year, is being utilized to push me out of my position and employment at FDA, based on the statement "the
        employee is no longer entitled to additional reasonable accommodation and may be terminated because
        she/he can no longer perform the essential functions of the job."




Per my email to Albert, I requested critical information from him,
         Albert I would greatly appreciate your/the Agency s definition of the essential functions of my current position
       so that I can make an informed position and proceed accordingly Please know that I have never contended that
       I'm unable to perform the essential functions of my position as its described in my PD as a GS-14 Associate
       Ombudsman. Please understand that my FMLA and FOH medical documentation states a difficulty in engaging
       in highly "adversarial engagements with you and the staff and the hostile work environment" that's been proven
       to exacerbate my stress and anxiety. More notably, both of my health care providers have firmly asserted in
       communication/documentation provided to FOH's Medical Consultant Dr. Feeks, that they believe me to be
       highly competent and fully capable of excelling in the work as its described in my PD. May I once again request
       a copy of the FOH recommendation that's been submitted to FDA?

        Getting the essential functions of the position from you would be greatly appreciated.




                             _
        I am attaching the current PD for my position and my resume (that outlines the work I did as an ombuds
        between 2014-2015) for your review and consideration in my request above.

              iii


Very gratefully,
Charmaine

From: Thomas, Robert
Sent: Friday, November 08, 2019 9:06 AM
To: Condillac, Charmaine <Charmaine.Condillac@fda.hhs.gov>
Subject: RE: RA Matters Follow Up
Good Morning Ms. Condillac,

I have received your documents and will request HR a 30 day vacancy to include the criteria you indicated on
the RA Questionnaire.


Robert J. Thomas
Lead Reasonable Accommodation Specialist
Office of Operations
U.S. Food and Drug Administration
Direct: 301-796-9406
Office: 240-402-1650
Fax:      301-847-8607
Robert.Thornas(Ift1a.hhs.gov

<<OLE Object: Picture (Device Independent Bitmap)>>




From: Condillac, Charmaine
Sent: Thursday, November 07, 2019 4:18 PM
To: Thomas, Robert <RobertThomas@fda.hhs.gov>; Conerly, Albert <AlbertConerIyfda.hhsgov>
Cc: Morris E. Fischer <morris@mfischerlaw.com>
Subject: FW: RA Matters Follow Up
Importance: High



Dear Mr. Thomas, I'd like the opportunity to consult with my attorney regarding the submission below and get back to
you. Therefore, please hold off on processing the questionnaire/application until I get back to you and give you the
green light.

Very gratefully,
Charmaine

From: Condillac, Charmaine
Sent: Thursday, November 07, 2019 1:19 PM
To: Conerly, Albert <Albert.Conerly@fda.hhs.gov>; Thomas, Robert <RobertThomas@fda.hhs.gov>
Cc: Morris E. Fischer <morris@mfischerlaw.com>
Subject: FW: RA Matters Follow Up
Importance: High


Albert, thank you for providing the documents below!

Mr. Thomas, kindly find the completed questionnaire and my resume attached.

<<File: RA Questionnaire 2019.docx>> <<File: RA Reassignment Policy.doc>>

From: Conerly, Albert
Sent: Thursday, November 07, 2019 12:55 PM
To: Condillac, Charmaine <Charmaine.CondilIacfda.hhs.gov>
Cc: Thomas, Robert <RobertThomas@fda.hhs.gov>
Subject: RA Matters Follow Up
Importance: High

Good Afternoon, Charmaine!

I have received the updated RA package from Mr. Thomas, and I intend to meet with you to go over the
response on Tuesday, November 12th at 1:30PM. You have already accepted the meeting invitation.

Please read the attached policy document for more information about the RA process and follow the guidance
therein. I have attached the RA questionnaire, which is referenced in the policy document. Note that you
have 10 business days from the date of this email to provide the required documents to Mr. Thomas.

Thank you for your attention and cooperation!

Albert
<<File: Condillac RA Questionnaire 2019.docx>> <<File: Charmaine Condillac Resume (2018).pdf>>
                                                                                      Attachment 6


Smith, Celeste

From:             Conerly, Albert
Sent:             Friday, December 20, 2019 8:46 AM
To:               Smith, Celeste
Subject:          FW: Reasonable Accommodation Request RA-FDAOC-203-19    Condillac



lI
From: Thomas, Robert <Robert.Thomas@fda.hhs.gov>
Sent: Thursday, December 19, 2019 1:03 PM
To: Conerly, Albert <Albert.Conerly@fda.hhs.gov>
Subject: FW: Reasonable Accommodation Request RA-FDAOC-203-19 Condillac


FYI


Robert J. Thomas
Lead Reasonable Accommodation Specialist
Office of Enterprise Management Services
Office of Operations
U.S. Food and Drug Administration
Direct: 301-796-9406
Office: 240-402-1650
Fax:    301-847-8607
Robert.lhomas@fda.hhs.gov




From: Thomas, Robert
Sent: Thursday, December 19, 2019 1:01 PM
To: Condillac, Charmaine <Charmaine.Condillacfda.hhs.gov>
Cc: 'Morris E. Fischer' <morris@mfischerlaw.com>
Subject: Reasonable Accommodation Request RA-FDAOc-203-19 condillac


Good Afternoon Ms. Condillac,

The FOH Medical Review and the Ra Analysis are not releasable to you under the
Reasonable Accommodation process. Your essential job functions are in your
position description.

On November 7, 2019, you were issued the Decision Letter in reference to your
reasonable accommodation request, which you acknowledged on November 12,
2019. The decision indicated that based on your medical condition/limitations you
were unable to perform the essential functions of your position as GS-0301-14
Associate Ombudsman, with or without an accommodation. Thus reassignment as
the reasonable accommodation was warranted. You were required to provide a copy
of your current resume and to complete the Reasonable Accommodation
Questionnaire, which you provide to me on November 7, 2019 and requested
holding off on processing the questionnaire/application until you get back to me
give me the green to proceed. On November 8, 2019, you emailed and stated that
you would like to consult with your attorney, subsequently stating the you hereby
retract your request for a reassignment as a reasonable accommodation.

Reassignment as the reasonable accommodation was warranted as a last resort as it
was determined that you were unable to perform the essential functions of your
position, thus your statement to retract your reasonable accommodation request for
reassignment did not stop the reassignment process which is based on your medical
condition/limitations.

If you have had a chance to consult with your attorney, please advise if you desire to
continue in the reasonable accommodation reassignment process by close of
business on Friday, December 27, 2019. If you do wish to proceed with the
reassignment action, I will close the reasonable accommodation request and refer
any further action to your supervisor and the Human Resources Specialist.

Respectfully,


Robert J. Thomas
Lead Reasonable Accommodation Specialist
Office of Enterprise Management Services
Office of Operations
U.S. Food and Drug Administration
Direct: 301 -796-9406
Office: 240-402-1650
Fax:     301 -847-8607
Robert.Thomas@fdahhs.gov




                                           2
                                                                                Attachment 7


Smith, Celeste

From:            Thomas, Robert
Sent:            Monday, December 30, 2019 12:16 PM
To:              Conerly, Albert
Cc:              King, Michelle (FDA); Smith, Celeste
Subject:         Reasonable Accommodation Request RA-FDAOC-203-19   Condillac



Good Morning Mr. Conerly,

I did not received a response from Ms. Condillac as requested by close of business
on Friday, December 27, 2019, in regards to the reasonable accommodation
reassignment. I informed her and her attorney via email that of as of today, I am
closing the reasonable accommodation reassignment process due to lack of
response on her part. The disposition of your response accommodation request is
now in the your hands. I am available to discuss, if needed.

Respectfully,


Robert J. Thomas
Lead Reasonable Accommodation Specialist
Office of Enterprise Management Services
Office of Operations
U.S. Food and Drug Administration
Direct: 301-796-9406
Office: 240-402-1650
Fax:    301-847-8607
Robert.Thomas@fda.hhs.gov




                                                 1
                                                                                        Attachment 8




                          ESSENTIAL DUTIES

Collaborates with officials to achieve constructive resolution to disputes; seeks fair and
equitable solutions to employees? problems; suggests approaches to address and manage
conflict, and suggest policy and procedural changes; helps to build constructive
relationships by working to resolve disputes and making recommendations intended to
create a more positive work environment, thereby contributing to improved office
productivity.

Provide support to the Ombudsman in mediation disputes, and assisting to resolve issues
in a timely, fair, and impartial manner

Maintain neutrality in each case, and serves as an advocate for fair process and outcomes.

Work closely with the Ombudsman on day to day operations

Provide advice and assistance to Ombudsman in making recommendations of resolutions
to the staff

Collaborate with Ombudsman in the development of short-and-long term resolutions and
presents to 00 Senior Leadership.

Represent Ombudsman in discussions and meetings related to matters of concern as
deemed appropriate.

Serve as a neutral third party in conflict resolutions and works to achieve fair and
equitable solutions to problems.

Collaborate with other Office of Operations and FDA offices on issues of general
concern and interprets policies to help resolve conflict or make improvements in the
Office of Operations procedures.

Assist in the mediation and/or negotiation of disputes occurring at all staff levels.
Educates management and the general workforce, in the concepts and processes of
conflict resolution either in one-on-one or group settings.

Recommend approaches for addressing and managing conflict and collaborates with
other Office of Operations offices on issues of general concern.

Provide leadership in developing and implementing strategies for building and sustaining
cooperative relations between managers and staff employees in the Office of Operations.
Research, identify, and develop tools to be used to conduct assessments and evaluations
of the organization's conflict climate.

Work with leadership to develop plans to improve organizational environment.
                                                                                                                                                                                                                                    Attichrnent9

                                                                                                                                                                                                                      Ii.    Aqeacy Position No.
    POSITION DESCRIPTION (Please Read Instructions on the Back).
    2. Reason for Submission                                 Service                  4Employing OfficeLocation                               .    Duty Station                                                   .     i. OPM Certification No.
           URedescription                     New       .'     Hdqtrs. fl Field            Silver Spring,            MD                           Bethesda,           MD
           LiReestablishment                                                               Fair Labor Standorcs Act                               Financial Statements Required                                              Subject to IA Action
                                    Li Othe                                            .
                                                                                                                                              .




                                                                                                                                                        Executive Personnel              Employment
                                                                                                                                                                                                                        I.




    Explanation 'Show any positions réptaced                                                     Exempt         ..    Nonexempi                        Francjal Disclosure        Francial Interests                        Yes           No
                                                                                       0, Position Status


                                                                                            .1
                                                                                                 Competitive
                                                                                                 Excepted iSpec/fv in Remarks)
                                                                                                                                              1.       Position tm 2. Sensitivity
                                                                                                                                                        SupervisorY

                                                                                                                                                       IMeneeeriat
                                                                                                                                                                                               Ele                      3. Competitive Level Code


                                                                                                                                                                                                                        4. Agency LIsa
                                                                                                                                                                      :       2--Noncritical        4--Spcdal
                                                                                                 SES Gen.)            SES iCR)                /        Nether         .
                                                                                                                                                                                Sensitive             Sensitive
    15. Clessitied/Graded tiy                                            Official Title of Position                                               Pay Plan                Occupational Code             Grade          Initials               Date
    a. U.S. Office of Per-
       sonnelManagement                                                                                                                                                                                                                 lI


    b.   Deartment Agency                Associate Ombudsman
                                                                                                                                                         GS                        301                     14

    c.   Second Level
         Review                                                                                                                                                                                                                         li
    d. First Level Review

    a. Reconmended             by
       Supersisoror                                                                                                                                                                                                                      1'
         lnitiatinq   Oftice                                                                                                                                                                                                            ii


    16. Orgahization Title of Position (ifdifferent from official title)                                                                      7. Name of Employee (if vacant, specify)


    18. Department, Agency:or Establishment.                                                                               .   Third Subdivision
     FOOD AND DRUG ADMINISTRATION
    a. First Subdivision                                                                                                  I. Fourth Subdivision
     Office           of the   Operations
    b. Second.Subdivision                                                                                                  .   Fifth Subdivision


                                                                                                                          ,iuiature of Employee (optional)
    19. Employee Review--This is an accurate description of the major duties and
       responsibillites of my position.

    20;Supervisory Certification. lcqitify that this is an accurate statement of                                          knowledge that this information 15(0 be used for statutory purposes relating
          the major duties and responsibilities of this posit ion arid its organizahonal                                  to appointment and payment of public funds, and that false or misleading.
          relationships, and th! the position is necessary to carry out Government                                        statements may constitute violations of such statutes or their im,blementing
          functions 'for which lam responsible. this certification is made with the                                       regulations.
    a. Typed Name.and Title              of   Immediate Supervisor                                                         . Typed Name and Title                of       Higher-Level Supervisor or Manager foptional,i
     Albert Conerly
     Ombudsman
    Signa r                                                                                         Date                  Signature                                                                                                 Date


                                tJy. k
    21. ClassificationlJob' Grading Cetdficatin. I certify that this                                position   has        2. Position Classification Standards Used in Classifying/Grading Position
                                                                                                                                                                                                                                        ii
          been classified/graded  as reouirnd by Pitle 5, U.S. COde in conformance
          with standards published by the US. Office of Pet-sonnet Management Or,                                              OPM Primary Standard,                          TS-1 34         August 2009
          if no published slandaids apply directly, consistently with the most appilca-
          ble published standards.
    Typed Name and Title            of   Official Taking Action
     Joanne Kennedy
     Hurrtan Resources Specialist (Classification)                                                                        nformation for Emloyoos. The standards and information on their
                                                                                                                          ipplication, are avaifctble in the personnel oflice. The classification of the
    Signature                                                                                       Dat                    osttion may be reviewed and corrected by the agency or'the U.S. Office of
                                                                                                                          'ersonnel Management. Information on classificationijob grading appeals, and
                                                                                                                          omplaints on exemption from FLSA, is available from the personnel office or
/                                                                                                                         he U.S. Office of Personnel Managentent.

    23. Position Review                             Initials    .        1te         Initials       .        Date              Initials   .               Date                Initials              Date               Initials               Date

    a. Employee (optional)                                               U                                                                                                                :                                         :




                                                                                                                                                                                                                                         lI



    b.   Supervisor                                                                                 :11                                           ii                                           ii                                   :11

    c.   Classifier                                             ,   j/                                  /1                                :1/                                                  II                                        /1


    't4. Remarks

     FPL: GS-14
     Bus Code: 8888


    25. DescrIption of Major Duties and Resporisibilites (See Attached)
    NSN 7540-00.634.4265                                       Previous Edition Usable                                    5008-106                                                 OF 8 (Rev, 1.85) ICOC     Adobe Acrobat 3.01 Electronic Version, 1/981
                                                                                                                                                                                   u.s. Office at   Parsonnel Mnaqersrni
                                                                                                                                                                                   FPM Chapter 21)5
                                         Associate Ombudsman
                                                GS-301-14

Introduction

This position is located in the Food and Drug Administration (FDA), Office of Operations (00), Immediate
Office (10). The incumbent serves as a confidential and informal source of information, facilitator,
consultant, and practitioner for dispute resolution, helping in problem solving and the constructive
management and resolution of conflict. As an Associate Ombudsman, the incumbent collaborates with
officials 'to achieve constructive resolution to disputes; seeks fair and equitable solutions to employees'
problems; suggestsapproaches to address and manage conflicts, and suggests policy and procedural
changes; helps to build constructive relationships by working to resolve disputes and making
recommendatiOns intended to create a more positive work environment, thereby contributing to
improved office productivity.

Major Duties and Responsibilities

The incumbent researches complaints, providing support to the Ombudsman in mediation disputes, and
assisting to resolve issues in a timely, fair, and impartial manner. Reviews and examines complaints
regarding decisions rendered to the staff. Maintains neutrality in each case, and serves as an advocate
for fair process and outcomes.

Works closely with the Ombudsman on day to day operations; receives complaints, performs technical
reviews and takes steps to resolve sensitive management and Other workplace issues. Provides advice
and assistance to Ombudsman in making recommendations of resolutions to the staff. Collaborates
with Ombudsman in the development of short-and-long term resolutions and presents to 00 Senior
Leadership. Represents Ombudsman in discussions and meetings related to matters of concern as
deemed appropriate.

Listens to staff concerns, clarifies procedures, discusses options and, when requested, acts as an
intermediary. Serves as an intake person, receiving inquiries for assistance with a wide range of
workplace issues. Advocates for fair processes and promotes building a supportive, inclusive workplace.
Serves as a neutral third party in conflict resolutions and works to achieve fair and equitable solutions to
problems. Identifies resources and makes referrals so that individuals seeking assistance may go directly
to the source that can best address the concern. Collaborates with other Office of Operations and FDA
offices on issues of general concern and interprets policies to help resolve conflict or make
improvements in the Office of Operations procedures. Conducts research to identify systemic problems
and initiates corrective or preventive actions. Assists in the mediation and/or negotiation of disputes
occurring at all staff levels. Educates management and the general workforce, in the concepts and
processes of conflict resolution either in one-on-one or group settings.

Develops and implements disputes resolution and conflict management programs for use in the
organization.

Recommends approaches for addressing and managing conflict and collaborates with other Office of
Operations offices on issues of general concern. Provides leadership in developing and implementing
strategies for building and sustaining cooperative relations between managers and staff employees in
the Office of Operations; and provides guidance and methods for the informal resolution of disputes.
Researches, identifies, and develops tools to be used to conduct assessments and evaluations of the
organization's conflict climate. Conducts conflict climate assessments and evaluations in Office of
Operations organizations. Works with leadership to develop plansto improve.organizational
environment. Conducts and/or assist in conducting assessments and evaluations of Ombudsman
program effectiveness.

Performs other work as assigned.

FACTOR LEVEL DESCRIPTIONS


Factor 1 - Knowledge Required by the Position

Mastery knowledge of the concepts, principles and methods associated with dispute resolution;
thoroughly skilled in the use of facilitation and mediation techniques; and ability to analyze and
evaluate issues to determine their relative importance and susceptibility to compromise, alternative
solution and settlement.

Comprehensive knowledge and ability to gain and maintain the trust necessary to handle any and all
assignments in a thoroughly confidential, competent and professional manner without reference to any
previously established technical guidelines or policies.

Mastery knowledge of the concepts, principles, practices, and techniques used in the management of
projects and engagement with diverse staff.

Ability to research, gather, assemble, and analyze information; draw conclusions and inferences;
summarize findings and provide comprehensive recommendations; and present diverse and highly
complex information to senior management.

Ability to communicate orally and in writing in order to organize and present technicalbriefings and
alternative methods of resolution to workplace issues; to encourage understanding of disputed or
unpopular decisions, and negotiated solutions; and to make frequent oral and written presentations on
dispute resolution issues in a clear and concise manner to senior management and staff.

Ability to interpret and appropriately implement broad and changing policies and procedures concerning
dispute resolution approaches and techniques.

Ability to negotiate with senior level management and staff employees regarding workplace disputes.

Skill in exercising sound judgment, discretion, diplomacy, and tact to work effectively with high-level
individuals; and ability to establish and maintain open communications and rapport with all employees.
Factor 2 - Supervisory Controls

The Associate Ombudsman works under the general supervision of the Ombudsman. The supervisor
provides administrative direction with assignments in terms of broadly defined missions or functions.
The incumbent independently plans, designs, and carries out the work to be done. The supervisor
reviews final work products and recommendations for their effect on the workforce. The supervisor
normally accepts work as being technically authoritative and without the need for significant change.

Factor 3 - Guidelines

Guidelines consist of general administrative manuals, policy and procedures documents. Guidelines also
include laws, policies, decisions and regulations for top level managers and human resource
management professionals in FDA. Guidelinesare also available in the form of broad legislation, policy
statements, directives, orders, notices/bulletins, and circulars, which are often general, nonspecific, and
lack clear applicability to specific unusual and sensitive situations. The incumbent must use seasoned
judgment and ingenuity and exercise broad latitude in determining the intent of the applicable
guidelines. The incumbent mUst exercise considerable judgment in interpreting and adapting existing
policies/guidelines, and discretion in developing novel approaches to situations not previously
encountered or covered by written policy.

Factor 4 - Complexity

The work of the position is varied, unstructured, and consists of many different concurrent or sequential
assignments. The workrequires a high degree of judgment in working to identify, analyze, and resolve
workplace conflict and to provide advice, guidance, and initiative to support the search forbetter
solutions to workplace disputes. These situations are inherently difficult given the nature of the issues
involved, the individuals affected, and the divergent points of view. The position requires the exercise
Of creativity and originality in dealing with high-level management issues and in assessing and making
recommendations about current sitUations and future directions. The incumbent must quickly acclimate
to new situations and synthesize complex and large amounts of information in a short timeframe. The
incumbent serves as an expert consultant in dispute resolution issues in the workplace and conducts
comprehensive research and evaluations. The incumbent also takes the lead in conducting and/or
acquiring mediation and negotiation training appropriate for Office of Operations officials.

Factor 5 - Scope and Effect

The purpose of the work is to serve as the Associate Ombudsman in the Office of Operations, providing
all employees the opportunity to access dispute resolution and mediation processes to request early
intervention or to seek assistance from more than one source to promote constructive conflict
management or resolution. The incumbent serves as an expert dispute resolution practitioner and
provides confidential and informal assistance to managers and staff employees in resolving workplace
disputes and is actively involved with a broad range of employees at various levels. The work
significantly impacts the Work of others throughout the Office of Operations, and cuts across Offices and
Divisions and strongly influences managers and employees in the work place.
Factor 6 Personal Contacts

Contacts are with Office Of Operations senior leadershIp and staff employees. Contacts are also with
individuals in the Department of Health and Human Services, and may include the union, other
voluntary organizations, members of the dispute resolution and professional organizations,
representatives from Other Federal agencies and private institutions, in a moderately unstructured
setting.

Factor 7- Purpose of Contacts

The purpose of contacts is to understand, assist, persuade, and negotiate concerning matters in dispute,
seeking fair and equitable solutions to employee problems, and supporting the effective management of
conflict. In addition, contacts are intended to build constructive relationships through the management
and resolution of disputes, and to recommend ways to create a more positive work environment.
Furthermore, contacts are needed to influence managers and senior level staff with conflicting
viewpoints to engage in constructive conversations and to accept and, in some cases, implement
findings and recommendations.

Factor 8 - Physical Demands

The work is primarily sedentary. There are no special physical demands required by the position.

Factor 9- Work Environment

The work is performed in a typical office setting. Occasional travel may be required to attend meetings,
seminars, and conferences or training.
                                             FACTOR EVALUATION SYSTEM
                                           POSITION EVALUATION STATEMENT


Organization: DHHSIFDAIOO                                 PD Number:

Title, Series.and Grade: Associate Ombudsman, GS-301-14

References: OPM Position Classification Flysheet for Miscellaneous Administration and Program Senes, GS-0301, TS-
34, January 1979; OPM APPENDIX 3 PRIMARY STANDARD

Title and Series Determination: This series includes which are to perform two-grade interval work fOr which no other
series is appropriate. The work requires analytical ability, judgment, discretion, and knowledge of a substantial body of
administrative or program pnnciples, concepts, policies, and objectives No titles are specified for positions in this series.

                                        POINTS
FACTOR             CRITERIA            ASSIGNED        FLO                               COMMENTS

                                                                Mastery knowledge of dispute resolution in order to
     I        Knowledge Required           1550         1-8     facilitate or mediate complaints and resolve issues.
                                                                Decisions or recommendations may significantly change.
                                                                policies and procedures.
                                                                Administrative direction with broadly defined missions or
     2        Supervisory Controls         650          2-5     functions. Independent planning and carrying out
                                                                programs, studies or other work. Results considered
                                                                technically authoritative and normally accepted without
                                                                significant change.
                                                                Guidelines are broadly stated and nonspecific. Employee
    3         Guidelines                   650          35      must use judgment and ingenuity in interpreting the intent
                                                                of the guides that do exist and in developing applications to
                                                                specific areas of work.
                                                                Varied duties requiring many different and unrelated
    4         Complexity                   325          45      processes or methods that are applied to a broad range of
                                                                activities or analysis. The.situations are inherently difficult
                                                                given the nature of the issues involved, the individuals
                                                                affected, and the divergent points of view.
                                                                The incumbent serves as an expert dispute resolution
     5        Scope and Effect             325          5-5     practitioner and provides confidential and informal
                                                                assistance to managers and staff employees in resolving
                                                                workplace disputes. The work significantly impacts the
                                                                work of others throughout the Office of Operations.
                                                                Personal contacts are with individuals or groups from
    6         Personal Contacts             60          6-3     outside the employing agency in a moderately unstructured
                                                                setting.

                                                                The purpose of contacts is to understand, assist, persuade,
    7         Purpose of Contacts                               and negotiate concerning matters in dispute, seeking fair
                                           120          7-3     and equitable solutions to employee problems, arid
                                                                supporting the effective management of conflict.

                                                                The work is primarily sedentary.
    8        Physical Demands               5           8-1



                                                                The work is performed in a typical office setting.
    9        Work Environment               5           9-1
                                                  SUMMARY
 Total Points: 3690                        Grade Conversion: GS-14
[al Points Ranges: 3605-4050

Joanfle Kennedy, Human Resources Specialist (Classification)         Date:
                                                       HHS May 2012

                                      Fair Labor Standards Act (FLSA) Check List

This form is to be completed for each grade in a career ladder. Note that it is possible for different
grades within a career ladder to have different FLSA designations (for example, non-exempt at lower
grades, exempt at higher grades in the career ladder). Attacha properly completed and signed
checklist to each classified position description and statement of difference (if applicable).

A. REQUIRED POSITION iNFORMATION

Position Title: Associate Ombudsman                         Pay PlanlSeriès: GS-301-14

Organization:       FDAJOO

Administrative Code:          DMM                           PD Number:

Check all of the following criteria that are applicable to the position:

B. Non-Exempt Criteria

1. Salary-based non-exemption (5 CFR 551.203>

      Employees annual rate of basic pay is less than $23,660.

2. Non-exemption of certain employees (5 CFR551 204)

      Position is non-supervisory and engaged in equipment operation, or is a protective or clerical occupation.

      Position involves technical work properly classified below GS-09

      Position is nonsupervisory in the Federal Wage System or other comparable wage system.

C. Exemption Criteria

1. Executive Exemption Criteria (5 CFR 551.205)

-    Primary duty of the position is management or supervision; work involves customarily and regularly
directing the work of other employees and involves the authority to hire or fire other employees or
makes recommendations on employment issues such as hiring and firing that are given particular weight
by higher level supervisors or managers.

2. Administrative Exemption Criteria (5 CFR 551.206)

  X   Primary duty is performance of office or non-manual work directly related to the management or
general business functions; work involves the exercise of discretion and independent judgment with
respect to matters of significance.

3. Professional Exemption Criteria (5 CFR 551.208, 209, 210)

    _5 CFR 551.208 Learned Professionals: Primary duty is performance of work requiring advanced
knowledge in a field of science or learning including the traditional professions of law, medicine, theology, accounting,
actuarial computation, engineering, architecture, teaching, pharmacy, various types of physical, chemical and
biological sciences, and other similar occupations that have a recognized professional status; entrance into these
professionsrequires a prolonged course of specialized intellectual instruction.
     5 CFR 551.209 Creative Professionals: Primary duty is performance of work requiring invention, imagination,
originaflty or talent in a recognized field of artistic or creative endeavor such as music, acting, writing, graphic arts.
Exemption depends upon the extent of invention, imagination, originality or talent of the employee; exemption does not
apply to work that can be produced by a person with general manual Or intellectual ability arid training.

    5 CFR 551.210 Computer Professionals: Primary duty consists of the application of systems analysis techniques
and procedures, including consulting with users to determine hardware, software, or system functions
specifications; OR design development, documentation, analysis, creation, testing or modification of computer systems
or programs; OR a combination of these duties. Exemption does not apply to employees engaged in the manufacture
or repair of computer hardware and related equipment, or to those whose work is highly reliant on computers but
whose duties do not consist of the aforementioned.

Salary based exemption applies to any computer professional compensated on an hourly bases at a rate of basic pay
of $27.63 an hour and above

4. Law Enforcement Activities (5 CFR 551.216)

    Special exemptiorilexclusion applies to all law enforcement agents receiving availability pay.

5. Foreign Exemption (5 CFR 551.212)

     Employees permanently stationed in an exempt area and spend all hours of work in a given
workweek in one or more exempt areas or employees not permanently stationed in an exempt area, but
spend all hours of work in a given workweek in one or more exempt areas. Exempt area means any
foreign country, or any territory under the jurisdiction of the United States other than a State, the
District of Columbia, Puerto Rico, the US Virgin Islands, and American Samoa. Guam, Midway, Wake and
Johnston Islands.



Final Determination (Check One)                      Non-Exempt                       X     Exempt



Joanne Kennedy, 6/3/14

HR Specialist Classification/Date
EXHIBIT 12
                                                                        February 3, 2020


Meredith M. Purple, Esq.
Investigation and Prosecution Division
U.S. Office of Special Counsel
 1730 M Street, N.W. Suite 21 8
Washington, D.C. 20036-4505
Tel. (202) 804-7106
Fax. (202) 653-0015
Email: mpurple@osc.gov

                       Re: Charmaine Condillac OSC File No. MA-20-0689
                              Motion for a Stay in Proposed Termination

Dear Ms. Purple:

       On January 17, 2020, the Agency submitted a Proposed Termination letter to Ms.
Condillac. We submitted a response to this proposed termination today. In addition, we ask the
OSC to contact the Agency and issue a stay on the termination.

        Aside of the Proposed Termination lacking merit, we view it as retaliatory. After her
supervisor, Albert Conerly, issued Ms. Condillac an October 1. 2019. Opportunity to
Demonstrate Acceptable Performance ("ODAP") (Exhibit 1). on November 4. 2019. she
complained in writing about the legal issues regarding the ODAP (Exhibit 2). That letter also
notified Mr. Conerly that Ms. Condillac was filing a complaint with the Office of Special
Counsel that these actions were illegal and an abuse of power. (Id.).

        Ms. Condillac did file an OSC complaint in December. 2019. the above-referenced
complaint. In that complaint she raised a number of violations and legal deficiencies with her
ODAP. (Exhibit 3, Attachment to her Office of Special Counsel Complaint). Mr. Conerly was
compelled to release Ms. Condillac from the ODAP due to these deficiencies and he advised her
that she successfully completed it.

       However, on January 17, 2020. Mr. Conerly issued a Proposal to Remove (Exhibit 4) Ms.
Condillac from her position. not because she was failing at her position or because she failed the
ODAP. Rather, it was because he contended that due to her Reasonable Accommodation request,


      8720 Georgia Avenue, Suite 210                                     11 Broadway, Suite 615
      Silver Spring, MD 20910-3614                                       New York, NY 10004-1490
      0 301-328-7631 F 301-328-7638                                      0 800-209-2608 F 212-480-8560


                           www.morrisfischerlaw.com I morris@rnfischerlaw.com
she deemed herself unable to perform the essential functions of her position. Within a few
months of receiving that letter, Mr. Conerly proposed her termination after failing to follow the
reasonable accommodation interactive process. We contend that is vhistleblower retaliation.

        The Proposal to Remove relies on the Position Description for the Associate
Ombudsman, GS-301-14 Associate Ombudsman job and it contends that Ms. Condillac was
unable to perform those duties. There are a number of issues with that contention. In the first
place, the FOH medical officer determined that Ms. Condillac was "a qualified individual with a
disability," (Exhibit 5, Proposal to Remove supporting documentation (page 2 of the November
6, 2019 report)), yet Mr. Conerly contends that Ms. Condillac cannot perform the essential
functions of her position. These two points are totally contradictory.

       Ms. Condillac was never unable to perform her essential functions. Had that been the
case, Mr. Conerly would not have graduated her from the ODAP just a month or so before the
Proposal to Remove. Rather Mr. Conerly hones in on a reasonable accommodation request Ms.
Condillac made to telework, unless she was required to be in the office to complete job duties.

        On June 21, 2019, Mr. Conerly granted Ms. Condillac the reasonable accommodation of
teleworking three days a week. However, that accommodation became inadequate after Mr.
Conerly acted with increased hostility towards her. On November 8, 2019, Ms. Condillac asked
to telework 5 days per week, except when necessary to be in the office. (Id. page 15 of 32). She
also rescinded any request for reassignment. (Id.).

         The Agency contends that Ms. Conerly insisted that as part of her Reasonable
Accommodation, she be exempted from communicating with her supervisor. That contention is
utterly untrue. Ms. Condillac never stated that she would not or could not communicate with Mr.
Conerly. She was willing to telework and communicate either by email, text, phone or any other
method required for her position.

         At no time did the agency engage in an interactive process with the employee to work
towards a reasonable accommodation that would have worked for both parties. [Njeither party
should be able to cause a breakdown in the process for the purpose of either avoiding or
inflicting liability." Bciert v. Euclid Beverage, Ltd., 149 F.3d 626, 634 (7th Cir. 1998).

       Rather than interpreting Ms. Condillac's proposed reasonable accommodation in such a
narrowly tailored request, with no room for a broader interpretation or without any room for
adjustment, the agency immediately determined that Ms. Condillac would be unable to interact
with her supervisor at all.




                                                2
        We contend that misusing the interactive process and narrowly defining Ms. Condillac's
request for reasonable accommodation in order to propose her termination was blatant retaliation
for her whistleblower complaint, filed just one month earlier.



Sincerely,

1$ta'LLL&    .




Morris E. Fischer, Esq.

cc: Ms. Charmaine Condillac




                                               3
EXHIBIT 13
        IL




 Sent Via Email, USPS and Certified Mail


                                         MEMORANDUM

 DATE:              February 19, 2020

TO:                 Charmaine CondiUac, Associate Ombudsman, GS030l-l4
                    Ombudsman and Conflict Prevention and Resolution Staff
                    Office of Operations

SUBJECT:            DECISION NOTICE

This is a decision to remove you from your position of Associate Ombudsman, GS-0301-14, at
the Food and Drug Administration (FDA) and from Federal Service based on aCharge of
Medical Inability to Perform the Duties of your Position. This decision is made in the interest of
promoting the efficiency of the service and the Federal Government and is effected in
accordance with 5 U.S.C. Chapter 75, 5 C.F.R. Part 752 and HHS Instruction 752.

By memorandum received by you on January 17, 2020, you were informed of a proposal to
remove you from your position of Associate Ombudsman, GS-0301-14, and the Federal service,
based on a Charge of Medical Inability to Perform the Duties of your Position. By that same
memorandum, you were advised that you had seven (7) days to reply orally, in writing, or both to
the proposed action. You requested additional time to reply and were granted an additional ten
(10) calendar days. You did reply. In making this decision, I carefully and objectively reviewed
the charge and specification in the Notice of Proposed Removal, the supporting evidence in the
record, and your written reply.

After full consideration of all the facts, I find the charge to be SUSTAINED. In deciding to
remove you from your Associate Ombudsman, GS-0301-14 position,I have considered the
following:

Background:

On April 19, 2019, you submitted a request to the Reasonable Accommodation Office requesting
flexible time/schedule for medical treatment related to disability and reassignment, to
accommodate your medical condition. As an interim accommodation, you were granted
telework three (3) days per week. The other two (2) days you were required physically on site at
either White Flint North (WFN) or White Oak (WO) for ADR-specific work including
mediations, facilitations, etc., or staff meetings. You were permitted to move your work at home
days to accommodate these onsite activities.

U.S. Food & Drug Administration
10903 New l-tampshire Avenue
Silver Spring, MD 20993
vw.fdagov
In accordance with FDA's Staff Manual Guide (SMG) 3130.2 - Procedures for Providing
Reasonable Accommodations for Individuals with Disabilities, a list of questions along with
your documentation was sent to the Federal Occupational Health (FOH) Occupational Medicine
Consultant (OMC) to be answered by your medical care professional(s). The answers to the
questions were designed to assist the agency in determining whether your medical conditions rise
to the level of a disability under the Rehabilitation Act of 1973 and the Americans with
Disabilities Act Amendments Act (ADAAA) of 2008.

The review of your reasonable accommodation request was completed, and an analysis provided.
Based on the updated medical information received October 30, 2019, from the FOH. OMC, you
have a medical condition which substantially limits major life activities and functions, including
thinking, concentrating, interacting with others, eating and sleeping. Based on this information,
your medical condition rises to the level of a disability as described by the Rehabilitation Act of
 1973, and the ADAAA of 2008, and you are considered a qualified individual with a disability.

The FOH OMC opined that there are times when you feel unable to go to work, unable to
concentrate and focus on your work, and unable to make decisions, in addition to limiting
energy, appetite, and sleep. The FOH OMC opined that your symptoms are greatly exacerbated
by interactions with your supervisor. The FOH OMC opined that you seek to minimize time at
the office, and interaction with your supervisor, chiefly because of the affect that interaction with
your supervisor has on your symptoms.

Attendance in the office for duties that are not portable, and interacting with one's supervisor,
are essential functions of any position, and accommodations to make these unnecessary would
not be considered reasonable. The FOH OMC opined that at present, and for the foreseeable
future, you appear to be unable to perform the essential functions of your position, with or
without accommodation.

The FOH OMC opined that therefore, reassignment to another vacant position, the
accommodation of last resort, would be medically reasonable. Based on the facts of this case,
the available medical information, a review of the essential job functions, the Reasonable
Accommodation Office maintained that if administratively feasible, without causing a direct
threat to health and safety or posing an undue hardship, management should grant you the
alternative accommodation of reassignment.

Therefore, based on the analysis of the Reasonable Accommodation Office, a review of your
medical information and in accordance with the Rehabilitation Act of 1973, the Americans with
Disabilities Act Amendments Act (ADAAA) of 2008 and FDA's Policy on Reasonable
Accommodation under Section 2 of SMG 3130.2, as the decision-maker, you were granted
reassignment as the reasonable accommodation of last resort.

You submitted the completed Reassignment Questionnaire and provided the Reasonable
Accommodation Office with a copy of your current resume on November 7, 2019 and requested
holding off on processing the questionnaire/application until you "get back to RA give them the
green to proceed". On November 8, 2019, you emailed the Reasonable Accommodation Office
and stated that you would like to consult with your attorney, and subsequently you stated that
"you hereby retract your request for a reassignment as a reasonable accommodation". On
November 21, 2019, the agency began an internal vacancy search for a suitable/comparable
position for you.
                                                                                       2   j
                                                                                               Page
On December 19, 2019, the Reasonable Accommodation Office sent yo.i and your attorney an
email informing you that "Reassignment as the reasonable accommodation was warranted as a
last resOrt.as it was determined that you were unable to perform the essential functions of your
position, thus your statement to retract your reasonable accommodation request for reassignment
did not stop the reassignment process which is based on your medical condition/limitations". "If
you have had a chance to consult with your attorney, please advise if you desire to continue in
the reasonable accommOdation reassignment process by close of business on Friday, December
27, 2019. If you do wish to proceed with the reassignment action, RA would close the
reasonable accommodation request".

DUe to a lack of response on your part, the Reasonable Accommodation Office informed you and
your attorney via email that of as of December 30, 2019, Reasonable Accommodation Office is
closing the reasonable accommodation reassignment process.

   1.      I have considered the impact your medical condition has on your ability to
           perform the essential functions of your position. The essential duties of your
          position are as follows:

                  Collaborate with officials to achieve constructive resolution to disputes; seeks
                  fair and equitable solutions to employees' problems; suggests approaches to
                  address and manage conflict, suggest policy and procedural changes; helps to
                  build constructive relationships by working to resolve disputes and making
                  recommendations intended to create a more positive work environment,
                  thereby contributing to improved office productivity.
                  Provide support to the Ombudsman in mediation disputes, and assisting to
                  resolve issues in a timely, fair, and impartial manner.
                  Maintain neutrality in each case and serve as an advocate for fair process and
                  outcomes.
                  Work closely with the Ombudsman on day to day operations.
                  Provide advice and assistance to Ombudsman in making recommendations of
                 resolutions to the staff.
                  Collaborate with Ombudsman in the development of short-and-long term
                 resolutions and presents to 00 Senior Leadership.
          o
                 Represent Ombudsman in discussions and meetings related to matters of
                 concern as deemed appropriate.
                 Serve as a neutral third party in conflict resolutions and works to achieve fair
                 and equitable solutions to problems.
                 Collaborate with other Office of Operations and FDA offices on issues of
                 general concern and interprets policies to help resolve conflict or make
                 improvements, in the Office of Operations procedures.
                 Assist in the mediation and/or negotiation of disputes occurring at all staff
                 levels. Educates management and the general workforce, in the concepts and
                 processes of conflict resolution either in one-on-one or group settings.
                 Recommend approaches for addressing and managing conflict and
                 collaborates with other Office of Operations offices on issues of general
                 concern.
                 Provide leadership in developing and implementing strategies for building and
                 sustaining cooperative relations between managers and staff employees in the
                                                                                       I
                                                                                           Page.
                   Office of Operations.
                   Research, identify, and develop tools to be used to conduct assessments and
                   evaluations of the organization's conflict ci imate.
                   Work with leadership to develop plans to improve organizational
                   environment.

   Based on the medical review and a review of the essential job functions in your position
   description, it was determined that you are unable to perform the essential functions of your
   job with or without an accommodation, placing an undue burden on other staff who must
   perform all the essential duties of your position in addition to their own work.

   2.      1 have considered your past disciplinary record. On October 25, 2018, you
           received a reprimand for failure to attend scheduled meetings and on November 14,
           2019, you received a five (5) day suspension for Failure to Attend Scheduled
           Meetings as Instructed and Submission of An Inaccurate Time and Attendance
           Record.

   3.      1 have considered the effect of your ability to perform at a satisfactory level and
           its effect upon your supervisor's confidence in your ability to perform assigned
           duties. Based on the opinion of FOH, you cannot perform the essential functions of
           your position with or without an accommodation. All other attempts at reasonable
           accommodation have been exhausted and reassignment is the only available option
           left to explore. The reasonable accommodation reassignment process was closed due
           to a lack of response on your part.

   4.      1 have considered your past work record, including length of service,
           performance on the job, ability to get along with fellow workers, and
           dependability. Your 2018 PMAP score was 2.5 and you were failing your 2019 mid-
           year PMAP. I have also considered that you have been employed with the Food and
           Drug Administration for approximately twenty (20) years. However, this Proposal to
           Remove action is being taken because you rejected reassignment - the
           accommodation of last resort. I find removal to be the only remedy available that will
           promote the efficiency of government service.

The supporting documentation shows that a third-party, independent contractor (FOH)
determined that you are unable to perform the essential functions of your current position and
that reassignment to another vacant position, the accommodation of last resort, would be
medically reasonable. The record also confirms that we looked for other positions within the
Office of Enterprise Management Services (OEMS) that would be suitable options for you;
however, you declined reassignment. Your inability to perform the essential functions of the
position and refusal to move forward with an accommodation of last resort alone provide a solid
basis to move forward with removal. You are not entitled to the accommodation of your
choosing and reconsideration is not appropriate where your attorney has failed to provide any
additional medical support to rebut FOH's assertion that you are unable to perform the essential
functions of your job.

Therefore, in accordance with Part 752 of Title 5 of the Code of Federal Regulations, it is my
finding that the evidence provided in this case, supports the reason for this action and it is my
decision, that in order to promote the efficiency of the service, you be removed from your
                                                                                      4   I
                                                                                              Page
position as an Associate Ombudsman, GS-0301-14, and from the Federal Service effective
February 21, 2020.

NOTICE OF R GHT TO GRIEVE THIS DECISION OR INVOKE A STATUTORY
REVIEW PROCEDURE

You may invoke one of the following statutory review procedures:

You may appeal this action in writing, to the U.S. Merit Systems Protection Board (MSPB),
 1800 Diagonal Road, Alexandria, VA 22314-2840. Or you may file an electronic appeal by
following the instructions at the MSPB's c-Appeal website at http://www.mspb.govi.

Any appeal filed with the MSPB must be received by the MSPB no later than thirty (30) calendar
days after the effective date of this action, or within thirty (30) calendar days from your receipt
of this decision notice, whichever is later. Your appeal, if any, must provide your reasons for
contending your removal from federal service, with such offer of proof an.d pertinent documents
as you are able to submit. It is important to note the MSPB's thirty (30) calendar day
requirement for filing an appeal. If you do not submit an appeal within the time set by statute,
regulation, or order ofa judge, it will be dismissed as untimely filed unless a good reason for-the
delay is shown. If you, should file after the thirty (30) calendar-day requirement, the MSPB
administrative law judge will provide you an opportunity to show why the appeal should be
accepted and not dismissed as untimely filed.
                                                  OR

If you believe this action involves discrimination based on race, color, religion, sex, national
origin, handicapping condition, or age, you have the right to file a complaint within the
Department under the provisions of 29 C.F.R, Part 1614. To do so, you must contact an Equal
Employment Opportunity (EEO) counselor within forty-five (45) calendar days of your receipt
of this letter or your complaint will be dismissed as untimely filed.



As stated in 5 C.F.R. Part 1209, you may seek corrective action before the U.S. Office of Special
Counsel (OSC), www.osc.gov. If you file a complaint with OSC and OSC does not seek
corrective action on your behalf, you may then appeal to the.MSPB. The time limits for filing
are the same as for an "individual right of action" and the case will be adjudicated as an
individual right of actiOn appeal.

       NOTE: Please be advised that if you elect to file with OSC, any later appeal to the
       MSPB will be limited to whether the agency took one or more covered personnel actions
       against you in retaliation for making protected whisfieblowing disclosures. This means
       that the MSPB will not review the merits of the action but will resolve only the claim of
       reprisal for whistleblowing. You will be foregoing the right to otherwise challenge this
       removal, including, as applicable, the ability to challenge the charge(s); nexus;
       reasonableness of the penalty; and any affinnative defenses, such as: harmful procedural
       error and discrimination under Title VII or the Rehabilitation Act.

You may be eligible for disability retirement. If you have any questions regarding disability
retirement or if you need assistance in applying for disability retirement, you may contact the
                                                                                     5     Page
FDA OHR Benefits and Retirements at OO-OHR-BEN EFITS@FDA.HHS.GOV.

If you have questions on the content of this letter or the appeal procedures available, you may
contact Celeste Smith, HR Specialist at (240) 672-8018 or celeste.smith,fda.hhs.gov.



                                             Sincerely,

                                             _7_    /
                                              / Lz&C'.
                                             Tiffany Branch
                                             Director,
                                             Office of Enterprise Management Services


Receipt Acknowledgement:

Please acknowledge receipt on the copy of this letter in the space provided. Your signature
simply acknowledges that you have received the letter and does not mean that you agree the
contents. However, failure to acknowledge receipt will not void the contents of this letter.

RECEIPT COPY:


Employee Signature                                                  Date




                                                                                     6    Page
EXHIBIT 14
    f,5ECI.jL
                           U.S. OFFICE OF SPECIAL COUNSEL

1-I                               1730 NI Street, N.\'., Suite 218
                                  Washington, D.C. 20036-4505
                                          202-804-7000

                1

February 25, 2020

Ms. Charmaine Condillac
do Mr. Morris E. Fischer
8720 Georgia Ave.
Suite 210
Silver Spring, MD 20910

By email only to: n,orrisàiinfischerIaw. corn

      Re: OSC File No. MA-20-0689

Dear Ms. Condillac:

        The purpose of this letter is to notify you that you may have a right to file an
"individual right of action" (IRA) appeal seeking corrective action from the Merit Systems
Protection Board (MSPB or Board).

     As we informed you in our closure letter of this date, the U.S. Office of Special
Counsel (OSC) has terminated our inquiry into your allegations of violations of prohibited
personnel practices under 5 U.S.C. § 2302(b)(8) or (b)(9).

        In your complaint, you allege that management officials at the Department of Health
and Human Services, Food and Drug Administration (FDA or the agency), Silver Spring,
Maryland, improperly placed you on an Opportunity to Demonstrate Acceptable
Performance plan (ODAP) and proposed your removal from federal service in retaliation for
whistleblowing or for perceived whistleblowing and for filing an OSC complaint or for being
perceived to have filed an OSC complaint. Specifically, you objected to the ODAP and
notified the agency of your position that the ODAP was illegal and an abuse of authority.
You further notified the agency that you intended to file an OSC complaint, which you filed
in December 2019. You allege that, in addition to placing you on an ODAP and removing
you from federal service, the agency also failed to accommodate your medical condition,
significantly changed your duties or working conditions, and removed your ability to
telework, in retaliation for your whistleblowing and protected activity or perceived
whistleblowing and protected activity.

      In your 1RA appeal, you may seek corrective action from the Board under 5 U.S.C.
§ 121 4(a)(3) and 1221 for any personnel action taken or proposed to be taken against you
because of a protected disclosure and/or protected activity that was the subject of your
complaint to this office. You may file a request for corrective action with the Board within
65 days after the date of this letter. The regulations conceming rights to file an IRA appeal
with the Board can be found at 5 C.F.R. Part 1209. If you choose to file such an appeal, you
should submit this letter to the Board as part of your appeal.
U.S. Office of Special Counsel
Ms. Charmaine Condillac
Page 2



         Although an individual bringing an IRA appeal to the Board must show that he or she
has exhausted OSC procedures, our decision to end the investigation may not be considered
in an IRA appeal. See 5 U.S.C. § 1221(0(2); Bloom v. Dep '1 of the Army, 101 M.S.P.R. 79,
84 (2006). The Board may order an individual to submit a copy of USC's determination
letter, but the order must contain an explanation of why the letter is necessary and give the
individual the opportunity to consent. See 5 u.s.c. § 1214(a)(2)(B); Bloom, 101 M.S.P.R. at
84.


                                     Sincerely,




                                     Meredith Purple
                                     Attorney
                                     Investigation and Prosecution Division
                                                                                                                        REOUIRED       I




                                                                                                   062S0008542438
                                              I
                                                                    7.15 US POSTAGE                    FROM 20910
                                                                  PRIORITY MAR.



 ) STATES                                                                                      i
                                                                                                        stamps,

                                                                    oo            4.
                                                                              j        ,




    SERVICE®                                       ___ _____                                                                       I




                                                  PRIORITY MAIL 1DAYTM
                                                  Morris E. Fischer, LLC
                                                  8720 Georgia Ave Suite 210
                                                  SilverSpringMD209103614
                                                                                               Lo                   H
H                                                                                                                                               U
                                                    IP    Merit Systems Protection Board                                                        h
                                                          Washington Regional Office
                                                          1901 South Bell Street Suite 950                          1




                                                          Arlington VA 22202-4512                                                          1;
                                                                                                                                                Ij
                                                                                                                                                0
-any major

                                                                  USPSTRACKING#


ms                                                                        _




                                                    ;!iJ                    IU    I        U                                           I        1
                                                          9405 5:8 99561085529837


                                                                                                                                                II

    EP14F Oct 2018
    OD:121/2x91/2




the maximum weight Is 70 lbs For International shipments the maximum weight Is 4 lbs
Case 8:20-cv-01794-DKC Document 1-2 Filed 06/11/20 Page 270 of 286




                          Exhibit 20
     Case 8:20-cv-01794-DKC Document 1-2 Filed 06/11/20 Page 271 of 286
                             UNITED STATES OF AMERICA
                          MERIT SYSTEMS PROTECTION BOARD
                           WASHINGTON REGIONAL OFFICE


CHARMAINE CONDILLAC,                               DOCKET NUMBER
            Appellant,                             DC-0752-20-0418-I-1

               v.

DEPARTMENT OF HEALTH AND                       DATE: March 18, 2020
  HUMAN SERVICES,
             Agency.




                                         NOTICE

      On March 10, 2020, the agency in the above-captioned proceeding filed a
motion asserting that I lack the authority to decide this appeal under Lucia v.
Securities Exchange Commission, 138 S.Ct. 2044 (2018). Appeal File, Tab 5.
      In Lucia, the Supreme Court questioned the ability of administrative judges
who lack a constitutional appointment to preside over administrative hearings and
proceedings.        Id.    In its motion, the agency argued that the above-captioned
appeal must be reassigned because I was not properly appointed. Id.
      Because the issue of the appointment of Board administrative judges
following Lucia is currently being litigated, and the there is a lack of Board
quorum, I find it may be necessary to dismiss the appeal without prejudice. If the
appellant wishes to file an objection to the agency’s motion or to dismissal
without prejudice, it must be received by this office on or before March 25, 2020 .
If no response is received, or the appellant fails to show good cause, than the
appeal will be dismissed without prejudice for a period of 180 days.


NOTE: All deadlines set forth in the Acknowledgement Order, to include the
deadline to initiate discovery and the deadline to submit the Agency File, will
be stayed until further notice.
    Case 8:20-cv-01794-DKC Document 1-2 Filed 06/11/20 Page 272 of 286
2

FOR THE BOARD:                                  /S/
                                  Andrew M. Dunnaville
                                  Administrative Judge
     Case 8:20-cv-01794-DKC Document 1-2 Filed 06/11/20 Page 273 of 286



                          CERTIFICATE OF SERVICE

      I certify that the attached Document(s) was (were) sent as indicated this
day to each of the following:

                        Appellant

Electronic Mail         Charmaine Condillac
                        20245 Sweet Medow Lane
                        Laytonsville, MD 20882


                        Appellant Representative

Electronic Mail         Morris E. Fischer, Esq.
                        Morris E. Fischer, LLC.
                        8720 Georgia Ave., Suite 210
                        Silver Spring, MD 20910

                        Agency Representative

Electronic Mail         Madeha Chaudry Dastgir, Esq.
                        Department of Health and Human Services
                        233 N. Michigan Avenue, Suite 700
                        Chicago, IL 60601




         March 18, 2020                                        /s/
             (Date)                                Latisha Clinton
                                                   Paralegal Specialist
Case 8:20-cv-01794-DKC Document 1-2 Filed 06/11/20 Page 274 of 286




                          Exhibit 21
           Case 8:20-cv-01794-DKC Document 1-2 Filed 06/11/20 Page 275 of 286




      CHARMAINE CONDILLAC v. DEPARTMENT OF HEALTH AND HUMAN SERVICES
                             Docket # DC-0752-20-0418-I-1
               Response to Agency's motion for reassignment and/or dismissal
                                     Summary Page


  Case Title : CHARMAINE CONDILLAC v. DEPARTMENT OF HEALTH AND HUMAN
  SERVICES

  Docket Number : DC-0752-20-0418-I-1

  Pleading Title : Response to Agency's motion for reassignment and/or dismissal

  Filer's Name : Morris E. Fischer, Esq.

  Filer's Pleading Role : Private Attorney


Details about the supporting documentation

N/A




Pleading Number : 2020014970   Submission date : 2020-04-08 12:26:37   Confirmation Number: 1345405984   page 1 of 9
         Case 8:20-cv-01794-DKC Document 1-2 Filed 06/11/20 Page 276 of 286

                                            Table of Contents


 Pleading Interview                                                                                             3
 Uploaded Pleading Text Document                                                                                4
 Certificate of Service                                                                                         9




Pleading Number : 2020014970   Submission date : 2020-04-08 12:26:37   Confirmation Number: 1345405984   page 2 of 9
           Case 8:20-cv-01794-DKC Document 1-2 Filed 06/11/20 Page 277 of 286



      CHARMAINE CONDILLAC v. DEPARTMENT OF HEALTH AND HUMAN SERVICES
                             Docket # DC-0752-20-0418-I-1
               Response to Agency's motion for reassignment and/or dismissal
                                    Online Interview

1. Would you like to enter the text online or upload a file containing the pleading?

See attached pleading text document



2. Does your pleading assert facts that you know from your personal knowledge?

Yes



3. Do you declare, under penalty of perjury, that the facts stated in this pleading are true and correct?

Yes




Pleading Number : 2020014970   Submission date : 2020-04-08 12:26:37   Confirmation Number: 1345405984   page 3 of 9
           Case 8:20-cv-01794-DKC Document 1-2 Filed 06/11/20 Page 278 of 286



                                  UNITED STATES OF AMERICA
                               MERIT SYSTEMS PROTECTION BOARD
                                WASHINGTON REGIONAL OFFICE


   CHARMAINE CONDILLAC
                                                                       DOCKET NUMBER:
                     APPELLANT,
                                                                       DE-0752-20-0418-I-1
   v.
                                                                       DATE: APRIL 8, 2020
   DEPARTMENT OF HEALTH AND
   HUMAN SERVICES,

                     AGENCY


                      APPELLANT’S RESPONSE TO AGENCY’S MOTION FOR
                              REASSIGNMENT OR DISMISSAL

            Charmaine Condillac (“Appellant”) hereby responds to the United States Department of

   Health and Human Services (“Agency”) motion requesting that this case be reassigned or dismissed.

   In its motion, the Agency makes two arguments: (1) Administrative Judge (“AJ”) Andrew M.

   Dunnaville cannot hear this case because Merit System Protection Board (“MSPB”) AJs are inferior

   officers under the United States Constitution and Judge Dunnaville has not been appointed in

   accordance with the Appointments Clause (Article II, § 2 cl. 2); and (2) no MSPB AJ can hear this

   case because the MSPB currently has no appointed members resulting in all previous delegations

   becoming void. Both arguments are incorrect and should be rejected.

            With respect to the first argument, AJs are not inferior officers under the United States

   Constitutions. As the Agency notes in its motion, the United States Supreme Court determined that

   Securities and Exchange Commission Administrative Law Judges (“ALJs”) were inferior officers.

   Lucia v. Sec. and Exch. Comm’n, 138 S.Ct. 2044 (2018). As a result, the Appointments Clause requires

   that those ALJs must be appointed by the President, courts of law, or the heads of departments.

   Similarly, the Sixth Circuit determined that the Federal Mine Safety and Health Review Commission

                                                      Page 1


Pleading Number : 2020014970   Submission date : 2020-04-08 12:26:37      Confirmation Number: 1345405984   page 4 of 9
           Case 8:20-cv-01794-DKC Document 1-2 Filed 06/11/20 Page 279 of 286



   ALJs were also inferior officers. Jones Bros. v. DOL, 898 F.3d 669, 679 (6th Cir. 2018). The

   conclusion in both cases was based on the determination that the ALJs “exercise nearly all the tools

   of federal trial judges.” Lucia, 138 S.Ct. at 2053; Jones Bros. 898 F.3d at 679.

            However, in both of these cases, the courts relied, in part, on the ALJs having certain

   authority over discovery matters. Lucia, 138 S.Ct. at 2049, 2053 (“An ALJ assigned to hear an SEC

   enforcement action has extensive powers . . . Those powers include, but are not limited to,

   supervising discovery: issuing, revoking, or modifying subpoenas . . . [T]he ALJs have the power to

   enforce compliance with discovery orders. In particular, they may punish contemptuous conduct,

   including violations pf those orders, by means as severe as excluding the offender from the

   hearing.”) (quotations omitted); Jones Bros., 898 F.3d at 679 (“Like SEC administrative judges, they . .

   . shape the administrative record by . . . issuing subpoenas”).

            In contrast, MSPB AJs do not have the same authority on discovery matters. While the AJs

   can issue subpoenas, they must ask a federal district court to enforce the subpoena if the person

   refuses to comply. 5 U.S.C. § 1204(c); 5 C.F.R. § 1201.85. Additionally, the remedies for failure to

   comply with a discovery order are more limited: under 5 C.F.R. § 1201.43, MSPB judges may draw

   inferences in favor of the requesting party, permit the requesting party to introduce other evidence,

   prohibit the party failing to comply from introducing other related evidence, or exclude pleadings or

   other submissions of the party failing to comply with an order. This is more limited than the power

   of the SEC ALJs, who can punish violations of discovery orders “by means as severe as excluding

   the offender from the hearing.” Lucia, 138 S.Ct. at 2053.

            Based on these limitations, MSPB AJs do not have “nearly all the tools of federal trial

   judges” and should not be considered inferior officers. Id. Therefore, Judge Dunnaville may hear

   this appeal, and there is no reason for the case to be reassigned.




                                                      Page 2


Pleading Number : 2020014970   Submission date : 2020-04-08 12:26:37   Confirmation Number: 1345405984   page 5 of 9
           Case 8:20-cv-01794-DKC Document 1-2 Filed 06/11/20 Page 280 of 286



            If Judge Dunnaville disagrees, he should immediately step down from his post and reassign

   the case to another MSPB Judge, whose appointment by the Board is not in question. By his own

   admission, he would not be able to decide this case, including the remainder of this motion because

   he’s not a duly appointed judge as per the agency’s argument.

            The second argument by the Agency that no MSPB Judge can adjudicate this case is

   absolutely absurd. According to this argument every MSPB judge should step down

   immediately. Moreover, each judge that doesn’t step down is effectively perpetrating a fraud on the

   American people by holding himself or herself out to be a judge, taking an undeserved salary from

   the taxpayer and violating numerous professional responsibility issues in the legal profession.

            The MSPB is a functional agency with numerous upstanding and honorable judges across

   the country who should be adjudicating cases, as they are doing. This deeply flawed argument is a

   last ditch attempt to avoid liability an obvious whistleblower retaliation case.

            The current lack of appointed MSPB members does not affect the prior delegations of

   authority to AJs to hear appeals. As an initial matter, 5 U.S.C. § 7701(b)(1) permits the Board to

   delegate the hearing of cases appealed to the Board to “an administrative law judge . . . or other

   employee of the Board designated by the Board to hear such cases.” The Board has done so, as

   shown in the Organization Functions & Delegations of Authority, linked in the Agency’s motion

   (https://go.usa.gov/xPh2w).

            The MSPB has already confirmed that a lack of MPSB members does not affect this

   delegation in its Frequently Asked Questions:

            3. Can administrative judges (AJs) issue initial decisions when there is a lack of Board
            quorum or Board members?
            Yes, AJs may and have continued to issue initial decisions since the lack of quorum
            began, pursuant to longstanding delegated authority. If neither party files a petition
            for review to the MSPB, the AJ’s decision will become the final decision of the
            Board and may be appealed to an appropriate court or tribunal. See 5 U.S.C. § 7703.


                                                      Page 3


Pleading Number : 2020014970   Submission date : 2020-04-08 12:26:37   Confirmation Number: 1345405984   page 6 of 9
           Case 8:20-cv-01794-DKC Document 1-2 Filed 06/11/20 Page 281 of 286



            If either party files a petition for review to the MSPB, a Board decision cannot be
            issued until a quorum of at least two Board members is restored.
   https://www.mspb.gov/FAQs_Absence_of_Board_Quorum_March_1_2019.pdf
            This is consistent with well-established law as well. “As the D.C. Circuit has held, ‘[w]hen a

   statute delegates authority to a federal officer or agency, sub delegation to a subordinate federal

   officer or agency is presumptively permissible absent affirmative evidence of a contrary

   congressional intent.’” Stand Up for Cal.! v. U.S. Dep’t of Interior, 298 F. Supp. 3d 136, 142 (D.D.C.

   2018) (quoting U.S. Telecomm Ass’n v. FCC, 359 F.3d 554, 565 (D.C. Cir. 2004). Although the Agency

   cites to New Process Steel, LP v. NLRB, 560 U.S. 674 (2010) in its motion, that case does not support

   its argument. The Supreme Court expressly declined to adopt “the District of Columbia Circuit's

   equation of a quorum requirement with a membership requirement that must be satisfied or else the

   power of any entity to which the Board has delegated authority is suspended.” Id. at 684, n.4.

   Instead, the Court noted, “Our conclusion that the delegee group ceases to exist once there are no

   longer three Board members to constitute the group does not cast doubt on the prior delegations of

   authority to nongroup members, such as the regional directors or the general counsel.” Id.

            Further, in Kobach v. U.S. Election Assistance Commission, 772 F.3d 1183 (10th Cir. 2014), the

   court upheld a delegation of authority to the agency’s executive director, even though the agency’s

   multimember body was entirely vacant. As the court noted, “it would be impractical to simply

   shutter the EAC while it lacks a quorum.” Id. at 1194. The quote in the Agency’s motion from the

   footnote in the 1983 D.C. Circuit Court opinion in R.R. Yardmasters of Am. v. Harris, 721 F.2d 1332,

   is dicta and is not consistent with the holding of the Tenth Circuit in 2014, cited above, nor the

   United States Supreme Court in 2010, also cited above.

            Accordingly, the delegation to AJs by the MSPB is not be affected by the absence of MSPB

   members. Therefore, again, Judge Dunnaville’s authority to hear this appeal is in fully intact, and

   there is no reason for this appeal to be reassigned or dismissed.

                                                       Page 4


Pleading Number : 2020014970    Submission date : 2020-04-08 12:26:37   Confirmation Number: 1345405984   page 7 of 9
           Case 8:20-cv-01794-DKC Document 1-2 Filed 06/11/20 Page 282 of 286



            In conclusion, MSPB AJs are not inferior officers because they do not have nearly all the

   powers of federal trial judges, and the delegation of authority by the MSPB to AJs is not affected by

   the current lack of MSPB members. Thus, Appellant respectfully requests that the Agency’s motion

   be denied.



                                                                       Respectfully submitted,



                                                                       /s/ Morris E. Fischer
                                                                       Morris E. Fischer, Esq.
                                                                       Morris E. Fischer, LLC
                                                                       8720 Georgia Ave, Suite 210
                                                                       Silver Spring, MD 20910
                                                                       Morris@mfischerlaw.com
                                                                       (301) 328-7631 phone
                                                                       (301) 328-7638 fax
                                                                       Attorney for Appellant




                                                      Page 5


Pleading Number : 2020014970   Submission date : 2020-04-08 12:26:37   Confirmation Number: 1345405984   page 8 of 9
           Case 8:20-cv-01794-DKC Document 1-2 Filed 06/11/20 Page 283 of 286




                                     Certificate Of Service



         e-Appeal has handled service of the assembled pleading to MSPB and all of the Parties.
                             Following is the list of the Parties in the case:

     Name & Address                   Documents                                 Method of Service
     MSPB: Washington Regional Office Response to Agency's                      e-Appeal / e-Mail
                                      motion for reassignment
                                      and/or dismissal
     Charmaine Condillac              Response to Agency's                      e-Appeal / e-Mail
     Appellant                        motion for reassignment
                                      and/or dismissal
     Madeha Chaudry Dastgir, Esq.     Response to Agency's                      e-Appeal / e-Mail
     Agency Representative            motion for reassignment
                                      and/or dismissal




Pleading Number : 2020014970   Submission date : 2020-04-08 12:26:37   Confirmation Number: 1345405984   page 9 of 9
Case 8:20-cv-01794-DKC Document 1-2 Filed 06/11/20 Page 284 of 286




                          Exhibit 22
      Case 8:20-cv-01794-DKC Document 1-2 Filed 06/11/20 Page 285 of 286




                        UNITED STATES OF AMERICA
             EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                         BALTIMORE FIELD OFFICE
____________________________________
CHARMAINE CONDILLAC,                 )
                                     )
            Complainant              ) EEOC No. 531-2019-00253X
      v.                             )          531-2019-00462X
ALEX AZAR, Secretary,                )          531-2020-00095X
                                                531-2020-00096X
U.S. DEPARTMENT OF HEALTH            )
& HUMAN SERVICES                     ) AGENCY No: HHS-FDAOC-067-17
                                     )              HHS-FDAOC-094-18
            Agency,                  )              HHS-FDAOC-18-CI

____________________________________)

NOTICE OF WITHDRAWAL FOR HEARING REQUEST AND REQUEST FOR FINAL
                       AGENCY DECISION


       Complainant herein withdraws his Request for Hearing in this matter; seeks a final

agency decision and will file a case in Federal Court unless the Agency’s Final Agency

Decision is issued within the next 60 days per regulation and rules for the Complainant.




                                                    /s/ Morris E. Fischer
                                                    Morris E. Fischer, Esq.
                                                    MD Bar No: 26286
                                                    Morris E. Fischer, LLC
                                                    8720 Georgia Avenue Suite 210
                                                    Silver Spring, MD 20910
                                                    301-328-7631 Office
                                                    301-328-7638 Fax
                                                    morris@mfischerlaw.com
                                                    Counsel for Plaintiff

       CERTIFICATE OF SERVICE

       On June 11, 2020, the undersigned served via email this notice.


                                                1
     Case 8:20-cv-01794-DKC Document 1-2 Filed 06/11/20 Page 286 of 286



Madeha Dastgir
Attorney
Claims and Employment Law Branch
General Law Division (GLD)
Office of the General Counsel
U.S. Department of Health and Human Services
233 N. Michigan Avenue, Suite 700
Chicago, IL 60561


                                               /s/ Morris E. Fischer
                                               Morris E. Fischer, Esq.
                                               MD Bar No: 26286
                                               Morris E. Fischer, LLC
                                               8720 Georgia Avenue Suite 210
                                               Silver Spring, MD 20910
                                               301-328-7631 Office
                                               301-328-7638 Fax
                                               morris@mfischerlaw.com
                                               Counsel for Plaintiff




                                           2
